Exhibit 10.1




 
EXECUTION VERSION
 




















STOCK PURCHASE AGREEMENT


BY AND AMONG


FORD MOTOR COMPANY,


VOLVO PERSONVAGNAR HOLDING AB,


MINTIME NORTH AMERICA, LLC


AND


GEELY SWEDEN AB


FOR THE SALE AND PURCHASE OF


VOLVO CAR CORPORATION


AND


VOLVO CARS OF NORTH AMERICA, LLC


























March 28, 2010
 
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
TABLE OF CONTENTS
 
Page
 
1.
DEFINITIONS
1
2.
SALE AND PURCHASE
1
 
2.1
Sale and Purchase
1
 
2.2
Delivery of Pre-Closing Estimates
2
 
2.3
Payment of the Initial Purchase Price
3
 
2.4
Discharge of Intra-Group Balances
3
 
2.5
Closing Statement Adjustments to the Purchase Price
4
 
2.6
Pension Adjustment to the Purchase Price
5
 
2.7
Closing
5
 
2.8
Goodwill Deposit
6
3.
REPRESENTATIONS AND WARRANTIES OF PARENT AND SWEDEN SELLER
6
 
3.1
Organization and Standing; Target Companies; Company Subsidiaries
6
 
3.2
Authority and Capacity; No Conflicts; Binding Obligation; No Liquidation
7
 
3.3
Governmental Approvals
8
 
3.4
Formation Documents and Bylaws; Books and Records
9
 
3.5
Capitalization
9
 
3.6
Ownership and Transfer of the Sweden Company Shares and the U.S. Company
Interest
10
 
3.7
Directors and Officers
10
 
3.8
Financial Statements and Liabilities
10
 
3.9
Title to and Sufficiency of Assets
11
 
3.10
Conduct of Business; Absence of Certain Changes or Events
12
 
3.11
Material Contracts
12
 
3.12
Taxes
15
 
3.13
Real Property
18
 
3.14
Intellectual Property
20
 
3.15
Insurance
25
 
3.16
Litigation
25
 
3.17
Labor and Employment
26
 
3.18
Employee Benefits
26
 
3.19
Data Privacy
28
 
3.20
Material Environmental Permits
28
 
3.21
Environmental Site Assessments
28
 
3.22
Contaminated Land
28
 
3.23
Material Expenditure
29
 
3.24
Product Recalls
29
 
3.25
Product Liability
29
 
3.26
Warranties
29
 
3.27
Compliance with Law; Permits
29
 
3.28
Information Technology and Functionality
30
 
3.29
Suppliers
31
 
3.30
JLR Agreements and AMLL Agreements
32
 
3.31
NSC Reorganization
32
 
3.32
Exclusivity of Representations and Warranties
32

 
Stock Purchase Agreement
 
i

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
4.
REPRESENTATIONS AND WARRANTIES OF U.S. BUYER AND SWEDEN BUYER
32
 
4.1
Organization and Standing; Capitalization
32
 
4.2
Authority and Capacity; No Conflicts; Binding Obligation; No Liquidation
33
 
4.3
Governmental Approvals
34
 
4.4
Financial Capacity
34
 
4.5
Investment Intent and Experience
35
 
4.6
U.S. Dealers
35
5.
PRE-CLOSING COVENANTS
36
 
5.1
Governmental Filings
36
 
5.2
Consultation Obligations
38
 
5.3
Conduct of Business
39
 
5.4
Access to Company Information
43
 
5.5
No Control of the Business
43
 
5.6
Notification of Certain Matters; Supplemental Disclosure
44
 
5.7
Contract Consents
44
 
5.8
Termination of IP Intercompany Agreements; Termination of Powers of Attorney
45
 
5.9
Information Barriers Protocol
45
 
5.10
Benefit Plans in Canada
45
 
5.11
Benefit Plans in the U.S.
46
 
5.12
Defined Benefit Plan in the Netherlands
46
 
5.13
Replacement of Insurance Policies
46
 
5.14
IT Transition Plan
47
 
5.15
Replacement Vehicle Finance Arrangements
47
 
5.16
Leakage
47
 
5.17
Non-solicitation
47
 
5.18
Financing
48
 
5.19
Retiree Medical Plans
49
 
5.20
UK Pension Matters
49
 
5.21
CFMA Payments
50
 
5.22
Allocation of Special GHG Credits
51
 
5.23
Patent License Agreement
51
 
5.24
Working Capital Forecast
52
6.
ADDITIONAL AGREEMENTS
52
 
6.1
U.S. Tax Treatment of the Sale and Purchase of the U.S. Company Interest
52
 
6.2
Tax Liability
52
 
6.3
Transfer Taxes
55
 
6.4
Tax Returns
55
 
6.5
Conduct of Tax Proceedings
60
 
6.6
Group Relief and Tax Losses
63
 
6.7
Tax Cooperation
64
 
6.8
Group Arrangements
65
 
6.9
BL3 Property
65
 
6.10
Intercompany Accounts and Agreements
66
 
6.11
Shared Contracts
66
 
6.12
PZEV Credits
67 

 
 
Stock Purchase Agreement
 
ii

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 

 
6.13
CAFE Filing
68
 
6.14
GHG Allowances
68
 
6.15
Information Barriers Protocol
69
 
6.16
No Relevant Transfer
69
 
6.17
Employment
69
 
6.18
Maintenance of Employee Benefits Plan
70
 
6.19
Equity Plan Awards
71
 
6.20
Defined Contribution Plans Transfers
71
 
6.21
Defined Benefit Plan in the U.S.
71
 
6.22
Defined Benefit Plan in the Netherlands
72
 
6.23
Defined Benefit Pension Plan in Japan
72
 
6.24
Consent to Transfer; Consultation Obligations
73
 
6.25
Non-Solicitation of Certain Employees
74
 
6.26
Retained Company Name Changes
74
 
6.27
Insurance Claims
74
 
6.28
Directors and Officers Discharge of Liability; Indemnification
75
 
6.29
Records and Assistance
75
 
6.30
Releases
76
 
6.31
Wrong Pockets
77
 
6.32
Replacement Vehicle Finance Arrangements
78
 
6.33
Further Actions
78
 
6.34
Confidentiality
79
 
6.35
News Releases; Public Announcements
79
 
6.36
Assignment of PLA
80
 
6.37
Maintenance of Back-to-Back Financing Commitment
80
7.
CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT AND SWEDEN SELLER
81
 
7.1
Representations and Warranties
81
 
7.2
Governmental Approvals; Buyer Governmental Approvals
81
 
7.3
Performance of Obligations
81
 
7.4
No Law
81
 
7.5
Buyers Officer’s Certificate
81
 
7.6
Documents prior to or at Closing
82
8.
CONDITIONS PRECEDENT TO OBLIGATIONS OF U.S. BUYER AND SWEDEN BUYER
82
 
8.1
Representations and Warranties
82
 
8.2
Governmental Approvals; Buyer Governmental Approvals
82
 
8.3
Performance of Obligations
82
 
8.4
No Company Material Adverse Effect
83
 
8.5
No Law
83
 
8.6
Parent Officer’s Certificate
83
 
8.7
Documents prior to or at Closing
83
 
8.8
U.S. EPA GHG Credits
83
9.
CLOSING
84
 
9.1
Deliveries by Parent and Sweden Seller
84
 
9.2
Deliveries by U.S. Buyer and Sweden Buyer
85
10.
SURVIVAL OF CLAIMS; INDEMNIFICATION; REMEDIES
86
 
10.1
Survival of Claims
86
  10.2 
Indemnification by Parent
87 

 
Stock Purchase Agreement
 
iii

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 

 
10.3
Limitations on Indemnification by Parent
88
 
10.4
Indemnification by U.S. Buyer, Sweden Buyer
89
 
10.5
Limitations on Indemnification by U.S. Buyer, Sweden Buyer
90
 
10.6
Effect of Investigation; Waiver; No Target Company or Company Subsidiary
Liability
90
 
10.7
Third Party Claims
91
 
10.8
Environmental Claims
93
 
10.9
Adjustment of Losses
96
 
10.10
Payments
97
 
10.11
Treatment of Payments
97
 
10.12
Mitigation; Exclusive Remedy
97
11.
TERMINATION
98
 
11.1
Termination
98
 
11.2
Effect of Termination
99
12.
MISCELLANEOUS
100
 
12.1
Notices
100
 
12.2
Amendment
101
 
12.3
Waivers
102
 
12.4
Successors and Assigns
102
 
12.5
Payments
103
 
12.6
Deductions from Payments; Gross-up
103
 
12.7
Currency Indemnity
104
 
12.8
Entire Agreement
105
 
12.9
Schedules; Exhibits; Appendices Preamble; Recitals
105
 
12.10
Headings; Interpretation; Governing Language
105
 
12.11
Counterparts; Effectiveness
106
 
12.12
Severability
106
 
12.13
Specific Performance; Injunctive Relief
107
 
12.14
Expenses
107
 
12.15
No Brokers
108
 
12.16
No Third Party Beneficiaries
108
 
12.17
Representation by Counsel; Mutual Drafting
108
 
12.18
Governing Law
108
 
12.19
Dispute Resolution
108
 
12.20
Waiver of Sovereign Immunity
110
 
12.21
Waiver of Jury Trial
110



Stock Purchase Agreement
 
iv

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
LIST OF APPENDICES


Appendix 1                          Definitions


LIST OF SCHEDULES


Schedule A-1
Post-Closing Adjustments

Schedule A-2
Pension Adjustment Calculation

Schedule B
Disclosures

Schedule C
Governmental Approvals

Schedule D
Knowledge of Parent

Schedule E
Permitted Encumbrances

Schedule F
NSC Reorganization

Schedule G
Knowledge of Buyer

Schedule H
Operation of Business

Schedule I
Information Barriers Protocol

Schedule J
Ownership of Shanghai Holdco and Beijing Holdco

Schedule K
Surviving Contracts

Schedule L
PZEV Credits

Schedule M
Working Capital Facility Amount

Schedule N
Assurances

Schedule O
Brokers

Schedule P
Japan Defined Benefit Plan

Schedule Q
Statutory Audit Companies

Schedule R
Replacement Policies

Schedule S
Buyer Governmental Approvals

Schedule T
Target Companies IT System

Schedule U
Excepted Markets

Schedule V
Excess GHG Allowances

Schedule W
Parent IT System

Schedule X
Excluded Contracts

Schedule Y
Company Registered Intellectual Property

Schedule Z
Resigning Directors and Officers

Schedule AA
Company Financial Statements

Schedule BB
Transaction Financial Statements

Schedule CC
Reconciliation of Accounts

Schedule DD
Interim Financial Statements

Schedule EE
Collective Consultation Requirements

Schedule FF
Non-Controlled IP Knowledge of Parent

Schedule GG
Cycle Plan

Schedule HH
Business Plan



Stock Purchase Agreement
 
v

--------------------------------------------------------------------------------

 
EXECUTION VERSION
LIST OF EXHIBITS




Exhibit I
Binding Acquisition Financing Commitment Letters

Exhibit II
Form of LLC Interest Assignment and Assumption Agreement

Exhibit III
Form of Assignment and Assumption Agreement

Exhibit IV
Confidentiality Agreement

Exhibit V
Request for DB Asset Split

Exhibit VI
Form of Information Technology Transitional Services Agreement

Exhibit VII
Form of Dispute Resolution Agreement

Exhibit VIII
Form of Intellectual Property License Agreement

Exhibit IX
Form of Intellectual Property Assignment Agreement

Exhibit X
Form of Design, Development and Research Cooperation Agreement

Exhibit XI
Form of Engines and Stampings Supply Agreement (Parent to Sweden Company)

Exhibit XII
Form of Engines and Stampings Supply Agreement (Sweden Company to Parent)

Exhibit XIII
Form of Conrods and Brake Discs Supply Agreement (Floby)

Exhibit XIV
Form of DW 10b/c Supply Agreement

Exhibit XV
Form of Camshaft Supply Agreement

Exhibit XVI
Form of Tooling Agreement

Exhibit XVII
Forms of Secondment Agreements

Exhibit XVIII
Form of Transitional Services Agreement

Exhibit XIX
Form of NSC Transitional Services Agreement

Exhibit XX
Form of Vehicle Finance Separation Agreement

Exhibit XXI
Form of VAB Transitional Services Agreement

Exhibit XXII
BL3 Form Leases

Exhibit XXIII
Form of Ford Netherlands Pension Fund Transfer Agreement

Exhibit XXIV
Form of Letter Agreement regarding Allocation of GHG Credits

Exhibit XXV
Form of PLA Assignment and Assumption Agreement

Exhibit XXVI
Form of German IP Pledge Agreement

Exhibit XXVII 
Back-to-Back Financing Commitment

Exhibit XXVIII
Seller Financing Agreement

 
Stock Purchase Agreement
 
vi

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
STOCK PURCHASE AGREEMENT


This STOCK PURCHASE AGREEMENT (the “Stock Purchase Agreement”) is entered into
as of March 28, 2010 by and among Ford Motor Company, a corporation organized
under the Law of the State of Delaware (“Parent”), Volvo Personvagnar Holding
AB, a corporation organized under the Law of Sweden (“Sweden Seller”), Mintime
North America, LLC, a limited liability company organized under the Law of the
State of Delaware (“U.S. Buyer”), and Geely Sweden AB, a corporation organized
under the Law of Sweden (“Sweden Buyer,” together with U.S. Buyer “Buyers” and
collectively with Parent and Sweden Seller, the “Parties”).
 
Recitals of the Parties
 
WHEREAS, Parent owns all of the issued and outstanding interests in U.S. Company
(the “U.S. Company Interest”) and Sweden Seller owns all of the issued and
outstanding shares of capital stock of the Sweden Company (the “Sweden Company
Shares”);
 
WHEREAS, Parent desires to sell the U.S. Company Interest to U.S. Buyer, and
Sweden Seller desires to sell the Sweden Company Shares to Sweden Buyer, and
U.S. Buyer desires to acquire from Parent the U.S. Company Interest, and Sweden
Buyer desires to acquire from Sweden Seller the Sweden Company Shares, at the
price and upon the terms and subject to the conditions set forth in this Stock
Purchase Agreement; and
 
WHEREAS, Parent desires to transfer, or to grant license of, certain
Intellectual Property Rights (or to procure that certain of its Affiliates do
so) to Sweden Company immediately following the acquisition by Buyers of the
Sweden Company Shares and the U.S. Company Interest upon the terms and subject
to the conditions set forth in the Intellectual Property Agreements;
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and other agreements set forth in this Stock Purchase Agreement, and upon the
terms and subject to the conditions set forth in this Stock Purchase Agreement,
the Parties agree as follows:
 
1.     DEFINITIONS
 
For purposes of this Stock Purchase Agreement, capitalized terms used but not
otherwise defined in this Stock Purchase Agreement shall have the meanings set
forth in Appendix 1, except as otherwise expressly provided.
 
2.     SALE AND PURCHASE
 
2.1           Sale and Purchase
 
(a)           Upon the terms and subject to the conditions of this Stock
Purchase Agreement, on the Closing Date:
 
Stock Purchase Agreement
 
1

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(i)           Parent shall sell, transfer and deliver the U.S. Company Interest
to U.S. Buyer free and clear of Encumbrances;
 
(ii)          Sweden Seller shall sell, transfer and deliver the Sweden Company
Shares to Sweden Buyer free and clear of Encumbrances;
 
(iii)         U.S. Buyer shall purchase the U.S. Company Interest from Parent;
 
(iv)         Sweden Buyer shall purchase the Sweden Company Shares from Sweden
Seller; and, immediately thereafter,
 
(v)          Parent shall deliver the Intellectual Property Agreements duly
executed by Parent, each of the other Ford Entities and Sweden Company,
 
in exchange for payment of the Purchase Price to Parent (acting on behalf of
itself, Sweden Seller and Ford Global) by Sweden Buyer (acting on behalf of (A)
itself, with respect to the Sweden Company Shares, (B) U.S. Buyer, with respect
to the U.S. Company Interest and (C) Sweden Company, with respect to the
Intellectual Property Rights transferred or licensed under the Intellectual
Property Agreements).


(b)           The “Purchase Price” shall be equal to the Initial Purchase Price,
as adjusted by: (i) the Intra-Group Balances Price Adjustment pursuant to
Section 2.5(b)(i); (ii) the Net External Indebtedness Adjustment pursuant to
Section 2.5(b)(ii); (iii) the Net Working Capital Adjustment pursuant to Section
2.5(b)(iii) and (iv) the Total Pension Adjustment pursuant to Section 2.6 and
any special payment pursuant to paragraph 10 of Schedule A-2.
 
2.2           Delivery of Pre-Closing Estimates
 
(a)           Parent shall:
 
(i)           deliver to Buyers not less than six Business Days before Closing
(or the anticipated Closing, as applicable) its good faith calculations of the
Estimated Net External Indebtedness, Estimated Intra-Group Payables, Estimated
Intra-Group Receivables, Estimated Net Working Capital and Estimated Pension
Adjustment;
 
(ii)           consider in good faith any objections prepared by or on behalf of
Buyers and delivered not less than four Business Days before Closing (or the
anticipated Closing, as applicable), relating to any calculation provided
pursuant to Section 2.2(a)(i) and, to the extent agreed by Parent in its sole
discretion (acting in good faith), amend such calculations in light of any such
objections; and
 
(iii)           deliver to Buyers not less than three Business Days before
Closing any updated and finalized calculations of the Estimated Net External
Indebtedness, Estimated Intra-Group Payables, Estimated Intra-Group Receivables,
Estimated Net Working Capital and Estimated Pension Adjustment to the extent
amended by Parent pursuant to Section 2.2(a)(ii).
 
Stock Purchase Agreement
 
2

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(b)           The information to be provided to Buyers as contemplated by
Section 2.2(a) with respect to the aggregate of such Estimated Intra-Group
Receivables and Estimated Intra-Group Payables shall include the amount
estimated as payable to be paid pursuant to Section 2.4(a) and Section 2.4(b),
together with a summary schedule of the previous calendar month actual
intra-group balances identifying payables and receivables by business unit on
which the estimates are based, and the adjustment for activity made to the
previous calendar month actual intra-group balances in calculating the Estimated
Intra-Group Balances.
 
(c)           In the event that following the delivery of the estimates
described in this Section 2.2 the Closing does not occur on the first Business
Day of the following calendar month, such estimates shall be deemed null and
void for all purposes of this Stock Purchase Agreement.
 
2.3           Payment of the Initial Purchase Price
 
On the Closing Date, Sweden Buyer shall pay, or cause the payment of, the
Initial Purchase Price less the Goodwill Deposit and the Seller Financing Amount
(the “Net Initial Purchase Price”) by wire transfer in immediately available
funds into a bank account of Parent (which account shall have been designated by
Parent no later than two Business Days prior to the Closing Date).  Such amount
shall be paid in accordance with Section 12.5.  The part of the Initial Purchase
Price as is constituted by the Goodwill Deposit will be satisfied by release of
the Goodwill Deposit to Parent by the Escrow Agent in accordance with Section
2.8(b) and the terms of the Escrow Agreement.  The part of the Initial Purchase
Price as is constituted by the Seller Financing Amount will be satisfied by
execution, delivery and performance of the Seller Financing Agreement.
 
2.4           Discharge of Intra-Group Balances
 
(a)           On the Closing Date:
 
(i)           Sweden Buyer (as agent for the relevant Target Company or Company
Subsidiary owing the relevant Intra-Group Payables) shall pay an amount equal to
the aggregate of the Estimated Intra-Group Payables (if any) to Parent (for
itself or, as applicable, as agent for and on behalf of the relevant member of
Parent Group to which the relevant Intra-Group Payables are owed); and
 
(ii)           Parent (for itself or, as applicable, as agent for and on behalf
of the relevant member of Parent Group owing the relevant Intra-Group
Receivables) shall pay an amount equal to the aggregate of the Estimated
Intra-Group Receivables (if any) to Sweden Buyer (as agent for the relevant
Target Company or Company Subsidiary to which the relevant Intra-Group
Receivables are owed).
 
(b)           Five Business Days following issuance of the Final Closing
Statement in accordance with Schedule A-1, the following payments shall be made
in respect of any Intra-Group Payables and Intra-Group Receivables:
 
(i)           if the actual amount of the Intra-Group Payables is greater than
the Estimated Intra-Group Payables or the amount of the Intra-Group Receivables
is less than the Estimated Intra-Group Receivables, then Sweden Buyer (as agent
for the relevant Target Company or Company Subsidiary) shall pay to Parent (for
itself or, as applicable, as agent for and on behalf of the relevant member of
Parent Group) an amount equal to the difference (less any amount already
settled); and
 
Stock Purchase Agreement
 
3

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(ii)           if the actual amount of the Intra-Group Receivables is greater
than the Estimated Intra-Group Receivables or the amount of the Intra-Group
Payables is less than the Estimated Intra-Group Payables, then Parent (for
itself or, as applicable, as agent for and on behalf of the relevant member of
Parent Group) shall pay to Sweden Buyer (as agent for the relevant Target
Company or Company Subsidiary) an amount equal to the difference (less any
amount already settled), and
 
the Intra-Group Payables and Intra-Group Receivables shall be treated as fully
paid and discharged.
 
(c)           Any payment required to be made pursuant to Section 2.4(b) shall
be paid by Parent or Sweden Buyer (as the case may be) together with (and in
substitution for any interest accruing in accordance with the applicable terms
and conditions of any Intra-Group Payable or Intra-Group Receivable) an amount
equal to interest at the Applicable Rate, for the period from (but excluding)
the Closing Date to (and including) the date of such payment, calculated on a
daily basis.
 
(d)           Notwithstanding anything to the contrary in Section 12.6, any sums
which Parent or Sweden Buyer is obliged to pay pursuant to Section 2.4(a) shall
be aggregated and set-off against each other, and the sums which each is
respectively obliged to pay one another pursuant to Section 2.4(b) shall be
aggregated and set-off against each other.  Whichever of Sweden Buyer or Parent
then remains with a payment obligation under Section 2.4(a), and separately
under Section 2.4(b), shall, in each case, make the applicable payment only of
the net amount payable with respect to each of Section 2.4(a) and
Section 2.4(b).  Where net amounts are paid or received, the book entries made
in the accounts of the relevant debtor and creditor shall reflect the gross
payments being effected to reflect the discharge of Intra-Group Payables and
Intra-Group Receivables.
 
(e)           If and to the extent that any of the mechanisms in this Stock
Purchase Agreement for the settlement or discharge of any sums which Parent or
Sweden Buyer is obliged to pay pursuant to this Section 2.4 would cause any
person to breach exchange control or equivalent restrictions in any
jurisdiction, or to violate any other Law, the Parties will co-operate in good
faith to agree and implement an alternate mechanism which achieves the
objectives of this Stock Purchase Agreement and avoids such breach or violation.
 
2.5           Closing Statement Adjustments to the Purchase Price
 
(a)           Following Closing, Parent and Sweden Buyer shall give effect to
Schedule A-1.
 
(b)           Five Business Days following the issuance of the Final Closing
Statement in accordance with Schedule A-1, adjustments to the Initial Purchase
Price shall be made by Parent (for itself and on behalf of Sweden Seller) or, as
applicable, by Sweden Buyer (for itself and on behalf of U.S. Buyer) as follows:
 
(i)           Sweden Buyer shall pay to Parent the amount equal to the aggregate
amount by which the Intra-Group Balances is greater than the Estimated
Intra-Group Balances, or, as applicable, Parent shall pay to Sweden Buyer the
amount equal to the aggregate amount by which the Estimated Intra-Group Balances
is greater than the Intra-Group Balances;
 
(ii)           Parent shall repay to Sweden Buyer an amount equal to the amount
by which the Net External Indebtedness is greater than the Estimated Net
External Indebtedness or, as applicable,
 
Stock Purchase Agreement
 
4

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Sweden Buyer shall pay to Parent an amount equal to the amount by which the
Estimated Net External Indebtedness is greater than the Net External
Indebtedness; and
 
(iii)           Sweden Buyer shall pay to Parent the amount equal to the amount
by which the Net Working Capital is greater than the Estimated Net Working
Capital or, as applicable, Parent shall pay to Sweden Buyer the amount equal to
the amount by which the Estimated Net Working Capital is greater than the Net
Working Capital,
 
provided that, for the avoidance of doubt and in order to avoid duplication, no
item shall be included in the calculation of more than one of (w) the Net
External Indebtedness Adjustment, (x) the Net Working Capital Adjustment, (y)
the Intra-Group Balances Price Adjustment or (z) the Total Pension Adjustment.
 
(c)           Any payment required to be made pursuant to Section 2.5(b) shall
be paid by Parent or Sweden Buyer (as the case may be) together with an amount
equal to interest on such payment at the Applicable Rate, for the period from
(but excluding) the Closing Date, to (and including) the date of payment,
calculated on a daily basis.
 
(d)           Notwithstanding anything to the contrary in Section 12.6, any sums
which Parent and Sweden Buyer are obliged to pay to one another pursuant to this
Section 2.5 shall be aggregated and set-off against each other and whichever of
Parent or Sweden Buyer is left with any payment obligation shall make an
applicable payment.
 
2.6           Pension Adjustment to the Purchase Price
 
(a)           Following Closing, Parent and Buyers shall give effect to Schedule
A-2 to determine the Total Pension Adjustment and to give effect to any special
payment under paragraph 10 of Schedule A-2.
 
(b)           Within five Business Days after the determination of the Total
Pension Adjustment in accordance with Schedule A-2 (i) Parent (for itself and on
behalf of Sweden Seller) shall repay to Sweden Buyer (for itself and on behalf
of U.S. Buyer) the amount equal to the amount by which the Total Pension
Adjustment is greater than the Estimated Pension Adjustment or (ii) Sweden Buyer
(for itself and on behalf of U.S. Buyer) shall pay to Parent (for itself and on
behalf of Sweden Seller) an amount equal to the amount by which the Estimated
Pension Adjustment is greater than the Total Pension Adjustment.
 
(c)           Any payment required to be made pursuant to Section 2.6(b) shall
be paid by Parent or Sweden Buyer (as the case may be) together with an amount
equal to interest on such payment at the Applicable Rate, for the period from
(but excluding) the Closing Date to (and including) the date of payment,
calculated on a daily basis.
 
2.7           Closing
 
(a)           Closing shall occur at 9:00 a.m. London time on the first date
that is (i) the first Business Day of a calendar month and (ii) on or after the
third Business Day following the satisfaction or, to the extent permitted,
written waiver, of each of the conditions set forth in Article 7 and Article 8
(other than those conditions that by their nature will be satisfied at Closing,
but subject to the satisfaction or waiver of such conditions), or on such other
date and time as the Parties may agree in writing (the “Closing Date”).
 
Stock Purchase Agreement
 
5

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(b)           Closing will occur at the offices of Hogan & Hartson in London, or
at such other place as the Parties may agree in writing prior to the Closing
Date.
 
2.8           Goodwill Deposit
 
(a)           Upon the date of this Stock Purchase Agreement, Sweden Buyer shall
provide irrevocable instructions to deposit on March 29, 2010 with HSBC Holdings
plc, London, (the “Escrow Agent”) the amount of $50,000,000 (the “Goodwill
Deposit”).  The maintenance in escrow and release of the Goodwill Deposit shall
be governed by the terms of the Escrow Agreement, in accordance with Section
2.8(b), Section 11.2(b) or Section 11.2(c), as applicable.
 
(b)           Upon Closing, Parent shall, and Sweden Buyer shall cause Beijing
Holdco on behalf of Sweden Buyer to, promptly execute and deliver to Escrow
Agent, in accordance with the terms of the Escrow Agreement, a joint instruction
to immediately release (i) the Goodwill Deposit to Parent in part satisfaction
of the Initial Purchase Price by wire transfer of immediately available funds,
and (ii) any interest accrued on the Goodwill Deposit to Sweden Buyer by wire
transfer of immediately available funds.
 
3.     REPRESENTATIONS AND WARRANTIES OF PARENT AND SWEDEN SELLER
 
Except as disclosed to Buyers in Schedule B as delivered on the date of this
Stock Purchase Agreement (without regard to any subsequent amendment) (it being
understood that, in each case, (a) a disclosure against a specific
representation or warranty shall be deemed a disclosure against any other
representation or warranty in this Article 3 to which such disclosure may
relate, if the applicability of a disclosure to such other representation or
warranty is reasonably apparent, and (b) no reference to, or disclosure of, an
item on Schedule B shall be construed as an admission or indication that such
item or other matter is material or that such item or other matter is required
to be referred to or disclosed on Schedule B), Parent and Sweden Seller
represent and warrant to U.S. Buyer and Sweden Buyer, as of the date of this
Stock Purchase Agreement and as of Closing or at such time as is otherwise
specified in any Section of this Article 3, as follows:
 
3.1           Organization and Standing; Target Companies; Company Subsidiaries
 
(a)           Each of Parent, Sweden Seller, U.S. Company and Sweden Company is
duly organized, validly existing and in good standing under the Law of its
respective jurisdiction of incorporation or formation, as applicable.  Each
Target Company has the requisite corporate power and authority to own or lease
and to operate its assets and to carry on its respective business as currently
conducted.
 
(b)           Each Target Company is duly qualified to conduct business as a
foreign company and is in good standing in each of the jurisdictions where the
nature of the business conducted by such Target Company or the character of the
assets owned, leased or otherwise held by such Target Company makes such
qualification necessary, except to the extent the absence of such qualification
or good standing would not, individually or in the aggregate, reasonably be
expected to be material to the Business.
 
(c)           Schedule B Part 3.1(c) sets forth a true, complete and correct
list of the Company Subsidiaries and sets forth with respect to each Company
Subsidiary the jurisdiction of formation.
 
Stock Purchase Agreement
 
6

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(d)           The Target Companies and the Company Subsidiaries do not own,
directly or indirectly, any capital stock, membership interest, partnership
interest, joint venture interest or other equity interest in any other Person,
except for (i) passive holdings of less than 5% of the share capital in listed
or non-listed entities, (ii) the Company Subsidiaries, and (iii) as set forth on
Schedule B Part 3.1(d).
 
(e)           Except as set forth on Schedule B Part 3.1(e), each Company
Subsidiary is duly organized, validly existing and in good standing under the
Law of its respective jurisdiction of incorporation or formation, as applicable,
and has the requisite corporate power and authority to own or lease and to
operate its assets, and to carry on its respective business as currently
conducted.
 
(f)           Except as set forth on Schedule B Part 3.1(e), each Company
Subsidiary is duly qualified to conduct business as a foreign company and is in
good standing in each of the jurisdictions where the nature of the business or
the character of the assets owned, leased or otherwise held by such Company
Subsidiary makes such qualification necessary, except to the extent the absence
of such qualification or good standing would not, individually or in the
aggregate, reasonably be expected to be material to the Business.
 
3.2           Authority and Capacity; No Conflicts; Binding Obligation; No
Liquidation
 
(a)           Each member of Parent Group has the requisite corporate power and
authority to enter into the Transaction Documents to which it is a party and to
consummate the transactions contemplated by the Transaction Documents.
 
(b)           Subject to satisfaction of the Governmental Approvals and the
Buyer Governmental Approvals, the execution, delivery and performance by each
member of Parent Group of the Transaction Documents to which it is party, and
the consummation by each member of Parent Group and Target Companies and Company
Subsidiaries, as applicable, of the transactions contemplated by such
Transaction Documents, have been duly authorized by all requisite action of the
relevant member of Parent Group, Target Company and Company Subsidiary, with
such authorization in full force and effect, and do not:
 
(i)           conflict with or violate (A) any material Law in any material
respect or (B) a provision of the Formation Document or the Bylaws of any member
of Parent Group, a Target Company or Company Subsidiary; or
 
(ii)          conflict with, result in a breach of, constitute a default under,
give rise to a right of prepayment, termination, cancellation or acceleration of
an obligation or loss of a material benefit or to increased, accelerated or
guaranteed rights or entitlements of any Person under, or result in the creation
of an Encumbrance upon assets under, any Material Contract, except to the extent
that such conflict, breach, default, prepayment, termination, cancellation,
acceleration of obligation, loss of material benefit, increase, acceleration or
guaranty of rights or entitlements or creation of Encumbrance would not,
individually or in the aggregate, reasonably be expected to prevent, materially
delay or materially impede the ability of a member of Parent Group to consummate
the transactions contemplated by the Transaction Documents.
 
(c)           This Stock Purchase Agreement has been duly executed and delivered
by Parent and Sweden Seller and, at Closing, each member of Parent Group will
have duly executed and delivered each Separation Agreement to which it is a
party.  Assuming the due authorization, execution and delivery by
 
Stock Purchase Agreement
 
7

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
U.S. Buyer and Sweden Buyer of this Stock Purchase Agreement, this Stock
Purchase Agreement constitutes, and the Separation Agreements when executed will
constitute, legal, valid and binding obligations of each such member of Parent
Group, enforceable against each such member of Parent Group, in each case in
accordance with their respective terms, except as such enforceability may be
subject to the effects of Law.
 
(d)           Except as set forth on Schedule B Part 3.2(d), since December 31,
2008, with respect to each of Parent, Sweden Seller, each Target Company and
each Company Subsidiary:
 
(i)           to the Knowledge of Parent, no order, whether executive,
legislative or judicial, judgment, ruling, award, decree, directive, writ,
injunction, investigation or proceedings by a Governmental Entity (an “Order”)
has been entered, no resolution has been adopted, and no petition has been
presented to a court of competent jurisdiction for the purpose of its winding up
or liquidation;
 
(ii)          no provisional liquidator, manager, administrator, conservator or
administrative receiver, or equivalent in its jurisdiction of incorporation or
formation, has been appointed, including with respect to all or substantially
all of its assets, and, to the Knowledge of Parent, no petition or application
for such appointment has been filed or presented to a court of competent
jurisdiction;
 
(iii)         no assignment of all or substantially all of its assets has been
made in favor of its creditors; and
 
(iv)         to the Knowledge of Parent, no proceeding under bankruptcy,
insolvency, reorganization, moratorium or other similar Law has been initiated.
 
3.3           Governmental Approvals
 
(a)           Other than the approvals, consents, authorizations, filings,
waiting periods terminations or expirations and notices set forth on Schedule C
(the “Governmental Approvals”), no approval, consent, authorization or Permit
from, or filing or notice to, a Governmental Entity, and no expiration or
termination of a mandatory waiting period by a Governmental Entity, is required
in connection with the execution and delivery by Parent and Sweden Seller of
this Stock Purchase Agreement or the execution by the relevant members of Parent
Group, the Target Companies and Company Subsidiaries of the Separation
Agreements to which each is a party or the consummation by the relevant members
of Parent Group, the Target Companies and Company Subsidiaries of the
transactions contemplated by the Transaction Documents, except for such
approvals, consents, authorizations, Permits, filings, notices, or expirations
or terminations (i) the failure of which to obtain, make, submit or occur would
not be material, or (ii) as are identified by U.S. Buyer and Sweden Buyer on
Schedule S (the “Buyer Governmental Approvals”).
 
(b)           To the Knowledge of Parent, there is no fact or circumstance
related to any member of Parent Group, the Target Companies or Company
Subsidiaries that would reasonably be expected to delay the receipt or
satisfaction of the Governmental Approvals or the expiration or termination of
any waiting periods required under any of the Governmental Approvals.
 
Stock Purchase Agreement
 
8

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
3.4           Formation Documents and Bylaws; Books and Records
 
(a)           Except as set forth on Schedule B Part 3.4(a), Parent and Sweden
Seller have made available to Buyers copies of: (a) the Formation Document of
each Target Company and each Company Subsidiary, as in effect on the date of
this Stock Purchase Agreement; and (b) to the extent applicable, the Bylaws of
each Target Company and each Company Subsidiary, as in effect on the date of
this Stock Purchase Agreement.
 
(b)           The stock certificate and the shareholders’ register of Sweden
Company, the board and shareholders’ meeting minutes and written board and
shareholders’ resolutions of Sweden Company for the period since January 1,
2006, and the board meeting minutes and written board and members’ resolutions
of U.S. Company for the period since January 1, 2004 (copies of the material
terms which have been made available to Buyers) are true, complete and correct
in all material respects.
 
3.5           Capitalization
 
(a)           The share capital of Sweden Company is registered to be at least
SEK 500,000,000 divided into 500,000 shares of capital stock and at most SEK
2,000,000,000 divided into 2,000,000 shares of capital stock.  The Sweden
Company Shares consist of 723,530 shares of capital stock with quota value of
SEK 1,000 per share all of which are duly authorized, have been validly issued,
are fully paid and are owned beneficially and of record by Sweden Seller.
 
(b)           The capital stock of U.S. Company consists of one membership
interest, which is duly authorized, has been validly issued, is fully paid and
non-assessable, and is owned beneficially and of record by Parent.
 
(c)           All of the Sweden Company Shares were, and the U.S. Company
Interest was, issued in compliance with Law.  Sweden Company Shares are and
were, and the U.S. Company Interest is and was, not subject to or issued in
violation of any purchase option, call option, right of first refusal,
pre-emptive right, subscription right or similar right, Order, the Formation
Document of the relevant Target Company or any Agreement to which Parent, Sweden
Seller or a Target Company is party or is otherwise bound.
 
(d)           Schedule B Part 3.1(c) sets forth a true, complete and correct
list with respect to each Company Subsidiary of the authorized and outstanding
shares of capital stock, membership interest or other interest that confers the
right to receive a share of the profits and losses, or distribution of assets,
of the issuing entity of such Company Subsidiary and the owner(s) of record of
such interests of the Company Subsidiaries.  All of the issued and outstanding
shares of capital stock, membership interests, joint venture interests and other
equity interests of each Company Subsidiary directly or indirectly owned
beneficially and of record by a Target Company, are owned free and clear of
Encumbrances, and all such interests have been duly authorized and validly
issued and are fully paid and, as applicable, non-assessable.
 
(e)           No shares of capital stock, membership interests, joint venture
interests or other equity interests of a Target Company or Company Subsidiary
have been reserved.  There are no outstanding securities convertible into, or
exchangeable for, such interests of a Target Company or Company Subsidiary, and
no outstanding options, warrants, purchase rights, subscription rights or
similar equity instruments or Agreements to purchase or to subscribe for such
interests or would otherwise require a Target Company or Company Subsidiary to
issue, sell or otherwise cause such interests to become outstanding.  No Target
Company or Company Subsidiary has outstanding or authorized any stock
 
Stock Purchase Agreement
 
9

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
appreciation, phantom stock, profit participation or similar rights.  No Target
Company or Company Subsidiary has outstanding any bonds, debentures, notes or
other obligations the holders of which have the right to vote (or are
convertible into, or exercisable or exchange for, securities or interests having
the same right to vote) on any matter.  No Target Company or Company Subsidiary
has entered into a legally binding obligation to sell or issue convertible
securities, options, rights, warrants, purchase rights, subscription rights or
similar equity instruments, except as contemplated by this Stock Purchase
Agreement.  There are no Agreements affecting or relating to the voting,
issuance, purchase, redemption, repurchase or transfer of capital stock,
membership interests, joint venture interests or other equity interests of a
Target Company or Company Subsidiary.
 
3.6           Ownership and Transfer of the Sweden Company Shares and the U.S.
Company Interest
 
Except as set forth on Schedule B Part 3.6, Parent has good, valid and
marketable title, free and clear of Encumbrances, to the U.S. Company Interest,
with full right and lawful authority to sell, transfer, assign and deliver the
U.S. Company Interest to U.S. Buyer pursuant to this Stock Purchase
Agreement.  Sweden Seller has good, valid and marketable title, free and clear
of Encumbrances, to the Sweden Company Shares, with full right and lawful
authority to sell, transfer, assign and deliver the Sweden Company Shares to
Sweden Buyer pursuant to this Stock Purchase Agreement.  Upon delivery of and
payment for the U.S. Company Interest and the Sweden Company Shares at Closing
pursuant to this Stock Purchase Agreement, U.S. Buyer and Sweden Buyer will
acquire good, valid and marketable title to the U.S. Company Interest and the
Sweden Company Shares respectively, free and clear of Encumbrances, other than
Encumbrances arising solely as a result of actions by U.S. Buyer or Sweden Buyer
or as a result of a breach of any of Buyers’ representations and warranties set
forth in Article 4.
 
3.7           Directors and Officers
 
A true, complete and correct list of the current directors and officers, or as
applicable, senior management, of each Target Company and each Company
Subsidiary is set forth on Schedule B Part 3.7, including each such person’s
name and position(s).
 
3.8           Financial Statements and Liabilities
 
(a)           Set forth on Schedule AA are complete and correct copies of: (i)
the audited consolidated balance sheet of Target Companies and Company
Subsidiaries as of December 31, 2007 and December 31, 2008 (the balance sheet as
of December 31, 2008 only, the “Company Balance Sheet”), (ii) the audited
consolidated income statements of Target Companies and Company Subsidiaries for
each of the three years in the period ended December 31, 2008 and (iii) the
audited consolidated cash flow statements of Target Companies and Company
Subsidiaries for each of the three years in the period ended December 31, 2008,
together with all notes thereto, and an opinion or report of the independent
auditors to the Volvo Automotive Combined Operating Group, certifying such
financial statements (collectively, the “Company Financial Statements” and to
the extent such financial statements are as of December 31, 2008 or for the one
year ended December 31, 2008, the “2008 Financial Statements”).
 
(b)           The Target Companies’ and Company Subsidiaries’ system of internal
controls over the financial reporting for the Business is sufficient, in all
material respects, to provide reasonable assurance that transactions are
recorded as necessary to permit preparation of the Company Financial Statements
in conformity with U.S. GAAP.
 
Stock Purchase Agreement
 
10

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(c)           The Company Financial Statements (i) have been prepared in
accordance with the books and records of each Target Company and each Company
Subsidiary and (ii) present fairly, in all material respects, the financial
position on a consolidated basis as of December 31, 2007 and December 31, 2008
and the results of operations and cash flows of Target Companies and Company
Subsidiaries on a consolidated basis for each of the three years in the period
ended December 31, 2008 in conformity with U.S. GAAP.
 
(d)           Schedule CC sets forth, in all material respects, a list of
specified adjustments made to the 2008 Financial Statements in the preparation
of the Transaction Financial Statements.
 
(e)           The Interim Financial Statements have been prepared on the same
basis and using the accounting principles, policies, procedures and practices
consistently applied, including in relation to accounting discretion and
judgment, as used in the Transaction Financial Statements.
 
(f)           Each of the audited statutory accounts for the Statutory Audit
Companies for the period ended December 31, 2008 (copies of which have been made
available to Buyers) (i) has been prepared in all material respects in
accordance with applicable Local GAAP and Law on a basis consistent with the
prior period and (ii) presents fairly, in all material respects, the financial
position of the relevant entity as of December 31, 2008 and of its profits and
losses for the period ended December 31, 2008.
 
(g)           The Target Companies and Company Subsidiaries do not have any
Liabilities of a nature required to be reflected on a balance sheet prepared in
accordance with U.S. GAAP, except (i) as disclosed, reflected or reserved
against in the Company Balance Sheet and (ii) for Liabilities and obligations
that are not individually or in the aggregate material to the Business and were
incurred in the Ordinary Course of Business since December 31, 2008.
 
(h)           The Target Companies and Company Subsidiaries do not have, and for
the 18 months following the Closing Date will not have, any Liabilities of a
nature required to be reflected on a balance sheet prepared in accordance with
U.S. GAAP (including accruals) relating to any business conducted by a Target
Company or Company Subsidiary which business has been sold or discontinued in
the five-year period prior to the date of this Stock Purchase Agreement (a
“Discontinued Business Liability”), except as disclosed, reflected or reserved
against in the Company Balance Sheet.  For the purposes of this Section 3.8(h),
whether a Discontinued Business Liability is of a nature required to be
reflected on a balance sheet prepared in accordance with U.S. GAAP shall be
determined with reference to the financial position of the Business immediately
prior to Closing.
 
3.9           Title to and Sufficiency of Assets
 
(a)           Excluding for the purposes of this Section 3.9(a) all Owned Real
Property, Leased Real Property, and Real Property Leases and Intellectual
Property Rights: (i) a Target Company or a Company Subsidiary has good and valid
title to, or a valid leasehold interest in, the Assets free and clear of all
Encumbrances except for Permitted Encumbrances; (ii) all leases with respect to
leasehold interests are in full force and effect and constitute valid and
binding obligations of each other party thereto and none of the Target
Companies, the Company Subsidiaries or any other party thereto is in breach of
any of the terms of such lease; and (iii) all leased personal property used by,
or in connection with, the Business is in the condition required of such
property by the terms of the applicable lease Agreement.
 
(b)           To the Knowledge of Parent, the Material Real Property
Improvements and all items of tangible personal property which are owned, leased
or used by the Target Companies and the Company
 
Stock Purchase Agreement
 
11

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Subsidiaries and are material to the Business are structurally sound, free from
material defect (subject to normal wear and tear given the use and age of such
assets), have been maintained in all material respects in accordance with
generally accepted industry practice and are usable in the Ordinary Course of
Business.
 
(c)           Assuming receipt of all of the Governmental Approvals and Buyer
Governmental Approvals, the rights, properties and assets (including
Intellectual Property Rights, real property, IT Applications and IT
Infrastructure and Permits) of the Target Companies and Company Subsidiaries and
the facilities, services and Intellectual Property Rights, IT Applications and
IT Infrastructure to which the Target Companies and Company Subsidiaries have a
contractual right, including pursuant to the Transaction Documents, together
include all rights, properties, assets, facilities and services that are
necessary for Target Companies and Company Subsidiaries to carry on the Business
immediately after Closing in all material respects in the manner in which it is
carried on as of the date of this Stock Purchase Agreement.
 
3.10        Conduct of Business; Absence of Certain Changes or Events
 
Except as contemplated by this Stock Purchase Agreement, as required by Law or
as set forth on Schedule B Part 3.10, since the date of the Interim Financial
Statements through the date of this Stock Purchase Agreement:
 
(a)           each Target Company and each Company Subsidiary has conducted its
respective business only in the Ordinary Course of Business;
 
(b)           there has not been any Company Material Adverse Effect that is
continuing; and
 
(c)           no action has been taken by Parent, Sweden Seller, any Target
Company or any Company Subsidiary that would, if taken after the date of this
Stock Purchase Agreement, constitute a breach of Section 5.3.
 
3.11        Material Contracts
 
(a)           The term “Material Contracts” shall mean each of the following
Agreements, excluding the IP Contracts, to which a Target Company or Company
Subsidiary is a party (except as otherwise provided in this Section 3.11):
 
(i)           Purchasing Agreements;
 
(ii)           Agreements (other than Intercompany Agreements) under which such
Target Company or Company Subsidiary has directly or indirectly, other than in
the Ordinary Course of Business (A) borrowed, or agreed to borrow, money from,
or issued, or agreed to issue, any note, bond, debenture or similar instrument
or otherwise incurred any indebtedness to, any Person (other than a Target
Company or Company Subsidiary), with an aggregate liability in excess of
$3,000,000, or (B) made, or agreed to make, any advance, loan, extension of
credit or capital contribution to, or other investment of debt or equity in, any
Person (other than a Target Company or Company Subsidiary) for any Agreement
under which a Target Company or Company Subsidiary has an aggregate liability in
excess of $3,000,000;
 
Stock Purchase Agreement
 
12

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(iii)           Agreements for any joint venture, partnership or similar
arrangement or an Agreement relating to holding, voting or transferring any
securities or other interest by a Target Company or Company Subsidiary
(including any stockholders’ or members’ agreement);
 
(iv)          Agreements relating to an acquisition to be made by such Target
Company or Company Subsidiary of an operating business or the capital stock,
membership interest, joint venture interest or other equity interest of another
Person, in each case for consideration in excess of $3,000,000;
 
(v)           Agreements relating to the sale or purchase of fixed assets or
real estate having a value individually in excess of $5,000,000, under which
such sale or purchase has not been consummated;
 
(vi)          employment Agreements that have an aggregate annual future
liability in excess of $1,000,000, except any Agreement relating to the
employment of any Designated Employee identified in schedule A to the Secondment
Agreements;
 
(vii)         Local Collective Agreements;
 
(viii)        covenants not to compete or other covenants restricting the
development, manufacture, marketing or distribution of the products and services
of a Target Company or Company Subsidiary which restrictions adversely and
materially affect the Business, or any Agreement containing non-solicitation
provisions or otherwise limiting or prohibiting a Target Company or Company
Subsidiary from conducting the Business;
 
(ix)          Agreements with any current or former officer, director (or
nominee for director) or employee (other than indemnification, employment or
employment-related Agreements);
 
(x)           Surviving Contracts which are not Transaction Documents;
 
(xi)           leases, subleases or similar Agreements with any Person (other
than a Target Company or Company Subsidiary) under which such Target Company or
Company Subsidiary is a lessor or sublessor of, or makes available for use to
any Person, any Owned Real Property, Leased Local Real Property or Leased
Foreign Real Property or any portion of any premises otherwise occupied by such
Target Company or Company Subsidiary, in each case that are material to the
operation of the Business;
 
(xii)          Agreements under which (A) any Person (other than a Target
Company or Company Subsidiary) has, directly or indirectly, guaranteed
indebtedness, liabilities or obligations of a Target Company or Company
Subsidiary or (B) any Target Company or Company Subsidiary has, directly or
indirectly, guaranteed indebtedness, liabilities or obligations of any Person
(other than a Target Company or Company Subsidiary), for each Agreement under
which the aggregate liability is in excess of $3,000,000;
 
(xiii)         Agreements granting an Encumbrance (other than a Permitted
Encumbrance) upon any Asset the aggregate value of which exceeds $5,000,000;
 
Stock Purchase Agreement
 
13

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(xiv)         without duplication of any other subsection of this Section
3.11(a), Agreements providing for indemnification by any Target Company or
Company Subsidiary to any Person except for any Agreement related to, or arising
out of, a commercial arrangement consistent with past practice and entered into
in the Ordinary Course of Business, in each case that are material to the
operation of the Business;
 
(xv)          confidentiality or non-disclosure Agreements (other than
confidentiality Agreements or provisions included in standard employment,
contractor or consultancy Agreements or standard terms and conditions, inclusive
of standard purchase order terms and conditions, of a Target Company or Company
Subsidiary), in each case that are material to the operation of the Business;
 
(xvi)         without duplication of Section 3.11(a)(v), Agreements for the sale
of any asset of a Target Company or Company Subsidiary (other than inventory
sales in the Ordinary Course of Business) or the grant of any preferential
rights to purchase any such asset (including any discounted purchase price) or
requiring the consent of any Person to transfer thereof, in any such case
involving assets the aggregate value of which exceeds $5,000,000;
 
(xvii)        hedging or factoring Agreements to which Sweden Company is a party
related to currency exchange, interest rates, commodity prices or similar
Agreement;
 
(xviii)       without duplication of the provisions in Section 3.11(a)(i) to
Section 3.11(a)(xvii), Agreements involving expected aggregate annual payments
by or to any Target Company or Company Subsidiary of more than $3,000,000,
except for any Agreement related to, or arising out of, a commercial arrangement
consistent with past practice and entered into in the Ordinary Course of
Business; and
 
(xix)          Agreements other than as set forth above to which any Target
Company or Company Subsidiary is a party pursuant to which a Target Company or
Company Subsidiary receives a benefit or has an obligation to perform that is
(A) material to the Business, including any such Agreements between a Target
Company or Company Subsidiary and CFMA, or (B) if breached, terminated or not
renewed would reasonably be expected to materially impair the operation of the
Business.
 
(b)           Except as set forth on Schedule B Part 3.11(b), each of the
Production Agreements is governed by the Production Purchasing Global Terms and
Conditions.
 
(c)           (1)           Schedule B Part 3.11(c)(i) sets forth a true,
complete and correct list of the Shared Contracts which are Material Contracts
to which a member of Parent Group is a party and pursuant to which a Target
Company or Company Subsidiary is a party or receives a benefit or has an
obligation to perform;
 
(ii)           Schedule B Part 3.11(c)(ii) sets forth a true, complete and
correct list of the Shared Contracts which are Material Contracts to which a
Target Company or Company Subsidiary is a party and pursuant to which a member
of Parent Group is a party or receives a benefit or has an obligation to
perform.
 
Stock Purchase Agreement
 
14

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(d)           All Material Contracts are valid, binding and in full force and
effect and are enforceable by the applicable Target Company or Company
Subsidiary in accordance with their respective terms, except as such
enforceability may be subject to the effects of Law.  The applicable Target
Company or Company Subsidiary that is a party to each Material Contract has
performed in all material respects all obligations required to be performed by
it to date under such Material Contract and neither it nor, to the Knowledge of
Parent, any other party to any Material Contract (with or without the lapse of
time or the giving of notice, or both) is in default or breach in any material
respect of any Material Contract.  Except as set forth on Schedule B
Part 3.11(d), to the Knowledge of Parent, since December 31, 2008, no Target
Company or Company Subsidiary has received written notice of termination or
non-renewal, or intention to terminate or to not renew from any other party to a
Material Contract.  The material terms of the Material Contracts as in effect on
the date of this Stock Purchase Agreement, together with all amendments thereto,
have been made available to Buyers.
 
3.12        Taxes
 
Except as set forth on Schedule B Part 3.12:
 
(a)           All Tax Returns required to have been filed by, or with respect
to, a Target Company or Company Subsidiary have been timely filed, taking into
account any extension of time to file that has been granted or obtained, and all
such Tax Returns have been duly, completely and accurately prepared in all
material respects.  All Taxes shown to be due and payable on such Tax Returns
have been paid.  All material records required to be maintained for Tax purposes
by or with respect to a Target Company or Company Subsidiary have been
maintained.
 
(b)           Each Target Company and each Company Subsidiary has paid all
material Taxes due and payable by each of them.
 
(c)           No Tax on any Target Company or Company Subsidiary arose in
respect of, by reference to or in consequence of the Reorganization that has not
been paid prior to the date of this Stock Purchase Agreement.
 
(d)           Each Target Company and each Company Subsidiary has withheld and
has timely paid to the appropriate Governmental Entity all material Taxes
required to have been withheld.
 
(e)           No material deficiency or material Claim for Tax has been asserted
or assessed by a Governmental Entity against or with respect to a Target Company
or Company Subsidiary that has not been satisfied by payment, settled (such
settlement having been satisfied by payment) or withdrawn.
 
(f)           There are no Tax liens on the assets of a Target Company or
Company Subsidiary, except for Permitted Encumbrances.
 
(g)           To the Knowledge of Parent, there are no outstanding waivers or
Agreements extending the statute of limitations for any period with respect to
Taxes to which a Target Company or Company Subsidiary may be subject.
 
(h)           To the Knowledge of Parent, no Target Company or Company
Subsidiary is the beneficiary of an extension of time within which to file a Tax
Return.
 
Stock Purchase Agreement
 
15

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(i)           The accruals for deferred Taxes and reserves for Taxes
are accurately reflected on the Company Financial Statements in accordance with
U.S. GAAP as of December 31, 2008.
 
(j)           Except with respect to the Reorganization, since December 31,
2008, no Target Company or Company Subsidiary has been involved in any
transaction which has given or would reasonably be expected to give rise to a
liability to Tax on any Target Company or Company Subsidiary (or would have
given or would reasonably be expected to give rise to such a liability but for
the availability of any Relief) other than Tax arising from transactions entered
into by it in the Ordinary Course of Business.
 
(k)          No Target Company or Company Subsidiary has a material legal or
contractual obligation that will be binding on such Target Company or Company
Subsidiary following Closing to pay the Taxes of any other Person, other than a
Target Company or a Company Subsidiary.
 
(l)           No Target Company or Company Subsidiary has received a Tax ruling
or entered into a Tax agreement with a Governmental Entity which ruling or
agreement is, by its terms, applicable to Tax periods following Closing and
binding upon such Target Company or such Company Subsidiary on the Closing Date.
 
(m)           To the Knowledge of Parent, no Target Company or Company
Subsidiary is, or has, since January 1, 2005, been subject to an examination or
audit by any Tax Authority (including any formal enquiry under a statutory
procedure comparable to that which is conducted in the United Kingdom by Her
Majesty’s Revenue and Customs), other administrative proceeding, dispute or
litigation with respect to the determination of any Tax liability.  To the
Knowledge of Parent, no Tax Authority has provided notice that it will institute
an examination or audit of a Target Company or Company Subsidiary that has not
yet commenced.
 
(n)           No transaction in respect of which any consent, ruling,
confirmation or clearance (for purposes of this Section 3.12(n), each a
“ruling”) was required or sought from any Tax Authority has been entered into or
carried out by any Target Company or Company Subsidiary without such ruling
having first been properly obtained.  All information supplied to any Tax
Authority in connection with any such ruling fully and accurately disclosed all
facts and circumstances material to the giving of such ruling.  Any transaction
for which such ruling was obtained has been carried out in accordance with the
terms of such ruling and the application on which the ruling was based and at a
time when such ruling was valid and effective.  No facts or circumstances have
arisen since any such ruling was obtained which would cause the ruling to become
invalid or ineffective.
 
(o)           No Tax Authority has operated or agreed to operate any special
arrangement (being an arrangement which is not based on relevant legislation or
any published practice) in relation to any Target Company’s or Company
Subsidiary’s affairs which arrangement has or would be reasonably expected
to  have a material impact on the tax liabilities of, or tax practices or
policies of, a Target Company or Company Subsidiary.
 
(p)           Each Target Company or Company Subsidiary is and has at all times
been resident for Tax purposes in the country pursuant to the Laws of which (or
the Laws of a political subdivision of which) it has been formed,  and is not
and has not at any time been treated as resident in any other country for any
Tax purpose (including any double taxation arrangement).  No Target Company or
Company Subsidiary is subject to Tax in any country other than the country
pursuant to the Laws of which (or the Laws of a political subdivision of which)
it has been formed by virtue of having a permanent establishment or other place
of business in that country.
 
Stock Purchase Agreement
 
16

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(q)           No Target Company or Company Subsidiary is liable for any Tax as
the agent of any other Person or business or constitutes a permanent
establishment of any other Person, business or enterprise for any Tax purpose.
 
(r)           Each Target Company or Company Subsidiary:
 
(i)           to the extent required by VAT legislation, is registered for the
purposes of VAT in its jurisdiction of incorporation and in any other
jurisdiction and has been so registered at all times that it has been required
to be registered by VAT legislation, and such registration is not subject to any
conditions imposed by or agreed with the relevant Tax Authority;
 
(ii)          has complied in all material respects with the terms of VAT
legislation;
 
(iii)         is not, and has not been treated as, a member of a group that
includes a Person that is neither a Target Company nor a Company Subsidiary for
the purposes of VAT legislation, and has not applied for such treatment;
 
(iv)         has not been required to provide any security in respect of any
amount of VAT; and
 
(v)          has maintained and obtained at all times and in all material
respects complete, correct and up-to-date records, invoices and other documents
(as the case may be) requisite for the purposes of VAT legislation and has
preserved such records, invoices and other documents in such form and for such
periods as are required by VAT legislation.
 
(s)           Each Target Company or Company Subsidiary:
 
(i)           has complied in all material respects with the terms of Customs
Duties legislation, including any applicable registration procedures;
 
(ii)           has maintained and obtained at all times and in all material
respects complete, correct and up-to-date records, invoices and other documents
(as the case may be) requisite for the purposes of Customs Duties legislation
and has preserved such records, invoices and other documents in such form and
for such period as are required by Customs Duties legislation;
 
(iii)          has not been required to provide any security in respect of any
amount of Customs Duties, beyond customary postings of a surety bond or similar
security with respect to customary import activities as may be required
by a Governmental Entity with jurisdiction over importation activities.
 
(t)           All material VAT and Customs Duties payable by any Target Company
or Company Subsidiary upon the supply, acquisition, use or importation of any
assets imported or owned by such Target Company or Company Subsidiary, or any
services supplied to or by it, has been paid in full.
 
(u)           In respect of all documents which establish or are necessary to
establish the title of any Target Company or Company Subsidiary to any asset, or
by virtue of which any Target Company or Company Subsidiary has any right, all
applicable stamp duties or registration charges or similar duties or charges
have been duly paid.
 
Stock Purchase Agreement
 
17

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(v)           Since the finalization of the 2008 Financial Statements, no
intentional action has been taken by Parent or Parent Group for the principal
purpose of reducing the net operating loss carryforwards for Swedish Tax
purposes of a Target Company or Company Subsidiary; provided, however, that
notwithstanding the foregoing, none of the following shall be a breach of this
Section 3.12(v): (A) tax-deductible group contributions by Parent Group to
Sweden Company in an aggregate amount of no more than SEK 150,000,000 subsequent
to the finalization of the 2008 Financial Statements, (B) actions taken by any
Target Company or Company Subsidiary in the Ordinary Course of Business
(provided that any tax-deductible group contributions entered into between
Parent Group and any Target Company or Company Subsidiary shall not be
considered to be in the Ordinary Course of Business for the purposes of this
Section 3.12(v)), (C) actions taken by Parent or Parent Group in connection with
the NSC Reorganization or (D) actions taken as contemplated by the Transaction
Documents.
 
(w)           U.S. Company is disregarded as an entity separate from Parent for
U.S. federal income tax purposes.
 
3.13        Real Property
 
(a)           Schedule B Part 3.13(a) sets forth a true, complete and correct
list of the Owned Real Property.
 
(b)           Schedule B Part 3.13(b) sets forth a true, complete and correct
list of the Local Real Property Leases, the properties to which the Local Real
Property Leases relate (the portion of such properties demised under the Local
Real Property Leases, the “Leased Local Real Property”), the Foreign Real
Property Leases, and the properties to which the Foreign Real Property Leases
relate (the portion of such properties demised under the Foreign Real Property
Leases, the “Leased Foreign Real Property”).
 
(c)           Except as set forth on Schedule B Part 3.13(c), (i) each Target
Company or Company Subsidiary has good and marketable fee simple title,
registration of ownership in the applicable land register (or has equivalent
applicable evidence of ownership) to the Owned Real Property and owns the
Material Real Property Improvements located thereon, free and clear of
Encumbrances, except for Permitted Encumbrances; (ii) no Person other than a
Target Company or Company Subsidiary has a right, other than pursuant to a
Permitted Encumbrance, to use, occupy or lease all or any portion of the Owned
Real Property, except as would not materially impair the ability of the
applicable Target Company or Company Subsidiary to use such Owned Real Property
in the operation of the Business immediately after Closing; (iii) to the
Knowledge of Parent, none of the Material Real Property Improvements encroaches
in any material respect on any easement, right of way or other encumbrance which
burdens any portion of the Owned Real Property in any way which would materially
impair the current use of the relevant Owned Real Property; (iv) to the
Knowledge of Parent, no structures, facilities or other improvements on any
parcel adjacent to the Owned Real Property encroach in any material respect onto
the Owned Real Property in any way which would materially impair the current use
of the relevant Owned Real Property; (v) to the Knowledge of Parent, Parent or
Sweden Seller has delivered to Buyers true, complete and correct copies of all
of the deeds and other instruments in possession of Parent, Sweden Seller, a
Target Company or Company Subsidiary relating to the Owned Real Property
including the deed by which a Target Company or Company Subsidiary acquired such
parcel of Owned Real Property, and copies of all title insurance policies,
opinions, abstracts and surveys in possession of Parent, Sweden Seller, a Target
Company or Company Subsidiary; and (vi) there are no outstanding options or
rights of first refusal to purchase any Owned Real Property or any portion
thereof or interest therein.
 
Stock Purchase Agreement
 
18

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(d)           Except as set forth on Schedule B Part 3.13(d), true, complete and
correct copies of the Real Property Leases have been made available to
Buyers.  Except as set forth on Schedule B Part 3.13(d), and otherwise in
accordance with the terms and conditions of the applicable Real Property Leases:
(i) a Target Company or Company Subsidiary has a valid lease or leasehold
interest, or an equivalent applicable interest, to the Leased Real Property,
free and clear of Encumbrances, except for Permitted Encumbrances; (ii) to the
Knowledge of Parent, no structures, facilities or other improvements on any
parcel adjacent to the Leased Real Property encroach in any material respect
onto the Leased Real Property in any way which would materially impair the
current use by the relevant Target Company or Company Subsidiary of the relevant
Leased Real Property; (iii) to the Knowledge of Parent, Target Company or
Company Subsidiary has registration of ownership in the applicable land register
(or has equivalent applicable evidence of ownership) in relation to the Leased
Real Property located in Belgium; and (iv) no Person other than a Target Company
or Company Subsidiary has a right, other than pursuant to a Permitted
Encumbrance, to use, occupy or lease all or any portion of the Leased Real
Property, except as would not materially impair the ability of the applicable
Target Company or Company Subsidiary to use such Leased Real Property in the
operation of the Business.
 
(e)           Other than pursuant to a Permitted Encumbrance, to the Knowledge
of Parent, no Target Company or Company Subsidiary has served or received
written notice of any subsisting default or breach in any material respect of
any Real Property Lease, except as would not materially impair the current use
and/or occupation of the relevant Leased Real Property.  Other than pursuant to
a Permitted Encumbrance, no Target Company or Company Subsidiary has assigned
its interest under a Real Property Lease, or subleased all or a portion of the
space demised thereby, to a third party.
 
(f)           There is no pending or, to the Knowledge of Parent, threatened in
writing, condemnation of any portion of the Owned Real Property or the Leased
Real Property by a Governmental Entity, except as would not materially impair
the ability to use and/or occupy such Owned Real Property or Leased Real
Property in the operation of the Business.  Except as set forth on Schedule B
Part 3.13(f), there is no pending or, to the Knowledge of Parent, threatened in
writing fire, health, safety, building, zoning or other land use regulatory
proceeding relating to any portion of the Owned Real Property or Leased Real
Property by a Governmental Entity, except as would not materially impair the
ability to use and/or own such Owned Real Property or Leased Real Property in
the operation of the Business.  No Governmental Entity having the power of
eminent domain over the Owned Real Property and Leased Real Property has
commenced, or to the Knowledge of Parent, intends to exercise the power of
eminent domain or similar power with respect to all or any part of the Owned
Real Property or Leased Real Property, except as would not materially impair the
ability to use and/or own such Owned Real Property or Leased Real Property.
 
(g)           Except as set forth on Schedule B Part 3.13(g), the Owned Real
Property and Leased Real Property have adequate rights of way and access to
public ways and public utilities and such other access rights as are necessary
for the operation of the Business at such Owned Real Property and Leased Real
Property.
 
(h)           All water, sewer, gas, electric, drainage and other utilities
required by the use and operation of the Owned Real Property and the Leased Real
Property in the conduct of the businesses of the Target Companies and the
Company Subsidiaries are installed, are fully operable and are adequate to
service the Owned Real Property and the Leased Real Property and, to the
Knowledge of Parent, there are no disputes, actions or violations that would
reasonably be expected to result in termination of such services, in each case
except as would not materially impair the ability to use and/or own such Owned
Real Property or Leased Real Property in the conduct of the Business.  To the
Knowledge of Parent, there are no disputes, actions or violations that would
reasonably be expected to result in termination or
 
Stock Purchase Agreement
 
19

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
material reduction in the current access from the Owned Real Property or Leased
Real Property to existing roads or to utility services presently serving the
Owned Real Property and Leased Real Property, except as would not materially
impair the ability to use and/or own such Owned Real Property or Leased Real
Property in the conduct of the Business.
 
3.14        Intellectual Property
 
(a)           Schedule Y sets forth a true, complete and correct list of all
material Company Registered Intellectual Property and the registered owner(s) of
each such Intellectual Property Right.
 
(b)           A member of Parent Group owns all rights and interests in, and has
title to, the Parent Assigned Intellectual Property and the Parent Licensed
Intellectual Property, except  (i)  as set forth in Schedule B Part 3.14(g) and
Schedule B Part 3.14(v), and (ii) to the extent any Parent Assigned Intellectual
Property or Parent Licensed Intellectual Property is jointly owned by a third
party.  Schedule B Part 3.14(b) lists joint owners of the material Parent
Assigned Intellectual Property.
 
(c)           As of the Closing Date, the Ford Entities are entitled to assign,
or procure the assignment by a member of Parent Group of, the Parent Assigned
Intellectual Property in accordance with the Intellectual Property Assignment
Agreement and to grant the rights to use the Parent Licensed Intellectual
Property in accordance with the Intellectual Property License Agreement.
 
(d)           A Target Company or Company Subsidiary owns all of the rights and
interests in, and has title to, the Company Intellectual Property (excluding the
Non-Controlled IP), and a Non-Controlled Company owns all of the rights and
interest in and has title to the Non-Controlled IP, in each case except (i) as
set forth in Schedule B Part 3.14(g) and Schedule B Part 3.14(v), (ii) with
respect to any Non-Controlled IP (other than the Non-Controlled Volvo Brand IP),
where the failure to have such rights and interest would not reasonably be
expected to have a material adverse effect on the Business; and (iii) to the
extent any Company Intellectual Property is jointly owned by a third
party.  Schedule Y lists joint owners of the material Company Registered
Intellectual Property.
 
(e)           The Intellectual Property Rights to be licensed to Buyer Group
under the Intellectual Property License Agreement constitute all of the
Intellectual Property Rights that are owned by members of Parent Group or, with
respect to the Gemini Engine IP, the PSA Group, with respect to the technologies
specified in the Documented Plans.
 
(f)            As of the Closing Date, Target Company, Company Subsidiary, a
member of Parent Group, or a Non-Controlled Company has paid all application,
filing, registration, maintenance and renewal fees due in respect of: (i) the
Company Registered Intellectual Property and the Non-Controlled Volvo Brand IP;
(ii) to the Non-Controlled IP Knowledge of Parent, the registered Non-Controlled
IP (other than the Non-Controlled Volvo Brand IP); (iii) the registered Parent
Assigned Intellectual Property; and (iv) the registered Parent Licensed
Intellectual Property, except in each case, to the extent that such Target
Company, Company Subsidiary, member of Parent Group or a Non-Controlled Company
has determined not to prosecute, maintain or renew, any Intellectual Property
Rights which are not material to the Business.
 
(g)           Except as set forth on Schedule B Part 3.14(g), to the Knowledge
of Parent and, with respect to the Non-Controlled IP, to the Non-Controlled IP
Knowledge of Parent, there is no Claim (including opposition, cancellation and
reexamination proceedings) filed with a Governmental Entity and pending against
a Target Company, Company Subsidiary, Non-Controlled Company or member of Parent
 
Stock Purchase Agreement
 
20

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Group challenging the registrability, validity or enforceability of: (i) any
Company Registered Intellectual Property or registered Non-Controlled IP; (ii)
any registered Parent Assigned Intellectual Property; or (iii) any registered
Parent Licensed Intellectual Property.  Neither the Target Companies, the
Company Subsidiaries, any member of Parent Group, nor any Non-Controlled Company
has received a written notice since the date that is 24 months prior to the date
of this Stock Purchase Agreement that remains unresolved challenging the
registrability, validity or enforceability of: (i) any Company Registered
Intellectual Property; (ii) any registered Non-Controlled Volvo Brand IP, or to
the Non-Controlled IP Knowledge of Parent, any other registered Non-Controlled
IP; (iii) any registered Parent Assigned Intellectual Property; or (iv) any
registered Parent Licensed Intellectual Property that is material to the
Business, in each case except as set forth on Schedule B Part 3.14(g).
 
(h)           Schedule B Part 3.14(h) sets forth a list of all Material Third
Party Licenses In.
 
(i)           Schedule B Part 3.14(i) sets forth a list of all Material Third
Party Licenses Out.
 
(j)           The Material Third Party Licenses In and the Material Third Party
Licenses Out are valid, binding and in full force and effect in accordance with
their terms.  No member of Parent Group, no Target Company and no Company
Subsidiary that is a party to a Material Third Party License In or a Material
Third Party License Out nor, to the Knowledge of Parent, any other party to a
Material Third Party License In or Material Third Party License Out, is in
default or breach in any material respect of any such Material Third Party
License In or Material Third Party License Out.
 
(k)           No member of Parent Group, no Target Company and no Company
Subsidiary has received written notice of any pending Claims filed with a
Governmental Entity in connection with, and neither the Target Companies, the
Company Subsidiaries nor any member of Parent Group has given, nor to the
Knowledge of Parent received, written notice since the date that is 24 months
prior to the date of this Stock Purchase Agreement of an alleged breach that
remains unresolved of any Material Third Party License In or Material Third
Party License Out, except as set forth on Schedule B Part 3.14(k).
 
(l)           No member of Parent Group, no Target Company and no Company
Subsidiary that is a party to a Material Third Party License In or Material
Third Party License Out has given to any other party to such agreement, or has
received, written notice of termination or non-renewal, or intention to
terminate or not renew any Material Third Party License In or Material Third
Party License Out.  Except as set forth on Schedule B Part 3.14(l), the Target
Companies and Company Subsidiaries will not lose any of their respective rights
under any Material Third Party License In to use any Intellectual Property
Rights of third parties (i) that are used, by such Target Companies or Company
Subsidiaries, or (ii) with respect to the technologies specified in the
Documented Plans, in each case as a result of the execution of this Stock
Purchase Agreement or the Separation Agreements or the consummation of the
transactions contemplated by the Transaction Documents.
 
(m)           Sweden Company is not in default or breach of the Volvo Trademark
Holding Shareholders’ Agreement in any material respect.  To the Knowledge of
Parent, no other party to such Agreement is in default or breach of it in any
material respect.
 
(n)           No member of Parent Group, no Target Company and no Company
Subsidiary has received notice of any pending Claims filed with a Governmental
Entity in connection with any alleged breach of the Volvo Trademark Holding
Shareholders’ Agreement.  To the Knowledge of Parent, no party to the Volvo
Trademark Holding Shareholders’ Agreement has given written notice since
the date that is 24 months prior to the date of this Stock Purchase Agreement of
any alleged breach of such Agreement that remains unresolved.
 
Stock Purchase Agreement
 
21

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(o)           To the Knowledge of Parent, no party to the AB Volvo License
Agreement is in default or breach of that Agreement in any material
respect.  Neither Target Company, Company Subsidiary nor any member of Parent
Group has given notice in writing to AB Volvo alleging that AB Volvo is in
breach of the Volvo Trademark Holding Shareholders’ Agreement or the AB Volvo
License Agreement.
 
(p)           Schedule B Part 3.14(p)(1) sets forth a true and accurate list of
mailing and merchandising catalogues used by AB Volvo and Parent Group as of
March 31, 1999 (copies of which have been made available to Sweden Buyer) that,
together with the merchandise products identified in Schedule B Part 3.14(p)(2),
identify substantially all of the merchandise products on and in relation to
which Sweden Company is licensed under the Volvo Trademark Holding License
Agreement to use the Volvo Cars Licensed Trademarks (as defined in the Volvo
Trademark Holding License Agreement).
 
(q)           All Agreements settling Claims or proceedings, covenants not to
sue and release agreements (i) to which a Target Company or Company Subsidiary
is a party or (ii) to which a member of Parent Group is party and pursuant to
which Target Company or a Company Subsidiary receives a license or other
benefit, in each case with respect to Intellectual Property Rights used in the
Business or with respect to the technologies specified in  the Documented Plans
(“IP Settlement Agreements”) are valid, binding and in full force and effect and
are enforceable by the applicable Target Company or Company Subsidiary on their
respective terms, except as such enforceability may be subject to the effects of
Law.  No member of Parent Group, Target Company or Company Subsidiary, nor to
the Knowledge of Parent, any other party to any IP Settlement Agreement, is in
default or breach in any material respect of such IP Settlement Agreement.  No
member of Parent Group, no Target Company and no Company Subsidiary that is a
party to any such IP Settlement Agreement has received written notice of
termination or non-renewal, or intention to terminate or not renew, from any
other party to such IP Settlement Agreement.  To the Knowledge of Parent, there
are no grounds on which any Target Company or Company Subsidiary will lose the
benefit of any IP Settlement Agreement as a result of the execution of this
Stock Purchase Agreement or the Separation Agreement or the consummation of the
transactions contemplated by the Transaction Documents, except as set forth in
Schedule B Part 3.14(q).
 
(r)           No Compulsory Licenses have been granted and remain in effect:
 
(i)           for any Company Intellectual Property (excluding the
Non-Controlled IP);
 
(ii)          to the Non-Controlled IP Knowledge of Parent, for any
Non-Controlled IP;
 
(iii)         for any Parent Assigned Intellectual Property; or
 
(iv)         for any Parent Licensed Intellectual Property, to the extent such
Compulsory Licenses would reasonably be expected to prevent, restrict or
otherwise adversely affect the rights of Buyer Group to disclose, use, exploit
or sublicense the Parent Licensed Intellectual Property in accordance with the
terms of the Intellectual Property License Agreement.
 
(s)           Except for non-exclusive licenses granted in the Ordinary Course
of Business, the (i) Company Intellectual Property (excluding the Non-Controlled
IP) and the Parent Assigned Intellectual Property, and (ii) the Non-Controlled
Volvo Brand IP, and to the Non-Controlled IP Knowledge of Parent, any other
Non-Controlled IP, in each case, are free and clear of Encumbrances.
 
Stock Purchase Agreement
 
22

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(t)           Except for non-exclusive licenses granted in the Ordinary Course
of Business, the Parent Licensed Intellectual Property is free and clear of
Encumbrances that would reasonably be expected to prevent, restrict or otherwise
adversely affect the rights of Buyer Group to disclose, use, exploit or
sublicense the Parent Licensed Intellectual Property in accordance with the
terms of the Intellectual Property License Agreement.
 
(u)           The Intellectual Property Rights (i) owned by or licensed to the
Target Companies and the Company Subsidiaries, (ii) the Parent Assigned
Intellectual Property and (iii) the licenses of Intellectual Property Rights to
be granted to Buyer Group under the Intellectual Property License Agreement,
together comprise all the Intellectual Property Rights existing as of the
Closing Date required for the Target Companies and the Company Subsidiaries to:
 
(i)           fulfill their obligations under, and receive the benefit of, all
the Separation Agreements and, if applicable, the Gemini Agreements (as defined
in the Intellectual Property License Agreement); and
 
(ii)          fulfill their obligations under the JLR Agreements and the AMLL
Agreements (each as defined in the Intellectual Property License Agreement) and
all other material agreements with third parties.
 
(v)           Except as set forth on Schedule B Part 3.14(v): (i) to the
Knowledge of Parent, none of the operations of the Target Companies nor the
Company Subsidiaries as currently conducted infringe the Intellectual Property
Rights of a third party; (ii) no member of Parent Group, no Target Company and
no Company Subsidiary has received written notice of any pending Claim that has
been filed with a Governmental Entity against a Target Company, Company
Subsidiary or member of Parent Group asserting that the operations of the Target
Companies or the Company Subsidiaries as currently conducted infringe the
Intellectual Property Rights of a third party; and (iii) neither a Target
Company, Company Subsidiary nor a member of Parent Group has received written
notice from a third party since the date that is 24 months prior to the date of
this Stock Purchase Agreement that remains unresolved alleging that the
operations of the Target Companies or the Company Subsidiaries infringe the
Intellectual Property Rights of a third party or otherwise disputing the rights
of the Target Companies or the Company Subsidiaries to use any Intellectual
Property Rights owned or used by them.
 
(w)           Except as set forth on Schedule B Part 3.14(w): (i) to the
Knowledge of Parent (except with respect to the Non-Controlled IP, to the
Non-Controlled IP Knowledge of Parent), no third party is infringing any Company
Intellectual Property, any Parent Assigned Intellectual Property, or any Parent
Licensed Intellectual Property that is material to the Business; (ii) there are
no pending Claims filed with a Governmental Entity (A) by a Target Company,
Company Subsidiary or member of Parent Group asserting infringement by a third
party of any Company Intellectual Property (excluding the Non-Controlled IP),
any Parent Assigned Intellectual Property, or any Parent Licensed Intellectual
Property that is material to the Business; or (B) by a Non-Controlled Company
asserting infringement by a third party of any Non-Controlled IP; and (iii) none
of a Target Company, Company Subsidiary nor a member of Parent Group, nor, to
the Non-Controlled IP Knowledge of Parent, a Non-Controlled Company, has sent
written notice to a third party since the date that is 24 months prior to the
date of this Stock Purchase Agreement that remains unresolved alleging that the
third party is infringing any Company Intellectual Property, any Parent Assigned
Intellectual Property, or any Parent Licensed Intellectual Property that is
material to the Business.
 
Stock Purchase Agreement
 
23

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(x)           To the Knowledge of Parent, transactions relating to Company
Registered Intellectual Property and registered Parent Assigned Intellectual
Property that are material to the Business have been registered with appropriate
Governmental Entities within applicable time limits as required by Law.
 
(y)           The Target Companies and Company Subsidiaries have implemented and
maintained industry-standard confidentiality policies and procedures to protect
against unauthorized disclosure of material confidential information.  The
Target Companies, Company Subsidiaries and members of Parent Group have used
commercially reasonable efforts but no less than a reasonable degree of care to
maintain all confidential information of or used by the Target Companies and
Company Subsidiaries as confidential and to limit disclosure thereof, except
disclosure to third parties subject to written confidentiality obligations.  To
the Knowledge of Parent, there have been no disclosures of material confidential
information of or used by the Target Companies and Company Subsidiaries other
than in the Ordinary Course of Business and subject to written confidentiality
obligations.
 
(z)           Except as set forth on Schedule B Part 3.14(z), there are no
written Agreements or, to the Knowledge of Parent, oral agreements that prevent,
restrict or otherwise adversely affect (i) the disclosure, use, exploitation,
sublicensing or assignment of the Company Intellectual Property or Parent
Assigned Intellectual Property by Buyer Group, or (ii) the disclosure, use,
exploitation or sublicensing of the Parent Licensed Intellectual Property by
Buyer Group in accordance with the terms of the Intellectual Property License
Agreement.
 
(aa)           The Target Companies and the Company Subsidiaries own or have a
license to use in the Business (on terms that will allow (i) the Business to be
conducted in the manner in which it is conducted as at the date of this Stock
Purchase Agreement and (ii) the Documented Plans to be carried out) any
Intellectual Property Rights created, developed or invented by each current or
former Employee and individual contractor of a Target Company, Company
Subsidiary, which Intellectual Property Rights are used in the Business or with
respect to technologies specified in the Documented Plans.
 
(bb)           Except as set forth on Schedule B Part 3.14(bb), to the Knowledge
of Parent, there are no pending Claims from any current or former Employees of a
Target Company or Company Subsidiary in any jurisdiction for compensation or
remuneration for patentable inventions invented or copyright works or design
rights created, as used by any Target Company or Company Subsidiary.
 
(cc)           Records for all Company Registered Intellectual Property (except
for registered Non-Controlled IP) and Parent Assigned Intellectual Property have
been maintained in the Ordinary Course of Business and are within the possession
or control of, or are accessible to, a Target Company or Company Subsidiary.  To
the Non-Controlled IP Knowledge of Parent, records for all registered
Non-Controlled IP have been maintained in the Ordinary Course of Business and
are within the possession or control of, or are accessible to, a Target Company,
Company Subsidiary or a Non-Controlled Company.  Copies of all Material Third
Party Licenses In and Material Third Party Licenses Out have been maintained in
the Ordinary Course of Business.  Such copies are within the possession or
control of, a Target Company or Company Subsidiary.
 
(dd)           To the Knowledge of Parent, there are no pending Claims filed
with a Governmental Entity against a Target Company, Company Subsidiary or
member of Parent Group (in relation to the operation of the Business) asserting
a violation of moral rights or rights of a similar nature, and neither the
Target Companies, the Company Subsidiaries nor any member of Parent Group has
received written notice of any such Claim that remains unresolved since the date
that is 24 months prior to the date of this Stock Purchase Agreement which would
reasonably be expected to adversely affect: (i) the use by the Target Companies
and Company Subsidiaries of the Company Intellectual Property or Parent Assigned
 
Stock Purchase Agreement
 
24

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Intellectual Property; or (ii) the use in accordance with the terms of the
Intellectual Property License Agreement of the Parent Licensed Intellectual
Property.
 
(ee)           Target Group members and their authorized sublicensees can use
the Ford Broad License Vehicle IP (as such term is defined in the Intellectual
Property License Agreement) and use and sell Products (as such term is defined
in the Intellectual Property License Agreement) based on, incorporating or using
the Ford Broad License Vehicle IP without using the Ford Business Materials (as
such term is defined in the Intellectual Property License Agreement).
 
(ff)           None of any of Target Company’s or Company Subsidiary’s current
Associated Companies (as such term is defined in the Intellectual Property
License Agreement) uses the Ford Limited License Vehicle IP (as such term is
defined in the Intellectual Property License Agreement) or the Ford Limited
License IT, except as set forth in Schedule B Part 3.14(ff).
 
3.15        Insurance
 
(a)           The Replacement Policies are (or, if not yet in effect, shall be
from the applicable effective date) maintained in such amounts, with such
deductibles and against such risks and losses as are (i) reasonable for the
Business consistent with the operation of the Business in the 12 months prior
to  the date of this Stock Purchase Agreement as if the Business had been
operated independent of Parent Group and (ii) required by Law and Agreements to
which a Target Company or Company Subsidiary is a party.
 
(b)           Schedule B Part 3.15(b) sets forth a true, complete and correct
list of all pending claims and claims history under the Ford Excess (Umbrella)
Liability Insurance Program for the Target Companies and Company Subsidiaries
(i) in relation to product liability claims, since the date that is 24 months
prior to the date of this Stock Purchase Agreement, and (ii) in relation to all
other claims, since January 1, 2006.
 
(c)           To the Knowledge of Parent, all Insurance Policies are in full
force and effect and are enforceable in accordance with their terms.  All
premiums due and payable thereon have been paid.  Except in connection with the
arrangement of the Replacement Policies, no notice of cancellation or
termination has been received with respect to any Insurance Policy as such
policy applies to a Target Company or Company Subsidiary.
 
(d)           To the Knowledge of Parent, (i) no Target Company or Company
Subsidiary has done or omitted to do anything that has rendered, or would
reasonably be expected to render, an Insurance Policy void or voidable and (ii)
all events that have occurred and are known by Parent that would reasonably be
expected to lead to a material future claim by a Target Company or Company
Subsidiary on an Insurance Policy have been duly notified.
 
3.16        Litigation
 
(a)           Except as set forth on Schedule B Part 3.16(a), there is no Claim
(i) related to product liability or (ii) in any individual case or instance
seeking damages in excess of $500,000, or, to the Knowledge of Parent, that has
been threatened in writing since the date that is 24 months prior to the date of
this Stock Purchase Agreement, which Claim has not been withdrawn, terminated,
settled or otherwise closed, against a Target Company or Company Subsidiary or
any of its material assets.  Except as identified on Schedule B Part 3.16(a),
none of the Claims required to be listed in Schedule B Part 3.16(a),
 
Stock Purchase Agreement
 
25

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
if adversely determined, would, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.
 
(b)           There is no pending Claim against any current or, to Knowledge of
Parent, former director or officer of a Target Company or Company Subsidiary for
actions taken in the role of director or officer and with respect to which the
Target Company or Company Subsidiary has or would reasonably be expected to have
an indemnification obligation.
 
(c)           Except as set forth on Schedule B Part 3.16(c), there is no
unsatisfied material Order or material penalty against or affecting the Target
Companies or Company Subsidiaries or any of their properties or assets, and
there is no Order to which the Target Companies or Company Subsidiaries or any
of their respective properties or assets are subject, or under which the Target
Companies or Company Subsidiaries are in default.
 
3.17        Labor and Employment
 
(a)           To the Knowledge of Parent, there are no pending or threatened
Industrial Actions relating to Employees.
 
(b)           Except as set forth on Schedule B Part 3.17(b), (i) to the
Knowledge of Parent, there are no locations at which the Employees are
represented by labor unions or work councils at the local level (any such
represented employees, “Represented Employees”) and (ii) there are no material
local collective Agreements applicable to Represented Employees (any such local
collective Agreements, “Local Collective Agreements”).
 
(c)           To the Knowledge of Parent, each Target Company and each Company
Subsidiary is in material compliance with all Local Collective Agreements.
 
(d)           Parent has made available in the Legal Data Room a list of the
Employees (on an anonymous basis), setting forth salary, age, length of service
and notice period required for termination of service (each as of the dates
specified on such lists), which list, to the Knowledge of Parent, is true,
complete and correct in all material respects.
 
3.18        Employee Benefits
 
(a)           Schedule B Part 3.18(a) sets forth (i) to the Knowledge of Parent,
a list of all material Plans required by Law and (ii) a list of all other
material Plans (including any employment Agreement with respect to any Employee
whose salary grade is at or above that of a Leadership Level 3 Employee, except
any Designated Employee as identified in schedule A to the Ford Secondment
Agreement) and any arrangement for the provision of material Retirement Benefits
in which any Target Company or Company Subsidiary has ever participated and
under which the Target Company or Company Subsidiary has any Liability after
Closing.
 
(b)           Except as set forth on Schedule B Part 3.18(b), all Plans are in
material compliance with Law and have been operated in all material respects in
accordance with their terms and, to the Knowledge of Parent, there are no
circumstances which would reasonably be expected to result in material
non-compliance with any Law.
 
Stock Purchase Agreement
 
26

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(c)           Except (i) as set forth on Schedule B Part 3.18(c), (ii) for Plans
required by Law and (iii) for Plans that are publicly available, Parent and
Sweden Seller have made available to Buyers copies, or written descriptions
where no written Plan exists, of all material governing documentation of all
material Plans, including any amendments to such Plans, and, to the Knowledge of
Parent, have made available to Buyers the most recent actuarial valuation, and
all such documentation is true, complete and correct in all material respects.
 
(d)           All contributions required to be made by Law or pursuant to the
terms of a Plan have been timely made and the funded status of the Plans (assets
and obligations) have been appropriately valued on the 2008 Financial Statements
as of December 31, 2008 based on U.S. GAAP.  Except as set forth on Schedule B
Part 3.18(d), to the Knowledge of Parent, and except as required by Law or a
Local Collective Agreement, there is no proposal to materially increase
contribution rates to material Plans in any jurisdiction.
 
(e)           Other than routine claims for benefits, there are no material
Claims (or Claims which when aggregated with other Claims dealing with the same
Plan would be material) pending or, to the Knowledge of Parent, threatened in
writing since the date that is 12 months prior to the date of this Stock
Purchase Agreement by or on behalf of any of the Plans, by or in respect of a
current or former Employee or agent of a current or former Employee involving
such Plan or the assets of such Plan with an aggregate value of more than
$500,000, and there are no circumstances which would reasonably be expected to
give rise to any such Claim.
 
(f)           To the Knowledge of Parent, and except as required by Law or a
Local Collective Agreement, no proposal has been announced and no written
promise, assurance or guarantee has been given to or in respect of any Employee
or former Employee to continue or make any discretionary increases to any
defined benefit Retirement Benefits (whether provided for under the Plans or
otherwise).
 
(g)           To the Knowledge of Parent, each Plan that is operated in the
European Union satisfies the requirements to provide equal benefits and equal
access for men and women to the extent required by article 141 of the Treaty
Establishing the European Community (as amended by the Treaty of Amsterdam,
dated October 2, 1997), including any additional requirements of local Law
relating to such requirements in each country within the European Union.
 
(h)           Except as set forth on Schedule B Part 3.18(h), no debt under
sections 75 or 75A of the UK Pensions Act 1995 has become due to any of the
Plans and is unpaid and, to Parent’s Knowledge, no such debt has become due from
any Target Company or Company Subsidiary to any other retirement benefit
arrangement and is unpaid and, as of the date of this Stock Purchase Agreement,
there are no circumstances which would reasonably be expected to give rise to
such debt becoming due on, before or with effect from the Closing Date and
remaining unpaid either from any Target Company or Company Subsidiary.  To
Parent’s Knowledge, no financial support direction or contribution notice under
sections 38 to 51 of the UK Pensions Act has been issued to any Target Company
or Company Subsidiary (and, to the Knowledge of Parent, there is no
investigation pending as of the date of this Stock Purchase Agreement by the UK
Pensions Regulator that would reasonably be expected to lead to such a financial
support direction or contribution notice being issued) in relation to any of the
Plans and any other retirement benefit arrangement in relation to which Target
Company or Company Subsidiary is an associate or connected person of an employer
(for the purposes of the UK Pensions Act).  To the Knowledge of Parent, no
Target Company or Company Subsidiary has, since April 27, 2004, been a party to
or given knowing assistance to an act or deliberate failure to act, that would
reasonably be expected to enable the UK Pensions Regulator to issue a
contribution notice under section 38 of the UK Pensions Act.
 
Stock Purchase Agreement
 
27

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
3.19        Data Privacy
 
(a)           Each Target Company and each Company Subsidiary has complied in
all material respects with Parent’s global policies on personal data privacy,
except as otherwise required by Law.
 
(b)           Except as set forth on Schedule B Part 3.19, since the date that
is 24 months prior to the date of this Stock Purchase Agreement, no Target
Company or Company Subsidiary has received, or is continuing to administer (i) a
written enforcement notice of non-compliance with the EU Data Protection
Directive from a Governmental Entity or regulatory authority; (ii) to the
Knowledge of Parent, a Claim for compensation by an individual whose personal
data is processed by a Target Company or Company Subsidiary for breach of the EU
Data Protection Directive; or (iii) to the Knowledge of Parent, any other notice
alleging that a Target Company or Company Subsidiary has not complied with the
EU Data Protection Directive.
 
3.20        Material Environmental Permits
 
(a)           Schedule B Part 3.20 sets forth a true, complete and correct list
of the Material Environmental Permits.  The Material Environmental Permits have
been duly issued to, and maintained and complied with in all material respects
by, each Target Company and Company Subsidiary.
 
(b)           To the Knowledge of Parent, no action has been taken by a
Governmental Entity to revoke, withdraw, terminate, cancel, modify, suspend or
to cause failure to renew a Material Environmental Permit, and no circumstances
exist, including the execution of this Stock Purchase Agreement or the
Separation Agreements or the consummation of the transactions contemplated
hereby and thereby, which would reasonably be expected to give rise to such
action, except where the consequence of such action would not, individually or
in the aggregate, reasonably be expected to materially impair the operation of
the Business.
 
3.21        Environmental Site Assessments
 
Each of Parent, Sweden Seller each Target Company and each Company Subsidiary
has provided to the Environmental Consultants all material information and data
requested by the Environmental Consultants for the purposes of carrying out
their site investigations and audits with respect to producing the Phase I
Environmental Site Assessments, and there are no material omissions from such
information or data provided.
 
3.22        Contaminated Land
 
Except as set forth on Schedule B Part 3.22, there is no contamination of soil
or groundwater by Hazardous Materials at, on, under, within or migrating from a
facility or site owned, used or occupied by a Target Company or Company
Subsidiary as of the date of this Stock Purchase Agreement (or to the Knowledge
of Parent, owned, used or occupied by a Target Company or Company Subsidiary
during the five-year period prior to the date of this Stock Purchase Agreement),
which contamination requires investigation, remediation, or other response or
action pursuant to Environmental Law, except for such remediation or response as
would not, individually or in the aggregate, be likely to result in expenditure
in excess of $500,000.
 
Stock Purchase Agreement
 
28

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
3.23        Material Expenditure
 
Except as set forth on Schedule B Part 3.23, to the Knowledge of Parent, no
material expenditure is required in the 36 months following the date of this
Stock Purchase Agreement, in order to upgrade, modify, replace or improve any
Site as required under any Environmental Law or Material Environmental Permit.
 
3.24        Product Recalls
 
As of the date of this Stock Purchase Agreement, Schedule B Part 3.24 sets forth
a true, complete and correct list of mandatory or voluntary Product Recalls by a
Target Company, Company Subsidiary or member of Parent Group with respect to
Vehicles supplied within the seven years prior to the date of this Stock
Purchase Agreement.
 
3.25        Product Liability
 
(a)           Except as set forth on Schedule B Part 3.25, to the Knowledge of
Parent, no Target Company or Company Subsidiary has, and, with respect to the
Business, none of Parent, Sweden Seller or their respective Affiliates has,
received any written notice since the date that is two years prior to the date
of this Stock Purchase Agreement relating to any Claim involving use of any of
the products (or any part or component) designed, manufactured, serviced or
sold, or services performed, by a Target Company or Company Subsidiary,
including for negligence, strict liability, design or manufacturing defect,
conspiracy, failure to warn, or breach of express or implied warranties of
merchantability or fitness for any purpose or use, or from any alleged breach of
implied warranties or representations, or any alleged non-compliance with any
applicable Law pertaining to product liability matters.
 
(b)           All Vehicles being sold by a Target Company, Company Subsidiary or
member of Parent Group in the European Union, and to the Knowledge of Parent, in
any other territory, comply in all material respects with the relevant Product
Regulatory Requirements as in effect on the date of this Stock Purchase
Agreement for the relevant country in which such Vehicles are sold.
 
3.26        Warranties
 
Schedule B Part 3.26 sets forth a true, complete and correct list of the forms
of written manufacturer (a) warranties, (b) extended warranties, (c) extended
service plans, (d) indemnification obligations, (e) guarantees and (f) warranty
policies, in each case issued by Sweden Company on behalf of the Target Group
for the 36 months prior to the date of this Stock Purchase Agreement in respect
of any products and services of each Target Company and Company Subsidiary,
which are in effect as of December 11, 2009.
 
3.27        Compliance with Law; Permits
 
(a)           Except as set forth on Schedule B Part 3.27(a), to the Knowledge
of Parent, the Business currently is, and since the date that is 36 months prior
to the date of this Stock Purchase Agreement has been, in all material respects
operated in compliance with Law.
 
(b)           Except as set forth on Schedule B Part 3.27(b), since the date
that is 36 months prior to the date of this Stock Purchase Agreement, no Target
Company or Company Subsidiary has received
 
Stock Purchase Agreement
 
29

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
written notice from a Governmental Entity of an actual or alleged material
violation of, or failure to comply with, Law.
 
(c)           All material Permits (other than Material Environmental Permits)
issued or granted to a Target Company or Company Subsidiary (“Material
Non-Environmental Permits”) are validly held by a Target Company or Company
Subsidiary and are in full force and effect, and the applicable Target Company
or Company Subsidiary has complied in all material respects with all terms and
conditions of such Material Non-Environmental Permits.  Since the date that is
12 months prior to the date of this Stock Purchase Agreement, none of Parent,
Sweden Seller, the Target Companies or Company Subsidiaries has received notice
of any Claim relating to revocation, withdrawal, termination, cancellation,
suspension or modification of any such Permit.  Except as set forth on Schedule
B Part 3.27(c), no Material Non-Environmental Permits will be subject to
revocation, withdrawal, termination, cancellation, suspension, modification, or
non-renewal as a result of the execution and delivery of this Stock Purchase
Agreement or the Separation Agreements or the consummation of the transactions
contemplated by the Transaction Documents.
 
3.28        Information Technology and Functionality
 
(a)           All IT Applications and IT Infrastructure used by a Target Company
or a Company Subsidiary as of the date of this Stock Purchase Agreement are
either (i) owned by a Target Company or a Company Subsidiary, or (ii) licensed
or leased to a Target Company or a Company Subsidiary under a written Third
Party IT Agreement, or (iii) to the Knowledge of Parent, form part of the Parent
IT System.  Copies of all material Third Party IT Agreements entered into by a
Target Company as of the date of this Stock Purchase Agreement and on terms
other than Sweden Company’s or Parent’s standard terms and conditions or
supplements have been made available to Buyers.
 
(b)           All IT Applications and IT Infrastructure used by a Target Company
or a Company Subsidiary as of the Closing Date will be either (i) owned by a
Target Company or a Company Subsidiary, or (ii) licensed or leased to a Target
Company or a Company Subsidiary under a written Third Party IT Agreement, or
(iii) form part of the Parent IT System (taking into account any updates on or
after the Closing Date as contemplated by section 16 of the IT Agreement).
 
(c)           To the Knowledge of Parent, the list of IT Applications and IT
Infrastructure identified at Schedule W comprises all of the IT Applications and
IT Infrastructure (i) owned by a member of Parent Group or provided to a member
of Parent Group or to a Target Company or a Company Subsidiary pursuant to a
third party agreement to which a member of Parent Group is a party, and
(ii) used by a Target Company or Company Subsidiary (or any of their respective
suppliers, dealers or customers in or in relation to one or more Vehicles), in
each case as of the date of this Stock Purchase Agreement.
 
(d)           The list of IT Applications and IT Infrastructure identified at
Schedule W comprises all of the IT Applications and IT Infrastructure (i) owned
by a member of Parent Group or provided to a member of Parent Group or to a
Target Company or a Company Subsidiary pursuant to a third party agreement to
which a member of Parent Group is a party, and (ii) used by a Target Company or
Company Subsidiary (or any of their respective suppliers, dealers or customers
in or in relation to one or more Vehicles), in each case as of the Closing Date,
except in either case, as such list may be updated in accordance with section 16
of the IT Agreement.
 
Stock Purchase Agreement
 
30

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(e)           The IT Applications and IT Infrastructure of the Target Companies
IT System that are owned by a Target Company or Company Subsidiary are free and
clear from all Encumbrances, except for IT Permitted Encumbrances.
 
(f)           To the Knowledge of Parent, no member of Parent Group, no Target
Company or Company Subsidiary that is a party to a Third Party IT Agreement,
nor, to the Knowledge of Parent, any counterparty to it, is in default or breach
of such Agreement in any material respect, or is in default or breach of such
Agreement in any respect which gives rise to an entitlement to another party to
such Agreement to terminate or suspend such Agreement.
 
(g)           To the Knowledge of Parent, no member of Parent Group, Target
Company or Company Subsidiary that is party to a Third Party IT Agreement has
received written notice of termination or non-renewal, or intention to terminate
or not renew, from any counterparty to such Agreement, except as would not
reasonably be expected to materially impair the operation of the Target
Companies IT System.
 
(h)           Except as set forth in Schedule B Part 3.28(h), since the date
that is 12 months prior to the date of this Stock Purchase Agreement, the IT
Systems have not:
 
(i)           been the cause of a material disruption to the production of
Vehicles by a Target Company or Company Subsidiary or otherwise materially
impaired the operation of the Business;
 
(ii)           been infected by a software virus, bug, logic bomb, Trojan horse
or any other extraneous program, script or executable code that distorts their
proper functioning, permits unauthorized access or disables them without the
consent of the user thereof, except as has not materially impaired the operation
of the Business; or
 
(iii)           to the Knowledge of Parent, been accessed by an unauthorized
Person, except to the extent such access has been detected and controlled in the
Ordinary Course of Business through security practices established to control
unauthorized access of such IT Systems.
 
(i)           Parent, Sweden Seller, the Target Companies and Company
Subsidiaries maintain in respect of their respective businesses and consistent
with Parent’s “Information Technology Policy Manual”, “Global Information
Standard I”, and “Global Information Standard II” corporate policies, data
back-ups, information technology disaster recovery arrangements and hardware and
software support and maintenance to minimize the risk of occurrence of any
disruption, infection or access referred to in Section 3.28(h), and copies of
all such policies have been made available to Buyers.
 
3.29        Suppliers
 
Schedule B Part 3.29 sets forth a true, complete and correct list of the top 20
(as measured by annual spend by the Target Companies and Company Subsidiaries)
production or non-production suppliers of goods and services to the Target
Companies and Company Subsidiaries as of December 31, 2009 and for the year
ended December 31, 2008.  Except as set forth on Schedule B Part 3.29, since the
date of the Interim Financial Statements, there has not been (a) any material
adverse change in the business relationship of any Target Company with any
supplier of merchandise named in Schedule B Part 3.29 or (b) any adverse change
in any material term (including credit terms, other than temporary changes that
are no longer in place) of the supply agreements or related Agreements with any
such supplier.
 
Stock Purchase Agreement
 
31

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
3.30        JLR Agreements and AMLL Agreements
 
(a)           Schedule B Part 3.30(a) sets forth a true, complete and correct
list of the JLR Agreements.
 
(b)           Schedule B Part 3.30(b) sets forth a true, complete and correct
list of the AMLL Agreements.
 
3.31        NSC Reorganization
 
The NSC Reorganization has been completed by Parent prior to the date of this
Stock Purchase Agreement.
 
3.32        Exclusivity of Representations and Warranties
 
Except for the representations and warranties contained in the Separation
Agreements or in this Article 3 (as modified by Schedule B delivered on the date
of this Stock Purchase Agreement), none of Parent, Sweden Seller or any other
Person makes any express or implied representation or warranty with respect to
Parent, Sweden Seller, a Target Company, a Company Subsidiary or any of their
respective Affiliates, the Business or Assets, or the transactions contemplated
by this Stock Purchase Agreement or the Separation Agreements, and Parent and
Sweden Seller disclaim all other representations or warranties, whether made by
Parent, Sweden Seller or any of their respective Affiliates, directors,
employees, agents or representatives, whether included in the Due Diligence
Materials or otherwise made orally or in writing to any member of Buyer Group or
Geely Group or their respective representatives.  Notwithstanding anything to
the contrary in this Section 3.32, neither the scope of the representations and
warranties set forth in the Separation Agreements or in this Stock Purchase
Agreement, nor the absence of any representation or warranty from this Stock
Purchase Agreement or any Separation Agreement, shall (or shall be deemed to)
limit, modify or otherwise affect, any Claim based on actual fraud or willful
misconduct.
 
4.     REPRESENTATIONS AND WARRANTIES OF U.S. BUYER AND SWEDEN BUYER
 
U.S. Buyer and Sweden Buyer represent and warrant to Parent and Sweden Seller,
as of the date of this Stock Purchase Agreement and as of Closing or at such
time as is otherwise specified in any Section of this Article 4, as follows:
 
4.1           Organization and Standing; Capitalization
 
(a)           Each of U.S. Buyer and Sweden Buyer is duly organized, validly
existing and in good standing under the Law of its respective jurisdiction of
incorporation or formation, as applicable, and has the requisite corporate power
and authority to own or lease and to operate its assets and to carry on its
respective business as currently conducted.
 
(b)           Beijing Holdco Controls Sweden Buyer and indirectly owns a
majority of the issued and outstanding shares of capital stock of Sweden Buyer
and Sweden Buyer owns the sole membership interest of U.S. Buyer.
 
Stock Purchase Agreement
 
32

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(c)           Schedule J sets forth a true, complete and correct list, with
respect to each of Shanghai Holdco and Beijing Holdco, of the authorized and
outstanding shares of capital stock, membership interest or other interest that
confers the right to receive a share of the profits and losses, or distribution
of assets, of the issuing entity of each company and the owner(s) of record of
such interests of each of Shanghai Holdco and Beijing Holdco.
 
(d)           Zhejiang Geely Holding Group Co., Ltd. Controls each of Beijing
Holdco, Shanghai Holdco, Sweden Buyer and U.S. Buyer.  Except for between
members of Geely Group, there are no Agreements with respect to Control of
Beijing Holdco, Shanghai Holdco, Sweden Buyer, U.S. Buyer, Sweden Company, U.S.
Company or the Project Companies, or otherwise granting operational control,
including with respect to the current or future Intellectual Property Rights of
Sweden Company, over any such Person.
 
4.2           Authority and Capacity; No Conflicts; Binding Obligation; No
Liquidation
 
(a)           Each member of Buyer Group has the requisite corporate power and
authority to enter into the Transaction Documents to which it is party and to
consummate the transactions contemplated by the Transaction Documents.
 
(b)           Subject to satisfaction of the Governmental Approvals and the
Buyer Governmental Approvals, the execution, delivery and performance by each
member of Buyer Group of this Stock Purchase Agreement, and the consummation of
the transactions contemplated by this Stock Purchase Agreement, have been duly
authorized by all requisite actions of U.S. Buyer and Sweden Buyer, with such
authorization in full force and effect, and do not:
 
(i)           conflict with or violate (A) any material Law in any material
respect or (B) a provision of the Formation Document or the Bylaws of U.S. Buyer
or Sweden Buyer; or
 
(ii)           conflict with, result in a breach of, constitute a default under,
give rise to a right of prepayment, termination, cancellation or acceleration of
an obligation or loss of material benefit or to increased, accelerated or
guaranteed rights or entitlements of any Person under, or result in the creation
of an Encumbrance upon assets under, any Agreement to which a member of Buyer
Group is a party or by which their respective properties or assets are bound,
except to the extent that such conflict, breach, default, prepayments,
termination, cancellation, acceleration of obligation, loss of material benefit,
increase or acceleration or guaranty of rights or entitlements or creation of
Encumbrance would not, individually or in the aggregate, reasonably be expected
to prevent, materially delay or materially impede the ability of U.S. Buyer or
Sweden Buyer to consummate the transactions contemplated by the Transaction
Documents.
 
(c)           This Stock Purchase Agreement has been duly executed and delivered
by U.S. Buyer and Sweden Buyer.  Assuming the due authorization, execution and
delivery by Parent and Sweden Seller of this Stock Purchase Agreement, this
Stock Purchase Agreement constitutes a legal, valid and binding obligations of
U.S. Buyer and Sweden Buyer, enforceable against U.S. Buyer and Sweden Buyer in
accordance with its terms, except as such enforceability may be subject to the
effects of Law.
 
(d)           With respect to each of U.S. Buyer and Sweden Buyer:
 
Stock Purchase Agreement
 
33

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(i)           to the Knowledge of Buyer, no Order has been entered, no
resolution has been adopted, and no petition has been presented to a court of
competent jurisdiction for the purpose of its winding up or liquidation;
 
(ii)           no provisional liquidator, manager, administrator, conservator or
administrative receiver, or equivalent in its jurisdiction of incorporation or
formation, has been appointed, including with respect to all or substantially
all of its assets, and, to the Knowledge of Buyer, no petition or application
for such appointment has been filed or presented to a court of competent
jurisdiction;
 
(iii)           no assignment of all or substantially all of its assets has been
made in favor of its creditors; and
 
(iv)           to the Knowledge of Buyer, no proceeding under bankruptcy,
insolvency, reorganization, moratorium or other similar Law has been initiated.
 
4.3           Governmental Approvals
 
(a)           Buyers and their Affiliates have made or obtained, as applicable,
all approvals, consents, authorizations, filings, waiting periods terminations
or expirations and notices to or from a Governmental Entity that are required by
Law for Buyers to execute, deliver and perform the Escrow Agreement.
 
(b)           Other than the Governmental Approvals and the Buyer Governmental
Approvals, no approval, consent, authorization or Permit from, or filing or
notice to, a Governmental Entity, and no expiration or termination of a
mandatory waiting period by a Governmental Entity, is required in connection
with the execution and delivery by U.S. Buyer and Sweden Buyer of this Stock
Purchase Agreement or the execution by the relevant members of Buyer Group of
the Separation Agreements to which each is a party or the consummation by the
relevant members of Buyer Group of the transactions contemplated by the
Transaction Documents, except for such approvals, consents, authorizations,
Permits, filings, notices, or expirations or terminations the failure of which
to obtain, make, submit or occur would not be material.
 
(c)           To the Knowledge of Buyer, there is no fact or circumstance
related to any member of Buyer Group that would reasonably be expected to delay
the receipt or satisfaction of the Governmental Approvals or the Buyer
Governmental Approvals or the expiration or termination of any waiting periods
required under any of the Governmental Approvals or the Buyer Governmental
Approvals.
 
4.4           Financial Capacity
 
(a)           At or prior to the date of this Stock Purchase Agreement, Buyers
have delivered a copy of the executed commitment letter and framework
agreements, attached to this Stock Purchase Agreement as Exhibit I (the “Binding
Acquisition Financing Commitment Letters”), from Daqing State-owned Assets
Operating Co., Ltd. and Shanghai Jiding Industrial Area Development (Group) Co.,
Ltd. to provide financing in an aggregate amount of RMB 4,000,000,000 to Buyers
to fund the Purchase Price (the “Acquisition Financing”). The Acquisition
Financing, when funded in accordance with the Binding Acquisition Financing
Commitment Letters, will, together with cash on hand held by Buyers, provide
financing sufficient to pay the Purchase Price as well as all other amounts
required to be paid by Buyers under this Stock Purchase Agreement.  The Binding
Acquisition Financing Commitment Letters are valid
 
Stock Purchase Agreement
 
34

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
and in full force and effect and have not been modified or rescinded, in whole
or in part, and no event has occurred which, with or without notice, lapse of
time or both, would constitute a default or breach on the part of Buyers under
any term or condition of the Binding Acquisition Financing Commitment
Letters.  Except as described in, or provided for in, the Binding Acquisition
Financing Commitment Letters, there are no (i) conditions precedent to the
obligations of Daqing State-owned Assets Operating Co., Ltd and Shanghai Jiading
Industrial Development (Group) Co., Ltd. to fund the Acquisition Financing or
(ii) causes of termination of the Binding Acquisition Financing Commitment
Letters, the Acquisition Financing or any material commitment thereunder.  All
approvals, consents, authorizations or Permits from, or filings or notices to, a
Governmental Entity which are required for Daqing State-owned Assets Operating
Co. and Shanghai Jiading Industrial Area Development (Group) Co., Ltd. to
provide the Acquisition Financing, including approvals from the relevant
State-owned assets supervisory and regulatory authority, have been obtained.  To
the Knowledge of Buyer, there is no fact or circumstance that would reasonably
be expected to prevent or delay the satisfaction of any term or condition of the
Binding Acquisition Financing Commitment Letters or that would permit Daqing
State-owned Assets Operating Co., Ltd or Shanghai Jiading Industrial Development
(Group) Co., Ltd. to reduce the total amount of the Acquisition Financing or
impose any additional conditions precedent to the availability of the
Acquisition Financing.
 
(b)           Notwithstanding the provisions of Section 4.4(a) and Section
4.4(b), the obligations of U.S. Buyer and Sweden Buyer under this Stock Purchase
Agreement, including the obligation to proceed with Closing subject only to
satisfaction, or waiver, of the conditions precedent set forth in Article 8 of
this Stock Purchase Agreement, are not subject to the availability to U.S. Buyer
or Sweden Buyer on the Closing Date of sufficient financing to fund payment of
the Purchase Price.
 
4.5           Investment Intent and Experience
 
U.S. Buyer is acquiring the U.S. Company Interest, and Sweden Buyer is acquiring
the Sweden Company Shares, for its own account, solely for the purpose of
investment and not with a view to, or for sale in connection with, distribution
thereof in violation of U.S. federal or state securities Laws, or the securities
Laws of other jurisdictions.  U.S. Buyer has not agreed to, and is under no
obligation to, transfer the U.S. Company Interest, or to grant any rights in the
U.S. Company Interest to any other Person, and Sweden Buyer has not agreed to,
and is under no obligation to, transfer the Sweden Company Shares to, or to
grant any rights in the Sweden Company Shares to, any other Person except in
each case in compliance with U.S. federal or state securities Laws, or the
securities Laws of other jurisdictions.  Buyers (a) have knowledge and
experience in investments of the type contemplated by this Stock Purchase
Agreement, (b) are capable of evaluating the merits and risks of this investment
and (c) can bear the economic risks of this investment and can afford the
complete loss of such investment.  Buyers understand that the exemptions from
registration under the U.S. federal and state securities of blue sky Law relied
upon by Parent in connection with the sale of the U.S. Company Interest pursuant
to this Stock Purchase Agreement are based in part on the representations and
warranties provided in this Section 4.5.
 
4.6           U.S. Dealers
 
U.S. Buyer and Sweden Buyer acknowledge that the U.S. Dealer Agreements are
subject to certain U.S. dealer franchise protection statutes that limit the
ability of U.S. Company to terminate or modify the U.S. Dealer Agreements, and
that the change in ownership of U.S. Company contemplated by this Stock Purchase
Agreement does not by itself provide grounds or occasion to terminate or modify
the U.S. Dealer Agreements.
 
Stock Purchase Agreement
 
35

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
5.     PRE-CLOSING COVENANTS
 
5.1           Governmental Filings
 
(a)           As soon as practicable after the execution and delivery by the
Parties of this Stock Purchase Agreement (but in no event later than 20 Business
Days from the date of this Stock Purchase Agreement (the “Filing Deadline”)):
 
(i)           each of Parent, Sweden Seller, and Buyers shall separately make,
or shall cause their respective Affiliates to make, the filings required by each
of them relating to the Governmental Approval set forth on Schedule C Part 1;
 
(ii)           Buyers shall provide all notices and make all filings relating to
the Governmental Approvals set forth on Schedule C Part 2A and Schedule C Part 3
and shall make, or shall cause their respective Affiliates to make, the filings
relating to the Buyer Governmental Approvals set forth on Schedule S Part 1, in
each case to the extent not already made prior to the date of this Stock
Purchase Agreement, and provided, however, that to the extent Buyers, after
exercising commercially reasonable efforts, are unable to collect by the Filing
Deadline the requisite information and documentation necessary for submission of
such filings from Persons outside of Buyers’ control, Buyers shall make any such
filings as soon as practicable and in any event will use all commercially
reasonable efforts to make such filings no later than 30 Business Days from the
date of this Stock Purchase Agreement (the “Extended Deadline”); and
 
(iii)           Buyers shall collect all information necessary to determine, in
good faith consultation with the competition regulatory counsel to Parent,
whether any approval, consent, authorization of Permit from, or filing or notice
to, or expiration or termination of a mandatory waiting period by, a
Governmental Entity in addition to the Governmental Approvals or the Buyer
Governmental Approvals are required under applicable Law (which shall include
for the purposes of this clause any antitrust or merger control law) (any such
approvals, consents, authorizations, Permits, filings, notices, or expirations
or terminations, the “Additional Governmental Approvals”), and provide written
notice of the Additional Governmental Approvals to Parent and Sweden Seller.
 
(b)           No later than three Business Days following receipt of the Buyer
Governmental Approvals set forth on Schedule S Part 1, Buyers shall make or
cause to be made all filings relating to the Buyer Governmental Approvals set
forth on Schedule S Part 2.
 
(c)           Buyers shall make the filings relating to the Governmental
Approval set forth on Schedule C Part 2B1a no later than five Business Days
after the European Commission takes jurisdiction under Article 4(5) of the EC
Merger Regulation, or, in the event that the European Commission does not accept
such filings within five Business Days after taking jurisdiction under Article
4(5) of the EC Merger Regulation, no later than one Business Day after the
European Commission’s agreement to accept the filings relating to the
Governmental Approval set forth on Schedule C Part 2B1a  (“European Commission
Filing Deadline”), provided, however, that to the extent Buyers, after
exercising commercially reasonable efforts, are unable to collect by the
European Commission Filing Deadline the requisite information and documentation
necessary for submission of such filings from Persons outside of Buyers’
control, Buyers shall make the filings relating to the Governmental Approval set
forth on Schedule C Part 2B1a as soon as practicable and in any event will use
all commercially reasonable efforts to make such filings no later than the
Extended Deadline.  If the European Commission has not taken
 
Stock Purchase Agreement
 
36

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
jurisdiction under Article 4(5) of the EC Merger Regulation, Buyers shall make
the filings relating to the Governmental Approvals set forth on Schedule C Part
2B1b no later than 20 Business Days from the date of Buyer being informed by the
European Commission that it has not taken jurisdiction under Article 4(5) of the
EC Merger Regulation (“Member State Filing Deadline”), provided, however, that
to the extent Buyers, after exercising commercially reasonable efforts, are
unable to collect by the Member State Filing Deadline the requisite information
and documentation necessary for submission of such filings from Persons outside
of Buyers’ control, Buyers shall make the filings relating to the Governmental
Approval set forth on Schedule C Part 2B1b as soon as practicable and in any
event will use all commercially reasonable efforts to make such filings no later
than the Extended Deadline.
 
(d)           No later than 30 Business Days from the date of this Stock
Purchase Agreement, Buyers shall make the filings, if any relating to the
Additional Governmental Approvals (“Additional Governmental Approvals Filing
Deadline”) provided, however, that to the extent Buyers, after exercising
commercially reasonable efforts, are unable to collect by the Additional
Governmental Approvals Filing Deadline the requisite information and
documentation necessary for submission of such filings from Persons outside of
Buyers’ control, Buyers shall make such filings as soon as practicable and in
any event will use all commercially reasonable efforts to make such filings no
later than the Extended Deadline.
 
(e)           Subject to restrictions imposed by Law, each of Parent and Sweden
Seller on the one hand, and Buyers on the other hand shall, and shall cause
their respective affiliates to:
 
(i)           promptly supply the other with any information that may be
reasonably required in order to make any notices or filings to be made pursuant
to Section 5.1(a) or Section 5.1(b);
 
(ii)           promptly notify the other of the occurrence of any event that is
required to be set forth in an amendment or supplement to any notices or filings
made pursuant to Section 5.1(a) or Section 5.1(b) and cooperate with each other
in filing promptly with the relevant Governmental Entity such amendment or
supplement;
 
(iii)           promptly notify the other upon the receipt of any relevant
comments, questions or requests, including requests for the production of any
documents or information or the amendment or supplement of any filing, from a
Governmental Entity relating to the transactions contemplated by this Stock
Purchase Agreement;
 
(iv)           use commercially reasonable efforts to consult in advance and
cooperate with each other in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments and proposals to be made or
submitted by or on behalf of any Party to a Governmental Entity relating to the
transactions contemplated by this Stock Purchase Agreement; and
 
(v)           except to the extent such disclosure is prohibited by Law,
provide, upon the request of the other Party, copies of all correspondence
between itself or its Affiliates and any Governmental Entity relating to the
transactions contemplated by this Stock Purchase Agreement, it being understood
that the Parties may designate any competitively sensitive materials provided to
the other under this Section 5.1(c)(v) as “Outside Counsel Only” with such
materials and the information contained therein to be provided only to the
outside legal counsel of the receiving Party and not to be disclosed by
 
Stock Purchase Agreement
 
37

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
such outside legal counsel to employees, officers or directors of the receiving
Party without the prior written consent of the Party providing such materials.
 
(f)           Subject to Section 5.1(e), each Party shall be responsible for its
own costs and expenses, including legal fees and disbursements, incurred by it
in respect of making its own filings that are required and as set forth in this
Section 5.1, provided that where the Parties agree to appoint joint counsel in
respect of any filing that is required pursuant to this Section 5.1, at Closing,
Parent shall reimburse Buyers for 50% of all legal fees and disbursements paid
by Buyers to such local counsel, and Buyers shall reimburse Parent for 50% of
all legal fees and disbursements paid by Parent to such local counsel, in each
case to the extent not already reimbursed prior to Closing.
 
(g)           Buyers shall, or shall cause their respective Affiliates to,
promptly pay all filing fees required in connection with any Governmental
Approval and any Buyer Governmental Approval, provided that Parent shall, at
Closing, reimburse Buyers for 50% of all such fees paid by Buyers to the extent
not already reimbursed prior to Closing.
 
(h)           From the date of this Stock Purchase Agreement until Closing,
Buyers shall not, and shall use commercially reasonable efforts to cause each
member of Geely Group not to, acquire or agree to acquire, by merging with or
into or consolidating with, or by purchasing a substantial portion of the assets
of or equity in, or by any other manner, any assets or Person, if the execution
and delivery of a definitive Agreement relating to, or the consummation of, such
acquisition would reasonably be expected to: (i) impose any delay in obtaining,
or increase the risk of not obtaining, consents of a Governmental Entity
necessary to consummate the transactions contemplated by this Stock Purchase
Agreement or the expiration or termination of any applicable waiting period;
(ii) increase the risk of a Governmental Entity seeking or entering an Order
prohibiting the consummation of the transactions contemplated by this Stock
Purchase Agreement; (iii) increase the risk of not being able to remove any such
Order on appeal or otherwise; or (iv) otherwise  prevent or delay the
consummation of the transactions contemplated by this Stock Purchase Agreement.
 
(i)           Notwithstanding any provision to the contrary in this Stock
Purchase Agreement, Buyers and members of Buyer Group shall not be required
hereunder to (i) enter into any settlement, undertaking, consent decree,
stipulation or other Agreement (collectively, “Undertakings”) with any
Governmental Entity in connection with this Stock Purchase Agreement, any
Transaction Document or any other agreements contemplated hereby or (ii)  divest
or otherwise hold separate (including by establishing a trust or otherwise), or
take any other action (or otherwise agree to do any of the foregoing) with
respect to the subsidiaries, businesses, assets or properties of the Target
Companies, Buyers or members of Buyer Group (collectively, “Divestitures”),
except to the extent such Undertakings or Divestitures are not material to the
combined operations of the Buyer Group and Target Companies and the Company
Subsidiaries.
 
5.2           Consultation Obligations
 
(a)           From the date of this Stock Purchase Agreement until Closing,
Parent shall, and shall cause each Target Company and each Company Subsidiary to
(i) comply with their respective Collective Consultation Requirements in Sweden
and (ii) use commercially reasonable efforts to comply with their respective
Collective Consultation Requirements as set forth in Schedule EE.
 
(b)           Subject to restrictions imposed by Law, Buyers shall use
commercially reasonable efforts to cooperate with Parent to comply with Parent’s
obligations in Section 5.2(a).
 
Stock Purchase Agreement
 
38

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
5.3           Conduct of Business
 
Except as expressly contemplated by this Stock Purchase Agreement, as set forth
on Schedule H, as otherwise directed or consented to in writing by U.S. Buyer or
Sweden Buyer, which consent may not be unreasonably withheld, conditioned or
delayed (it being understood that U.S. Buyer’s or Sweden Buyer’s failure to
respond to a properly delivered request for such consent within five Business
Days shall be deemed consent for the purposes of this Section 5.3 to all matters
to which such request relates), as required pursuant to a legally binding
obligation in existence on the date of this Stock Purchase Agreement or as
required by Law, from the date of this Stock Purchase Agreement until Closing:
 
(a)           Subject to Section 5.3(b), Parent shall conduct and operate the
Business, and shall cause Sweden Seller, each Target Company and each Company
Subsidiary to cause the Business to be conducted and operated, only in the
Ordinary Course of Business; and
 
(b)           Parent shall (with respect to the Business), and shall cause
Sweden Seller, each Target Company and each Company Subsidiary to:
 
(i)            use commercially reasonable efforts to:
 
(A)           keep available the services of the Employees and preserve the
relationships of the Target Companies and Company Subsidiaries with customers,
suppliers, licensors, licensees, and distributors;
 
(B)           maintain the Assets in the same state of repair, order and
condition as the Assets are in on the date of this Stock Purchase Agreement
(except for normal wear and tear); and
 
(C)           maintain in full force and effect all material Permits;
 
(ii)           maintain its books and records, including any Company Records, in
accordance with past practice;
 
(iii)          not take any action that would reasonably be expected to, result
in any of the conditions set forth in Article 7 or Article 8 not being
satisfied;
 
(iv)          not amend or otherwise modify in any respect, or propose an
amendment or modification in any respect to, its Formation Document or its
Bylaws;
 
(v)           not (A) issue, sell, pledge, grant, transfer or otherwise dispose
of (or authorize the issuance, sale, pledge, grant, transfer or other
disposition) of any Equity Interests, (B) create, permit, allow or suffer to
exist any Encumbrance in respect of any Equity Interests, or (C) redeem,
purchase or otherwise acquire any Equity Interest, directly or indirectly, or
effect a split, reclassification or other change in, or of, any Equity Interest;
 
(vi)          not declare, set aside, make or pay any dividend or other
distribution, payable in stock, property or otherwise, with respect to any
equity or debt securities or interests;
 
Stock Purchase Agreement
 
39

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(vii)         not make a loan or advance to an Employee or a member of its board
of directors, or equivalent;
 
(viii)        not grant an increase in the compensation or benefits, or
otherwise increase the compensation or benefits payable, or to become payable to
a member of the board of directors of Sweden Company or a member of the Sweden
Company Management Team, by more than 2% per annum except such increases as may
generally apply to salaried employees of Parent or grant any rights to
retention, severance or termination pay to, or, except in the Ordinary Course of
Business, enter into any new (or amend any existing) employment, retention,
severance or other Agreement with, any such Person;
 
(ix)           not enter into, materially amend or exercise a discretion (in
each case which would reasonably be expected to have a material impact) under
any existing Plan (or any plan, arrangement or other Agreement that would
reasonably be expected to be a Plan if so adopted or amended) for an Employee or
a member of their respective boards of directors, or equivalent, but excluding
amendments or modifications as may generally apply to salaried employees of
Parent or amending or modifying the period (from that currently provided for) of
exercisability of options granted under any Plan or authorizing cash payments in
exchange for any options to acquire securities or other interests in Parent;
 
(x)           not hire or terminate the employment of any Employee whose salary
grade is at or above that of a Leadership Level 3 Employee, except (A) as
required to fill any positions that are Leadership Level 3 or higher and become
vacant after the date of this Stock Purchase Agreement, or (B) any termination
for cause;
 
(xi)           except as required by Law or by the provisions of a Local
Collective Agreement, not grant an increase in the aggregate compensation or
benefits payable by the Target Companies or Company Subsidiaries by more than
1.5% in the aggregate calculated by reference to the aggregate wages, salaries,
other remunerations and social security expenses (including pensions) payable
for employees of Sweden Company and its subsidiaries, as reported in accordance
with Swedish GAAP in the Ford VHC AB Annual Report for 2008 for Ford VHC AB and
its subsidiaries on the date of the Company Balance Sheet;
 
(xii)          not enter into any commitment to make future capital expenditures
that are in the aggregate greater than $10,000,000, or that in any individual
case is greater than $2,000,000, except in accordance with the forecasts and
plans, copies of which have been made available to Buyers;
 
(xiii)         not assume, guarantee or endorse the obligations of, any Person
in an individual amount in excess of $3,000,000;
 
(xiv)         not incur a Liability that individually calls for payment by a
Target Company or Company Subsidiary of an amount in excess of $3,000,000 except
for (A) contributions to Plans made in the Ordinary Course of Business or (B)
subject to Section 5.3(xx), entering into Agreements relating to, or arising out
of, a commercial arrangement consistent with past practice and entered into in
the Ordinary Course of Business;
 
Stock Purchase Agreement
 
40

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(xv)          except for inventory sold or leased, not sell, transfer, lease,
pledge or license on an exclusive basis to a third party, or place an
Encumbrance (other than a Permitted Encumbrance) upon an Asset of a Target
Company or Company Subsidiary with an original purchase price or cost basis
exceeding $5,000,000;
 
(xvi)         not acquire (including by merger or consolidation or acquisition
of stock or assets) any interest in any corporation, partnership, other business
organization or Person or any division thereof;
 
(xvii)        not make, revoke or change any Tax election, adopt or change any
Tax accounting method, practice or period, grant or request a waiver or
extension of any limitation on the period for audit and examination or
assessment and collection of Tax, file any amended Tax Return or settle or
compromise any contested Tax liability;
 
(xviii)       not change its methods of accounting or accounting practices,
policies, principles or procedures, including revenue recognition procedures
except as required by U.S. GAAP, Swedish GAAP or Law (which required changes
will be provided to U.S. Buyer and Sweden Buyer in writing prior to any such
change being made);
 
(xix)         not settle a Claim, in any individual case or instance in excess
of $1,000,000, against a Target Company or Company Subsidiary in connection with
the Business or the assets of such Target Company or Company Subsidiary;
 
(xx)          not amend or modify in any material respect terminate, cancel or
request any material modification or material amendment to any Material
Contract, or enter into any Agreement that would, if entered into as of the date
of this Stock Purchase Agreement, be a Material Contract;
 
(xxi)         with respect to the Owned Real Property or Leased Real Property,
not enter into, modify or amend in any material respect, terminate, or renew any
material lease of, or reciprocal easement Agreement, operating Agreement or
other material Agreement relating to, any such real property;
 
(xxii)        except as permitted under Section 5.3(b)(xxvi), not sell or
transfer or otherwise dispose of title to or ownership of any Company
Intellectual Property, Parent Assigned Intellectual Property or Parent Licensed
Intellectual Property;
 
(xxiii)       not grant any licenses of, or other rights to use, other than
non-exclusive licenses or rights to use granted in the Ordinary Course of
Business:
 
(A)           any Company Intellectual Property, Parent Assigned Intellectual
Property or Sweden Company’s rights under the Volvo Trademark Holding License
Agreement; or
 
(B)           any Parent Licensed Intellectual Property that would prevent,
restrict or otherwise adversely affect Buyer Group’s ability to disclose, use,
exploit or sublicense that Parent Licensed Intellectual Property in accordance
with the Intellectual Property License Agreement;
 
Stock Purchase Agreement
 
41

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(xxiv)       not place any new Encumbrances, other than non-exclusive licenses
or rights to use granted in the Ordinary Course of Business, over the:
 
(A)           Company Intellectual Property, Parent Assigned Intellectual
Property or Sweden Company’s rights under the Volvo Trademark Holding License
Agreement; or
 
(B)           Parent Licensed Intellectual Property, other than Encumbrances
that will not prevent, restrict or otherwise adversely affect Sweden Company’s
ability to disclose, use, exploit or sublicense such Parent Licensed
Intellectual Property in accordance with the Intellectual Property License
Agreement;
 
(xxv)        not amend or modify in a manner that would materially adversely
affect the rights that a Target Company or Company Subsidiary, as applicable,
has to use Intellectual Property Rights under, or terminate, cancel or request
any such modification or amendment to or in respect of:
 
(A)           any Material Third Party License In or Material Third Party
License Out;
 
(B)           any IP Settlement Agreement;
 
(C)           other than in the Ordinary Course of Business, any Third Party IT
Agreement; or
 
(D)           the Volvo Trademark Holding Shareholders’ Agreement or AB Volvo
License Agreement;
 
(xxvi)       pay all application, filing, registration, maintenance and renewal
fees due in respect of, and take all other actions required to maintain, any
Company Registered Intellectual Property, the registered Parent Assigned
Intellectual Property or the registered Parent Licensed Intellectual Property,
except to the extent that a Target Company, Company Subsidiary or member of
Parent Group determines not to prosecute, maintain or renew, any Intellectual
Property Rights which are not material to the Business;
 
(xxvii)      not make any admission or take any action in respect of, or settle,
any material Claim that relates to any of the following:
 
(A)           Company Intellectual Property or Parent Assigned Intellectual
Property; or
 
(B)           Parent Licensed Intellectual Property, except to the extent that
such admission, action or settlement would not prevent, restrict or adversely
affect Buyer Group’s ability to use such Parent Licensed Intellectual Property
in accordance with the Intellectual Property License Agreement;
 
(xxviii)     use commercially reasonable efforts to procure that Volvo Trademark
Holding AB reasonably undertakes and/or continues ongoing administrative
actions, including countering oppositions against its own applications and
lodging oppositions in respect of third party applications, which Volvo
Trademark Holding AB determines are reasonably required to safeguard Volvo
Trademark
Stock Purchase Agreement
 
42

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Holding AB’s (and its licensees’) use of the VOLVO mark (and transliterations of
such mark) in all relevant territories and classes;
 
(xxix)        not vote, or otherwise exercise any rights, in favor of causing
any Non-Controlled Company to act contrary to the covenants in Section
5.3(b)(xxii) to Section 5.3(b)(xxvii) in respect of any Non-Controlled IP; and
 
(xxx)         not authorize or enter into any Agreement or otherwise make any
legally enforceable commitment to do any of the foregoing.
 
For the avoidance of doubt, without prejudice to Section 5.3(b)(xxix), any
actions of the type set forth in this Section 5.3 taken by a Non-Controlled
Company with respect to Non-Controlled IP shall not be deemed actions taken by
Parent, Sweden Seller, a Target Company or any Company Subsidiary.
 
5.4           Access to Company Information
 
From the date of this Stock Purchase Agreement until Closing, except as
otherwise prohibited by Law or the terms of an Agreement entered into prior to
the date of this Stock Purchase Agreement, or as would be reasonably expected to
violate the attorney-client privilege of Parent, Sweden Seller, Target Companies
or Company Subsidiaries with their respective legal counsel, Parent and Sweden
Seller shall provide, and Parent shall cause the Target Companies and Company
Subsidiaries to provide, to Buyers or representatives of Buyers reasonable
access upon reasonable prior written notice, during normal business hours, to
the offices, books, records, working papers, Tax returns, members of the boards
of directors, Employees, consultants and contractors of each Target Company and
each Company Subsidiary, and shall furnish representatives of Buyers with such
financial and operating data and other information with respect to the Business
and Assets, including the reports of the IT Steering Committee (which will
include any updates to the IT Transition Plan), as Buyers may reasonably
request, so long as such access shall not result in an unreasonable interference
with the operation of the Business.  For the avoidance of doubt, this Section
5.4 shall not apply to any information, data or materials related to the design,
development or manufacture of any vehicles or components, any vehicle technology
or cycle plans other than the Documented Plans.
 
5.5           No Control of the Business
 
(a)           U.S. Buyer and Sweden Buyer acknowledge and agree that nothing
contained in this Stock Purchase Agreement shall give U.S. Buyer or Sweden
Buyer, directly or indirectly, the right to control or direct the operations of
a Target Company or Company Subsidiary prior to Closing.
 
(b)           Prior to Closing, Parent shall cause the Target Companies to
exercise, consistent with the terms and conditions of this Stock Purchase
Agreement, complete control and supervision over their respective operations,
and the operations of their respective Subsidiaries as exercised on the date of
this Stock Purchase Agreement.  Notwithstanding any provision to the contrary in
this Stock Purchase Agreement, no consent of U.S. Buyer or Sweden Buyer shall be
required with respect to any matter set forth in Section 5.3 or elsewhere in
this Stock Purchase Agreement to the extent requiring such consent would violate
Law.
 
Stock Purchase Agreement
 
43

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
5.6           Notification of Certain Matters; Supplemental Disclosure
 
(a)           Parent and Sweden Seller shall have the continuing obligation,
from the date of this Stock Purchase Agreement until Closing, reasonably
promptly to notify Buyers in writing with respect to any matter arising
subsequent to the date of this Stock Purchase Agreement that would reasonably be
expected to prevent the satisfaction of the conditions precedent in Section 8.1,
provided that (i) no such notification nor updates and revisions to Schedule B
shall have any effect for the purpose of determining the satisfaction of the
conditions set forth in Article 8 and (ii) no such notification nor revision to
Schedule B shall have effect with respect to any entitlement to indemnification
as set forth in Section 10.2.
 
(b)           Parent shall reasonably promptly provide to Buyers any information
Buyers may reasonably request with respect to any matter of which Buyers are
notified pursuant to Section 5.6(a).
 
5.7           Contract Consents
 
(a)           From the date of this Stock Purchase Agreement until Closing,
Parent shall use commercially reasonable efforts at Parent’s cost to procure
third party consents required:
 
(i)           with respect to Third Party IT Agreements, to enable Parent to
perform the Parent IT Transition Services and each Target Company to perform the
Target Companies IT Transition Services; and
 
(ii)          with respect to any other Material Contracts and IP Contracts
(other than the Third Party IT Agreements which are the subject of Section
5.7(a)(i)), in each case to which a Target Company or Company Subsidiary is a
party, to allow the Target Companies and Company Subsidiaries to continue to
benefit from such Material Contracts and IP Contracts on the same terms
following Closing.
 
(b)           If and to the extent that any Intellectual Property Rights (x)
used by a Target Company or Company Subsidiary or (y) with respect to the
technologies specified in the Documented Plans, are licensed under a Consent
Contract and cannot be used by the applicable Target Company or Company
Subsidiary after Closing without obtaining a consent, approval, waiver or the
like from a third party, from the date of this Stock Purchase Agreement until
Closing, Parent shall, or shall cause the relevant member of Parent Group to,
use commercially reasonable efforts at its own cost to, either:
 
(i)           obtain such third party consent, approval, waiver or the like; or
 
(ii)          to the extent permitted under the relevant Consent Contract, grant
a sublicense to the applicable Target Company or Company Subsidiary to use, in
substantially the same manner as used or permitted to be used prior to Closing,
the Intellectual Property Rights licensed under such Consent Contract.
 
(c)           Parent shall not, and shall cause the relevant member of Parent
Group not to, terminate or amend any Consent Contract in any way that might
prevent, restrict or otherwise adversely affect the use of any Intellectual
Property Rights by the applicable Target Company or Company Subsidiary, without
the prior written consent of such Target Company or Company Subsidiary.
 
Stock Purchase Agreement
 
44

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(d)           Buyers shall use commercially reasonable efforts, at Parent’s
request, to cooperate with Parent in connection with Parent’s obligations in
Section 5.7(a) and Section 5.7(b).
 
(e)           For the avoidance of doubt, nothing in this Stock Purchase
Agreement shall require Parent or Buyers directly or indirectly to pay any
amounts to third parties in order to procure the consents described in this
Section 5.7.
 
5.8           Termination of IP Intercompany Agreements; Termination of Powers
of Attorney
 
(a)           Prior to the Closing Date, Parent shall, or shall procure that the
relevant members of Parent Group shall use commercially reasonable efforts to
(a) execute a deed of termination with effect as of Closing for each
Intercompany Agreement under which Intellectual Property Rights are licensed
(excluding any Surviving Contracts, Shared Contracts or Excluded Contracts) and
(b) deliver to Buyers copies of all such deeds of termination.  If,
notwithstanding compliance with this Section 5.8(a), a deed of termination is
not executed for any such Intercompany Agreement prior to Closing, Parent shall,
or shall cause the relevant member of Parent Group to, continue to use
commercially reasonable efforts after Closing to (a) execute promptly a deed of
termination in respect of such Intercompany Agreements, to take effect
retroactively as of Closing, and (b) deliver to Buyers copies of such deeds of
termination.
 
(b)           Prior to the Closing Date, to the extent Buyers request in writing
that Parent and Sweden Seller terminate any specific powers of attorney with
effect as of Closing, Parent and Sweden Seller shall, and shall cause Target
Companies and Company Subsidiaries to, use commercially reasonable efforts to
terminate any such powers of attorney and deliver copies of any such
terminations to Buyers.
 
5.9           Information Barriers Protocol
 
Prior to the Closing Date, Parent shall, and shall cause the Target Companies
and Company Subsidiaries to provide written notification to each of the Relevant
Employees of Parent Group and Target Companies and Company Subsidiaries, which
notification shall advise of the existence and purpose of the Information
Barriers Protocol set forth on Schedule I.
 
5.10        Benefit Plans in Canada
 
(a)           At or prior to Closing, Parent shall, and shall cause Ford Motor
Company of Canada, Limited, to procure that benefit accruals applicable to each
Employee participating in Ford Motor Company of Canada, Limited Pension Plan #3
(“Pension Plan #3”) or the Ford Motor Company of Canada Excess Plan shall cease
and each such Employee shall be fully vested in the Employee’s accrued benefit
under such Plan.
 
(b)           At or prior to Closing, Parent shall, and shall cause the Company
Subsidiary in Canada to, use commercially reasonable efforts to (i) adopt and
establish two new defined contribution plans, and, where required by Law,
related trusts, (the “Replacement Canada Defined Contribution Plans”) with terms
and conditions that are comparable to the terms and conditions of the Ford Motor
Company of Canada, Limited Pension Plan #6 (“Pension Plan #6”) and the Ford
Savings and Stock Investment Program (the “SSIP”), respectively; (ii) make the
applications and filings to obtain any approvals from a Governmental Entity that
are required by Law for each such Replacement Canada Defined Contribution Plan
to operate as a retirement plan in Canada; and (iii) procure that, at or prior
to Closing, any Employee who is participating in Pension Plan #3, Pension Plan
#6 or the SSIP no longer participates as an active
 
Stock Purchase Agreement
 
45

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
participant accruing benefits in such plans and commences participation in the
Replacement Canada Defined Contribution Plans.
 
5.11        Benefit Plans in the U.S.
 
(a)           At or prior to Closing, Parent shall, and shall cause the relevant
member of Parent Group to, procure that benefit accruals applicable to each
Employee participating in the Ford General Retirement Plan or Ford UAW
Retirement Plan (collectively, the “U.S. Employee Pensions Plans,” and such
Employees, the “U.S. Employee Pension Participants”) shall cease and that each
such U.S. Employee Pension Participant who is not a U.S. Hourly Employee Pension
Participant shall be fully vested in the Employee’s accrued benefit under the
Plan.
 
(b)           At or prior to Closing, Parent shall use commercially reasonable
efforts to amend the Pension Plan of Volvo Cars of North America (the “Volvo
U.S. Defined Benefit Plan”) to provide for the participation of the U.S.
Employee Pension Participants to whom a Local Collective Agreement applies (the
“U.S. Hourly Employee Pension Participants”) pursuant to such Local Collective
Agreements.
 
(c)           At or prior to Closing, Parent shall, and shall cause the Company
Subsidiary in the United States to, use commercially reasonable efforts to (i)
adopt and establish a new defined contribution plan, and, where required by Law,
a related trust (the “Replacement U.S. Defined Contribution Plan”), with terms
and conditions that are comparable to the terms and conditions of the Ford
Retirement Plan (the “FRP”); (ii) make the applications and filings to obtain
any approvals from a Governmental Entity that are required by Law for such
Replacement U.S. Defined Contribution Plan to operate as a retirement plan in
the United States; and (iii) procure that, at or prior to Closing, any Employee
who is participating in the FRP no longer participates as an active participant
accruing benefits in such plan and commences participation in the Replacement
U.S. Defined Contribution Plan.
 
(d)           At or prior to Closing, Parent shall use commercially reasonable
efforts to procure that any U.S. Employee Pension Participant who is not a U.S.
Hourly Employee Pension Participant shall commence participation in the
Replacement U.S. Defined Contribution Plan.
 
5.12        Defined Benefit Plan in the Netherlands
 
Parent shall, and shall cause the applicable Company Subsidiary in the
Netherlands to, use commercially reasonable efforts to:
 
(a)           prior to Closing, adopt and establish a new funding vehicle (the
“Volvo Netherlands Funding Vehicle”) to finance the future benefit accruals of
Employees resident in the Netherlands who participate in the Volvo Netherlands
Pension Plan (the “Volvo Netherlands Defined Benefit Plan”); and
 
(b)           prior to Closing, make the applications and filings to obtain any
approvals from a Governmental Entity that are required by Law for the Volvo
Netherlands Funding Vehicle to operate in the Netherlands.
 
5.13        Replacement of Insurance Policies
 
(a)           Parent shall arrange for the separate insurance policies in
respect of the Target Companies and the Company Subsidiaries and their
respective businesses, assets, directors and
 
Stock Purchase Agreement
 
46

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
employees set forth on Schedule R (the “Replacement Policies”) to take effect on
the dates specified in Schedule R.
 
(b)           For the avoidance of doubt, nothing contained in this Stock
Purchase Agreement shall extinguish, limit or otherwise affect or be deemed to
affect any obligation on the part of any insurer under any policy of insurance
that provides cover to any member of Parent Group on or before the Closing Date.
 
5.14        IT Transition Plan
 
From the date of this Stock Purchase Agreement until Closing, Parent, Target
Companies and Company Subsidiaries shall use commercially reasonable efforts to
comply in all material respects with their respective obligations to implement
section 5.1.2, section 5.1.3, section 5.1.4 and section 12.10 of the Form of
Information Technology Transitional Services Agreement attached as Exhibit VI
(giving effect to all definitions used in such sections and the interpretations
set forth in section 1.2.1 thereof), as if such Agreement were in full force and
effect between Parent and Sweden Company for the purpose of this Section 5.14.
 
5.15        Replacement Vehicle Finance Arrangements
 
From the date of this Stock Purchase Agreement until Closing, Parent shall cause
Sweden Company to use commercially reasonable efforts to implement replacement
Vehicle Finance Arrangements in all Markets (the “Replacement Vehicle Finance
Arrangements”).
 
5.16        Leakage
 
From the Measuring Time until Closing, Parent and Sweden Seller shall not
permit, and Parent shall procure that the Target Companies and Company
Subsidiaries and each of their respective directors, officers, employees and
Affiliates shall not permit, there to be (a) any transaction with (whether an
acquisition, disposal, transaction at undervalue or overvalue, or otherwise),
payment or gift to, guarantee of any obligation of, any member of Parent Group
or related party by a Target Company or Company Subsidiary, (b) payment (or
declaration) of any dividends, incurrence of management fees, charges or
liabilities (including transaction bonuses and transaction related costs), or
granting of indemnities or guarantees or redemption, repurchase or reductions in
share capital, by a Target Company or Company Subsidiary in favor of any member
of Parent Group or related party or (c) any Agreement or arrangement to do any
of the foregoing and any Tax, or social security, relating to any of the
foregoing, provided that Target Companies and Company Subsidiaries shall be
permitted to engage in transactions and arrangements for goods and services
consistent with past practice.  For the purposes of this Section 5.16, “related
party” shall mean any Person with respect to whom any member of Parent Group is
(x) entitled to exercise or control the exercise of 10% or more of the total
combined voting power of all classes of shares entitled to vote or (y) the owner
of an interest of 10% or more in the capital or profits of such Person.
 
5.17        Non-solicitation
 
Until this Stock Purchase Agreement shall have been terminated pursuant to its
terms, Parent and Sweden Seller will not, and will cause the Target Companies
and Company Subsidiaries and its and their respective directors, officers,
employees, Affiliates and other agents and representatives (including any
 
Stock Purchase Agreement
 
47

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
investment banking, legal or accounting firm retained by any of them and any
individual member or employee of the foregoing) (each, an “Agent”) not to,
directly or indirectly: (a) initiate, knowingly solicit or seek any inquiries or
the making or implementation of any proposal or offer (including any proposal or
offer to its stockholders or members or any of them) with respect to a merger,
acquisition, consolidation, recapitalization, liquidation, dissolution, equity
investment or similar transaction involving the Target Companies or Company
Subsidiaries, or any purchase of all or any substantial portion of the assets
that would be material to the operation of the Business as conducted as of the
date of this Stock Purchase Agreement, or of the securities or interests of the
Target Companies or Company Subsidiaries, regardless of the form of transaction
(a “Proposal”) (b) engage in any negotiations concerning, or provide any
confidential or non-public information or data to, or have any substantive
discussions with, any Person relating to a Proposal, (c) otherwise cooperate in
any effort or attempt to make, implement or accept a Proposal, or (d) enter into
an Agreement with any Person, other than Buyers or their Affiliates, relating to
a Proposal.  Parent shall not directly or indirectly release any Persons other
than U.S. Buyer or Sweden Buyer from any confidentiality or standstill
provisions or Agreements relating to any transaction of the kind contemplated by
this Section 5.17.
 
5.18        Financing
 
From the date of this Stock Purchase Agreement until Closing:
 
(a)           Buyers shall (i) maintain in effect the Binding Acquisition
Financing Commitment Letters, (ii) use commercially reasonable efforts to
negotiate definitive Agreements with respect thereto on terms and conditions
contemplated by the Binding Acquisition Financing Commitment Letters and execute
and deliver to Parent a copy thereof promptly following such execution,
(iii) use commercially reasonable efforts to satisfy on a timely basis all
conditions applicable to Buyers in the Binding Acquisition Financing Commitment
Letters that are within the control of a member of Buyer Group and comply with
all obligations of a member of Buyer Group thereunder and (iv) enforce the
rights of each member of Buyer Group under the Binding Acquisition Financing
Commitment Letters in the event of a breach by the financing sources, including
seeking specific performance of the parties thereunder.
 
(b)           In the event that all conditions to the Binding Acquisition
Financing Commitment Letters have been satisfied, or upon funding will be
satisfied, Buyers shall use their commercially reasonable efforts to cause the
Persons providing such Acquisition Financing to fund on the Closing Date the
Acquisition Financing (together with funds from other funding sources) necessary
to consummate the Closing, and to fund, when applicable, any portion of the
Acquisition Financing required to satisfy any obligations of Buyers in
connection with this Stock Purchase Agreement, in each case, including by Buyers
taking enforcement action (including seeking specific performance) to cause such
Persons to fund such Acquisition Financing.
 
(c)           If any portion of the Acquisition Financing becomes unavailable,
or Buyers become aware of any event or circumstance that makes any portion of
the Acquisition Financing unavailable on the terms and conditions contemplated
in the Binding Acquisition Financing Commitment Letters, Buyers shall use their
commercially reasonable efforts to arrange and obtain alternative financing from
alternative financing sources in an equivalent amount upon conditions no less
favorable than those in the Binding Acquisition Financing Commitment Letters as
promptly as practicable following the occurrence of such event.  Buyers shall
give Parent prompt notice of any material breach by any party to the Binding
Acquisition Financing Commitment Letters or of any condition in any such letter
not likely to be satisfied, in each case, of which Buyers become aware, or any
termination of the Binding Acquisition Financing Commitment Letters.
 
Stock Purchase Agreement
 
48

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(d)           Buyers shall use commercially reasonable efforts to secure a
working capital facility (other than the Entrustment Loan Agreement) from a bank
prior to Closing for the operation of Sweden Company which (i) is in an amount
equal to or greater than the amount set forth in Schedule M Part 1, (ii) is on
terms and conditions that, when taken together, are customary for such working
capital facilities and consistent with the reasonable requirements of the
Business and (iii) permits all available funds to be disbursed and used outside
the PRC (the “Working Capital Facility”) provided, however, that entry into any
Working Capital Facility shall be at the absolute discretion of Buyers.
 
(e)           Buyers shall keep Parent reasonably informed on a reasonably
current basis of the status of its efforts to arrange the Acquisition Financing
and the Working Capital Facility.
 
(f)           Parent shall cause the Target Companies to provide reasonable
cooperation and assistance to Buyers in connection with the arrangement of the
Acquisition Financing and the Working Capital Facility, so long as such
cooperation and assistance would not result in an unreasonable interference with
the operation of the Business, provided that nothing in this Section 5.18 shall
require Parent to prepare or provide any financial statements or financial or
operating reports not otherwise included in the Due Diligence Materials or
prepared in the Ordinary Course of Business.
 
5.19        Retiree Medical Plans
 
Parent shall, and shall cause U.S. Company to, use commercially reasonable
efforts to:
 
(a)           prior to Closing, adopt and establish a new retiree medical
program for Employees resident in the United States (other than for those
Represented Employees employed in Suwannee, Georgia and Ontario, California);
and
 
(b)           on or prior to Closing, provide that Employees resident in the
United States will no longer be eligible to receive benefits pursuant to the
retiree medical program under the Ford Motor Company Health Care Plan for
Salaried Employees (the “Ford Retiree Medical Program”), except for such
Employees who are fully eligible to commence receiving benefits pursuant to such
plan as of Closing , which Employees shall be eligible to commence receiving
benefits pursuant to such plan (on the same basis as other employees of Parent
retiring at the same time with similar eligibility characteristics) effective as
of their retirement from U.S. Company.
 
For the avoidance of doubt, Buyers are not assuming any Liability under the Ford
Retiree Medical Program and, except to the extent required under the terms of a
Local Collective Agreement for Represented Employees, no accrued service under
the Ford Retiree Medical Program will be credited to the new retiree medical
program established pursuant to Section 5.19(a).
 
5.20        UK Pension Matters
 
(a)           From the date of this Stock Purchase Agreement until Closing,
Parent may at its option make an application (and may at any time withdraw or
abandon such application) for clearance statements under sections 42 and 46 of
the UK Pensions Act (the “Clearance Statements”) in relation to the Volvo Car UK
Pension Scheme and the transactions under or referred to in the Transaction
Documents and the Buyers’ associated financing of these transactions.  If Parent
elects not to make such an application or withdraws or abandons such
application, Buyers may, at Buyers’ option, make or continue with such an
application in favor of Buyers and such other Buyer Affiliates as shall be
specified by Buyers, on the terms set out in this Section 5.20.  The application
for the Clearance Statements shall be:
 
Stock Purchase Agreement
 
49

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(i)           in a form agreed between Parent and the Buyers;
 
(ii)          where the application is made by Parent, in favor of Parent,
Target Companies and Company Subsidiaries and such of Parent’s Affiliates and
their respective directors and officers as Parent shall determine to be
appropriate and, at Buyers' option (but in respect only of such of the Clearance
Statements as are issued under section 42 of the UK Pensions Act, if the UK
Pensions Regulator so determines), in favor of Buyers and such other Buyer
Affiliates as shall be specified by Buyers; and
 
(iii)         on terms that include a contribution to the Volvo Car UK Pension
Scheme from the Company Subsidiary in the United Kingdom at or prior to Closing
of an amount determined by Parent in its sole discretion.
 
(b)           Parent and the Buyers agree that each of them (to the extent
permitted by Law):
 
(i)           shall cooperate in the preparation and submission to the UK
Pensions Regulator of the application for the Clearance Statements;
 
(ii)          shall promptly provide the other with information relevant to the
application for the Clearance Statements which information shall be complete and
accurate in all material respects and shall respond reasonably and promptly to
any questions arising;
 
(iii)         shall not make representations about the other to the trustees of
the Volvo Car UK Pension Scheme or to the UK Pensions Regulator without either
the prior approval of the other or the other being present at any telephone call
or meeting at which such representation is made;
 
(iv)         hereby consents to disclosure of the information provided under
Section 5.20(b)(ii) above to the UK Pensions Regulator and to the trustees of
the Volvo Car UK Pension Scheme (subject to such confidentiality undertakings
from the trustees as Parent and the Buyers shall reasonably require); and
 
(v)          shall be given the opportunity on reasonable notice to attend any
meeting or telephone call with the trustees of the Volvo Car UK Pension Scheme
or the UK Pensions Regulator in connection with the application for the
Clearance Statements.
 
5.21        CFMA Payments
 
Parent shall cause Sweden Company to cause CFMA, with effect from and after
Closing, to make the following technology licensing payments to Sweden Company
for the Volvo branded products manufactured by CFMA: (a) the “Licensing Fee”
payable to Ford Global following the Closing Date pursuant to article 4.2.1 of
the S40 TLC, and (b) the “Recurring Royalty” payable to Ford Global following
the Closing Date pursuant to article 4.2.1 of the S80 TLC.  The Parties
acknowledge and agree that all other terms and conditions of the S40 TLC and S80
TLC shall remain unchanged and in full force and effect.
 
Stock Purchase Agreement
 
50

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
5.22        Allocation of Special GHG Credits
 
(a)           At or prior to Closing, Parent shall allocate to Sweden Company
pursuant to the form of letter agreement between Parent and Sweden Company
attached hereto as Exhibit XXIV the following GHG Credits (the “Special GHG
Credits”):
 
(i)           all 2009 MY Volvo Credits and 2010 MY Volvo Credits, and
 
(ii)          an amount of Ford Credits equal to 200,000 tons of GHG Credits,
reduced by the aggregate amount of 2009 MY Volvo Credits and 2010 MY Volvo
Credits allocated by Parent to Sweden Company pursuant to clause (i).
 
(b)           Buyers and Parent agree to take any and all actions reasonably
necessary under the EPA GHG Emissions Regulations to give effect to the
allocation of Special GHG Credits under this Section 5.22.
 
5.23        Patent License Agreement
 
(a)           Prior to Closing, Parent may enter into a Patent License Agreement
with Ford Global (the “PLA”) pursuant to which Ford Global grants a license to
Ford and its current Affiliates with respect to the Volvo Assigned Patents
(excluding the SPA Platform Patents and the VED and VEP Patents) provided that
such license must be on the following terms (the “Required Terms”): equivalent
terms to those terms in the Intellectual Property License Agreement that will
apply to the Volvo Limited License Vehicle IP upon the Intellectual Property
License Agreement becoming effective at Closing, except that:
 
(i)           the license under the PLA in respect of the Volvo Hybrid Patents
and the P2 Platform Patents shall be on the same terms as the license granted in
respect of  the Volvo Limited License Separation IP that constitutes an
Improvement to, or of, the Volvo Hybrid Patents, the P2 Platform Existing
Patents or the P2 Platform Patents under the Intellectual Property License
Agreement; and
 
(ii)           the PLA shall not include:
 
(A)           an indemnity from Ford Global to Ford on equivalent terms to that
given by Ford under sections 16.1 or 16.2 of the Intellectual Property License
Agreement;
 
(B)           terms equivalent to those in section 17.2 of the Intellectual
Property License Agreement, provided that this shall not limit or amend the
terms of section 17.2 of the Intellectual Property License Agreement in any way;
 
(C)           terms of the Intellectual Property License Agreement that are
binding on Ford and its current Affiliates under the Intellectual Property
License Agreement with respect to the Volvo Assigned Patents licensed under the
PLA; and
 
(D)           a right for Ford or any of its Affiliates to encumber by way of
charge, pledge, or assignment of any of, its rights and benefits relating to the
Volvo Assigned Patents licensed under the PLA; provided that this shall not
limit any rights of Ford or any of its Affiliates under section 24.2.3 of the
Intellectual Property License Agreement.
 
Stock Purchase Agreement
 
51

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(b)           Capitalised terms used in this Section 5.23 that are not defined
in this Stock Purchase Agreement shall have the meanings given to them in the
Intellectual Property License Agreement.
 
5.24        Working Capital Forecast
 
Parent shall deliver to Buyers not less than 15 Business Days before Closing (or
the anticipated Closing, as applicable) Parent’s good faith forecast of the
total cash flow (including working capital funding) requirements of the Business
as at Closing and for 60 calendar days following Closing (the “Working Capital
Forecast”).
 
6.     ADDITIONAL AGREEMENTS
 
6.1           U.S. Tax Treatment of the Sale and Purchase of the U.S. Company
Interest
 
Each of Parent, U.S. Buyer and Sweden Buyer acknowledges and agrees that the
purchase and sale of the U.S. Company Interest pursuant to this Agreement shall
be treated as a purchase and sale of the assets of U.S. Company for U.S. federal
income Tax purposes.
 
6.2           Tax Liability
 
(a)           Subject to the provisions of Section 6.3 and any applicable
limitations set forth in Article 10 (but without regard to any disclosure in
Schedule B) and with effect from Closing, Parent covenants to pay U.S. Buyer and
Sweden Buyer (as applicable) an amount equal to:
 
(i)           any Actual Tax Liability of a Target Company or Company Subsidiary
for (A) a taxable year or taxable period that ends on or before the Closing Date
(a “Pre-Closing Period”) and (B) with respect to a taxable period that includes
but does not end on the Closing Date (a “Straddle Period”), for the portion of
such Straddle Period ending on and including the Closing Date;
 
(ii)           any Actual Tax Liability which is properly attributable to a
member of Parent Tax Group (including Tax for which a member of Parent Tax Group
is primarily liable but has failed to discharge, and Tax for which a member of
Buyer Group or Geely Group or a Target Company or Company Subsidiary is jointly
liable but where the amount is properly attributable to a member of Parent Tax
Group);
 
(iii)           any liability to:
 
(A)           make to any member of Parent Tax Group any payment for Group
Relief; or
 
(B)           repay to any member of Parent Tax Group the whole or any part of
any payment for Group Relief previously received,
 
in each case pursuant to any agreement or arrangement entered into by any Target
Company or Company Subsidiary on or before Closing;
 
Stock Purchase Agreement
 
52

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(iv)           any payment by a Target Company or Company Subsidiary (for
purposes of this Section 6.2(a)(iv), the “payor”) to a Person other than a
Target Company, Company Subsidiary or a member of Buyer Group or Geely Group
(for purposes of this Section 6.2(a)(iv), the “payee”) pursuant to any breach of
representation or warranty in respect of or relating to Tax or pursuant to a
covenant to pay or to indemnify the payee for Taxes imposed upon or economically
borne by the payee with respect to any period ended on or before Closing, and
any costs reasonably and properly suffered or incurred by any Target Company or
Company Subsidiary as a result of or in connection with any such claim, provided
that such payment is required pursuant to an Agreement entered into prior to
Closing pursuant to which Agreement the payor specifically agreed to indemnify
or pay the payee for such Taxes or gave such representation or warranty in
respect of or relating to Tax in connection with the sale and purchase of a
business or part of a business or a business entity;
 
(v)           any Deemed Tax Liability,
 
provided, however, that Parent shall not be liable to make a payment (x) in
respect of any Tax or Tax Liability to the extent that provision or reserve in
respect of such Tax or Tax Liability has been made in the Final Closing
Statement and such Tax or Tax Liability is reflected in and reduces Net Working
Capital or is reflected in and increases Net External Indebtedness, or (y) in
respect of any Tax or Tax Liability described in Section 6.2(a)(i) (and, for the
avoidance of doubt, not described in Section 6.2(a)(ii)) to the extent that such
Tax or Tax Liability is imposed on a Target Company or Company Subsidiary, or
for which a Target Company or Company Subsidiary may otherwise be liable, as a
result of transactions occurring on the Closing Date subsequent to Closing
(Taxes described in clauses (x) or (y) of this proviso, collectively, the
“Excluded Taxes”).  Insofar as provided in Section 6.2(c), Parent or Sweden
Seller (as applicable) shall be entitled to any refund of Taxes allocable to any
Pre-Closing Period and, with respect to a Straddle Period, the portion of such
Straddle Period ending on and including the Closing Date, where, or to the
extent that, such refund is not a Buyer’s Relief, and does not arise from the
use of a Buyer’s Relief.


(b)           With effect from Closing, Buyer Group shall be liable for and pay
and, to the extent that Buyer Group fails to pay and any member of Parent Group
is required to pay, U.S. Buyer and Sweden Buyer shall pay Sweden Seller and
Parent (as applicable), subject to the provisions of Section 6.3 and any
applicable limitations set forth in Article 10, an amount equal to (i) all Taxes
imposed on a Target Company or Company Subsidiary for any taxable year or
taxable period that begins after the Closing Date and, with respect to a
Straddle Period, for the portion of such Straddle Period beginning after the
Closing Date (other than Taxes for which Parent is liable pursuant to the
provisions of Section 6.2(a)), and (ii) Excluded Taxes.
 
(c)           If, following Closing, a member of Buyer Group receives a refund
of, or credit for Taxes of a Target Company or Company Subsidiary allocable to
(i) any Pre-Closing Period or (ii) with respect to a Straddle Period, the
portion of such Straddle Period ending on and including the Closing Date (not
being a refund or credit which is a Buyer’s Relief, or a refund or credit which
arises from the use of a Buyer’s Relief), then Buyers shall pay to Parent an
amount equal to such refund or credit; provided that this Section 6.2(c) shall
not apply where the Tax refund or credit obtained arises in respect of an
overpayment of Tax prior to Closing where such overpayment would not have been
an overpayment but for any deduction, loss or credit arising in and allocable to
a Tax period or portion of a Straddle Period (determined in accordance with the
provisions of Section 6.2(d)) following Closing.  Subject to Section 6.2(e),
Buyers shall be entitled to any refund of, or credit for, Taxes allocable to a
taxable year or period that begins after the Closing Date and, with respect to a
Straddle Period, the portion of such Straddle Period beginning after the Closing
Date, and if any such amount is received by any member of
 
Stock Purchase Agreement
 
53

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Parent Group then Parent shall pay such amount to U.S. Buyer or Sweden Buyer on
behalf of the relevant Target Company or Company Subsidiary.  Any amount of
refund or credit payable by Buyers or Parent pursuant to this Sections 6.2(c)
shall, in the case of a refund, be paid promptly following receipt, and in the
case of a credit, shall be paid promptly following the date on which such credit
results in a decrease of Liability for Tax, and shall be paid net of any Tax
suffered on such refund or credit.
 
(d)           For purposes of this Section 6.2, Taxes for a Straddle Period will
be allocated between (x) the portion of the Straddle Period that begins at the
beginning of the Straddle Period and ends at the end of the Closing Date, and
(y) the remaining portion of the Straddle Period in the following manner:
 
(i)           Any Tax other than real and personal property Taxes described in
clause (ii) of this Section 6.2(d) will be allocated based on a “closing of the
books” as of the end of the Closing Date.
 
(ii)           Real and personal property Taxes with respect to property held by
a Target Company or Company Subsidiary at Closing will be prorated based on the
ratio of the number of days in the portion of the Straddle Period ending on the
Closing Date to the number of days in the remaining portion of the Straddle
Period; provided, however, that if the transactions contemplated by this Stock
Purchase Agreement result in the reassessment of the value of property owned by
a Target Company or Company Subsidiary to a higher amount for property Tax
purposes, or the imposition of property Taxes at a rate that is different than
the rate that would have been imposed if such transactions had not occurred,
then the calculation of the amount of such property Taxes allocable to the
portion of the Straddle Period ending on the Closing Date shall be based on the
assessed value and Tax rate that would have applied had such transactions not
occurred.
 
(e)           If any payment is made by Parent pursuant to Section 6.2(a) in
respect of a Tax Liability or other matter, and there is a decrease in the Tax
Liability of a member of Buyer Group or a successor thereof for a taxable year
or taxable period beginning after the Closing Date or for the portion of any
Straddle Period beginning after the Closing Date which decrease would not have
arisen but for the Tax Liability or other matter in respect of which the payment
by Parent was made or the circumstances giving rise thereto, U.S. Buyer or
Sweden Buyer shall refund to Parent an amount equal to the amount of such
decrease (less any Tax incurred in respect of such decrease), up to a maximum
amount equal to the payment made under Section 6.2(a) in respect of the relevant
Tax Liability (less any Tax suffered on that payment, except to the extent that
the payment made by U.S. Buyer or Sweden Buyer to Parent pursuant to this
Section 6.2(e) (the “Tax Refund Payment”) results in a decrease in liability to
Tax of a member of Buyer Group which would not have arisen but for the making of
the Tax Refund Payment. For the avoidance of doubt, where the Tax Refund Payment
results in the cancellation or reduction of the Tax which would otherwise be
suffered on the payment made by Parent in respect of the relevant Tax Liability,
such cancellation or reduction shall be a decrease in liability to Tax of a
member of Buyer Group for the purposes of the previous sentence), provided that
no amount shall be refunded where the decrease is in an amount of Tax which
would otherwise have given rise to a claim under Section 6.2(a).  The provisions
of this Section 6.2(e) shall apply, mutatis mutandis, where a payment is made by
U.S. Buyer or Sweden Buyer pursuant to Section 6.2(b), and there is a resulting
decrease in the Tax liability of a member of Parent Group, as if the references
to “Parent” and “Sweden Seller” were references to “U.S. Buyer” and “Sweden
Buyer” and read with any other necessary modifications.
 
(f)           If Parent is obligated to make a payment to U.S. Buyer or Sweden
Buyer under Section 6.2(a)(i) or Section 6.2(a)(ii) with respect to an Actual
Tax Liability of a Target Company or a Company Subsidiary and if Parent does not
make such payment by the close of a due date that is the later of (i) the date
such Actual Tax Liability was paid to the applicable Tax Authority and (ii) the
tenth
 
Stock Purchase Agreement
 
54

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Business Day following the date U.S. Buyer or Sweden Buyer, as the case may be,
delivers a written demand for such payment to Parent, then the payment which
Parent is obligated to make shall be increased by an amount equal to the Default
Interest accruing on such payment from the close of such due date to the date
Parent makes such payment (including such interest).  If Parent is obligated to
make a payment to U.S. Buyer or Sweden Buyer under Section 6.2(a)(iv) with
respect to any payment made or costs suffered or incurred by a Target Company or
Company Subsidiary to which Section 6.2(a)(iv) applies and if Parent does not
make such payment by the close of a due date that is the later of (x) the date
the Target Company or Company Subsidiary involved made such payment or suffered
or incurred such costs and (y) the tenth Business Day following the date U.S.
Buyer or Sweden Buyer, as the case may be, delivers a written demand for such
payment to Parent, then the payment which Parent is obligated to make shall be
increased by an amount equal to the Default Interest accruing on such payment
from the close of such due date to the date Parent makes such payment (including
such interest).  If U.S. Buyer or Sweden Buyer is obligated to make a payment to
Parent or Sweden Seller under Section 6.2(b) with respect to an Actual Tax
Liability of a Target Company or a Company Subsidiary and if U.S. Buyer or
Sweden Buyer, as the case may be, does not make such payment by the close of a
due date that is the later of (A) the date such Actual Tax Liability was paid to
the applicable Tax Authority and (B) the tenth Business Day following the date
Parent or Sweden Seller, as the case may be, delivers a written demand for such
payment to U.S. Buyer or Sweden Buyer, as the case may be, then the payment
which U.S. Buyer or Sweden Buyer is obligated to make shall be increased by an
amount equal to the Default Interest accruing on such payment from the close of
such due date to the date U.S. Buyer or Sweden Buyer makes such payment
(including such interest).  For the avoidance of doubt and to avoid a
duplicative accrual of interest, no interest shall accrue pursuant to the
foregoing provisions of this Section 6.2(f) with respect to any day for which
the Actual Tax Liability itself has increased due to the accrual of interest
payable to the Tax Authority for such day or with respect to any day for which
interest has accrued pursuant to the provisions of
Section 6.4(c)(v).  Notwithstanding any provision of this Stock Purchase
Agreement to the contrary, the provisions of Section 12.6(d) shall not apply to
the payment of interest pursuant to the provisions of this Section 6.2(f).
 
6.3           Transfer Taxes
 
Notwithstanding any provision to the contrary in this Stock Purchase Agreement,
any real property transfer, stamp Tax, stock transfer Tax, or other similar
transfer Tax (together “Transfer Taxes”) imposed on the transactions
contemplated by this Stock Purchase Agreement shall be borne equally by (i) U.S.
Buyer and Sweden Buyer, on the one hand, and (ii) Parent and Sweden Seller, on
the other hand, except to the extent that such Transfer Taxes are imposed by a
Tax Authority in Sweden and Sweden Buyer is legally required to account for such
Transfer Taxes, in which case such Transfer Taxes shall be borne by Sweden
Buyer.
 
6.4           Tax Returns
 
(a)           Subject to and in accordance with the provisions of this Section
6.4, Parent or its duly authorized agents shall prepare, file or cause to be
filed when due, taking into account all extensions properly obtained, all Tax
Returns that are required to be filed on or before the Closing Date by or with
respect to each Target Company and each Company Subsidiary, and Parent shall
timely remit or cause to be timely remitted Taxes shown due and payable on such
Tax Returns.  Except as otherwise required by Law or caused by a change in Law,
all such Tax Returns, to the extent relating to a Target Company or Company
Subsidiary, shall be prepared and filed in a manner consistent with past
practice (and without unreasonable delay), and no position will be taken,
election made or method of accounting adopted that is inconsistent with
positions taken, elections made or methods of accounting used in preparing and
filing
 
Stock Purchase Agreement
 
55

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
similar Tax Returns in prior periods.  With respect to Tax returns that are
required to be filed after the Closing Date, Parent shall also, at its own cost,
prepare, file or cause to be filed when due, taking into account all extensions
properly obtained, (i) all U.S. federal, state and local income Tax Returns that
report income and deductions of U.S. Company for Pre-Closing Periods and that
are prepared on the basis that U.S. Company is a disregarded entity for income
Tax purposes, and (ii) all U.S. federal, state and local income Tax Returns for
Straddle Periods that report income and deductions of U.S. Company with respect
to any period of time occurring on or before the Closing Date and that are
prepared on the basis that U.S. Company is a disregarded entity for income Tax
purposes, and (in each case) Parent shall timely remit or cause to be timely
remitted Taxes shown due and payable on such Tax Returns.  The cost to any
Target Company or Company Subsidiary in preparing or filing such Tax Returns
shall be provided for, reserved or accrued in the Final Closing Statement and
shall be reflected in and reduce Net Working Capital or reflected in and
increase Net External Indebtedness.
 
(b)           
 
 
(i)           Subject to and in accordance with the provisions of this Section
6.4 and except as otherwise provided in Section 6.4(a), U.S. Buyer or Sweden
Buyer or their duly authorized agents shall prepare, file or cause to be filed
when due, taking into account all extensions properly obtained, all Tax Returns
with respect to Pre-Closing Periods and all Tax Returns with respect to Straddle
Periods, in each case that are required to be filed after the Closing Date by or
with respect to a Target Company or Company Subsidiary, and U.S. Buyer or Sweden
Buyer, as the case may be, shall timely remit or cause to be timely remitted
Taxes shown due and payable on such Tax Returns.  Except as otherwise required
by Law or caused by a change in Law, all such Tax Returns shall be prepared and
filed in a manner consistent with past practice, and no position will be taken,
election made or method of accounting adopted that is inconsistent with
positions taken, elections made or methods of accounting used in preparing and
filing similar Tax Returns in prior periods.
 
(ii)           Parent shall be liable for and shall pay to U.S. Buyer or Sweden
Buyer (as applicable) an amount equal to (A) all external costs and expenses
reasonably incurred by U.S. Buyer or Sweden Buyer (or the relevant Target
Company or Company Subsidiary) in complying with its obligations in respect of
Tax Returns for Pre-Closing Periods pursuant to Section 6.4(b)(i) and (B) such
proportion of any external costs and expenses reasonably incurred by U.S. Buyer
or Sweden Buyer (or the relevant Target Company or Company Subsidiary) in
complying with its obligations in respect of Tax Returns for Straddle Periods
pursuant to Section 6.4(b)(i) as corresponds to the proportion of the Straddle
Period which falls on or prior to the Closing Date, provided (in each case) that
the appointment of external agents to assist with those obligations is
consistent with the past practice of the Target Company or Company Subsidiary
concerned. If, and to the extent that, any member of Parent Group, other than
the Target Company or Company Subsidiary concerned, was primarily responsible
for or materially assisted in the preparation and filing of the Tax Returns for
the relevant Target Company or Company Subsidiary prior to Closing, external
costs reasonably incurred by U.S. Buyer or Sweden Buyer (or the relevant Target
Company or Company Subsidiary) in appointing external agents to undertake those
responsibilities or to give such assistance after Closing in relation to Tax
Returns for which U.S. Buyer or Sweden Buyer is responsible pursuant to Section
6.4(b)(i) shall be costs and expenses for which Parent is liable to the extent
provided in clause (A) or (B) (as the case may be) of the preceding sentence
despite not being consistent with past practice.  Parent shall pay U.S. Buyer or
Sweden Buyer any amounts for which Parent is liable pursuant to this Section
6.4(b)(ii) by the later of (a) the date when U.S. Buyer or Sweden Buyer or the
Target Company or Company Subsidiary concerned becomes liable to pay or incur
such costs; and (b) the tenth Business Day following the date U.S. Buyer or
Sweden Buyer, as the case may be, delivers a written demand for such payment to
Parent.
 
Stock Purchase Agreement
 
56

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(c)           With respect to Tax Returns prepared by Parent pursuant to
subsection (a), on the one hand, or prepared by U.S. Buyer or Sweden Buyer
pursuant to subsection (b), on the other hand:
 
(i)           The Party responsible for preparing a Tax Return (for purposes of
this Section 6.4, the “preparing party”)  shall provide to the other Party (for
purposes of this Section 6.4, the “other party”) a draft of such Tax Return at
least 30 days before such Tax Return is required to be filed, and, in the case
of a Tax Return for a Straddle Period, the preparing party shall at the same
time provide to the other party a written calculation of the allocation pursuant
to Section 6.2(d) of the Tax liability with respect to such Tax Return;
provided, however, that notwithstanding any provision of this Stock Purchase
Agreement to the contrary, Parent shall have no obligation to provide U.S. Buyer
or any Affiliate of U.S. Buyer with any U.S. federal, state or local income Tax
Return (including any schedules, attachments or other information relating to
such Tax Return) that is prepared on the basis that U.S. Company is a
disregarded entity.
 
(ii)           To the extent permitted by Law, the preparing party shall
promptly provide the other party (or shall procure that the other party is
promptly provided) with all information reasonably necessary to enable the other
party to review each draft Tax Return and allocation provided by the preparing
party to the other party pursuant to Section 6.4(c)(i), provided that in the
case of a Tax Return for a Straddle Period, U.S. Buyer or Sweden Buyer may
redact any such information to the extent reasonably necessary to preserve the
confidentiality of commercially sensitive confidential information.
 
(iii)           The other party shall notify the preparing party of proposed
revisions to any draft Tax Return or allocation provided by the preparing party
to the other party pursuant to Section 6.4(c)(i) within 15 days of the receipt
by the other party from the preparing party of such draft Tax Return and, in the
case of a Tax Return for a Straddle Period, such allocation.  Such proposed
revisions shall be addressed in the following manner:
 
(A)
 
a.           In the case of a Tax Return for a Pre-Closing Period as to which
U.S. Buyer or Sweden Buyer is the preparing party and Parent is the other party,
the preparing party shall incorporate the revisions proposed by the other party
into such Tax Return and shall timely file such Tax Return as so revised with
the Taxing Authority, provided that (x) the preparing party shall not be
obligated to incorporate a specific revision to the extent that incorporation of
such specific revision would cause an Inconsistency (as defined in Section
6.4(c)(iii)(D) below), and (y) the other party shall consider in good faith any
objections the preparing party makes to any other specific revision but shall
not be required to accept such objections (and, if it does not accept such
objections, then, subject to the other provisions of this Section
6.4(c)(iii)(A), the revision to the Tax Return shall be made notwithstanding
such objections). If the preparing party believes that the incorporation of a
specific revision would cause an Inconsistency, it shall (by no later than the
start of the fifth day prior to the due date of such Tax Return and with written
notice to the other party) present the question to an internationally recognized
firm of accountants appointed by agreement between Parent or Sweden Seller (as
applicable) and U.S. Buyer or Sweden Buyer (as applicable), or, in default of
agreement, by the President from time to time of the Institute of Chartered
Accountants in England and Wales (the “Independent Tax Accountant”) for its
prompt determination.
 
b.           Where the preparing party believes that the incorporation of a
specific revision would cause such Tax Return to be false, misleading or
inaccurate in any respect then
 
Stock Purchase Agreement
 
57

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
except to the extent that, prior to the due date of such Tax Return, the
Independent Tax Accountant determines that such specific revision would not
cause such Tax Return to be false, misleading or inaccurate in any respect, the
Tax Return shall be filed without such specific revision proposed by the other
Party.  In any other case, except to the extent that, prior to the due date of
such Tax Return, the Independent Tax Accountant determines that a specific
revision would cause such Tax Return to be contrary to a specific requirement of
Law or of the last sentence of Section 6.4(b)(i) the Tax Return shall be filed
with the revisions proposed by the other Party.  If, subsequent to the Tax
Return having being filed, the Independent Tax Accountant makes a determination
which is contrary to the position which has been taken in the Tax Return which
has been filed, an amended Tax Return shall be filed to reflect the
determination of the Independent Tax Accountant.
 
(B)           In the case of a Tax Return for a Pre-Closing Period as to which
Parent is the preparing party and U.S. Buyer or Sweden Buyer is the other party,
the preparing party shall consider in good faith any revisions proposed by the
other party but shall not be obligated to accept such revisions, provided that
the preparing party shall be required to incorporate a specific revision to the
extent that the incorporation of such specific revision is required in order to
avoid an Inconsistency.  If the other party believes that the incorporation of a
specific revision is required in order to avoid an Inconsistency, it shall (by
no later than the start of the fifth day prior to the due date of such Tax
Return and with written notice to the preparing party) present the question to
the Independent Tax Accountant for its prompt determination.  Except to the
extent that, prior to the due date of such Tax Return, the Independent Tax
Accountant determines that a specific revision is required in order to avoid an
Inconsistency, the Tax Return shall be filed without the revisions proposed by
the other party.  If, subsequent to the Tax Return having being filed, the
Independent Tax Accountant makes a determination which is contrary to the
position which has been taken in the Tax Return which has been filed, an amended
Tax Return shall be filed to reflect the determination of the Independent Tax
Accountant.
 
(C)
 
a.           In the case of a Tax Return for a Straddle Period as to which
U.S. Buyer or Sweden Buyer is the preparing party and Parent is the other party,
the preparing party shall incorporate the reasonable revisions proposed by the
other party into such Tax Return to the extent that they are materially relevant
to the liability of the other party under this Agreement and are not materially
relevant to Tax which would economically be borne by the preparing party.  The
preparing party shall consider in good faith any other revisions proposed by the
other party which are both materially relevant to the liability of the other
party under this Agreement and materially relevant to Tax which would
economically be borne by the preparing party (giving due weight to each of these
considerations bearing in mind the relative amounts of Tax at stake) but shall
not be obligated to accept such revisions, except to the extent that the
incorporation of such specific revision is required in order to avoid an
Inconsistency.  If the other party believes that the incorporation of such
revision is required in order to avoid an Inconsistency it shall (by no later
than the start of the fifth day prior to the due date of such Tax Return and
with written notice to the preparing party) present the question to the
Independent Tax Accountant for its prompt determination.
 
b.           Where the greater part of the Straddle Period falls on or before
the Closing Date, except to the extent that, prior to the due date of such Tax
Return, the Independent Tax Accountant determines that a specific revision is
not required in order to avoid an Inconsistency, the Tax Return shall be filed
with the revisions proposed by the other party, provided that if the preparing
party (acting reasonably and in good faith) believes that a specific revision
would cause such Tax Return to be false, misleading, incomplete or inaccurate in
any respect then the Tax Return shall be filed without such specific
revision.  If, subsequent to the Tax Return having being filed, the Independent
Tax Accountant
 
Stock Purchase Agreement
 
58

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
makes a determination which is contrary to the position which has been taken in
the Tax Return which has been filed, an amended Tax Return shall be filed to
reflect the determination of the Independent Tax Accountant.
 
c.           Where the greater part of the Straddle Period falls after the
Closing Date, except to the extent that, prior to the due date of such Tax
Return, the Independent Tax Accountant determines that a specific revision is
required in order to avoid an Inconsistency, the Tax Return shall be filed
without the revisions proposed by the other party.  If, subsequent to the Tax
Return having being filed, the Independent Tax Accountant makes a determination
which is contrary to the position which has been taken in the Tax Return which
has been filed, an amended Tax Return shall be filed to reflect the
determination of the Independent Tax Accountant.
 
(D)           For the purposes of this Section 6.4(c)(iii), “Inconsistency”
means that a Tax Return is (i) contrary to a specific requirement of Law, (ii)
materially inconsistent with the requirements of the second sentence of Section
6.4(a) or the last sentence of Section 6.4(b)(i) (as applicable), or (iii)
false, misleading or inaccurate in any respect.
 
(iv)           Subject to the proviso in Section 6.4(c)(i), by no later than the
date each Tax Return is filed, the preparing party shall provide to the other
party a complete copy of such Tax Return as filed.
 
(v)           By no later than the third Business Day prior to the date each Tax
Return is to be filed or each Tax payment is otherwise due, the other party
shall pay to the preparing party the portion (if any) of the Actual Tax
Liability due with respect to such Tax Return or Tax payment for which the other
party is responsible pursuant to Section 6.2.  In the event that the preparing
party and the other party disagree as to the proper amount of such payment, the
other party shall pay to the preparing party the amount that the other party
believes to be proper, and the disagreement as to the amount claimed by the
preparing party shall be submitted to Independent Tax Accountant for its
expeditious determination.  Upon determination by Independent Tax Accountant of
the additional amount (if any) of Actual Tax Liability properly payable by the
other party, the other party shall pay to the preparing party such additional
amount together with Default Interest with respect to the period from the date
such additional amount should have been paid pursuant to the first sentence of
this Section 6.4(c)(v) to the date such additional amount is actually paid.  For
the avoidance of doubt, the provisions of this Section 6.4(c)(v) are intended to
facilitate the timely payment by the Parties to the applicable Tax Authorities
of the Actual Tax Liabilities as such payments are due; the determination of the
ultimate responsibility of the respective Parties for Tax is controlled by
Section 6.2.  Accordingly, the calculation of the amount (if any) payable by the
other party to the preparing party pursuant to this Section 6.4(c)(v), whether
by agreement of the Parties or determination of Independent Tax Accountant,
shall not be dispositive of, or in any way prejudice, the determination of any
Party’s ultimate liability pursuant to Section 6.2.
 
(d)           Subject to the proviso in Section 6.4(c)(i), the preparing party
shall procure that:
 
(i)            the other party is kept fully informed of the progress of all
matters relating to the Tax Returns for Pre-Closing Periods and Straddle
Periods;
 
(ii)           the other party, promptly at the end of each calendar month,
receives copies of all written correspondence with any Tax Authority insofar as
it is relevant to Pre-Closing Periods or Straddle Periods;
 
Stock Purchase Agreement
 
59

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(iii)           no Tax Return is submitted to any Tax Authority which is not, so
far as preparing party is aware, true, complete and correct in all respects, and
not misleading; and
 
(iv)           no material correspondence is submitted to, or any material
agreement reached with, any Tax Authority without the prior written approval of
the other party (which approval will not be withheld, conditioned or delayed
unreasonably).
 
For the purposes of Section 6.4(d)(iv) above, “material correspondence” and
“material agreements” are Tax Returns and other correspondence and Agreements
which the preparing party considers, or ought reasonably to consider, would be
of material importance to the other party as regards either the future
relationship with the Tax Authority concerned, the indemnification obligations
of the other party pursuant to this Stock Purchase Agreement, or the liability
to Tax of any Target Company or Company Subsidiary or any other member of Parent
Group, Buyer Group or Geely Group.
 
(e)           None of U.S. Buyer, Sweden Buyer or any member of Buyer Group or
Geely Group shall, or shall cause or permit a Target Company or Company
Subsidiary to, amend, refile or otherwise modify, or grant an extension of any
statute of limitation with respect to, a Tax Return relating in whole or in part
to a Target Company or Company Subsidiary with respect to any Pre-Closing Period
or Straddle Period other than (A) where such amendment, refiling, modification
or extension would not increase the liability of Parent or Sweden Seller under
this Stock Purchase Agreement; or (B) with the prior written consent of Parent,
which consent shall not to be unreasonably withheld, conditioned or delayed.
 
(f)           In the event that Parent at any time in its sole discretion
determines that Sweden Company may be considered a shell company (Sw. skalbolag)
under the Swedish Income Tax Act (Sw. Inkomstskattelagen (1999:1229)), Sweden
Company shall timely file a cash company Tax Return (Sw. skalbolagsdeklaration)
with the relevant Tax Authority with respect to the sale and transfer of the
Sweden Company Shares by Sweden Seller pursuant to this Stock Purchase
Agreement.  In the event that such cash company Tax Return is to be filed on or
before the Closing Date, Parent shall procure that Sweden Company timely file
such Tax Return, and, in the event that such cash company Tax Return is to be
filed after the Closing Date, Sweden Buyer shall procure that Sweden Company
timely file such Tax Return, provided that (a) Parent gives Sweden Buyer notice
of its determination that such cash company Tax Return is required to be filed,
on a timely basis and in any event at least 25 Business Days before such cash
company Tax Return is required to be filed; (b) so far as permitted by law, such
cash company Tax Return shall be filed within 30 days of the Parties entering
into this Stock Purchase Agreement; and (c) Parent Company shall be liable for
and shall pay to U.S. Buyer or Sweden Buyer (as applicable) an amount equal to
all external costs and expenses reasonably incurred by Sweden Buyer (or Sweden
Company) in complying with its obligations pursuant to this Section 6.4(f), on
the date which is the later of (a) the date when Sweden Buyer or Sweden Company
becomes liable to pay or incur such costs; and (b) the tenth Business Day
following the date Sweden Buyer delivers a written demand for such payment to
Parent.
 
6.5           Conduct of Tax Proceedings
 
(a)           Upon receipt by a member of Buyer Group of written notice of a Tax
audit, examination or assessment, or related administrative or court proceeding,
either pending or threatened in writing (a “Tax Proceeding”), which would
reasonably be expected to give rise to a Tax Claim against Parent, U.S. Buyer or
Sweden Buyer shall promptly (and in any event within 15 days of the receipt by
Buyer Group of such written notice) notify Parent and shall provide Parent with
copies of all notices or other
 
Stock Purchase Agreement
 
60

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
correspondence or documents from the relevant Tax Authority received by a member
of Buyer Group with respect to each such Tax Proceeding.
 
(b)           In respect of a Tax Proceeding for a Pre-Closing Period or in
respect of any Tax Proceeding for a Straddle Period which is not relevant to Tax
which would be economically borne by U.S. Buyer or Sweden Buyer, the Parties
agree as follows: (i) Parent shall have the right to represent, at its own
expense, each Target Company’s and each Company Subsidiary’s interests in any
Tax Proceeding which would reasonably be expected to give rise to a Tax Claim
against Parent and, at Parent’s expense, to employ counsel of its choice that is
reasonably acceptable to Buyers.  Within 30 days of the receipt by Parent of the
written notice of such a Tax Proceeding, Parent shall notify U.S. Buyer or
Sweden Buyer, as the case may be, as to whether it elects to represent the
Target Company or Company Subsidiary to which such Tax Proceeding relates; and
(ii) if, in connection with any such Tax Proceeding, Parent does not elect to
represent such Target Company or Company Subsidiary, U.S. Buyer or Sweden Buyer
shall continue to keep Parent fully informed of the status and conduct of such
Tax Proceeding (including through compliance with the provisions of
Section 6.5(a)), shall consult with Parent with respect to the conduct of such
Tax Proceeding, and, upon the request of Parent (and subject to Section 6.5(d)),
shall permit and enable Parent to participate in such Tax Proceeding at Parent’s
expense.  U.S. Buyer and Sweden Buyer shall not, and shall procure that no
member of Buyer Group shall, settle any claim for Taxes for which Parent may be
liable pursuant to Section 6.2, without the prior written consent of Parent,
which consent shall not to be unreasonably withheld, conditioned or delayed.
 
(c)           Parent shall be liable for, and shall pay to U.S. Buyer or Sweden
Buyer (as applicable) an amount equal to:
 
(i)           any external costs reasonably incurred by U.S. Buyer or Sweden
Buyer or the relevant Target Company or Company Subsidiary in connection with
any action taken by U.S. Buyer or Sweden Buyer or the relevant Target Company or
Company Subsidiary in respect of any such Tax Proceeding to which Section
6.5(b)(ii) applies, including any external costs reasonably incurred by U.S.
Buyer or Sweden Buyer or the relevant Target Company or Company Subsidiary in
satisfying or settling (pursuant to the requirements of Section 6.5(b)(ii)) the
Tax Liability which is the subject of such Tax Proceeding; and
 
(ii)         any external costs reasonably incurred by U.S. Buyer or Sweden
Buyer or the relevant Target Company or Company Subsidiary which are directly
attributable to any action taken by U.S. Buyer or Sweden Buyer or the relevant
Target Company or Company Subsidiary in obtaining any refund or credit for Taxes
to which Section 6.2(c) applies.
 
Parent shall pay U.S. Buyer or Sweden Buyer any amounts for which Parent is
liable pursuant to this Section 6.5(c) by the later of (x) the date when U.S.
Buyer or Sweden Buyer or the Target Company or Company Subsidiary concerned
becomes liable to pay or incur such costs; and (y) the tenth Business Day
following the date U.S. Buyer or Sweden Buyer, as the case may be, delivers a
written demand for such payment to Parent.
 
(d)           In the event that a payment of Tax is required by Law as a
precondition to the prosecution of a Tax Proceeding described in Section 6.5(b)
that Parent wishes to pursue (whether pursuant to clause (i) or (ii) of Section
6.5(b)), then Parent shall provide the funds necessary for such payment;
provided, however, that, in the case of a Tax Proceeding pertaining to a
Straddle Period, the obligation to pay such funds shall be allocated between and
borne by Parent, on the one hand, and U.S. Buyer or Sweden Buyer, on the other
hand, equitably in accordance with the principles of Section 6.2(d).  Any
payment of Tax pursuant to the provisions of this Section 6.5(d) shall be
credited to the payor and
 
Stock Purchase Agreement
 
61

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
treated as a payment of Tax for all purposes of this Stock Purchase Agreement,
and any refund of such payment shall be handled in a manner consistent with the
provisions of Section 6.2(c).
 
(e)           In the event that Parent elects to control or participate in any
Tax Proceedings in accordance with Section 6.5(b) then:
 
(i)           Parent shall keep U.S. Buyer or Sweden Buyer (as applicable)
reasonably informed of the progress of such Tax Proceedings and shall promptly
forward or procure to be forwarded to U.S. Buyer or Sweden Buyer copies of all
material correspondence and other material written information and
documentation; provided, however, that Parent may redact such correspondence,
information and documentation to the extent reasonably necessary to preserve the
confidentiality of commercially sensitive confidential information;
 
(ii)           Parent shall consult with U.S. Buyer or Sweden Buyer (as
applicable) and shall endeavor in good faith to provide U.S. Buyer or Sweden
Buyer (as applicable) with the opportunity to provide Parent with comments with
respect to the matters described in Section 6.5(e)(i) and shall consider such
comments in good faith; and
 
(iii)           Parent shall make no settlement or compromise of the matter to
which the Tax Proceedings relate nor agree to any matter in the conduct of the
Tax Proceedings the terms of which are reasonably expected to result in a
material increase in any future liability to Tax of any member of the Buyer
Group which is directly attributable to the terms of such settlement or
compromise without the prior written approval of U.S. Buyer or Sweden Buyer (as
applicable), such approval not to be unreasonably withheld, conditioned or
delayed (taking into account the amount of the Tax Liability involved and the
nature of the issues at stake provided that U.S. Buyer or Sweden Buyer shall not
have reasonable grounds for withholding, conditioning or delaying its approval
to such settlement or compromise unless the reasonably expected increase in the
future liability to Tax of any member of the Buyer Group is in an amount which
(taking into account in each case the time value of money) is at least equal to
125% of the cost to Parent arising as a direct result of Parent being unable to
settle or compromise the matter to which the Tax Proceedings relates (being the
difference between the amount which the relevant Tax Authority has indicated it
is prepared to accept in settlement or compromise of the matter, and the maximum
amount of the Tax Liability for which Parent would otherwise potentially be
liable pursuant to this Stock Purchase Agreement, in the absence of such
settlement or compromise)).
 
(f)           If Parent or Sweden Seller receives written notice of any Tax
Proceeding which would reasonably be expected to give rise to a Tax Claim
against U.S. Buyer or Sweden Buyer under Section 6.2(b), Parent shall promptly
(and in any event not more than 15 days after Parent or Sweden Seller receives
such written notice) notify Buyers of such Tax Proceeding (including reasonably
sufficient details of such Tax Proceeding).
 
(g)           Subject to Section 6.5(b), U.S. Buyer or Sweden Buyer shall have
the sole right to control any Tax Proceeding which would reasonably be expected
to give rise to a Tax Claim against U.S. Buyer or Sweden Buyer under Section
6.2(b), provided that U.S. Buyer or Sweden Buyer (as applicable) acknowledges
and agrees in writing that Parent and Sweden Seller shall not be liable to make
any payment to U.S. Buyer or Sweden Buyer in respect of such Tax Proceeding or
the subject matter of such Tax Proceeding, to the extent that such Liability is
increased as a result of any action taken by U.S. Buyer or Sweden Buyer pursuant
to this Section 6.5(g).  Parent and Sweden Seller shall not, and shall procure
that no member of Parent Group shall, settle any claim for Taxes for which U.S.
Buyer or Sweden Buyer
 
Stock Purchase Agreement
 
62

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
may be liable pursuant to Section 6.2, without the prior written consent of U.S.
Buyer or Sweden Buyer, which consent shall not to be unreasonably withheld,
conditioned or delayed.
 
(h)           In respect of any Tax Proceeding for a Straddle Period, which is
relevant both to the liability of Parent pursuant to Section 6.2(a) of this
Agreement and to Tax which would be economically borne by U.S. Buyer or Sweden
Buyer:
 
(i)           where the greater proportion of the liability to which the Tax
Proceeding relates (taking into account liabilities for the Straddle Period
alone) would be borne by Parent, Parent shall have the right to control such Tax
Proceedings in accordance with the provisions of Section 6.5(b), provided that
Parent shall continue to keep U.S. Buyer or Sweden Buyer (as applicable) fully
informed of the status and conduct of such Tax Proceeding, and shall consult
with U.S. Buyer or Sweden Buyer with respect to the conduct of such Tax
Proceeding.  Parent shall not, and shall procure that no member of Buyer Group
shall, settle any claim for Taxes which may be economically borne by U.S. Buyer
or Sweden Buyer (in whole or in part), without the prior written consent of U.S.
Buyer or Sweden Buyer, which consent shall not to be unreasonably withheld,
conditioned or delayed.  In the event of any inconsistency between the
provisions of Section 6.5(e) and this Section 6.5(h)(i), the provisions of this
Section 6.5(h)(i) shall prevail;
 
(ii)          where the greater proportion of the liability to which the Tax
Proceeding relates (taking into account liabilities for the Straddle Period
alone) would be borne by U.S. Buyer or Sweden Buyer, U.S. Buyer or Sweden Buyer
(as applicable) shall have the right to control such Tax Proceedings. In
connection with any such Tax Proceeding, U.S. Buyer or Sweden Buyer shall
continue to keep Parent fully informed of the status and conduct of such Tax
Proceeding, and shall consult with Parent with respect to the conduct of such
Tax Proceeding.  U.S. Buyer and Sweden Buyer shall not, and shall procure that
no member of Buyer Group shall, settle any claim for Taxes for which Parent may
be liable (in whole or in part) pursuant to Section 6.2, without the prior
written consent of Parent, which consent shall not to be unreasonably withheld,
conditioned or delayed; and
 
(iii)         responsibility for external costs incurred by Parent, U.S. Buyer
and Sweden Buyer in connection with any Tax Proceeding for a Straddle Period
shall be apportioned and borne equitably between the Parties in accordance with
the Parties’ respective responsibilities for Tax liabilities with respect to
such Straddle Period (determined in accordance with the principles of Section
6.2(d)).  Payments from one Party to another in order to achieve such equitable
sharing of external costs shall be made by the payor within the time period
specified in Section 6.5(c) (applied without regard to which Party is payor).
 
6.6           Group Relief and Tax Losses
 
(a)           Following Closing, U.S. Buyer and Sweden Buyer shall procure that,
to the extent permitted by Law, each Target Company and each Company Subsidiary
shall make such claims and elections and give such consents in relation to Group
Relief as Parent may direct with respect to any Pre-Closing Period and the
portion of any Straddle Period falling on or before the Closing Date, provided
that U.S. Buyer and Sweden Buyer shall not be obliged to procure that a Target
Company or Company Subsidiary take any action pursuant to this Section 6.6(a)
unless such action either (i) is fully reflected in and reduces Net Working
Capital or is fully reflected in and increases Net External Indebtedness, or
(ii) after taking into account any payment for Group Relief pursuant to Section
6.6(b), leaves each Target
 
Stock Purchase Agreement
 
63

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Company or Company Subsidiary in no worse position than it would have been had
no such action been taken.
 
(b)           In the event that a Target Company or Company Subsidiary makes a
claim or election or gives a consent at the direction of Parent pursuant to
Section 6.6(a), the following shall apply with respect to the Group Relief
effected by virtue of such claim, election or consent:
 
(i)           If a Target Company or Company Subsidiary which is a Group Profit
Company participates in any arrangement in respect of Group Relief with a member
of Parent Group which is a Group Loss Company, no payment shall be required with
respect to such action. If a Target Company or Company Subsidiary which is a
Group Loss Company participates in any arrangement in respect of Group Relief
with a member of Parent Group which is a Group Profit Company, then, except in
cases described in clause (i) of the proviso in Section 6.6(a), Parent shall
procure that a payment for Group Relief shall be made to the relevant Target
Company or Company Subsidiary by the relevant member of Parent Group in an
amount equal to any Tax saved by or refunded to the relevant member of Parent
Group as a result of such arrangements, on the date on which the Tax saved or
refunded would have otherwise become due and payable.
 
(ii)          If Parent, on behalf of a member of Parent Group, desires to enter
into an arrangement in respect of Group Relief with a Target Company or Company
Subsidiary with respect to the Straddle Period, items of income, gain, loss and
deduction shall be allocated between the portion of the Straddle Period ending
on the Closing Date and the remaining portion of the Straddle Period based on a
“closing of the books” as of the end of the Closing Date, unless otherwise
required by Law.
 
(c)           From the date of this Stock Purchase Agreement, Parent covenants
and agrees not to take any intentional action (other than any action taken with
the consent of U.S. Buyer or Sweden Buyer pursuant to and in accordance with the
terms of this Stock Purchase Agreement) for the principal purpose of reducing
the net operating loss carryforwards for Swedish Tax purposes of a Target
Company or Company Subsidiary; provided, however, that notwithstanding the
foregoing, none of the following shall be a breach of this
Section 6.6(c):  (A) tax-deductible group contributions by Parent Group to
Sweden Company in an aggregate amount of no more than SEK 150,000,000 subsequent
to the finalization of the 2008 Financial Statements, (B) actions taken by any
Target Company or Company Subsidiary in the Ordinary Course of Business
(provided that any tax deductible group contributions entered into between
Parent Group and any Target Company or Company Subsidiary shall not be
considered to be in the Ordinary Course of Business for the purposes of this
Section 6.6(c)), (C) actions taken by Parent or Parent Group in connection with
the NSC Reorganization or (D) actions taken as contemplated by the Transaction
Documents.
 
6.7           Tax Cooperation
 
Following Closing, Parent and Buyers shall, and shall cause each member of
Parent Group and Buyer Group, respectively, to:
 
(a)           comply with the requirements of Section 6.4 and to provide
reasonable assistance to the other Party in preparing and filing Tax Returns
which such other Party is responsible for preparing and filing in accordance
with Section 6.4;
 
Stock Purchase Agreement
 
64

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(b)           subject to Section 6.5(e) cooperate with each other in preparing
for audits of Tax Returns of a Target Company, Company Subsidiary, any member of
Parent Group or any member of Buyer Group and responding to enquiries by,
requests for information from, or disputes with Tax Authorities in respect of
any such Tax Returns;
 
(c)           promptly upon receipt of a reasonable request by the other Party
or a Governmental Entity for information, records or documents of a Target
Company or Company Subsidiary relating to Taxes of a Target Company, Company
Subsidiary, any member of Parent Group or any member of Buyer Group, make
available to the other Party, and, if applicable, to the Governmental Entity all
such reasonably requested information, records, and documents, provided that any
Party may redact such information, records or documents to the extent necessary
to preserve the confidentiality of commercially sensitive confidential
information;
 
(d)           provide timely notice to the other Party of pending or threatened
Tax audits, enquiries or assessments of a Target Company or Company Subsidiary
for taxable periods for which the other Party may have Tax Liability under
Section 6.2, and promptly furnish the other Party with copies of all
correspondence and documents received from a Tax Authority in connection with
any Tax audit, information request, enquiry or dispute with respect to such
taxable period, to the extent that such materials are relevant to that other
Party’s liability, and provided that any Party may redact such correspondence
and documents to the extent reasonably necessary to preserve the confidentiality
of commercially sensitive confidential information;
 
(e)           promptly sign and deliver such certificates or forms as may be
necessary or appropriate to establish an exemption from, or otherwise reduce
Taxes described in Section 6.3, or file any Tax Return or other reports with
respect to, Taxes described in Section 6.3;
 
(f)           promptly provide to the other Party any power of attorney or
similar authorization necessary to carry out the purposes of Section 6.4 and
Section 6.5.
 
6.8           Group Arrangements
 
Parent shall procure that each Target Company and Company Subsidiary will cease
to be a member of or party to any relevant grouping, fiscal unity, tax sharing
arrangement, tax sharing agreement or consolidation for Tax purposes (for the
purposes of direct and indirect Tax, including VAT) with any member of Parent
Group, no later than Closing.
 
6.9           BL3 Property
 
(a)           From and after the date of this Stock Purchase Agreement, Parent
shall use, and shall cause Ford Credit Belgium to use, commercially reasonable
efforts to execute the BL3 Form Leases, and to take such other actions as may be
reasonably necessary for the BL3 Form Leases to become effective on or prior to
Closing.
 
(b)           If the BL3 Form Leases are not executed on or prior to Closing,
from and after Closing, Buyers shall (x) use commercially reasonable efforts to
procure that each of Parent and Ford Credit Belgium shall have (i) the occupancy
and access rights to that portion of the Owned Real Property referred to on
Schedule B Part 3.13(a) as BL3 (the “BL3 Property”) which is currently occupied
by each of them, and (ii) such other rights as are set forth in the BL3 Form
Leases (together with (i), the “BL3 Rights”); provided, however, that Buyers
shall have the right to terminate such occupancy on 180 days’
Stock Purchase Agreement
 
65

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
prior written notice, and (y) continue using commercially reasonable efforts to
execute the BL3 Form Leases and to take such other actions as may be reasonably
necessary for the BL3 Form Leases to become effective.
 
6.10        Intercompany Accounts and Agreements
 
(a)           Except for the Agreements set forth on Schedule K (the “Surviving
Contracts”) or in connection with the adjustments set forth in Section 2.4,
Section 2.5 and Section 2.6, and other than as provided for pursuant to Section
6.6, all Agreements (including all clauses and provisions therein which may, by
their terms or otherwise, survive or continue in effect), as well as oral
agreements, courses of dealing, business practices, or other arrangements,
between or among a member of Parent Group, on the one hand, and a Target Company
or Company Subsidiary, on the other hand (excluding Agreements or arrangements
to which a third party is also a party) (such Agreements and arrangements, the
“Intercompany Agreements”), shall be terminated with effect as of Closing with
no further costs or Liabilities on the part of Parent Group, on the one hand, or
a Target Company or Company Subsidiary, on the other hand (except for such costs
or Liabilities recoverable pursuant to Section 6.10(b)).
 
(b)           Following Closing, except for the Surviving Contracts or in
relation to Intra-Group Trade Payables or Intra-Group Trade Receivables with
respect to which the payment obligations arose prior to the Closing Date in the
Ordinary Course of Business or rights or Liabilities arising under this Stock
Purchase Agreement or the transactions contemplated by this Stock Purchase
Agreement, no member of Buyer Group shall make any Claim against a member of
Parent Group and no member of Parent Group shall make any Claim against a member
of Buyer Group for any matter or event relating to an Intercompany Agreement
which matter or event occurred prior to Closing.
 
6.11        Shared Contracts
 
Except to the extent otherwise provided by this Stock Purchase Agreement or the
Separation Agreements or prohibited by Law or the terms of the relevant Shared
Contract, with effect from Closing:
 
(a)           In relation to any Shared Contract entered into by a member of
Parent Group:
 
(i)           for so long as any member of Parent Group retains any benefit
pursuant to such Shared Contract, Parent shall, and shall cause the relevant
members of Parent Group to, use commercially reasonable efforts to:
 
(A)           hold any payments, goods or other services received, to the extent
related to the Business, for the benefit of U.S. Buyer or Sweden Buyer (as
applicable), and, as soon as reasonably practicable following receipt, forward
such payments, goods or other services to U.S. Buyer or Sweden Buyer or to such
other member of Buyer Group as U.S. Buyer or Sweden Buyer may direct;
 
(B)           exercise all rights, powers and benefits to the extent related to
the Business in accordance with Buyers’ reasonable requirements notified to
Parent, but without incurring any financial commitment for its own account or
becoming involved in or threatening any form of legal action; and
 
(C)           use commercially reasonable efforts to carry out or perform its
obligations to the extent relating to any business carried on by Parent Group;
and
 
Stock Purchase Agreement
 
66

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(ii)           to the extent a Target Company or Company Subsidiary is not a
party to such Shared Contract, U.S. Buyer or Sweden Buyer shall perform, or
procure the performance of, all such Shared Contracts to the extent relating to
the Business in accordance with their respective terms and conditions, as
subcontractor for (or, to the extent not permitted, agent of) the relevant
members of Parent Group, and shall indemnify Parent against all Losses or
Liabilities resulting from any failure on the part of U.S. Buyer or Sweden Buyer
to perform or procure performance of those obligations.
 
(b)           In relation to any Shared Contract entered into by a Target
Company or Company Subsidiary:
 
(i)           for so long as any Target Company or Company Subsidiary retains
any benefit pursuant to such Shared Contract, Sweden Buyer shall, and shall
cause the relevant members of Buyer Group to, use commercially reasonable
efforts to:
 
(A)           hold any payments, goods or other services received, to the extent
related to any business carried on by Parent Group, for the benefit of Parent,
and, as soon as reasonably practicable following receipt, forward such payments,
goods or other services to Parent or to such other members of Parent Group as
Parent may direct;
 
(B)           exercise all rights, powers and benefits to the extent related to
any business carried on by Parent Group in accordance with Parent’s reasonable
requirements notified to Buyers, but without incurring any financial commitment
for its own account or becoming involved in or threatening any form of legal
action; and
 
(C)           use commercially reasonable efforts to carry out or perform its
obligations to the extent related to the Business; and
 
(ii)           Parent or Sweden Seller shall perform, or procure the performance
of, all such Shared Contracts to the extent relating to any business carried on
by Parent Group in accordance with their respective terms and conditions, to the
extent a member of Parent Group is not a party to such Shared Contract, as
subcontractor for (or, to the extent not permitted, agent of) the relevant
member(s) of Buyer Group, and shall indemnify Buyers against all Losses or
Liabilities resulting from any failure on the part of Parent or Sweden Seller to
perform or procure performance of those obligations.
 
6.12        PZEV Credits
 
(a)           No later than 14 days before the date by which submission is
required by Law of each of the 2010 ZEV Reports to the U.S. States set forth on
Schedule L, Sweden Buyer shall provide Parent with all data and information
related to Sweden Company necessary to prepare the 2010 ZEV Reports.  Following
receipt of such data and information from Sweden Buyer, as soon as reasonably
practicable, Parent shall prepare the 2010 ZEV Reports and submit such reports
to the relevant Governmental Entity for each of the U.S. States set forth on
Schedule L.
 
(b)           The Parties shall promptly transfer PZEV credits at the conclusion
of the 2010 model year as follows:
 
(i)           to the extent that the 2010 PZEV Credit Obligation is less than
the Sweden Company PZEV Credit Shortfall for a given U.S. State, Parent shall
cause to be transferred to Sweden
 
Stock Purchase Agreement
 
67

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Company PZEV credits in an amount equal to the difference between the Sweden
Company PZEV Credit Shortfall and the 2010 PZEV Credit Obligation;
 
(ii)           to the extent that the 2010 PZEV Credit Obligation is greater
than the Sweden Company PZEV Credit Shortfall for a given U.S. State, Sweden
Buyer shall cause to be transferred to Parent or its designee PZEV credits in an
amount equal to the difference between the 2010 PZEV Credit Obligation and the
Sweden Company PZEV Credit Shortfall; and
 
(iii)           to the extent that the 2010 PZEV Credit Obligation is the same
as the Sweden Company PZEV Credit Shortfall for a given U.S. State, there will
be no transfer of credits between Parent and Sweden Buyer for such U.S. State.
 
(c)           If a determination is made that Parent and Sweden Company volumes
must be aggregated for 2011 model year zero emission vehicle reporting, no later
than 14 days before the date by which submission is required by Law of each of
the 2011 ZEV Reports to the U.S. States set forth on Schedule L, Sweden Buyer
shall provide Parent with all data and information related to Sweden Company
necessary to prepare the 2011 ZEV Reports.  Following receipt of such data and
information from Sweden Buyer, as soon as reasonably practicable, Parent shall
prepare the 2011 ZEV Reports and submit such reports to the relevant
Governmental Entity for each of the U.S. States set forth on Schedule L.  Sweden
Buyer shall cause to be transferred to Parent or its designee PZEV credits in an
amount equal to Sweden Company’s 2011 model year PZEV obligation in each of the
U.S. States set forth on Schedule L.
 
(d)           Notwithstanding a determination by the relevant Governmental
Entity in one or more of the U.S. States listed in Schedule L that the Sweden
Company and Parent PZEV credit banks must be combined for the 2010 model year,
Parent shall promptly cause to be transferred to Sweden Company at the
conclusion of the final model year for which Parent and Sweden Company volumes
are required to be aggregated, PZEV credits in an amount such that Sweden
Company’s resulting PZEV credit bank balance in each such U.S. State is
equivalent to that which would have resulted under Section 6.12(b) and
Section 6.12(c).
 
6.13        CAFE Filing
 
No later than December 31, 2010, Sweden Buyer shall provide Parent with all data
and information related to a Target Company necessary to prepare CAFE Reports
required to be filed by a member of Parent Group or a Target Company relating to
the 2010 model year and changes in corporate relationships.  Following receipt
of such data from Sweden Buyer, as soon as reasonably practicable, Parent shall
prepare and submit (or assist in preparing for submission, as the case may be)
such CAFE Reports to the relevant Governmental Entity.
 
6.14        GHG Allowances
 
Sweden Buyer shall cause the operator of the Ghent Property, at no cost to
Parent or any member of Parent Group, to transfer the Excess GHG Allowances to
Parent on the dates set forth on Schedule V into a holding account to be
designated by Parent not later than five Business Days prior to the dates
specified for each transfer.
 
Stock Purchase Agreement
 
68

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
6.15        Information Barriers Protocol
 
With effect from Closing, U.S. Buyer, Sweden Buyer and Parent shall abide by and
shall cause their respective Subsidiaries to abide by the Information Barriers
Protocol set forth on Schedule I.
 
6.16        No Relevant Transfer
 
(a)           Parent, U.S. Buyer and Sweden Buyer acknowledge and agree that
none of the transactions contemplated by this Stock Purchase Agreement is
intended to constitute a relevant transfer under any Acquired Rights
Regulations.
 
(b)           Notwithstanding Section 6.16(a), in the event that the contract of
employment of any individual with Parent or any member of Parent Group (which
does not, for the avoidance of doubt, include any Employee), takes effect or is
alleged to take effect pursuant to the Acquired Rights Regulations as if
originally made between a member of Buyer Group and such individual (any such
individual, an “Undisclosed Individual”),  then:
 
(i)           the relevant member of Buyer Group may, within one month of
becoming aware of such contract having effect as if originally made by such
member of Buyer Group, terminate such contract; and
 
(ii)          Parent shall indemnify the relevant member of Buyer Group against
any Employment Liability incurred or suffered by it to or in relation to any
such Undisclosed Individual under or in connection with his contract of
employment (whether before or after Closing), and against any Employment
Liabilities arising out of or in connection with the termination of the contract
of employment of such Undisclosed Individual.
 
6.17        Employment
 
For the 12 months following the Closing Date, and in Canada for the 24 months
following the Closing Date, except as required by Law, Buyers shall, and shall
cause each Target Company and each Company Subsidiary to, provide Employees,
other than those Employees to whom a Local Collective Agreement applies, with
compensation and benefit plans, programs and arrangements that are no less
favorable in the aggregate than those provided under the compensation and
benefits plans, programs and arrangements applicable to Employees in effect
immediately prior to Closing as such benefit plans, programs and arrangements
may be modified as of Closing pursuant to Section 5.10, Section 5.11, Section
5.12 or Section 5.19; provided, however, that nothing in this Section 6.17 shall
(a) in respect of jurisdictions other than Sweden, Belgium, the United States,
the United Kingdom, the Netherlands and Germany (the “Material Jurisdictions”)
prevent a change in any retirement Plans from a defined benefit to a defined
contribution arrangement, (b) prevent the amendment or termination of any Plan,
(c) require that a member of Buyer Group or Geely Group provide or permit
investment in the securities of a member of Buyer Group or Geely Group, or (d)
make mandatory any discretionary incentive programs, and provided, further, that
nothing in this Section 6.17 shall preclude a member of Buyer Group from
terminating the employment of any Employee for any reason for which a Target
Company or Company Subsidiary could have terminated such Employee prior to
Closing.  For the avoidance of doubt, nothing in this Section 6.17 shall create
any third party beneficiary rights in any current or former director, Employee
or consultant of a Target Company or a Company Subsidiary with respect to
continued or resumed employment or any other matter.
 
Stock Purchase Agreement
 
69

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
6.18        Maintenance of Employee Benefits Plan
 
(a)           Except as otherwise required by Law, for the period of twelve
months following Closing, Buyers shall, and shall cause each Target Company and
each Company Subsidiary to:
 
(i)           if Buyers or a Target Company or Company Subsidiary maintain a
Company Plan (a “Maintained Company Plan”) following Closing, procure that such
Maintained Company Plan is administered in all material respects in accordance
with its terms as in effect immediately prior to Closing, subject to any
amendment or termination thereof that may be permitted by Law or by the terms of
such Maintained Company Plan;
 
(ii)           if Buyers or a Target Company or Company Subsidiary terminates a
Company Plan following Closing, it being understood that any such termination
must comply with the requirements of Section 6.17, and establishes a replacement
Plan (a “New Plan,” and such corresponding Company Plan, the “Replaced Company
Plan”) for purpose of each New Plan providing medical, dental,
pharmaceutical  or vision benefits to any Employee, (x) procure that all
pre-existing condition exclusions and actively at work requirements of such New
Plan are waived for such Employee and his or her covered dependents, to the
extent any such exclusions or requirements were waived or were inapplicable
under the Replaced Company Plan, and (y) cause any expenses eligible for
reimbursement under such Replaced Company Plan incurred by such Employee and his
or her covered dependents under the Replaced Company Plan to be taken into
account under such New Plan for purposes of satisfying all deductible,
coinsurance and maximum out of pocket requirements applicable to such Employee
and his or her covered dependents for the applicable plan year as if such
expenses had been incurred in accordance with such New Plan; and
 
(iii)           with respect to the Maintained Company Plans and the New Plans,
procure that each Employee is credited with his or her service accrued prior to
the Closing Date under the relevant Company Plan with his or her Target Company
or Company Subsidiary employer (including predecessor or acquired entities or
any other entities for which the Target Companies or Company Subsidiaries have
given credit for prior service) in the Maintained Company Plan or New Plan, as
the case may be, to the same extent as such Employee was entitled, immediately
prior to Closing, to credit for such service under such Maintained Company Plan
or applicable Replaced Company Plan, for purposes of eligibility and vesting,
but excluding any credit of any purpose where service credit would result in
duplication of benefits.  For the avoidance of doubt, except to the extent
required under the terms of a Local Collective Agreement for Represented
Employees, this obligation shall not apply to any service accrued prior to the
Closing Date under the Ford Retiree Medical Program.
 
(b)           Notwithstanding any provision to the contrary in this Stock
Purchase Agreement, following Closing, Parent shall have no Liability for the
payment of benefits accrued by Employees participating in any Maintained Company
Plan or New Plan, whether arising before or after the Closing Date.
 
(c)           For the avoidance of doubt, nothing in this Section 6.18 shall be
construed as amending in any way any Company Plan.
 
Stock Purchase Agreement
 
70

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
6.19        Equity Plan Awards
 
(a)           Parent and Sweden Seller shall accelerate the vesting of all
unvested equity awards issued under Plans and held by Employees or any directors
of Target Companies or Company Subsidiaries as of the Closing Date.
 
(b)           Parent shall, and shall cause each member of Parent Group to
withhold and account for any Tax that is to be duly paid or accounted for
arising as a direct result of the vesting of any restricted stock or restricted
stock unit and delivery of the underlying shares prior to, or on, the Closing
Date.
 
(c)           Following Closing, each relevant member of Buyer Group shall
withhold from Employees or any directors of Target Companies or Company
Subsidiaries any Tax that is to be duly paid or accounted for as a result of
stock options issued to such persons under the Plans.
 
(d)           Following Closing, Parent shall, and cause each relevant member of
Parent Group to, as appropriate, cause all unexercised stock options issued
under Plans held by Employees or any directors of Target Companies or Company
Subsidiaries as of the Closing Date to have a remaining unexpired term ending on
the earlier of (i) the expiration of the remaining unexpired term as of the
Closing Date, or (ii) five years from the Closing Date.
 
6.20        Defined Contribution Plans Transfers
 
(a)           As soon as reasonably practicable following the receipt of (i) any
approvals required by Law to be obtained from a Governmental Entity, and (ii)
any consent required by Law or a Local Collective Agreement to be obtained from
Employees, Parent shall, and shall cause the Company Subsidiaries in Canada and
the United States, as applicable, to, transfer the accrued benefits of each
Employee participating in the Pension Plan #6, the SSIP or the FRP, (each a
“Parent Defined Contribution Plan”) to the corresponding Replacement Canada
Defined Contribution Plan or Replacement U.S. Defined Contribution Plan, or to
make such alternative arrangements for accrued benefits as the Employee elects
and as are allowed under the rules (including determinations as are appropriate
under the rules) of the Parent Defined Contribution Plan.
 
(b)           Following Closing, if an Employee who is a participant in a
Replacement Canada Defined Contribution Plan or Replacement U.S. Defined
Contribution Plan that is a Maintained Company Plan, or in a corresponding New
Plan, becomes eligible to receive a distribution under such Plan prior to the
date such Plan has received a transfer of accrued benefits from the Parent
Defined Contribution Plan, (i) Parent shall cause the timely distribution to
such Employee of all amounts accrued under the Parent Defined Contribution Plan,
and (ii) U.S. Buyer or Sweden Buyer (as applicable) shall cause the timely
distribution to such Employee under the Replacement Canada Defined Contribution
Plan or Replacement U.S. Defined Contribution Plan of all amounts accrued and
earned by such Employees following the Closing Date.
 
6.21        Defined Benefit Plan in the U.S.
 
As soon as reasonably practicable following the receipt of (i) any approvals
required by Law to be obtained from a Governmental Entity, and (ii) any consent
required by Law or a Local Collective Agreement to be obtained from Employees or
a collective bargaining agent of any such Employees, Parent shall cause the
trustees of the Ford General Retirement Plan and the Ford UAW Retirement Plan to
segregate and transfer to the Volvo U.S. Defined Benefit Plan the portion of the
assets (which may be
 
Stock Purchase Agreement
 
71

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
paid in cash in Parent’s sole discretion or other assets as otherwise agreed
between the Parties) attributable to the accrued benefits of the U.S. Hourly
Employee Pension Participants who have made the appropriate elections required
by Law or a Local Collective Agreement as of the Closing Date (the “U.S.
Employee Pensions Plan Transferred Assets”) in accordance with Law and the terms
of the U.S. Employee Pensions Plans.  Simultaneously with and subject to the
transfer of the U.S. Employee Pensions Plan Transferred Assets, the Volvo U.S.
Defined Benefit Plan shall assume all of the obligations of the U.S. Employee
Pensions Plans with respect to benefits accrued by U.S. Hourly Employee Pension
Participants who have made any required elections for transfer.
 
6.22        Defined Benefit Plan in the Netherlands
 
As soon as reasonably practicable following the receipt of (i) any approvals
required by Law to be obtained from a Governmental Entity, and (ii) any consent
required by Law or a Local Collective Agreement to be obtained from Employees or
a collective bargaining agent of any such Employees, Parent shall cause the
trustee of the Ford Netherlands Pension Fund to segregate and transfer to the
Volvo Netherlands Funding Vehicle the portion of the assets (which may be paid
in cash in Parent’s sole discretion or other assets as otherwise agreed between
the Parties) allocable to the accrued benefits of the Employees who participate
in the Volvo Netherlands Defined Benefit Plan and who have made appropriate
elections under Law as of the Closing Date (the “Ford Netherlands Pension Fund
Transferred Assets”) as determined pursuant to the Ford Netherlands Pension Fund
Transfer Agreement.  Simultaneously with and subject to the transfer of the Ford
Netherlands Pension Fund Transferred Assets, the Volvo Netherlands Funding
Vehicle shall assume all of the obligations of the Ford Netherlands Pension Fund
with respect to benefits accrued by Employees participating in the Volvo
Netherlands Defined Benefit Plan on or prior to the Closing Date and who have
made appropriate elections for such transfer.
 
6.23        Defined Benefit Pension Plan in Japan
 
(a)           During the period between the Closing and the DB Pension Split
Date:
 
(i)           Buyers shall ensure that Volvo Cars Japan Limited (“VCJ”) pays
regular contributions calculated at the rate as set forth in the terms of the
Joint New DB Plan and its share of the expenses of operating the Joint New DB
Plan as required and charged by the trustee of the Joint New DB Plan pursuant to
the Joint New DB Plan.
 
 
(ii)           Sweden Seller shall ensure that Ford Japan Limited (“FJL”) pays
regular contributions calculated at the rate as set forth in the terms of the
Joint New DB Plan and its share of the expenses of operating the Joint New DB
Plan as required and charged by the trustee of the Joint New DB Plan pursuant to
the Joint New DB Plan.
 
(b)           On the DB Pension Split Date, Buyers and Sweden Seller shall cause
VCJ and FJL to instruct the trustee of the Joint New DB Plan to segregate and
transfer the assets and liabilities in the Joint New DB Plan to VCJ’s individual
DB Pension Plan and FJL’s individual DB Pension Plan respectively in accordance
with the instructions as set out in the Request for DB Asset Split set forth in
Exhibit V.
 
(c)           As soon as reasonably practicable after the DB Pension Split Date,
an actuary designated by VCJ (the “VCJ Actuary”) shall calculate the Theoretical
Assets Allocated to VCJ as of the DB
 
Stock Purchase Agreement
 
72

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Pension Split Date less the assets of the Joint New DB Plan which are actually
allocated to VCJ as of the DB Pension Split Date (“VCJ Amount”), pursuant to
Schedule P Part 1.
 
(d)           As soon as reasonably practicable after the DB Pension Split Date,
an actuary designated by FJL (the “FJL Actuary”) shall calculate the Theoretical
Assets Allocated to FJL as of the DB Pension Split Date less the assets of the
Joint New DB Plan which are actually allocated to FJL as of the DB Pension Split
Date (“FJL Amount”), pursuant to Schedule P Part 2.
 
(e)           Within 14 days after the DB Pension Split Date, VCJ Actuary and
FJL Actuary shall calculate and agree on the amount of the VCJ Amount and the
amount of the FJL Amount.
 
(f)           If the FJL Amount is a negative number, Parent (for itself and on
behalf of Sweden Seller) shall pay to Sweden Buyer (for itself and on behalf of
U.S. Buyer) an amount equal to the difference between zero and such negative
number (plus an amount equal to interest on such payment at the Applicable Rate
for the period from (but excluding) the DB Pension Split Date to (and including)
the date of such payment, calculated on a daily basis), within two weeks after
the date on which the VCJ Amount and the FJL Amount are agreed by VCJ Actuary
and FJL Actuary, or decided by the independent actuary.  Any payment pursuant to
this Section 6.23(f) shall, so far as possible, be treated as an adjustment to
the Purchase Price.
 
(g)           If the VCJ Amount is a negative number, Sweden Buyer (for itself
and on behalf of U.S. Buyer) shall pay to Parent (for itself and on behalf of
Sweden Seller) an amount equal to the difference between zero and such negative
number (plus an amount equal to interest on such payment at the Applicable Rate
for the period from (but excluding) the DB Pension Split Date to (and including)
the date of such payment, calculated on a daily basis), within two weeks after
the date on which the VCJ Amount and the FJL Amount are agreed by VCJ Actuary
and FJL Actuary, or decided by the independent actuary.  Any payment pursuant to
this Section 6.23(g) shall, so far as possible, be treated as an adjustment to
the Purchase Price.
 
(h)           Any dispute between FJL Actuary and VCJ Actuary concerning the VCJ
Amount and the FJL Amount or any other matter of an actuarial nature in this
Section 6.23 shall, in the absence of agreement between them, be referred to an
independent actuary agreed by Parent and Buyers or, failing such agreement
within 14 days of one party calling upon the other in writing so to agree,
appointed by the President of the Japanese Society of Certified Pension
Actuaries in Japan.  Any such independent actuary shall reach his decision on
the basis of the provisions of this Stock Purchase Agreement and shall act as an
expert and not as an arbitrator and his decision shall (in the absence of
manifest error) be final and binding upon Parent and Buyers.  The charges and
expenses of the independent actuary in respect of any such reference shall be
borne 50% by Parent and 50% by Buyers.
 
6.24        Consent to Transfer; Consultation Obligations
 
(a)           For purposes of Section 6.20, Section 6.21, Section 6.22 and
Section 6.23, where consent to a transfer is required by Law or a Local
Collective Agreement to be obtained from Employees or a collective bargaining
agent of such Employees (the “Consenting Party”), the Consenting Party shall be
provided with a maximum of two months, or such greater minimum period required
by Law or a Local Collective Agreement, to decide whether to consent to the
transfer.
 
Stock Purchase Agreement
 
73

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(b)           From the date of this Stock Purchase Agreement through and
following Closing, Buyers shall, and shall cause each member of Buyer Group to,
use commercially reasonable efforts to comply with their respective Collective
Consultation Requirements.
 
6.25        Non-Solicitation of Certain Employees
 
(a)           For the 24 months following the date of this Stock Purchase
Agreement, each member of Geely Group, U.S. Buyer and Sweden Buyer shall not,
and U.S. Buyer and Sweden Buyer shall cause each member of Buyer Group not to
and shall use commercially reasonable efforts to cause each member of Geely
Group not to, whether acting alone or jointly with any other Person and whether
directly or indirectly, hire from, or induce or solicit to terminate employment
with, or discourage from being employed by or providing services to, Parent or
any member of Parent Group, any Parent Senior Employee or Designated Engineer
other than: (i) to the extent expressly permitted pursuant to a Secondment
Agreement; or (ii) any employee who, on his or her own initiative, responds to
any bona fide public advertisement placed by or on behalf of any member of Buyer
Group and not targeted directly to any specific Parent Senior Employee or
Designated Engineer.
 
(b)           For the 24 months following the date of this Stock Purchase
Agreement, Parent shall not, and shall cause each member of Parent Group not to,
whether acting alone or jointly with any other Person and whether directly or
indirectly, hire from, or induce or solicit to terminate employment with, or
discourage from being employed by or providing services to, a Target Company or
Company Subsidiary, any Target Company Senior Employee other than: (i) to the
extent expressly permitted by the Separation Agreements, or to the extent
reasonably necessary to consummate the transactions contemplated by this Stock
Purchase Agreement; or (ii) any employee who, on his or her own initiative,
responds to any bona fide public advertisement placed by or on behalf of any
member of Parent Group and not targeted directly to any specific Target Company
Senior Employee.
 
6.26        Retained Company Name Changes
 
(a)           Parent shall use commercially reasonable efforts to procure that
all necessary steps are taken to change the name of any company that is a member
of Parent Group whose name contains the word “Volvo” so as to remove references
to such word, with such name change to be effective as soon as reasonably
practicable following Closing, provided, however, that Parent shall have no
obligation to change the name of any company for which a member of Parent Group
is granted a license to continue use of such name pursuant to the Intellectual
Property License Agreement or the Vehicle Finance Separation Agreement.
 
(b)           Buyer Group shall use commercially reasonable efforts to procure
that all necessary steps are taken to change the name of any company that is a
member of Buyer Group whose name contains the word “Ford” so as to remove
references to such word, with such name change to be effective as soon as
reasonably practicable following Closing, provided, however, that Buyer Group
shall have no obligation to change the name of any company for which the Target
Company is granted a license to continue use of such name pursuant to the
Intellectual Property License Agreement.
 
6.27        Insurance Claims
 
(a)           To the extent that Parent shall be entitled, under the terms and
conditions of any “occurrence” based insurance policy in effect on the date of
this Stock Purchase Agreement or any
 
Stock Purchase Agreement
 
74

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Replacement Policy, to coverage for losses suffered by the Target Companies or
Company Subsidiaries after Closing arising out of any occurrence covered by such
program or policies, Parent shall, and shall cause each relevant member of
Parent Group to, use such efforts and take such actions to recover such losses
on behalf of the Target Companies or Company Subsidiaries as it would use or
take in conducting its own business in the ordinary course if such losses were
suffered by Parent or any member of Parent Group.  In the event of any dispute
regarding the date of any loss or occurrence, the terms of the program or
relevant policy shall govern.
 
(b)           Buyers acknowledge and agree that, with effect from the Closing
Date, but without prejudice to any accrued claims of a Target Company or Company
Subsidiary and subject to the terms of the applicable policies, none of Buyers,
a Target Company, or a Company Subsidiary shall have any right or interest in
any policies of insurance maintained by Parent or any member of Parent Group in
relation to any Target Company or Company Subsidiary prior to the Closing Date.
 
6.28        Directors and Officers Discharge of Liability; Indemnification
 
(a)           Sweden Buyer shall discharge or procure the discharge of each of
the members of the board of directors of each Swedish Entity in office
immediately prior to Closing from personal Liability for the period prior to and
including the Closing Date at the first annual general meeting of each Swedish
Entity (or of any other Target Company or Company Subsidiary, if and as
applicable), held after the Closing Date, it being understood that Sweden
Buyer’s obligations under this Section 6.28(a) shall be subject to the condition
that the third party auditors of the Swedish Entities (or of any other Target
Company or Company Subsidiary) do not recommend against such discharge.
 
(b)           For the three years following the Closing Date, Sweden Buyer
shall, and shall cause the members of Buyer Group to, indemnify and hold
harmless each present or former member of the board of directors, or equivalent,
or officer, or equivalent, of a Target Company or a Company Subsidiary with
respect to all acts or omissions by such director or officer in his or her
capacity as such, in each case to the extent required by the applicable terms of
the Formation Document of such Target Company or Company Subsidiary as in effect
on the date of this Stock Purchase Agreement.
 
6.29        Records and Assistance
 
(a)           For the four years following the Closing Date (or for such longer
period as is required by Law for such records to be retained by the Party
retaining the records), Parent and Sweden Buyer shall not, and each shall cause
each member of Parent Group and Buyer Group, respectively, not to, dispose of or
destroy any of the Company Records dated before Closing in their possession or
control without first giving the other Party at least one month’s prior written
notice and the opportunity to review and, at such other Party’s cost, copy any
of the relevant materials.
 
(b)           Except to the extent such access is prohibited or restricted by
Law, the terms of any confidentiality Agreement existing as of the date of this
Stock Purchase Agreement, this Stock Purchase Agreement or the Separation
Agreements, or to the extent such materials would reasonably be expected to
violate the attorney-client privilege of a member of Buyer Group with its
respective legal counsel, Sweden Buyer shall, and shall procure that each member
or representative of Buyer Group shall, upon request, provide any member of
Parent Group or its representatives with copies (at Parent’s own cost) of such
parts of the Company Records within the possession or control of any member of
Buyer Group as may reasonably be required by any member of Parent Group (i) for
eight years following the Closing Date, in connection with any financial, Tax or
other report, return, statement, audit, or filing required by
 
Stock Purchase Agreement
 
75

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Law, or (ii) at any time following Closing in relation to any proceedings by or
against any member of Parent Group reasonably relating to the Business or the
ownership, operation or control of the Business, any Target Company or any
Company Subsidiary by Parent Group.  Such member of Buyer Group may process
documents to remove information that is not relevant to Parent Group member’s
request.
 
(c)           Where a Claim is made against a member of Parent Group reasonably
relating to the Business or the ownership, operation or control of the Business,
any Target Company or any Company Subsidiary by Parent Group, Sweden Buyer shall
provide at Parent’s own cost copies of such parts of the Company Records within
the possession or control of any member of Buyer Group as may reasonably be
required by any member of Parent Group, provided that Buyers shall not be
required to provide any information where access to that information is
prohibited or restricted by Law, the terms of any confidentiality Agreement
existing at the date of this Stock Purchase Agreement, this Stock Purchase
Agreement or the Separation Agreements, or to the extent such materials would
reasonably be expected to violate the attorney-client privilege of a member of
Buyer Group with its respective legal counsel.
 
(d)           Except to the extent such access is prohibited or restricted by
Law, the terms of any confidentiality Agreement existing at the date of this
Stock Purchase Agreement, this Stock Purchase Agreement or the Separation
Agreements, or to the extent such materials would reasonably be expected to
violate the attorney-client privilege of a member of Parent Group with their
respective legal counsel, Parent shall, and shall procure that any member or
representative of Parent Group shall, upon request, provide any member of Buyer
Group or its representatives with copies (at Buyers’ own cost) of such parts of
the Company Records within the possession or control of any member of Parent
Group as may reasonably be required by any member of Buyer Group (i) for eight
years following the Closing Date, in connection with any financial, Tax or other
report, return, statement, audit, or filing required by Law, or (ii) at any time
following Closing in relation to any proceedings by or against any member of
Buyer Group reasonably relating to the Business or the ownership, operation or
control of the Business, any Target Company or any Company Subsidiary by Buyer
Group.  Such member of Parent Group may process documents to remove information
that is not relevant to Buyer Group member’s request.
 
(e)           Buyers shall cause Sweden Company to prepare and submit the
month-end accounts in respect of the month ending prior to the Closing Date for
the Target Group to Parent for Parent’s financial reporting requirements,
consistent with past practice.
 
(f)           Following Closing until the Final Closing Statement is issued,
Parent shall cause Sweden Company to have access to the Dearborn-administered
application of Hyperion Enterprise (HE), and to the portion of the Parent Group
consolidated accounts related to the Target Group, to the extent reasonably
required to prepare the Closing Statement pursuant to Schedule A-1.  For the
avoidance of doubt, nothing in this Section 6.29(f) shall limit Sweden Company’s
access to the Dearborn-administered application of Hyperion Enterprise (HE)
otherwise provided for in the Transaction Documents.
 
6.30        Releases
 
(a)           With effect from Closing, other than pursuant to this Stock
Purchase Agreement or the Separation Agreements, U.S. Buyer and Sweden Buyer:
 
(i)           shall procure that each relevant member of Parent Group shall be
released in full from (A) all Assurances set forth on Schedule N, as soon as
reasonably practicable following Closing, and (B) all other Assurances relating
to a Liability of a Target Company or Company Subsidiary, as soon as reasonably
practicable after becoming aware of such Assurance; and
 
Stock Purchase Agreement
 
76

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(ii)          pending release in accordance with Section 6.30(a)(i), hereby
indemnify each member of Parent Group against all Losses and Liabilities
incurred by the relevant member of Parent Group with respect to any such
Assurance.
 
(b)           With effect from Closing, other than pursuant to this Stock
Purchase Agreement or the Separation Agreements, Parent shall:
 
(i)           procure that each Target Company and each Company Subsidiary shall
be released in full from Assurances relating to a Liability of a member of
Parent Group that is not related to the Business or the Assets, as soon as
reasonably practicable after becoming aware of such Assurance; and
 
(ii)          pending release in accordance with Section 6.30(b)(i), indemnify
each Target Company or Company Subsidiary against all Losses and Liabilities
incurred with respect to such Assurance.
 
6.31        Wrong Pockets
 
(a)           If within nine months following the Closing Date it becomes
apparent that during the six months prior to the date of this Stock Purchase
Agreement a Target Company or Company Subsidiary used an asset in connection
with the Business which is owned by a member of Parent Group and which is:
 
(i)           not subject to a Separation Agreement;
 
(ii)          not expressly contemplated to be available to a member of Buyer
Group after Closing pursuant to the terms of this Stock Purchase Agreement,
including Schedule B, or any other Transaction Document; and
 
(iii)         exclusively used by the Target Companies or Subsidiary Companies,
 
Parent shall procure the transfer of all rights, title and interest in and to
such asset to such Target Company or Company Subsidiary as Buyers may direct
together with any Permits held by any member of Parent Group relating to that
asset and such transfer shall be effected without additional consideration
except to the extent that the asset should have been reflected in Net Working
Capital or Net External Indebtedness in which event Sweden Buyer shall pay
Parent the amount for such asset as would have been reflected;


(b)           if within nine months following the Closing Date it becomes
apparent that during the six months prior to the date of this Stock Purchase
Agreement a member of Parent Group used, other than in connection with the
Business, an asset which is owned by a Target Company or Company Subsidiary
which is:
 
(i)           not subject to a Separation Agreement;
 
(ii)          not expressly contemplated to be available to a member of Parent
Group after Closing pursuant to the terms of any Transaction Document; and
 
Stock Purchase Agreement
 
77

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(iii)         exclusively used by Parent Group,
 
U.S. Buyer or Sweden Buyer, as applicable, shall procure the transfer of all
rights, title and interest in and to such asset to such member of Parent Group
as Parent together with any Permits held by any member of Buyer Group relating
to that asset and such transfer shall be effected without additional
consideration except to the extent that the asset was reflected in Net Working
Capital or reflected in Net External Indebtedness in which event Parent shall
reimburse Sweden Buyer such amount as so reflected.
 
6.32        Replacement Vehicle Finance Arrangements
 
(a)           Subject to Section 6.32(b), in the event that Replacement Vehicle
Finance Arrangements are not implemented in a Market (other than Germany or
Switzerland) prior to Closing, Parent (or Parent shall cause the applicable
member of Parent Group) and U.S. Buyer and Sweden Buyer shall enter into a
transitional services Agreement for any such Market to provide vehicle finance
services substantially similar to those made available in support of the
Business in such Market during calendar year 2009 on terms and conditions
generally consistent (to the extent applicable) with the terms and conditions of
the VAB Transitional Services Agreement.  For purposes of this Section 6.32,
“implemented” means execution, delivery and consummation of Agreements with
replacement financial services providers for Replacement Vehicle Finance
Arrangements in any such Market in accordance with Section 5.15 and the terms of
such Agreements.
 
(b)           Notwithstanding anything to the contrary in Section 6.32(a),
neither Parent nor Credit Company shall have any obligation to provide
transitional services, regardless of whether Replacement Vehicle Finance
Arrangements are in place at Closing, in relation to the Markets and
corresponding Vehicle Finance Arrangements set forth in Schedule U.
 
(c)           Except to the extent required under applicable Law, from the date
of this Stock Purchase Agreement until the termination of the VAB Transitional
Services Agreement, Parent shall not take any action which, directly or
indirectly, would lead to or result in the voluntary winding up of the affairs
of VAB, VAL and/or VAF (including voting in favor of a resolution to liquidate
VAB, VAL and/or VAF) if such action would reasonably be expected to adversely
affect the quality and standards of service provided by VAB, VAL and VAF as set
forth in section 2.1.1 of the VAB Transitional Services Agreement.
 
(d)           From the date of this Stock Purchase Agreement until the
termination of the VAB Transitional Services Agreement, neither Parent nor a
member of Parent Group shall (i) cause Sweden Company, directly or indirectly,
to enter into a definitive agreement with a Replacement Provider for Replacement
Vehicle Finance Arrangements in Germany or Switzerland which is a Captive
Automotive Finance Company or (ii) enter into an agreement to sell all or part
of its equity interest in VAB, either directly or indirectly, to a Captive
Automotive Finance Company.
 
6.33        Further Actions
 
From the date of this Stock Purchase Agreement through and following Closing,
each of the Parties shall use commercially reasonable efforts to promptly
execute, deliver and file, or shall cause to be promptly executed, delivered and
filed, such documents and other papers, and shall take such further action as
may be necessary, to carry out the provisions of this Stock Purchase Agreement
(or any  amendment to this Stock Purchase Agreement mutually agreed by the
Parties) and to consummate the transactions contemplated by this Stock Purchase
Agreement on or before the date that is nine months
 
Stock Purchase Agreement
 
78

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
from the date of this Stock Purchase Agreement, including the defending of any
Claim, whether judicial or administrative, challenging this Stock Purchase
Agreement or threatening to impair, impede or delay the transactions
contemplated by this Stock Purchase Agreement.
 
6.34        Confidentiality
 
(a)           From the date of this Stock Purchase Agreement through and
following Closing, each of the Parties shall treat as confidential, and shall
cause its Affiliates and Agents to treat as confidential, the existence and
contents of this Stock Purchase Agreement and the Transaction Documents (which
shall be treated as the Confidential Information of all Parties) as well as
non-public information (including written information and information
transferred orally, electronically or by any other means) obtained from any
other Party or its Affiliates or Agents in connection with the negotiation and
execution of the Transaction Documents and the transactions contemplated by the
Transaction Documents, including any information deemed to be confidential
information under the terms of any of the Separation Agreements, but excluding
any information which (x) was lawfully in the possession of the receiving Party
or any of its Agents (in either case as evidenced in written records) without
any obligation of secrecy prior to its being received or held or (y) has become
publicly available other than through the receiving Party’s fault (or that of
any of its Agents) (“Confidential Information”), and shall refrain from
disclosing, in whole or in part to any third party, any Confidential Information
except (i) as required by Law or by any Governmental Entity or securities
exchange having applicable jurisdiction (in which case, unless legally
restricted from doing so, the disclosing Party shall give prior notice to the
other Party of its intention to disclose such information and use reasonable
efforts to assist the disclosing Party in its attempts to obtain confidential
treatment of such information), (ii) as required for the purpose of any arbitral
or judicial proceedings arising out of or in connection with this Stock Purchase
Agreement, (iii) as required by this Stock Purchase Agreement, including as
required in connection with any filings for Governmental Approvals or (iv) as
required or permitted under any Separation Agreement.
 
(b)           Notwithstanding the foregoing and any other provision in this
Stock Purchase Agreement, the Parties (and each of their respective Affiliates
and Agents) may disclose to any and all Persons the Tax treatment and Tax
structure of the transactions contemplated by the Transaction Documents, and all
opinions of any kind (including opinions or other Tax analyses) that are
provided to the Parties relating to such Tax treatment and Tax structure other
than the information for which nondisclosure is reasonably necessary in order to
comply with any Law.
 
6.35        News Releases; Public Announcements
 
(a)           From the date of this Stock Purchase Agreement through and
following Closing, except as set forth in Section 6.34, no Party may make or
send a news release or other public announcement, advertisement, communication
or circular disclosing the existence of the Transaction Documents or the
transactions contemplated by the Transaction Documents unless such Party has
first obtained the other Parties’ written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.
 
(b)           The restrictions set forth in Section 6.34 shall not apply to a
news release, public announcement, advertisement, communication or circular that
is required by Law or pursuant to an Order of a court of competent jurisdiction,
provided that the Party subject to such obligation shall, unless prohibited by
Law, first inform the other Parties as to the timing and content of any such
release, announcement, communication or circular and to the extent practicable
allow the other Party reasonable time to comment on such release or announcement
in advance of such issuance.
 
Stock Purchase Agreement
 
79

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(c)           After Closing, the Parties agree that this covenant shall not
limit the ability of any Party to, without the consent of any Person (including
any other Party), make any public release or announcement concerning the
Business or any Target Company or Company Subsidiary (together with any
historical information or results required or advisable to be included
therewith).  For the avoidance of doubt, nothing in this Section 6.35(c) shall
relieve any Party of its obligations under Section 6.34 or the Confidentiality
Agreement or any confidentiality obligations under any Separation Agreement.
 
6.36        Assignment of PLA
 
Immediately following Closing, Parent shall, and shall cause Ford Global to,
execute and deliver to Sweden Company an assignment and assumption agreement
substantially in the form attached to this Stock Purchase Agreement as Exhibit
XXV pursuant to which Ford Global shall assign all of its rights and obligations
under the PLA to Sweden Company.  Parent acknowledges and agrees that if the PLA
contains terms that are less favorable to Sweden Company than the Required
Terms, Sweden Company shall not be bound by the PLA and Parent and its current
Affiliates shall not be entitled to exercise the rights purported to be granted
thereunder. In such event Sweden Company shall grant a license of the Volvo
Assigned Patents (excluding the SPA Platform Patents and VED and VEP Patents) to
Parent and its current Affiliates on the Required Terms.
 
6.37        Maintenance of Back-to-Back Financing Commitment
 
(a)           From the date of this Stock Purchase Agreement until such time as
the Working Capital Facility is in effect and available to be drawn by Sweden
Company upon Closing, Buyers shall maintain in full force and effect the
Back-to-Back Financing Commitment.
 
(b)           If the Working Capital Facility will not be available to be
disbursed upon Closing to Sweden Company, Buyers shall ensure that all filings
and requests are timely made for the approval or consent required from any
Governmental Entity or any party to the Entrustment Loan Agreement to permit
Buyers, upon receipt of such approvals and consents to (i) draw down, from and
after Closing, all funds which it could be called upon to advance pursuant to
the Back-to-Back Financing Commitment to Sweden Company outside the PRC and (ii)
to use, from and after Closing, such funds for purposes of fulfilling the
working capital requirements of Sweden Company.
 
(c)           Except to the extent the Working Capital Facility is available to
be disbursed to Sweden Company upon Closing, on Closing, subject to receipt of a
written request from Sweden Company in accordance with the terms and conditions
of the Back-to-Back Financing Commitment, Buyers shall advance to Sweden Company
outside the PRC pursuant to the Back-to-Back Financing Commitment such funds as
are set forth in the Working Capital Forecast up to the amount set forth in
Schedule M Part 2.
 
(d)           Subject to any restrictions or prohibitions imposed by Law, Buyers
shall provide copies to Parent of (i) any and all approvals and consents
obtained pursuant to Section 6.37(b), and (ii) all final Agreements for the
Working Capital Facility if the Working Capital Facility is available to be
disbursed upon Closing to Sweden Company.
 
Stock Purchase Agreement
 
80

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
7.     CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT AND SWEDEN SELLER
 
The obligations of Parent and Sweden Seller to proceed with Closing under this
Stock Purchase Agreement are subject to the satisfaction of each of the
following conditions precedent, unless waived in writing by Parent (in its own
capacity and on behalf of Sweden Seller) in whole or in part, on or prior to the
Closing Date.
 
7.1           Representations and Warranties
 
Except for the representations and warranties set forth in Section 4.1 and
Section 4.2, which shall be true and complete in all respects, the
representations and warranties made by U.S. Buyer and Sweden Buyer in Article 4
of this Stock Purchase Agreement shall be true and complete on and as of the
Closing Date as though such representations and warranties were made on and as
of such date, except in each case to the extent that those representations and
warranties that are made as of a specified date shall be true and complete only
as of such date, and except in all cases where the failure to be true and
complete would not, individually or in the aggregate, reasonably be expected to
prevent, materially delay or materially impede the ability of U.S. Buyer or
Sweden Buyer to consummate the transactions contemplated by this Stock Purchase
Agreement.
 
7.2           Governmental Approvals; Buyer Governmental Approvals
 
The Governmental Approvals on Schedule C Part 1 and Schedule C Part 2 and Buyer
Governmental Approvals shall have been received or otherwise obtained and any
waiting periods required under any of the Governmental Approvals set forth on
Schedule C Part 1 and Schedule C Part 2 and Buyer Governmental Approvals shall
have expired or been terminated.
 
7.3           Performance of Obligations
 
(a)           U.S. Buyer and Sweden Buyer shall have performed or complied (i)
in all respects with all obligations, agreements and covenants in Section
2.1(a), Section 2.3, Section 6.37 and Section 9.2 that are required by this
Stock Purchase Agreement to be performed or complied with by U.S. Buyer and
Sweden Buyer at or prior to the Closing Date, and (ii) in all material respects
with all other obligations, agreements and covenants required to be performed or
complied with by each of them under this Stock Purchase Agreement at or prior to
the Closing Date.
 
7.4           No Law
 
There shall not be in effect any Law enacted, entered, promulgated, enforced or
otherwise issued or other legal restraint or prohibition restraining, enjoining,
preventing or making illegal the consummation of the transactions contemplated
by the Transaction Documents.
 
7.5           Buyers Officer’s Certificate
 
U.S. Buyer and Sweden Buyer shall have delivered to Parent a certificate, dated
as of the Closing Date and executed by a duly authorized representative of U.S.
Buyer and Sweden Buyer, certifying to the fulfillment of the conditions set
forth in Section 7.1 and Section 7.3.
 
Stock Purchase Agreement
 
81

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
7.6           Documents prior to or at Closing
 
All deliveries required to be made by U.S. Buyer or Sweden Buyer to Parent prior
to or at Closing shall have been made as set forth in Section 9.2.
 
8.     CONDITIONS PRECEDENT TO OBLIGATIONS OF U.S. BUYER AND SWEDEN BUYER
 
The obligations of U.S. Buyer and Sweden Buyer to proceed with Closing under
this Stock Purchase Agreement are subject to the satisfaction of each of the
following conditions precedent, unless waived in writing by Sweden Buyer (in its
own capacity and on behalf of U.S. Buyer), in whole or in part, on or prior to
the Closing Date.
 
8.1           Representations and Warranties
 
Except for the representations and warranties set forth in Section 3.1(a),
Section 3.2, Section 3.5 and Section 3.6, which shall be true and complete in
all respects, the representations and warranties made by Parent and Sweden
Seller in Article 3 of this Stock Purchase Agreement shall be true and complete
on and as of the Closing Date as though such representations and warranties were
made on and as of such date, except in each case to the extent that those
representations and warranties that are made as of a specified date shall be
true and complete only as of such date, without giving effect in any case to any
supplement or amendment to Schedule B (it being understood that no action taken
after the date of this Stock Purchase Agreement by Parent or its Affiliates
solely in performance of the covenants or undertakings of this Stock Purchase
Agreement, or as directed or consented to in writing by Sweden Buyer or U.S.
Buyer under Section 5.3 or otherwise, shall constitute a breach of any
representation or warranty of Parent or Sweden Seller), and except in all cases
where the failure to be true and complete would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.
 
8.2           Governmental Approvals; Buyer Governmental Approvals
 
The Governmental Approvals on Schedule C Part 1 and Schedule C Part 2 and Buyer
Governmental Approvals shall have been received or otherwise obtained and any
waiting periods required under any of the Governmental Approvals set forth on
Schedule C Part 1 and Schedule C Part 2 and Buyer Governmental Approvals shall
have expired or been terminated.
 
8.3           Performance of Obligations
 
Parent and Sweden Seller shall have performed or complied (i) in all respects
with all obligations, agreements and covenants in Section 2.1(a) and Section 9.1
that are required by this Stock Purchase Agreement to be performed or complied
with by Parent and Sweden Seller at or prior to the Closing Date and (ii) in all
material respects with all other obligations, agreements and covenants required
to be performed or complied with by each of them under this Stock Purchase
Agreement at or prior to the Closing Date (it being understood that no action
taken after the date of this Stock Purchase Agreement by Parent or its
Affiliates solely in performance of the covenants or undertakings of this Stock
Purchase Agreement, or as directed or consented to in writing by Sweden Buyer or
U.S. Buyer under Section 5.3 or
 
Stock Purchase Agreement
 
82

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
otherwise, shall constitute a breach of any obligations, agreements or covenants
of Parent or Sweden Seller).
 
8.4           No Company Material Adverse Effect
 
Since the date of this Stock Purchase Agreement, there shall not have occurred
and be continuing a Company Material Adverse Effect, nor shall any event or
events have occurred and be continuing that, individually or in the aggregate,
would reasonably be expected to result in a Company Material Adverse Effect.
 
8.5           No Law
 
There shall not be in effect any Law enacted, entered, promulgated, enforced or
otherwise issued or other legal restraint or prohibition restraining, enjoining,
preventing or making illegal the consummation of the transactions contemplated
by the Transaction Documents.
 
8.6           Parent Officer’s Certificate
 
Parent shall have delivered to Sweden Buyer (for itself and on behalf of U.S.
Buyer) a certificate, dated as of the Closing Date and executed by a duly
authorized representative of Parent and Sweden Seller, certifying to the
fulfillment of the conditions set forth in Section 8.1 and Section 8.3.
 
8.7           Documents prior to or at Closing
 
All deliveries required to be made by Parent or Sweden Seller to U.S. Buyer and
Sweden Buyer prior to or at Closing shall have been made as set forth in Section
9.1.
 
8.8           U.S. EPA GHG Credits
 
After publication of the EPA GHG Emissions Regulations, any one or more of the
following clauses (a)-(e) is true: (a) there is no projected Sweden Company
GHG Credit Shortfall on the basis of Sweden Company’s 2009B Cycle Plan (attached
hereto as Schedule GG, the “Cycle Plan”) and the volume and mix (product and
powertrain) assumptions for the U.S. market attached as Schedule HH (the
“Business Plan”), for each of Model Years 2012 and 2013, (b) upon Closing Sweden
Company is eligible for Temporary Lead-time Allowance Alternative Standards that
would eliminate the Sweden Company GHG Credit Shortfall for each of Model Years
2012 and 2013 for mobile source green house gas emissions based on the Cycle
Plan and the Business Plan, (c) Parent shall have entered into a written
agreement with Sweden Company to transfer and/or allocate GHG Credits to Sweden
Company in an amount and at a time sufficient to cover any Sweden Company
GHG Credit Shortfall, projected as of Closing, in each of the Model Years 2012
and 2013 in respect of which such Sweden Company GHG Credit Shortfall is
projected and without requiring payment of substantial consideration from Sweden
Company or the imposition of other onerous terms or conditions and the EPA GHG
Emissions Regulations permit the transfer and/or allocation of such GHG Credits,
(d) Parent shall have caused Sweden Company to implement a Vehicle compliance
plan that enables Sweden Company to be in compliance with the EPA GHG Emissions
Regulations for each of Model Years 2012 and 2013 (assuming constant Vehicle
volume and mix (product and powertrain)) reasonably acceptable to Buyers,
provided that Parent shall be responsible for any incremental cost in connection
with such Vehicle compliance plan, or (e) Parent shall have agreed to provide an
alternative technical, commercial or
 
Stock Purchase Agreement
 
83

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
regulatory arrangement that would enable Sweden Company to be in compliance with
the EPA GHG Emissions Regulations for each of Model Years 2012 and 2013 and
which is reasonably acceptable to Buyers (it being understood that Parent shall
be responsible for any incremental cost in connection with such arrangement).
 
9.    CLOSING
 
9.1           Deliveries by Parent and Sweden Seller
 
At Closing, Parent and Sweden Seller shall deliver, or shall cause to be
delivered, to U.S. Buyer and Sweden Buyer each of the following:
 
(a)          stock certificates evidencing the Sweden Company Shares duly
endorsed in favor of Sweden Buyer;
 
(b)          an updated copy of the shareholders’ register reflecting Sweden
Buyer’s 100% ownership of the Sweden Company Shares;
 
(c)          an updated copy of the register of membership interests reflecting
U.S. Buyer’s 100% ownership of the U.S. Company Interest;
 
(d)          the LLC Interest Assignment and Assumption Agreement, duly executed
by Parent;
 
(e)          the joint instructions for the delivery of the Goodwill Deposit
duly executed by Parent  and Sweden Seller pursuant to Section 2.8(b);
 
(f)           the aggregate amount of fees to be reimbursed to Buyers pursuant
to Section 5.1(d) and Section 5.1(e) as notified by Buyers to Parent not later
than two Business Days prior to the Closing Date;
 
(g)          to the extent not already in the possession or control of a Target
Company, the Formation Documents, Bylaws, Company Records, corporate seal, share
or member certificate book (with any unissued share or member certificates) and
all minute books and other statutory books (which shall record all proceedings
to Closing) of the Target Companies, or such equivalent items in the relevant
jurisdiction as are kept by the Target Companies or which applicable Law
requires to be kept, provided that in no circumstances will any of the
aforementioned items or the shareholders’ register or register of members
interests be brought into the United Kingdom;
 
(h)          the certificate described in Section 8.6;
 
(i)           a certificate of the Corporate Secretary of Parent certifying (A)
that this Stock Purchase Agreement, the Separation Agreements and the
transactions contemplated by this Stock Purchase Agreement and by the Separation
Agreements have been duly authorized by Parent and each relevant member of
Parent Group; and (B) that attached thereto are true, complete and correct
copies of all resolutions of the board of directors (or equivalent supervisory
body) of each relevant member of Parent Group authorizing the execution,
delivery and performance of this Stock Purchase Agreement, Separation Agreements
and the transactions contemplated by this Stock Purchase Agreement and the
Separation Agreements;
 
Stock Purchase Agreement
 
84

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(j)           a certificate certifying that Parent is not a “foreign person” as
defined in section 1445 of the U.S. Code;
 
(k)          the written resignations of those members of the board of directors
and officers, or equivalent, of each Target Company and each Company Subsidiary
identified on Schedule Z, with each such resignation effective as of the Closing
Date, together with such further documents, if any, as are legally required to
effect such resignations in the relevant jurisdiction;
 
(l)           each of the Separation Agreements duly executed by the relevant
member of Parent Group, Target Company or Company Subsidiary party to each
Separation Agreement;
 
(m)         evidence of the release of the Encumbrance set forth on Schedule B
Part 3.6 at or prior to Closing, in a form reasonably satisfactory to Buyers;
and
 
(n)          the Seller Financing Agreement duly executed by Sweden Seller.
 
9.2           Deliveries by U.S. Buyer and Sweden Buyer
 
(a)          At Closing, U.S. Buyer and Sweden Buyer shall deliver, or shall
cause to be delivered, to Parent each of the following:
 
(i)           the Net Initial Purchase Price pursuant to Section 2.3;
 
(ii)          the joint instructions for the delivery of the Goodwill Deposit
duly executed by Beijing Holdco pursuant to Section 2.8(b);
 
(iii)         the LLC Interest Assignment and Assumption Agreement, duly
executed by U.S. Buyer;
 
(iv)         the aggregate amount of fees to be reimbursed to Parent and Sweden
Seller pursuant to Section 5.1(d) as notified by Parent to Buyers not later than
two Business Days prior to the Closing Date;
 
(v)          the certificate described in Section 7.5;
 
(vi)         a certificate of the Corporate Secretary of U.S. Buyer and Sweden
Buyer  certifying (A) that this Stock Purchase Agreement, the Separation
Agreements and the transactions contemplated by this Stock Purchase Agreement
and the Separation Agreements have been duly authorized by U.S. Buyer, Sweden
Buyer and each other relevant member of Buyer Group, and (B) that attached
thereto are true, complete and correct copies of all resolutions of the board of
directors (of equivalent supervisory body) of each relevant member of Buyer
Group authorizing the execution, delivery and performance of this Stock Purchase
Agreement, the Separation Agreements and the transactions contemplated by this
Stock Purchase Agreement and the Separation Agreements;
 
(vii)        each of the Separation Agreements duly executed by the relevant
Buyer Group party to each Separation Agreement;
 
Stock Purchase Agreement
 
85

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(viii)       the Seller Financing Agreement duly executed by the relevant
members of Geely Group; and
 
(ix)          evidence of the cash account balance of Sweden Buyer being at
least RMB 9,600,000,000 (as converted into U.S. Dollars or SEK) less the amount
of the Net Initial Purchase Price delivered to Parent pursuant to Section
9.2(a)(i).
 
(b)           At Closing, Sweden Buyer shall deliver, or shall cause to be
delivered, to Sweden Company any amounts required to be delivered pursuant to
Section 6.37(c).
 
(c)           Immediately following Closing, Sweden Buyer shall procure that
each Swedish Entity holds an extraordinary general meeting of shareholders at
which such Swedish Entity shall elect new board members, and acknowledge the
resignation of the board members resigning from the respective boards of
directors of the Swedish Entities pursuant to Section 9.1(k).
 
(d)           Immediately following Closing, Sweden Buyer shall deliver, or
shall cause to be delivered, to Parent a copy, including a stamp of arrival, of
applications for registration with the Swedish Companies Registration Office
(Bolagsverket) regarding the resignations of the board members resigning from
the respective boards of directors of the Swedish Entities pursuant to
Section  9.1(k).
 
10.     SURVIVAL OF CLAIMS; INDEMNIFICATION; REMEDIES
 
10.1        Survival of Claims
 
(a)           Except as provided in Section 10.1(b), claims may be brought in
respect of the representations and warranties set forth in this Stock Purchase
Agreement, and the indemnification obligations with respect thereto, until 11:59
p.m. New York time on the date that is 18 months after the Closing Date,
provided that such claims may be brought in respect of the representations and
warranties set forth in Section 3.1(a), Section 3.1(c), Section 3.1(d), Section
3.1(e), Section 3.2, Section 3.5, Section 3.6, Section 4.1 and Section 4.2 (such
representations and warranties, the “Specified Representations”), and the
indemnification obligations with respect thereto, until the expiration of the
applicable statute of limitations (or, if there is no applicable statute of
limitations, until 11:59 p.m. New York time on the date that is seven years
after the Closing Date).
 
(b)           Claims may be brought in respect of the representations and
warranties with respect to Taxes set forth in Section 3.12, and the covenants
with respect to Taxes described in Section 6.2, Section 6.3 and Section 6.6,
until 11:59 p.m. New York time on the 30th day following the later of (i) the
expiration of the applicable statute of limitation, including any extension
thereto, for the assessment of such Taxes and (ii) the final determination,
which is not subject to appeal or with respect to which the time for appeal has
expired, of any audit, examination, investigation or other proceeding relating
to such Taxes.
 
(c)           Subject to Section 10.1(b), claims arising in respect of covenants
and agreements which by their terms do not contemplate performance after the
Closing Date may be brought until 11:59 p.m. New York time on the date that is
18 months after the Closing Date and claims arising in respect of covenants and
agreements which by their terms contemplate performance after the Closing Date
may be brought until the earlier of (i) 11:59 p.m. New York time on the 30th day
following the period specified in such covenant or (ii) the time as such
covenant is fully performed.
 
Stock Purchase Agreement
 
86

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(d)           Claims arising in relation to Indemnified Product Recall Costs
pursuant to Section 10.2(c) may be brought until 11:59 p.m. New York time on the
date that is eight years after the Closing Date.
 
(e)           Claims arising in relation to Indemnified Environmental Losses
pursuant to Section 10.2(d) may be brought until 11:59 p.m. New York time on the
date that is 54 months after the Closing Date.
 
(f)           Claims arising in relation to Excluded Pensions Costs pursuant to
Section 10.2(f) may be brought until 11:59 p.m. New York time on the following
dates: (i) with respect to claims relating to subsections (a) and (c) of the
definition of Excluded Pensions Costs, the date that is 72 months after the
Closing Date, and (ii) with respect to claims relating to subsection (b) of the
definition of Excluded Pensions Costs, the date that is 24 months after the
Closing Date.
 
(g)           Notwithstanding any provision to the contrary in this Article 10,
any claim for breach of a representation and warranty or covenant or agreement
that is duly and properly notified in accordance with the terms of this Stock
Purchase Agreement prior to the expiration of the applicable survival period
specified under Section 10.1(a), Section 10.1(b), Section 10.1(c), Section
10.1(d), Section 10.1(e), or Section 10.1(f), as the case may be, will continue
to survive under this Stock Purchase Agreement while such claim is reasonably
pursued until (i) a final settlement Agreement is executed and delivered by the
Parties, or (ii) a final Order or award in respect thereof, which is not subject
to appeal or with respect to which the time for appeal has expired, has been
issued by a court, arbitral tribunal, administrative agency or other applicable
Governmental Entity, of competent jurisdiction.
 
10.2        Indemnification by Parent
 
Subject to the terms and conditions of this Stock Purchase Agreement, including
the terms and conditions of this Article 10, after the Closing Date, Parent
shall indemnify and hold harmless each member of Buyer Group and their
respective direct or indirect stockholders, members, managers, officers,
directors, employees, agents, successors and assigns (each, a “Buyer
Indemnitee”) from and against, and pay and reimburse each Buyer Indemnitee for
any Losses imposed on, sustained or suffered by any Buyer Indemnitee, whether in
respect of Third Party Claims or claims between the Parties resulting from,
arising out of, or incurred or suffered by any Buyer Indemnitee in connection
with, or otherwise with respect to:
 
(a)           the breach of any representation and warranty of Parent or Sweden
Seller made in Article 3 of this Stock Purchase Agreement or contained in the
certificate furnished to Buyers pursuant to Section 8.6 (it being understood
that no action taken after the date of this Stock Purchase Agreement by Parent
or its Affiliates solely in performance of the covenants or undertakings of this
Stock Purchase Agreement, or as directed or consented to in writing by Sweden
Buyer or U.S. Buyer under Section 5.3 or otherwise, shall constitute a breach of
any representation or warranty of Parent or Sweden Seller);
 
(b)           a breach of any covenant or agreement of Parent or Sweden Seller
set forth in this Stock Purchase Agreement (other than Section 6.2(a), to which
the provisions of Section 6.2(a) shall apply) (it being understood that no
action taken after the date of this Stock Purchase Agreement by Parent or its
Affiliates solely in performance of the covenants or undertakings of this Stock
Purchase Agreement, or as directed or consented to in writing by Sweden Buyer or
U.S. Buyer under Section 5.3 or otherwise, shall constitute a breach of any
obligations, agreements or covenants of Parent or Sweden Seller);
 
Stock Purchase Agreement
 
87

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(c)           without regard to any disclosure under Schedule B, any Indemnified
Product Recall Costs solely to the extent exceeding $20,000,000 for any Product
Recall with respect to a particular recall event or series of related recall
events (with Parent being liable only for the amount that exceeds $20,000,000
for any such event or series of related events);
 
(d)           without regard to any disclosure under Schedule B, but subject to
Section 10.8, any Indemnified Environmental Losses in an amount exceeding in the
aggregate $3,000,000 incurred or suffered by any Buyer Indemnitee which, in each
individual instance, exceeds $250,000 (prior to the application of the net
deductions provided in Section 10.9);
 
(e)           without regard to any disclosure under Schedule B, any Indemnified
JLR/AML Costs; and
 
(f)           without regard to any disclosure under Schedule B, any Excluded
Pensions Costs,
 
provided that, in each case, U.S. Buyer or Sweden Buyer makes a written claim
for indemnification against Parent within the applicable survival period
specified in Section 10.1, and provided, further, that to make a claim for
indemnification under this Section 10.2 (a “Buyer Claim”) other than with
respect to a Third Party Claim to which the provisions of Section 10.7 shall
apply and other than, for the avoidance of doubt, in the case of a Tax
Proceeding to which the provisions of Section 6.5 shall apply, U.S. Buyer or
Sweden Buyer must notify Parent in writing in reasonable detail, of the nature
of such Buyer Claim including an estimate (on a without prejudice basis) of the
amount of such Buyer Claim.  Notwithstanding any provision to the contrary in
this Stock Purchase Agreement, Sweden Seller shall not have any indemnification
obligations under this Section 10.2 or otherwise under this Stock Purchase
Agreement.
 
10.3        Limitations on Indemnification by Parent
 
Notwithstanding any provision to the contrary in this Stock Purchase Agreement:


(a)           Buyer Indemnitees shall be limited to only one recovery on account
of any single Loss in respect of the indemnification provisions of Section 10.2
and the covenants of Section 6.2(a), even though such Loss may have resulted
from the breach of more than one of the representations and warranties or
covenants or agreements made by Parent or Sweden Seller in this Stock Purchase
Agreement;
 
(b)           the indemnification obligations provided by Section 10.2(a) shall
be subject to the following limitations:
 
(i)           no Buyer Indemnitee shall be entitled to indemnification for
Losses that do not in each individual instance exceed $50,000 incurred by it;
 
(ii)          no Buyer Indemnitee shall be entitled to indemnification for
individual Losses unless and until all Losses exceed, on a cumulative basis,
$9,000,000 (the “Basket Amount”), and from and after such time as the total
amount of Losses under Section 10.2(a) exceeds the Basket Amount, Parent shall
be liable only for the amount that exceeds the Basket Amount;
 
(iii)         Parent’s aggregate Liability shall not exceed $225,000,000 (the
“Cap”),
 
Stock Purchase Agreement
 
88

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
provided, however, that the limitations set forth in this Section 10.3(b) shall
not apply to any Loss based on any breach of the Specified Representations;
 
(c)           Parent’s aggregate liability under Section 6.2(a) shall not exceed
an amount equal to the Purchase Price;
 
(d)           Parent’s aggregate liability under Section 10.2(d) shall not
exceed $405,000,000;
 
(e)           no Buyer Indemnitee shall be entitled to indemnification for any
Loss (except in the case of any claim pursuant to the covenants in
Section 6.2(a), to which the provisions of Section 6.2(a) shall apply) to the
extent that a reserve, provision or accrual for such Loss has been taken into
account in determining the Net Working Capital and reduces Net Working Capital,
or has been taken into account in determining Net External Indebtedness and
increases Net External Indebtedness;
 
(f)           for the purposes of determining whether the limitations set forth
in Section 10.3(b)(iii), Section 10.3(c), or Section 10.3(d) (as applicable)
have been reached or exceeded, no account shall be taken of any amounts paid or
payable pursuant to Section 12.6(d)(iii) to the extent that such amount was paid
or payable or was increased solely as a result of Parent rather than Sweden
Seller being the payor of such Indemnity Payment, provided, however, that this
Section 10.3(f) shall not be applicable if Sweden Buyer fails to be organized
under the Law of Sweden after Closing.
 
10.4        Indemnification by U.S. Buyer, Sweden Buyer
 
Subject to the terms and conditions of this Stock Purchase Agreement, including
the terms and conditions of this Article 10, after the Closing Date, U.S. Buyer
and Sweden Buyer shall indemnify and hold harmless each member of Parent Group
and their respective direct or indirect stockholders, members, managers,
officers, directors, employees, agents, successors and assigns (each, a “Parent
Indemnitee”) from and against, and pay and reimburse each Parent Indemnitee for
any Losses imposed on, sustained or suffered by any Parent Indemnitee, whether
in respect of Third Party Claims or claims between the Parties resulting from,
arising out of, or incurred or suffered by any Parent Indemnitee in connection
with, or otherwise with respect to:
 
(a)           the breach of any representation and warranty of U.S. Buyer or
Sweden Buyer made in Article 4 of this Stock Purchase Agreement or contained in
the certificate furnished to Parent pursuant to Section 7.5; and
 
(b)           a breach of any covenant or agreement of U.S. Buyer or Sweden
Buyer set forth in this Stock Purchase Agreement (other than Section 6.2(b), to
which the provisions of Section 6.2(b) shall apply),
 
provided that, in each case, Parent makes a written claim for indemnification
against U.S. Buyer or Sweden Buyer within the applicable survival period
specified in Section 10.1; and provided, further, that  to make a claim for
indemnification under this Section 10.4 (a “Seller Claim”) other than with
respect to a Third Party Claim to which the provisions of Section 10.7 shall
apply and other than, for the avoidance of doubt, in the case of a Tax Claim
pursuant to Section 6.2, to which the provisions of Section 6.5 shall apply,
Parent must notify Buyers in writing in reasonable detail, of the nature of such
Seller Claim including an estimate (on a without prejudice basis) of the amount
of such Seller Claim.
 
Stock Purchase Agreement
 
89

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
10.5        Limitations on Indemnification by U.S. Buyer, Sweden Buyer
 
Notwithstanding any provision to the contrary in this Stock Purchase Agreement:
 
(a)           Parent Indemnitees shall be limited to only one recovery on
account of any single Loss in respect of the indemnification provisions of
Section 10.4 and the covenants of Section 6.2(b), even though such Loss may have
resulted from the breach of more than one of the representations and warranties
or covenants or agreements made by U.S. Buyer or Sweden Buyer in this Stock
Purchase Agreement;
 
(b)           the indemnification obligations of Section 10.4(a) shall be
subject to the following limitations:
 
(i)           no Parent Indemnitee shall be entitled to indemnification for
Losses that do not in each individual instance exceed $50,000 incurred by it;
 
(ii)          no Parent Indemnitee shall be entitled to indemnification for
individual Losses unless and until all Losses exceed, on a cumulative basis, the
Basket Amount, and from and after such time as the total amount of Losses
exceeds the Basket Amount, U.S. Buyer and Sweden Buyer shall be liable only for
the amount which exceeds the Basket Amount; and
 
(iii)         U.S. Buyer’s and Sweden Buyer’s aggregate Liability shall not
exceed the Cap,
 
provided, however, that the limitations set forth in this Section 10.5(b) shall
not apply to any Loss based on any breach of the Specified Representations; and


(c)           U.S. Buyer’s and Sweden Buyer’s aggregate liability under Section
6.2(b) shall not exceed an amount equal to the Purchase Price.
 
10.6        Effect of Investigation; Waiver; No Target Company or Company
Subsidiary Liability
 
(a)           The right to indemnification, payment in respect of Losses or
other remedy based on the representations and warranties, covenants or
agreements pursuant to any provision of this Stock Purchase Agreement will not
be affected by any investigation conducted with respect to, or any Knowledge of
Buyer or Parent acquired (or capable of being acquired), at any time, whether
before or after the execution and delivery of this Stock Purchase Agreement or
the Closing Date, with respect to the accuracy or inaccuracy of or compliance
with, any such representation and warranty, covenant or agreement.
 
(b)           The waiver of any condition based on the accuracy of any
representation and warranty or on the performance or compliance with any
covenant or agreement will not affect the right to indemnification, payment in
respect of Losses or other remedy based on such representations and warranties,
covenants or agreements.  Representations and warranties, covenants and
agreements shall not be affected or deemed waived by reason of the fact that the
Party seeking indemnification, payment in respect of Losses or other remedy knew
or should have known that any representation and warranty might be inaccurate or
that there was a failure to comply by the Party from whom recovery is sought
with any covenant or agreement.
 
Stock Purchase Agreement
 
90

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(c)           Except as set forth on Schedule K, Parent and Sweden Seller
acknowledge and agree that, upon and following the Closing, neither the Target
Companies nor any Company Subsidiary shall have any liability or obligation to
indemnify, save or hold harmless or otherwise pay, reimburse or make Parent or
Sweden Seller whole for or on account of any indemnification claims made by any
Buyer Indemnitee under this Article 10 and neither Parent nor Sweden Seller
shall have any right of contribution against the Target Companies or any Company
Subsidiary with respect to any such indemnification claim.
 
10.7        Third Party Claims
 
In the event that a Buyer Indemnitee or Parent Indemnitee receives notice of a
Claim by a third party in respect of which indemnification may be sought under
this Article 10, including in respect of penalties, fines and assessments of a
Governmental Entity, and including Environmental Proceedings (“Third Party
Claims”), the following shall apply:
 
(a)           The Person seeking indemnification with respect to such Third
Party Claim pursuant to Section 10.2 or Section 10.4 (the “Indemnified Party”)
shall give notice within 30 Business Days (or earlier, if an earlier response
shall be required in any proceedings related to a Third Party Claim) after
receipt by the Indemnified Party of written notice of the Third Party Claim,
including a response to an application for a temporary restraining order,
preliminary injunction or other immediate or emergency relief, to the Party from
whom indemnification is sought (the “Indemnifying Party”) of the assertion of
such Third Party Claim.  Such notice shall provide reasonable detail (to the
extent available) as to the nature of the Third Party Claim and if practicable
on a without prejudice basis, an estimate of the amount of such Third Party
Claim, and shall include copies of any notices and documents that are then in
the Indemnified Party’s possession and which relate to the Third Party Claim.
The Indemnified Party’s failure to notify the Indemnifying Party in accordance
with the provisions of this Section 10.7(a) shall not result in the forfeit of
any rights or claims to indemnification under this Stock Purchase Agreement with
respect to such Third Party Claim or any subsequent claims relating thereto or
arising in connection therewith unless, and only to the extent that, the
Indemnifying Party is actually materially prejudiced by such failure.
 
(b)           Subject to Section 10.7(c), the Indemnifying Party shall have the
right, upon notice to the Indemnified Party within 30 Business Days (or less if
the nature of the Third Party Claim requires) from the date on which the
Indemnifying Party received notice of the Third Party Claim, to notify the
Indemnified Party of the Indemnifying Party’s election to investigate, contest,
defend (including the right to retain counsel reasonably acceptable to the
Indemnified Party of its own choosing and to control the defense of the Third
Party Claim) the Third Party Claim and, subject to Section 10.7(e) and Section
10.7(f), may, at any time after such notification to the Indemnified Party,
settle the Third Party Claim.
 
(c)           The Indemnifying Party will not be entitled to assume,
investigate, contest, defend or settle a Third Party Claim if the Third Party
Claim:
 
(i)           relates to or arises in connection with any criminal proceeding,
action, indictment or investigation in which the Indemnified Party is a named
defendant; or
 
(ii)           the Third Party Claim would give rise to Losses which comprise
less than 50 percent of the total value of the claim giving rise to the Third
Party Claim indemnifiable by the Indemnifying Party pursuant to Section 10.2(a)
or Section 10.4(a).
 
Stock Purchase Agreement
 
91

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(d)           If the Indemnifying Party chooses to defend a Third Party Claim in
accordance with Section 10.7(b):
 
(i)           the Indemnifying Party shall be deemed to have acknowledged that
such Third Party Claim is within the scope of its indemnity obligation hereunder
and shall hold the Indemnified Party harmless from and against the full amount
of any Losses resulting therefrom (subject to the other provisions of this Stock
Purchase Agreement, including this Article 10);
 
(ii)          the Indemnified Party shall have the right to be represented by
counsel and accountants, at its own expense, and shall be kept reasonably
informed by the Indemnifying Party as to such Third Party Claim, whether or not
the Indemnified Party is represented by its own counsel;
 
(iii)         the Indemnifying Party shall conduct the defense or prosecution of
such Third Party Claim in good faith; and
 
(iv)         the Indemnified Party shall allow the Indemnifying Party and its
advisors (A) to investigate on a reasonable basis the matters or circumstances
alleged to have given rise to the Third Party Claim, (B) to have reasonable
access to, and copies of, any books, records, documents or other information
relating to the matters or circumstances alleged to have given rise to the Third
Party Claim and in the possession of the Indemnified Party and (C) to have
reasonable access to all employees having responsibility for matters or
circumstances alleged to have given rise to the Third Party Claim; provided,
however, that any such books, records, documents or other information that are
made available hereunder shall be held in strict confidence by the Indemnifying
Party.
 
(e)           In the event that the Indemnifying Party fails to elect, or is not
permitted, to assume the defense or prosecution of such Third Party Claim, or
the Indemnifying Party fails to reasonably defend or prosecute such Third Party
Claim in good faith, in accordance with this Section 10.7:
 
(i)           the Indemnified Party shall have the right, with counsel of its
choice, to investigate, contest, defend and control (including, subject to
Section 10.7(f), settle) the Third Party Claim at the sole cost and expense of
the Indemnifying Party;
 
(ii)           the Indemnified Party shall conduct the defense or prosecution of
the Third Party Claim in good faith and the Indemnifying Party will provide
reasonable cooperation in the defense or prosecution of any such Third Party
Claim; and
 
(iii)           the Indemnified Party shall have no obligation to assume the
defense or prosecution of a Third Party Claim.
 
(f)           Neither the Indemnifying Party nor the Indemnified Party, as the
case may be, shall enter into any settlement, compromise, consent to the entry
of an Order in respect of or otherwise discharge any Third Party Claim without
the prior written consent of the Indemnified Party or the Indemnifying Party,
respectively, which consent will not be unreasonably withheld, conditioned or
delayed, provided that the consent of the Indemnified Party shall not be
required if all of the following conditions are met: (A) the terms of the Order
or proposed settlement include as an unconditional term thereof the giving to
the Indemnified Party by the third party of a release of the Indemnified Party
from all liability in respect of such Third Party Claim, (B) there is no finding
or admission of any violation of Law by the Indemnified
 
Stock Purchase Agreement
 
92

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Party (or any of its Affiliates) or any violation of the rights of any Person,
(C) the settlement would not adversely effect any other claim of a similar
nature that may be made against the Indemnified Party (or any of its Affiliate)
and (D) the sole form of relief is monetary damages that are paid in full by the
Indemnifying Party.
 
(g)           With respect to a Third Party Claim, after a final Order, which is
not subject to appeal or with respect to which the time for appeal has expired,
shall have been issued by a court, arbitral tribunal, administrative agency or
other applicable Governmental Entity of competent jurisdiction, or a settlement
shall have been consummated in accordance with this Article 10, or the Parties
shall have arrived at a mutually-binding agreement with respect to any such
Third Party Claim, the Indemnified Party shall give prompt notice to the
Indemnifying Party of the amounts due and owing by the Indemnifying Party with
respect to such matter, and the Indemnifying Party shall pay all of the amounts
so owing in accordance with the provisions of Section 10.10.
 
(h)           The provisions of this Section 10.7 shall not apply with respect
to a Tax Claim which shall be governed by the applicable provisions of Section
6.4 or Section 6.5, as the case may be, provided, however, that the provisions
of this Section 10.7 will apply to Tax Claims described in Section 6.2(a)(iv) or
Section 3.12(k). The provisions of this Section 10.7 will not apply to any Tax
matter covered by Section 6.3.
 
(i)            Each of the Parties agrees to render to each other such
assistance as it may reasonably be required of the other in order to facilitate
the proper and adequate defense of a Third Party Claim.
 
10.8        Environmental Claims
 
(a)           No Buyer Indemnitee shall be entitled to indemnification under
Section 10.2(d) to the extent that any Losses result from or are increased as a
consequence of:
 
(i)           a material change of use of any Site or any part of such property
after the Closing Date, except to the extent reasonably necessary for or related
to the Business, provided that the Buyer Indemnitee procures that reasonable
steps are taken to avoid, minimize and mitigate the relevant potential Losses;
 
(ii)           any material development, construction or demolition (excluding
routine maintenance) in relation to any Site after the Closing Date, except to
the extent reasonably necessary for or related to the Business, provided that
the Buyer Indemnitee procures that reasonable steps are taken to avoid, minimize
and mitigate the relevant potential Losses;
 
(iii)           any sale of any Site or any part thereof or the expiration of
any leases in relation to such Site, except where any such sale or lease
expiration will not give rise to any obligations under Environmental Law for
investigative works to be undertaken in relation to that Site related to the
potential presence of Hazardous Materials, and:
 
(A)           the sale is to any member of the Buyer Group; or
 
(B)           the lease is held over, continued, extended or renewed (whether by
statute, agreement or otherwise) or replaced by a new lease to the same tenant
or any other member of the Buyer Group; or
 
Stock Purchase Agreement
 
93

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(C)           the successor in title or successor in interest of that Site
agrees in writing with Parent or Sweden Seller (as relevant) to prevent any of
the matters listed in the subparagraphs of Section 10.8(a) from occurring and to
be subject to the terms of this Section 10.8 as if it were “Buyers” under this
Stock Purchase Agreement;
 
(iv)           any action by any member of Buyer Group which causes or
exacerbates contamination of soil and groundwater by Hazardous Materials at, or,
under or migrating from any Sites after the Closing Date, except any action
which:
 
(A)          a member of Buyer Group did not know, nor ought reasonably to have
known, would cause or exacerbate such contamination;
 
(B)           is necessary to  comply with the express written requirements of a
formal Order issued by a Governmental Entity under Environmental Law; or
 
(C)           is necessary to deal with the immediate cause of an Environmental
Emergency;
 
(v)           the undertaking, authorizing, initiation or procuring of any
intrusive investigations at or in respect of any Sites by any member of Buyer
Group without the prior written consent (not to be unreasonably withheld or
delayed) of Parent, except where such investigations:
 
(A)           are required by Environmental Law, any Material Environmental
Permit, or court Order, or required to renew a Material Environmental Permit; or
 
(B)           are reasonably necessary to respond to an Environmental Emergency;
or
 
(C)           which are the minimum necessary for the purposes of development,
maintenance or engineering works at any Site, provided that the Buyer Indemnitee
can demonstrate that such investigations are genuinely required and that no part
of its intention was or is to procure information with a view to making a claim
under Section 10.2; or
 
(D)           which are necessary to monitor known contamination for the purpose
of preventing the occurrence of an Environmental Emergency, where such
monitoring would be carried out by a reasonable and prudent operator in the
Buyer Indemnitee’s position, acting with regard to relevant local Environmental
Laws but without regard to recourse under Section 10.2;
 
(vi)           any act or omission of a member of Buyer Group that is unlawful
under Environmental Law;
 
(vii)           any Works for the purposes of preventing, containing,
ameliorating or remediating any contamination of soil and groundwater by
Hazardous Materials at, on, under or migrating from any Sites which go beyond
the Works reasonably necessary to achieve the minimum standards that are
required under Environmental Law or to address the immediate cause and control
the immediate effects of an Environmental Emergency;
 
(viii)           the disclosure of information (or the authorization of such
disclosure) by any member of Buyer Group concerning contamination or presence of
Hazardous Materials to any
 
Stock Purchase Agreement
 
94

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Governmental Entity or any third party without the prior written consent (not to
be unreasonably withheld or delayed) of Parent, except where such disclosure is:
 
(A)           required by Environmental Law, any Material Environmental Permit,
or court Order, or required to renew a Material Environmental Permit; or
 
(B)           reasonably necessary to respond to an  Environmental Emergency; or
 
(C)           between members of the Buyer Group and their professional advisers
(provided that such members and advisers are placed under an obligation to
maintain the confidentiality of such information); or
 
(ix)          the passing of, or any change in, or entry into force of, after
the Closing Date, any Law of any Governmental Entity or the requirements of any
environmental Permit obtained after the date of this Stock Purchase Agreement,
or any change after the date of this Stock Purchase Agreement of any generally
accepted judicial interpretation of Environmental Law.
 
(b)           At its sole discretion and having notified Buyer in writing,
Parent may assume conduct of any Works relevant to any matter to which Section
10.2(d) may apply, and Buyers shall take such reasonable steps as Parent may
reasonably require to enable such assumption by Parent.
 
(c)           In the event Parent assumes conduct of any Works, Parent shall
(subject to appropriate arrangements to maintain confidentiality and privilege):
 
(i)           use commercially reasonable efforts to reduce any Indemnified
Environmental Losses;
 
(ii)          consult in advance with Buyers in relation to such Works;
 
(iii)         promptly provide regular reports to Buyers regarding the progress
of such Works;
 
(iv)         permit Buyers to attend any relevant hearing, site visit or meeting
with any third party, including any Governmental Entity, in relation to such
Works;
 
(v)          permit Buyers to be involved in discussion with the relevant
consultants or contractors concerning the scope, nature and extent of any Works
to be carried out and to attend any meetings with those consultants or
contractors;
 
(vi)         comply with all reasonable requests of Buyers in relation to such
Works (provided that if any such requests would increase the cost of the Works,
Parent need not comply with such requests unless the Buyer agrees in writing to
be liable for any such increase in cost), including any requests for the
provision of copies of correspondence or documents held by Parent which are
material to the Works (except to the extent that such material is legally
privileged or disclosure would be prohibited by Environmental Law or the rules
or Orders of a court); and
 
Stock Purchase Agreement
 
95

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(vii)        not make any admission of liability or agree any settlement in
relation to such Works without prior consultation with Buyers.
 
(d)           In the event Parent assumes conduct of any Works, Buyers shall, in
relation to any such Works, cooperate with Parent, including providing to Parent
all relevant information and access to personnel, premises, chattels, documents
and records as Parent may reasonably request.
 
(e)           In the event Parent assumes conduct of any Works, Parent must make
all reasonable efforts to avoid adverse effects on the carrying on of the
business of the Buyers (including the Business), including business
interruption.
 
(f)           Unless and until Parent elects to assume conduct of any Works in
accordance with this Section 10.8, the provisions in Sections 10.8(c) and
Section 10.8(e) shall apply to Buyers as if the word “Parent” were replaced in
such provisions with the word “Buyers” and the word “Buyers” were replaced with
the word “Parent.”
 
10.9        Adjustment of Losses
 
The amount of any Loss for which indemnification is provided under this Article
10 or Section 6.2 shall be net of (a) any amounts recovered by the Indemnified
Party pursuant to any indemnification by, or indemnification agreement with, any
third party, and, (b) any insurance proceeds and all other cash receipts or
sources of reimbursement actually paid to the Indemnified Party or any of its
Affiliates in connection with the facts giving rise to the right of
indemnification (net of any increase in premium payable by an Indemnified Party
under any such insurance due to any such Loss).  If, other than in the case of a
claim pursuant to the covenants in Section 6.2(a), to which the provisions of
Section 6.2(e) shall apply, the Indemnified Party receives any Relief or other
Tax benefit attributable to such Loss, an amount equal to the decrease in Tax
attributable to such Relief or other Tax benefit (net of any Tax payable on the
amount received or that would have been payable but for the use of set off of
any Relief) shall reduce the amount of Loss for which indemnification is
provided or, if indemnification has already been provided, the Indemnified Party
shall pay the Indemnifying Party such amount promptly following the date on
which such Relief or other Tax benefit results in a decrease in liability to
Tax.  If at any time an Indemnified Party recovers from a third party in respect
of a Loss subject to indemnification hereunder after payment has been made by
the Indemnifying Party in full discharge of the liability giving rise to such
payment, then the Indemnified Party shall reimburse the Indemnifying Party for
amounts the Indemnifying Party has paid to the Indemnified Party in respect of
such Loss to the extent the aggregate amounts received by the Indemnified Party
from such third party (less any Tax suffered thereon, except to the extent that
the payment made by the Indemnified Party to the Indemnifying Party pursuant to
this sentence of Section 10.9 (the “Third Party Refund Payment”) results in a
decrease in liability to Tax of the Indemnified Party which would not have
arisen but for the making of the Third Party Refund Payment. For the avoidance
of doubt, where the Third Party Refund Payment results in the cancellation or
reduction of the Tax which would otherwise be suffered on the payment received
by the Indemnified Party from the relevant third party, such cancellation or
reduction shall be a decrease in liability to Tax of the Indemnified Party for
the purposes of the previous sentence) and amounts received by the Indemnified
Party from the Indemnifying Party (less any Tax suffered on that payment) in
respect of such Loss exceed the amount of such Loss for which the Indemnifying
Party is responsible under this Article 10.
 
Stock Purchase Agreement
 
96

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
10.10      Payments
 
Indemnification shall be payable pursuant to Section 6.2(a), Section 6.2(b),
Section 10.2 and Section 10.4, upon the resolution of such claim for
indemnification by mutual Agreement between Parent and Sweden Buyer or the
issuance of a final Order, which is not subject to appeal or with respect to
which the time for appeal has expired, by a court having jurisdiction over the
Parties and the subject matter of such claim for indemnification, or within ten
Business Days of the issuance of a final arbitral award, unless within such ten
Business Day period a judicial proceeding to confirm or vacate such award is
filed, and in such event within ten Business Days of the issuance of a final
Order of a court, administrative agency or other applicable Governmental Entity
of competent jurisdiction in such proceeding that is not subject to appeal,
provided that in respect of any Third Party Claim the defense of which was
assumed by the Indemnifying Party any payment will be made directly by the
Indemnifying Party, on behalf of the Indemnified Party, in accordance with any
settlement Agreement or final Order or award in connection with such Third Party
Claim.
 
10.11      Treatment of Payments
 
All payments made by Parent to U.S. Buyer or Sweden Buyer for breach of any
warranty or pursuant to any indemnity or covenant to pay (including pursuant to
this Article 10 or Section 6.2 and Section 6.3) shall be treated as adjustments
to the Purchase Price, unless such treatment is inconsistent with Law.  Except
as otherwise provided in Section 6.2(a)(v) with respect to certain Deemed Tax
Liabilities and except pursuant to any breach of the warranty set out in
Section 3.12(v) or the covenants set out in Section 6.6, no Buyer Indemnitee
shall be indemnified or reimbursed for any reduction of, or utilization of, any
net operating loss carry forward, tax credit carry forward or similar Tax
attribute or any Tax liability attributable to such reduction or utilization.
 
10.12      Mitigation; Exclusive Remedy
 
(a)           Each applicable Indemnified Party shall take all commercially
reasonable steps to mitigate any amounts payable with respect to Losses such
Indemnified Party may incur with respect to any circumstances giving rise to a
claim for indemnification under Section 6.2(a)(iv), Section 6.3, Section 10.2
(including any amounts payable pursuant to Section 12.6) or Section 10.4
(including any amounts payable pursuant to Section 12.6); provided that this
Section 10.12 shall not obligate any Indemnified Party to take commercially
reasonable steps to mitigate any Losses such Indemnified Party may incur with
respect to any circumstances giving rise to a claim pursuant to Section 6.2
other than a Claim described in Section 6.2(a)(iv).  In the event that any such
Indemnified Party fails to take such commercially reasonable steps to mitigate
any Losses, then, notwithstanding any provision to the contrary in this Stock
Purchase Agreement, such Indemnifying Party shall not be required to indemnify
any Person for any Loss that would reasonably be expected to have been avoided
if such Indemnified Party had taken such steps, provided that nothing in this
Section 10.12(a) shall oblige an Indemnified Party to take any action which
would be unduly onerous or materially prejudicial to it or its business
(including the Business) and the application of this Section 10.12(a) shall not
cause an Indemnified Party to suffer as a result of failure to take such unduly
onerous or materially prejudicial action.
 
(b)           Except as set forth in Section 6.10 and Section 6.15, the
provisions set forth in this Article 10, as well as Section 6.2, Section 6.3,
Section 6.4, Section 6.5, Section 6.6 and Section 12.13, constitute the
exclusive remedy, following Closing, of Parent, Sweden Seller, U.S. Buyer and
Sweden Buyer with respect to this Stock Purchase Agreement, including for any
breach, or alleged breach, of any representation and warranty or covenant or
agreement in this Stock Purchase Agreement, provided,
 
Stock Purchase Agreement
 
97

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
however, that nothing in this Section 10.12(b) shall limit the right of any
Party to seek specific performance or injunctive relief, pursuant to Section
12.13 or otherwise, in connection with any breach, or an alleged or threatened
breach, by another Party of its obligations under this Stock Purchase Agreement,
whether before or following Closing, and, provided, further, that each Party
acknowledges and agrees that in no event shall either Party or any of its
Affiliates, directors, officers, employees, or representatives be liable to
indemnify, reimburse or covenant to pay the other Party in any respect pursuant
to this Stock Purchase Agreement, except (i) as provided for in this Article 10
and Section 6.2, Section 6.3, Section 6.4, Section 6.5, Section 6.6, Section
6.10 and Section 6.15 or (ii) in the case of actual fraud or willful misconduct,
where the Party against whom such actual fraud or willful misconduct was
committed shall have all rights and remedies available under this Stock Purchase
Agreement and at Law, in equity or otherwise against the Party that committed
such actual fraud or willful misconduct. The foregoing shall not limit the
rights of the Parties under Section 12.5 or Section 12.19.
 
11.    TERMINATION
 
11.1        Termination
 
This Stock Purchase Agreement may be terminated and the transactions
contemplated by this Stock Purchase Agreement abandoned at any time before
Closing:
 
(a)           by the mutual written consent of the Parties;
 
(b)           upon written notice by U.S. Buyer or Sweden Buyer at any time,
provided that each of U.S. Buyer and Sweden Buyer is not then in material breach
of any representation and warranty or covenant or agreement under this Stock
Purchase Agreement, if there shall have been a breach of any representation and
warranty made in this Stock Purchase Agreement by Parent or Sweden Seller or a
breach or failure to perform in any respect any covenant or agreement contained
in this Stock Purchase Agreement by Parent or Sweden Seller, and such breach or
failure to perform prevents a condition in Article 8 from being satisfied and
has not been cured within 90 days following delivery of written notice thereof
to Parent and Sweden Seller;
 
(c)           upon written notice by Parent or Sweden Seller at any time,
provided that each of Parent and Sweden Seller is not then in material breach of
any representation and warranty or covenant or agreement under this Stock
Purchase Agreement, if there shall have been a breach of any representation and
warranty made in this Stock Purchase Agreement by U.S. Buyer or Sweden Buyer or
a breach or failure to perform in any respect any covenant or agreement
contained in this Stock Purchase Agreement by U.S. Buyer or Sweden Buyer, and
such breach or failure to perform prevents a condition in Article 7 from being
satisfied and has not been cured within 90 days following delivery of written
notice thereof to U.S. Buyer and Sweden Buyer;
 
(d)           upon written notice by U.S. Buyer or Sweden Buyer if a Company
Material Adverse Effect shall have occurred and be continuing (or would
reasonably be expected to occur and continue) which has not been cured within 90
days following delivery of written notice thereof to Parent and Sweden Seller;
 
(e)           upon written notice by Parent or Sweden Seller, on the one hand,
or by U.S. Buyer or Sweden Buyer, on the other hand, in the event that any
Governmental Entity shall have issued an Order or taken any other action
preventing or prohibiting Closing and such Order or other action shall have
 
Stock Purchase Agreement
 
98

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
become final without possibility of appeal; provided, however, that the Party so
requesting termination shall have (i) used its commercially reasonable efforts
to resist, resolve, annul, quash or lift such Order and (ii) complied with such
requesting Party’s obligations under Section 5.1;
 
(f)           upon written notice by Parent and Sweden Seller, on the one hand,
or by U.S. Buyer and Sweden Buyer, on the other hand, if Closing has not
occurred on or before the date that is nine months after the date of this Stock
Purchase Agreement (the “Outside Date”), unless the Closing shall not have
occurred due to the failure of the Party so requesting termination, or of its
Affiliates, to perform or comply with any of the obligations, covenants,
agreements or conditions of the Stock Purchase Agreement to be performed or
complied with by it prior to Closing; or
 
(g)           upon written notice by Parent and Sweden Seller if all of the
conditions in Article 8 have been satisfied (other than those conditions which
are satisfied by action taken at Closing) and Buyers fail to pay the full amount
of the Net Initial Purchase Price pursuant to Section 9.2(a) on the date which
would otherwise be the Closing Date as contemplated by this Stock Purchase
Agreement.
 
11.2           Effect of Termination
 
(a)           In the event that this Stock Purchase Agreement is terminated as
provided in Section 11.1, this Stock Purchase Agreement shall forthwith become
null and void and none of the Parties shall have any Liability hereunder or with
respect to the transactions contemplated by this Stock Purchase Agreement,
except that (i) the rights and obligations of the Parties and their Affiliates
provided in the Confidentiality Agreement, the Escrow Agreement and the
provisions of Article 1, Section 6.25, Section 6.34, Section 6.35, this Section
11.2 and Article 12 shall not be extinguished but shall survive such termination
and shall remain in full force and effect and (ii) nothing in this Section 11.2
shall be deemed to release or relieve any Party from any Liability for fraud or
any material and intentional breach of any representation and warranty or
covenant or agreement of this Stock Purchase Agreement.  For the avoidance of
doubt, the Parties shall have any and all remedies to enforce such surviving
obligations as provided for at Law or in equity, including specific performance.
 
(b)           In the event that this Stock Purchase Agreement is terminated:
 
(i)           by Parent or Sweden Seller as provided in Section 11.1(c),
provided that, for purposes of this Section 11.2(b)(i), the 90 day cure period
referenced in Section 11.1(c) shall be deemed to be the earlier of the
expiration of such 90 day cure period and the Outside Date; or
 
(ii)          by any Party as provided in Section 11.1(e) if the Governmental
Entity issuing an Order or taking other action preventing or prohibiting Closing
is a Chinese Governmental Entity;
 
(iii)         by any Party as provided in Section 11.1(f) if all the conditions
in Article 8 have been satisfied (other than those conditions which are
satisfied by action taken at Closing) except for (A) the condition set forth in
Section 8.2 to the extent such condition has not been satisfied because of a
failure to receive any Buyer Governmental Approvals or Governmental Approvals
required to be received from a Chinese Governmental Entity, or (B) the condition
set forth in Section 8.5 to the extent such condition has not been satisfied
because of the issuance of any Law or other legal restraint or prohibition by a
Chinese Governmental Entity; or
 
Stock Purchase Agreement
 
99

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(iv)         by Parent and Sweden Seller as provided in Section 11.1(g),
 
then, in each case, Parent shall receive the Goodwill Deposit (together with any
interest accrued thereon) and Parent shall, and Sweden Buyer shall cause Beijing
Holdco to, promptly execute and deliver to Escrow Agent, in accordance with the
terms of the Escrow Agreement, a joint instruction to immediately release the
Goodwill Deposit (together with any interest accrued thereon) to Parent by wire
transfer of immediately available funds.
 
(c)           In the event that this Stock Purchase Agreement is terminated
pursuant to Section 11.1(a), Section 11.1(b), Section 11.1(d), Section 11.1(e)
(except under the circumstances described in Section 11.2(b)(ii)) or Section
11.1(f) (except under the circumstances described in Section 11.2(b)(iii)), then
Sweden Buyer shall receive the Goodwill Deposit (together with any interest
accrued thereon) and Parent shall, and Sweden Buyer shall cause Beijing Holdco
to, promptly execute and deliver to Escrow Agent in accordance with the terms of
the Escrow Agreement a joint instruction to immediately release the Goodwill
Deposit to Sweden Buyer by wire transfer of immediately available funds.
 
12.     MISCELLANEOUS
 
12.1        Notices
 
(a)           All notices, demands, requests and other communications to any
Party as set forth in, or in any way relating to the subject matter of this
Stock Purchase Agreement, must be in legible writing in the English language
delivered by personal delivery, facsimile, email transmission or prepaid
overnight courier using an internationally recognized courier service and shall
be effective upon receipt, which shall be deemed to have occurred:
 
(i)           at the time and date of personal delivery;
 
(ii)          if sent by facsimile or email transmission, at the time and on the
date indicated on a confirmation of successful transmission page relating to
such facsimile transmission or at the time and on the date of such email
transmission;
 
(iii)         at the time and on the date of delivery if delivered by courier as
confirmed in the records of such courier service; or
 
(iv)         at such time and date as delivery by personal delivery or courier
is refused by the addressee upon presentation,
 
in each case provided that if such receipt occurred on a non-Business Day or
after 5.00 p.m. local time in the place of receipt on a Business Day, then
notice shall be deemed to have been received at the start of the next following
Business Day and provided, further, that where any notice, demand, request or
other communication is provided by any Party by email in accordance with this
Section 12.1, such Party shall also provide a copy of such notice, demand,
request or other communication by using one of the other methods set out in this
Section 12.1.
 
Stock Purchase Agreement
 
100

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(b)           All such notices, demands, requests and other communications shall
be addressed as follows, or to such other address, number or email address as a
Party may designate:
 
if to Parent or Sweden Seller:
 
Ford Motor Company
One American Road - Suite 1134
Dearborn, Michigan  48126-2798
United States
Facsimile: +1.313.248.8713
Email: psherry@ford.com
Attention: Corporate Secretary


with a copy (which shall not constitute notice) to:
 
Hogan & Hartson LLP
555 Thirteenth Street, NW
Washington, D.C. 20004
United States
Facsimile: +1.202.637.5910
Email: wjcurtin@hhlaw.com
Attention: William J. Curtin, III, Esq.


if to U.S. Buyer or Sweden Buyer:
 
Geely Sweden AB
c/o. Zhejiang Geely Holding Co., Ltd
No 1760, Jiangling Road,
Hangzhou, PRC
Facsimile:          +86 571 2811 6078
Email:                 shenh@geely.com
Attention:         Mr. Shen Hui


with a copy (which shall not constitute notice) to:
 
Freshfields Bruckhaus Deringer LLP
65 Fleet Street
London EC4Y 1HS
England
Facsimile:          +44 20 7832 7001
Email:                 christopher.bown@freshfields.com
Attention:         Christopher Bown


12.2        Amendment
 
Any provision of this Stock Purchase Agreement may be amended only if such
amendment is in writing and executed and delivered by all of the Parties;
provided, however, that following any assignment by Sweden Seller pursuant to
Section 12.4(a), any provision of this Stock Purchase Agreement may be amended
only if such amendment is in writing and executed and delivered by Parent,
 
Stock Purchase Agreement
 
101

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
U.S. Buyer and Sweden Buyer.  Any amendment to this Stock Purchase Agreement
shall be in the English language.
 
12.3        Waivers
 
(a)           Any provision of this Stock Purchase Agreement may be waived only
if such waiver is in writing and executed and delivered by the Party against
whom enforcement of the waiver is sought, and such writing expressly references
the provision of this Stock Purchase Agreement that is waived.
 
(b)           No failure or delay by any Party in exercising any right, power or
privilege under this Stock Purchase Agreement shall operate as a waiver of any
such right, power or privilege nor shall any single or partial exercise of any
such right, power or privilege preclude any other or further exercise of the
same right, power or privilege or the exercise of any other right, power or
privilege.
 
(c)           No waiver by any Party to this Stock Purchase Agreement of any
breach of any representation and warranty or covenant or agreement hereunder or
any failure or delay in exercising any right, power or privilege by any Party to
this Stock Purchase Agreement with respect to any representation and warranty or
covenant or agreement hereunder, in each case whether intentional or not, will
be deemed to extend to any independent breach of any such representation and
warranty or covenant or agreement hereunder or affect in any way any rights
arising by virtue of any such breach.
 
12.4        Successors and Assigns
 
(a)           Following Closing, Sweden Seller shall have the right at any time
to assign its rights and obligations under this Stock Purchase Agreement to
Parent, provided that Parent shall execute and deliver to Buyers an assignment
and assumption agreement substantially in the form attached to this Stock
Purchase Agreement as Exhibit III and provided, further, that no such assignment
shall make greater, enlarge, alter, modify or otherwise change any obligation or
Liability of Buyers under this Stock Purchase Agreement or to any member of
Parent Group or Parent Indemnitee.  The Parties acknowledge and agree that upon
such assignment by Sweden Seller, notwithstanding any provision to the contrary
in this Stock Purchase Agreement, Sweden Seller shall have no Liabilities of any
nature whatsoever, whether current, accrued or contingent, under this Stock
Purchase Agreement.
 
(b)           Following Closing, each of Sweden Buyer and U.S. Buyer shall have
the right at any time to assign its rights and obligations under this Stock
Purchase Agreement to any member of Buyer Group, provided that no such
assignment shall relieve Sweden Buyer or U.S. Buyer of any obligations or
Liability under this Stock Purchase Agreement or make greater, enlarge, alter,
modify or otherwise change any obligation or Liability of Parent or Sweden
Seller under this Stock Purchase Agreement or to any member of Buyer Group or
Buyer Indemnitee.
 
(c)           Except as set forth in Section 12.4(a) and Section 12.4(b), or as
otherwise explicitly set forth in this Stock Purchase Agreement, no Party may
assign, delegate or otherwise transfer (whether by merger, sale of stock, sale
of substantially all the assets or business, by operation of law or otherwise)
any of its rights or obligations under this Stock Purchase Agreement without the
prior written consent of the other Parties to this Stock Purchase
Agreement.  Any purported assignment in violation of this Section 12.4 shall
be null and void, and the Parties agree that no trust (constructive or
otherwise) shall arise as a consequence and the assignor shall not be deemed to
hold the benefit of this Stock Purchase Agreement, or any right under this Stock
Purchase Agreement, as trustee for the purported assignee, transferee, delegate
or other Person as a result.
 
Stock Purchase Agreement
 
102

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(d)           Subject to the terms and conditions of Section 12.4(a), Section
12.4(b) and Section 12.4(c), the provisions of this Stock Purchase Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns.
 
12.5        Payments
 
(a)           Except as otherwise specified in this Stock Purchase Agreement,
any payment to be made pursuant to this Stock Purchase Agreement by any member
of Buyer Group shall be made to Parent (for itself or as agent for the relevant
member of Parent Group, as applicable) and Parent agrees to pay each member of
Parent Group that part of each payment to which it is entitled, and any payment
to be made pursuant to this Stock Purchase Agreement by any member of Parent
Group shall be made to the Sweden Buyer (for itself or as agent for the relevant
member of Buyer Group or Geely Group, as applicable) and Sweden Buyer agrees to
pay each member of Buyer Group or Geely Group that part of each payment to which
it is entitled.
 
(b)           Payment under this Section 12.5 shall be in immediately available
funds by electronic transfer on the due date for payment.  Receipt by Parent or
Sweden Seller, as applicable, of the amount due shall be an effective discharge
of the relevant payment obligation. Parent and Sweden Seller acknowledge and
agree that no member of Buyer Group shall have, owe or incur any Liabilities to
any member of Parent Group in respect of amounts so paid to Parent on behalf of
any member of Parent Group and such payments to Parent shall discharge all
Liabilities owing by the such relevant member of Buyer Group.  U.S. Buyer and
Sweden Buyer acknowledge and agree that no member of Parent Group shall have,
owe or incur any Liability to any member of Buyer Group in respect of amounts so
paid to Sweden Buyer on behalf of any member of Buyer Group and such payments to
Sweden Buyer shall discharge all Liabilities owing by the relevant member of
Parent Group.
 
(c)           If any sum due for payment in accordance with this Stock Purchase
Agreement is not paid on the due date for payment, the person in default shall
pay Default Interest on that sum from, but excluding, the due date to, and
including, the date of actual payment.
 
12.6        Deductions from Payments; Gross-up
 
(a)           Except as set forth in Section 2.4(d) and Section 2.5(d), or
otherwise in this Stock Purchase Agreement or as required by Law, any payment by
a Party required to make such payment under this Stock Purchase Agreement (for
purpose of this Section 12.6, the “payer”) to or as directed by any other Party
(for purpose of this Section 12.6, the “payee”) shall be made in full without
any set-off, restriction or condition, whether for or on account of any
counterclaim or otherwise, and without deduction or withholding of any kind,
other than any deduction or withholding required by Law.
 
(b)           If any deduction or withholding of Taxes is required by Law, the
payer shall (i) make such deduction or withholding and (ii) pay the full amount
deducted or withheld to the relevant Governmental Entity, in accordance with
Law.
 
(c)           The Parties acknowledge and agree, for the avoidance of doubt,
that where there is a deduction or withholding of Taxes required by Law from a
payment under this Stock Purchase Agreement (other than an Indemnity Payment, to
which Section 12.6(d) below will apply), the payee shall be deemed to have
received the gross amount, before any such deduction or withholding.
 
Stock Purchase Agreement
 
103

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(d)           Where a payer makes a payment in satisfaction of a liability
arising in respect of any representation, warranty, covenant or agreement under
the indemnification provisions of this Stock Purchase Agreement (including, for
the avoidance of doubt, under the provisions of Section 6.2(a), Section 6.2(b),
Section 10.2 and Section 10.4 and excluding, for the avoidance of doubt, the
Purchase Price and any payments made pursuant to Section 2.4, Section 2.5 and
Section 2.6) (an “Indemnity Payment”), then the following provisions shall
apply:
 
(i)           if the payer makes a deduction or withholding required by Law from
an Indemnity Payment, the payer shall make the deduction or withholding and any
payment required to be made in connection with it within the time allowed by the
relevant Law;
 
(ii)           the sum due from the payer shall be increased to the extent
necessary to ensure that, after the making of any such deduction or withholding,
the payee receives a sum equal to the sum it would have received had no
deduction or withholding been made;
 
(iii)           if an Indemnity Payment is subject to Tax in the hands of the
payee then the sum due shall be increased to the extent necessary to ensure that
after payment of the Tax the Payee receives and retains a net sum equal to the
sum it would have received had the payment not been subject to Tax; and
 
(iv)           the payee shall use its reasonable efforts to identify and apply
any Tax credit or refund arising as a result of any deduction, withholding or
increased payment referred to in paragraph (i), (ii) or (iii) above and shall
pay to payer an amount (not exceeding the amount of any additional payment made
under paragraph (ii) or (iii), as relevant, as a result of such withholding,
deduction or payment) equal to any refund or reduction in Tax obtained as a
result net of any Tax payable on the amount received, as and when such refund is
received by it or the amount of Tax so reduced would otherwise have been
payable.
 
(e)           For the avoidance of doubt, the provisions of this Section 12.6
shall not apply to payments made pursuant to the Seller Financing Agreement;
such payments shall be governed by the provisions of the Seller Financing
Agreement.
 
12.7        Currency Indemnity
 
If any sum due from one Party (for purposes of this Section 12.7, the “payer”)
to another Party (for purposes of this Section 12.7, the “payee”) under this
Stock Purchase Agreement or pursuant to any final Order relating to this Stock
Purchase Agreement, which is not subject to appeal or with respect to which the
time for appeal has expired, is required to be converted from the currency in
which such sum is payable (the “Payment Currency”) under this Stock Purchase
Agreement or pursuant to such Order into another currency (the “Enforcement
Currency”) for the purposes of:
 
(a)           making or filing a Claim or proof against the payer;
 
(b)           obtaining an Order in any court or other tribunal of competent
jurisdiction; or
 
(c)           enforcing any Order given or made relating to this Stock Purchase
Agreement,
 
Stock Purchase Agreement
 
104

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
the payer shall indemnify and hold harmless the payee from and against any Loss
suffered or incurred as a result of any difference between: (i) the rate of
exchange used for such purpose to convert the sum in question from the Payment
Currency into the Enforcement Currency and (ii) the rate of exchange at which
the payee would in the Ordinary Course of Business, acting in a reasonable
manner and in good faith, purchase the Payment Currency with the Enforcement
Currency upon receipt of a sum paid to such payee in satisfaction, in whole or
in part, of any such Claim, proof or Order.  The expression “rate of exchange”
includes any usual and customary premiums and costs of exchange payable in
connection with the purchase of, or conversion into, the Enforcement Currency.
 
12.8        Entire Agreement
 
This Stock Purchase Agreement, along with the Confidentiality Agreement and the
Separation Agreements, as well as any other document executed by or among the
Parties necessary to consummate the transactions contemplated by this Stock
Purchase Agreement (and any schedules, exhibits or other annexes of each),
constitute the entire Agreement among the Parties with respect to the subject
matter of this Stock Purchase Agreement and supersede all prior agreements,
commitments, understandings and negotiations, both written and oral, among the
Parties with respect to the subject matter of this Stock Purchase
Agreement.  Each Party acknowledges and agrees that, in entering into this Stock
Purchase Agreement, it has not relied on, and shall have no right or remedy in
respect of, any statement, representation, assurance, warranty (whether made
negligently or innocently) other than as expressly set forth in this Stock
Purchase Agreement, provided, however, that nothing in this Section 12.8 shall
limit or exclude any liability (including liability under any other Agreement
entered into between the Parties and their respective Affiliates, including this
Stock Purchase Agreement) for actual fraud or willful misconduct.
 
12.9        Schedules; Exhibits; Appendices Preamble; Recitals
 
All Schedules, all Exhibits, all Appendices, the preamble and all recitals to
this Stock Purchase Agreement, and all terms and conditions contained therein,
will be construed with, and as integral parts of, this Stock Purchase Agreement
to the same extent as if they were set forth verbatim in this Stock Purchase
Agreement.
 
12.10      Headings; Interpretation; Governing Language
 
(a)           The table of contents, headings and sub-headings are for ease of
reference only and shall not be taken into consideration in the interpretation
or construction of this Stock Purchase Agreement.
 
(b)           Unless the content otherwise provides, in this Stock Purchase
Agreement:
 
(i)           words (including the definitions in Appendix 1) importing the
singular shall include the plural and vice versa and any reference to any gender
shall include the other genders;
 
(ii)          any reference to the “preamble,” the “recitals,” an “Article,” a
“Section,” a “subsection,” a “Part,” a “paragraph,” a “clause,” a “provision,” a
“Schedule,” an “Appendix” or an “Exhibit” shall be construed as a reference to
the preamble, the recitals, an article, a section, a subsection, a part, a
paragraph, a clause, a provision of, or a schedule, appendix or exhibit to, this
Stock Purchase Agreement or Schedule, Appendix or Exhibit hereto;
 
Stock Purchase Agreement
 
105

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(iii)         words denoting gender shall include both genders as the context
requires;
 
(iv)         any reference to this Stock Purchase Agreement or any other
agreement or document shall be construed as a reference to that agreement or
document as it may have been, or may from time to time be, amended, varied,
novated, replaced or supplemented;
 
(v)          any reference to “day” means any calendar day, any reference to
“month” means a calendar month and any reference to “year” means a calendar
year;
 
(vi)         general words introduced by the word “other” shall not be given a
restrictive meaning by reason of the fact that they are preceded by words
indicating a particular class of acts, matters or things and any phrase
introduced by the words “include,” “including” or “in particular” or any similar
words or expression shall be construed as illustrative and shall not be given a
restrictive meaning by reason of the fact that they are followed by particular
examples intended to be embraced by the general words; and
 
(vii)        any reference to a statute or enactment shall be construed as a
reference to such statute or enactment as it may have been, or may from time to
time be (with or without modification), amended or re-enacted, and any
subordinate legislation made under the statute or enactment and any reference to
any statutory reference of the law of the State of New York or legal term for
any action, remedy, method of judicial proceeding, legal document, legal status,
court, official, or any legal concept or thing shall in respect of any
jurisdiction (other than the State of New York) be deemed to include what most
nearly approximates in that jurisdiction to the State of New York statutory
reference or legal term.
 
(c)           The English language shall be the definitive and controlling text
of this Stock Purchase Agreement and any amendments to this Stock Purchase
Agreement, notwithstanding the translation of this Stock Purchase Agreement into
any other language.
 
12.11      Counterparts; Effectiveness
 
This Stock Purchase Agreement may be signed in any number of counterparts, each
of which shall be deemed an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.  To facilitate execution, this
Stock Purchase Agreement may be executed through the use of facsimile
transmission or by email transmission in portable document format (“PDF”), and a
counterpart of this Stock Purchase Agreement that contains the facsimile
signature of a Party or a signature of a Party in PDF, which counterpart has
been transmitted by facsimile or electronic mail transmission to the other Party
at its facsimile number or email address set out in Section 12.1, shall
constitute an executed counterpart of this Stock Purchase Agreement. In each
case, original copies will subsequently be promptly delivered in accordance with
Section 12.1 by commercial overnight delivery service.  This Stock Purchase
Agreement shall become effective when each Party has executed and delivered a
counterpart of this Stock Purchase Agreement to each other Party in accordance
with Section 12.1.
 
12.12      Severability
 
(a)           Any provision of this Stock Purchase Agreement (or any portion
thereof) that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of
 
Stock Purchase Agreement
 
106

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
such prohibition or unenforceability without invalidating the remaining
provisions of this Stock Purchase Agreement (or the remaining portion thereof)
or affecting the validity or enforceability of such provision (or the remaining
portion thereof) in any other jurisdiction.
 
(b)           To the extent any provision of this Stock Purchase Agreement (or
any portion thereof) is determined to be prohibited or unenforceable in any
jurisdiction, each Party shall negotiate in good faith to amend this Stock
Purchase Agreement to substitute one or more valid, legal and enforceable
provisions that, insofar as practicable, implement the purposes and intent of
the prohibited or unenforceable provision (or portion thereof).
 
12.13      Specific Performance; Injunctive Relief
 
(a)           Except as provided in Section 12.13(b) notwithstanding any other
provision to the contrary in this Stock Purchase Agreement, each of the Parties
acknowledges and agrees that irreparable damage would occur if any provision of
this Stock Purchase Agreement were not performed in accordance with the terms of
this Stock Purchase Agreement and that the Parties shall be entitled in (i) any
arbitration or (ii) any judicial proceeding for interim, provisional or
conservatory measures brought pursuant to Section 12.19, to injunctive relief
and specific performance to prevent breaches of this Stock Purchase Agreement
and to enforce specifically the provisions of this Stock Purchase Agreement,
without proof of irreparable injury, in addition to any other remedy available
under this Stock Purchase Agreement.
 
(b)           In the event (i) this Stock Purchase Agreement is terminated and
(ii) Parent receives the Goodwill Deposit pursuant to the Escrow Agreement,
receipt of the Goodwill Deposit shall be the sole and exclusive remedy of Parent
and Sweden Seller against the members of Buyer Group for any Loss suffered in
connection with this Stock Purchase Agreement, except in relation to provisions
which survive termination of this Stock Purchase Agreement pursuant to Section
11.2(a).  The Parties agree that in the event that this Stock Purchase Agreement
is terminated under the circumstances where the Goodwill Deposit is payable to
Parent, it will be difficult or impossible to calculate the actual
damages.  Accordingly, the Parties have agreed that the payment of the Goodwill
Deposit is intended to be a reasonable estimate of the damages that would arise
if Closing did not occur for the reasons set forth in Section 11.2(b).
 
(c)           Except as provided in Section 12.13(b) or otherwise provided in
this Stock Purchase Agreement, any and all remedies expressly conferred by this
Stock Purchase Agreement upon a Party will be deemed cumulative with and not
exclusive of any other remedy conferred by this Stock Purchase Agreement, or by
law or equity upon such Party, and the exercise by a Party of any one remedy
will not preclude the exercise of any other remedy.
 
12.14      Expenses
 
Except as otherwise provided in Section 12.19 or otherwise in this Stock
Purchase Agreement or as expressly stated in any Separation Agreement, all costs
and expenses, including legal and accounting fees and disbursements, incurred in
connection with this Stock Purchase Agreement and the transactions contemplated
by this Stock Purchase Agreement shall be borne by the Party incurring such
costs and expenses.
 
Stock Purchase Agreement
 
107

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
12.15      No Brokers
 
(a)           Except as set forth on Schedule O, each of the Parties represents
and warrants to the other Parties that such Party has not engaged any broker,
finder or agent in connection with the transactions contemplated by the
Transaction Documents, and has not incurred, and will not incur, any Liability
to any broker, finder or agent for any brokerage fees, finders’ fees or
commissions with respect to the transactions contemplated by the Transaction
Documents.
 
(b)           Each of the Parties shall indemnify, defend and hold harmless the
other Parties from and against any and all Claims asserted against such Parties
for any such fees or commissions by any Person purporting to act or to have
acted for or on behalf of the indemnifying Party.
 
12.16      No Third Party Beneficiaries
 
Except as set forth in Section 6.28, Section 10.2 or Section 10.4 in this Stock
Purchase Agreement, the covenants or agreements set forth in this Stock Purchase
Agreement shall not confer any rights or remedies upon any Person other than the
Parties and their respective successors and permitted assigns.
 
12.17      Representation by Counsel; Mutual Drafting
 
(a)           Each of the Parties acknowledges that such Party has been
represented by counsel with respect to the negotiation and execution of this
Stock Purchase Agreement and in connection with the transactions contemplated by
this Stock Purchase Agreement.
 
(b)           Each of the Parties acknowledges that (i) such Party has
participated in the drafting of this Stock Purchase Agreement and that this
Stock Purchase Agreement is the result of extensive negotiations with the other
Party and (ii) this Stock Purchase Agreement shall be interpreted without
reference to any rule or precept of Law that states that any ambiguity in a
document be construed against the drafter.
 
12.18      Governing Law
 
This Stock Purchase Agreement, the rights and obligations of the Parties and all
Disputes shall be construed in accordance with and governed by the internal Law
of the State of New York, without regard to the choice of law provisions thereof
(other than section 5-1401 of the New York General Obligations Law).
 
12.19      Dispute Resolution
 
(a)           Subject to the rights of the Parties to seek specific performance
and injunctive relief pursuant to Section 12.19(e) and Section 12.13, all
Disputes shall be finally settled by binding arbitration as follows:
 
(i)           the Dispute shall be referred to and finally resolved under the
Rules of Arbitration of the International Chamber of Commerce then prevailing
(the “ICC Rules”) by three arbitrators appointed as the Arbitral Tribunal in
accordance with such rules;
 
Stock Purchase Agreement
 
108

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(ii)          the seat, or legal place, of the arbitral proceedings shall be
London, England;
 
(iii)         the language to be used in the arbitral proceedings shall be
English;
 
(iv)         the Arbitral Tribunal shall be empowered to grant either Party
summary judgment based on documentary evidence or, if a hearing shall be
required, such hearing shall be held as soon as reasonably practicable after the
issuance by the Arbitral Tribunal of its Terms of Reference; and
 
(v)          all rulings of the Arbitral Tribunal shall be in writing and shall
be delivered to the Parties.
 
(b)           The costs of the arbitration and any proceeding in court to
confirm, enforce or to vacate any Award or to obtain specific performance or
injunctive relief as provided in Section 12.13 and Section 12.19(e), including
actual attorneys’ fees and costs, shall be borne by the unsuccessful Party.  The
costs of the arbitration shall be fixed as part of the Arbitral Tribunal’s
Award.
 
(c)           In order to facilitate the comprehensive resolution of related
disputes, and upon request of any party to the arbitration proceeding, the
Arbitral Tribunal may consolidate the arbitration proceeding with any other
arbitration proceeding relating to this Stock Purchase Agreement, to any other
Transaction Documents or to the Escrow Agreement and involving any of the
Parties hereto, any other parties to the Transaction Documents or any parties to
the Escrow Agreement.  If more than one Arbitral Tribunal has been appointed,
the Arbitral Tribunal appointed pursuant to this Stock Purchase Agreement shall
have the power to determine whether the proceedings should be consolidated, and
if that Arbitral Tribunal decides to consolidate proceedings, the proceedings
shall be heard by that Arbitral Tribunal alone.  If more than one Arbitral
Tribunal has been appointed but no Arbitral Tribunal has been appointed pursuant
to this Stock Purchase Agreement, then the Arbitral Tribunal appointed in the
first-filed of such proceedings shall have the power to determine whether the
proceedings should be consolidated, and if that Arbitral Tribunal decides to
consolidate proceedings, the proceedings shall be heard by that Arbitral
Tribunal alone.  The Arbitral Tribunal shall not consolidate such arbitrations
unless it determines that (i) there are issues of fact or law common to the two
proceedings so that a consolidated proceeding would be more efficient than
separate proceedings, and (ii) no Party would be prejudiced as a result of such
consolidation through undue delay or otherwise.  For the avoidance of doubt, in
the event of different rulings on this question by the Arbitral Tribunal
constituted under this Stock Purchase Agreement and the Arbitral Tribunal
constituted under any other Transaction Document, the ruling of the Arbitral
Tribunal appointed under this Stock Purchase Agreement shall control; if no
Arbitral Tribunal has been appointed pursuant to this Stock Purchase Agreement,
then the ruling of the Arbitral Tribunal appointed in the first-filed of such
proceedings shall control.  In the case of a consolidated proceeding where no
Arbitral Tribunal has been appointed, the Arbitral Tribunal shall be appointed
in accordance with the ICC Rules.
 
(d)           Any Award may be entered as a judgment in, and enforced by, any
court of competent jurisdiction and shall be final and binding upon the
Parties.  Each of the Parties knowingly, voluntarily and intentionally waives
any and all rights it may have to a trial by jury with respect to any litigation
instituted pursuant to Section 12.13 or Section 12.19(e) or to compel
arbitration pursuant to this Section 12.19 or to confirm, enforce, vacate,
modify or correct an Award.  Each of the Parties acknowledges and agrees that
any Party may effect valid service of process in any arbitration or judicial
proceeding by delivering the Request for Arbitration, or any judicial process or
notice, by utilizing the notice provisions set forth in Section 12.1.
 
Stock Purchase Agreement
 
109

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(e)           Nothing in this Section 12.19 shall prevent any Party from
applying to any competent judicial or arbitral authority for interim,
provisional or conservatory measures.  The application of a Party to a judicial
authority for such measures or for the implementation of any such measures
ordered by an Arbitral Tribunal shall not be deemed to be an infringement or a
waiver of the arbitration agreement and shall not affect the relevant powers
reserved to the Arbitral Tribunal.  Each Party irrevocably consents to the
jurisdiction of the federal and state courts located in the State and City of
New York for purposes of any such action and irrevocably waives, to the fullest
extent permitted by Law, any objection that it may now or hereafter have to the
laying of the venue for any such action in any such court or any objection that
any such action brought in any such court has been brought in an inconvenient
forum.
 
(f)           Capitalized terms used in this Section 12.19 but not defined in
this Stock Purchase Agreement shall have the meaning assigned to them in the ICC
Rules.
 
12.20      Waiver of Sovereign Immunity
 
To the fullest extent permitted by Law, each of U.S. Buyer and Sweden Buyer
unconditionally and irrevocably waives generally all immunity on the grounds of
sovereignty or other similar grounds, and acknowledges and agrees that it will
not claim any such immunity with respect to, (a) the giving of any relief by way
of injunction or order for specific performance or for the recovery of land or
property, and (b) the issue of any process against its property for the
enforcement of a judgment or, in any action in rem, for the arrest, detention or
sale of any of its property.
 
12.21      Waiver of Jury Trial
 
WITHOUT IN ANY WAY DEROGATING FROM, WAIVING, OR LIMITING THE AGREEMENT TO
ARBITRATE CONTAINED IN SECTION 12.19, EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATED IN ANY WAY WHATSOEVER (WHETHER IN CONTRACT, TORT OR OTHERWISE)
TO THIS STOCK PURCHASE AGREEMENT OR THE OTHER TRANSACTIONS CONTEMPLATED BY THIS
STOCK PURCHASE AGREEMENT.




[Remainder of this page intentionally left blank: signature page follows.]
 
 
 
 
 
 
 
Stock Purchase Agreement
 
110

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 

IN WITNESS WHEREOF, each of the Parties has caused this Stock Purchase Agreement
to be duly executed and delivered by their respective authorized representatives
     
FORD MOTOR COMPANY
           
By:
/s/ L.W.K. Booth
Name:
L.W.K. Booth
Title:
Executive Vice President and Chief Financial Officer
       
VOLVO PERSONVAGNAR HOLDING AB (SWEDEN)
           
By:
/s/ L.W.K. Booth
Name:
L.W.K. Booth
Title:
Authorized Representative
       
MINTIME NORTH AMERICA, LLC
           
By:
/s/ Li Shufu
Name:
Li Shufu
Title:
Authorized Representative
       
GEELY SWEDEN AB
           
By:
/s/ Li Shufu
Name:
Li Shufu
Title:
Chairman
   



 


Stock Purchase Agreement
 
111

--------------------------------------------------------------------------------

 
EXECUTION VERSION


APPENDIX 1 – DEFINITIONS
 
“2008 Financial Statements” has the meaning set forth in Section 3.8(a).
 
“2009 MY Volvo Credits” means any GHG Credits generated by sales of Volvo
branded vehicles with respect to Model Year 2009.
 
“2010 MY Volvo Credits” means any GHG Credits generated by sales of Volvo
branded vehicles with respect to Model Year 2010 prior to Closing.
 
“2010 PZEV Credit Obligation” means the actual number of PZEV credits submitted
to the U.S. States listed in Schedule L by Parent in relation to the Vehicles
for the 2010 model year.
 
“2010 ZEV Reports” means filings with the U.S. States listed in Schedule L for
the 2010 model year to establish compliance with the 2010 vehicle emissions
requirements in each such U.S. State.
 
“2011 ZEV Reports” means filings with the U.S. States listed in Schedule L for
the 2011 model year to establish compliance with the 2011 vehicle emissions
requirements in each such U.S. State.
 
“AB Volvo License Agreement” means the AB Volvo Trademarks License Agreement
between Volvo Trademark Holding AB and AB Volvo, effective on February 28, 1999.
 
“Acquired Rights Regulations” means the Acquired Rights Directive 2001/23/EC
together with the Laws adopted thereunder by the Member States of the European
Union.
 
“Acquisition Financing” has the meaning set forth in Section 4.4(a).
 
“Actual Tax Liability” means a liability of a Target Company or Company
Subsidiary to make or suffer an actual payment of Tax.
 
“Additional Governmental Approvals” has the meaning set forth in Section
5.1(a)(iii).
 
“Additional Governmental Approvals Filing Deadline” has the meaning set forth in
Section 5.1(d).
 
“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with, or
is a Subsidiary of the Person specified.
 
“Agent” has the meaning set forth in Section 5.17.
 
“Agreement” means a contract, instrument, lease, license, indenture, bond,
warranty, promissory note or other legally binding arrangement.
 
“AMLL Agreement” means any Agreement entered into in connection with Parent’s
sale of the Aston Martin business and to which a Target Company or Company
Subsidiary is a party.
 
“Applicable Rate” means LIBOR (being the display rate per annum of the offered
quotation for deposits in U.S. Dollars for a period of one month which appears
on the appropriate page of the Reuters Screen at or about 11:00 a.m. New York
time on the Closing Date) plus 2%.
 
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“Arbitral Tribunal” has the meaning set forth in the ICC Rules.
 
“Asset” means an asset that is used in and necessary for the operation of the
Business.
 
“Assurances” means all guarantees, indemnities, warranties, representations,
covenants, undertakings or commitments of any nature whatsoever:
 
(a)           given to a third party by a Target Company or Company Subsidiary
with respect to a Liability of a member of Parent Group; or
 
(b)           given to a third party by a member of Parent Group with respect to
a Liability of a Target Company or Company Subsidiary.
 
“Award” has the meaning set forth in the ICC Rules.
 
“Back-to-Back Financing Commitment” means the Agreement by and between Zhejiang
Geely Holding Group Co., Ltd. and Sweden Company, dated as of the date of this
Stock Purchase Agreement and attached to this Stock Purchase Agreement as
Exhibit XXVII.
 
“Basket Amount” has the meaning set forth in Section 10.3(b)(ii).
 
“Beijing Holdco” means Beijing Geely Wan Yuan Investment Co., Ltd, a company
organized under the Law of China.
 
“Bid Price” means $1,800,000,000.
 
“Binding Acquisition Financing Commitment Letter” has the meaning set forth in
Section 4.4(a).
 
“BL3 Form Leases” means lease documents relating to the BL3 Property in the
forms attached to this Stock Purchase Agreement as Exhibit XXII.
 
“BL3 Property” has the meaning set forth in Section 6.9(b).
 
“BL3 Rights” has the meaning set forth in Section 6.9(b).
 
“Business” means the business of designing, engineering, testing, manufacturing,
marketing, selling and distributing Vehicles and replacement and service parts
and components and assemblies for such Vehicles throughout the world as operated
by the Target Companies and Company Subsidiaries as of the date of this Stock
Purchase Agreement.
 
“Business Day” means a day, other than a Saturday or a Sunday, on which banks
generally are open for business in London, New York, Stockholm and Beijing.
 
“Business Plan” has the meaning set forth in Section 8.8.
 
“Buyer Claim” has the meaning set forth in Section 10.2.
 
“Buyer Governmental Approvals” has the meaning set forth in Section 3.3(a).
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-2

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“Buyer Group” means U.S. Buyer and Sweden Buyer and, after the Closing Date,
each Target Company and each Company Subsidiary.
 
“Buyer Indemnitee” has the meaning set forth in Section 10.2.
 
“Buyer’s Relief” means:
 
(a) any Relief arising to any Target Company or Company Subsidiary in respect of
a Pre-Closing Period or the portion of any Straddle Period ending on and
including Closing which was included as an asset in the Final Closing Statement
and was taken into account as an increase in Net Working Capital or as a
decrease in Net External Indebtedness;
 
(b) any Relief arising to any Target Company or Company Subsidiary in respect of
an event occurring or period commencing after Closing, including the portion of
a Straddle Period falling after Closing; and
 
(c) any Relief arising to any member of Buyer Group (other than any Target
Company or Company Subsidiary) or Geely Group (other than any Target Company or
Company Subsidiary).
 
“Buyers” has the meaning set forth in the preamble to this Stock Purchase
Agreement.
 
“Bylaws” means, for a Person (other than an individual), the bylaws or limited
liability company operating agreement, or equivalent document, as applicable, of
that Person.
 
“CAFE Reports” means the automotive fuel economy reports required by Law to be
submitted to the U.S. Department of Transportation’s National Highway Traffic
Safety Administration pursuant to Title 49 of the U.S. Code of Federal
Regulations at parts 534 and 537.
 
“Camshaft Supply Agreement” means the Camshaft Supply Agreement to be entered
into between certain members of Parent Group and Sweden Company, in the form
attached to this Stock Purchase Agreement as Exhibit XV.
 
“Cap” has the meaning set forth in Section 10.3(b)(iii).
 
“Captive Automotive Finance Company” means a business engaged in the provision
of automotive finance products and services with respect to new automobiles
manufactured by such business or manufactured by an Affiliate of such business.


“CFMA” means Changan Ford Mazda Automobile Co., Ltd, a Sino-foreign joint
venture having its principal office at No. 1 Changfu West Road, Yuan Yang Town,
New Northern Zone, Chongqing, PRC.
 
“Chinese Governmental Entity” means any Governmental Entity of the PRC.
 
“Claim” means a demand, claim, action, cause of action, cease-and-desist letter,
suit, arbitration proceeding, subpoena or investigation (in each case whether
civil, criminal, administrative, regulatory or otherwise), in law or in equity.
 
“Clearance Statements” has the meaning set forth in Section 5.20(a).
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-3

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“Closing” means the consummation of the sale and purchase of the Sweden Company
Shares and the U.S. Company Interest, the execution and delivery of the
Intellectual Property Agreements and the delivery of such other documents and
Agreements pursuant to Article 9.
 
“Closing Date” has the meaning set forth in Section 2.7(a).
 
“Collective Consultation Requirements” means all information, consultations or
notifications to be made to or with any Employees or any Represented Employees
or any Employee representative body in connection with the transactions
contemplated by this Stock Purchase Agreement required either (a) by Law, or (b)
pursuant to a relevant Agreement entered into prior to the date of this Stock
Purchase Agreement with an Employee representative body.
 
“Company Balance Sheet” has the meaning set forth in Section 3.8(a).
 
“Company Financial Statements” has the meaning set forth in Section 3.8(a).
 
“Company Intellectual Property” means (i) the Company Registered Intellectual
Property, (ii) any  material unregistered Intellectual Property Rights owned by
any Target Company or Company Subsidiary, and (iii) Non-Controlled IP.
 
“Company Material Adverse Effect” means any event, occurrence, fact, condition
or change that, individually or in the aggregate, causes a material adverse
effect on the financial condition, results of operations, or assets (tangible or
intangible) of the Business, taken as a whole or the ability of Parent or Sweden
Seller to consummate the transactions contemplated hereby; provided, however,
that a “Company Material Adverse Effect” shall be deemed not to include any
adverse effect that is caused by, or results from, any of the following: (a)
changes in conditions, including economic, financial, market or political
conditions, of the industry in which each Target Company and each Company
Subsidiary operates, but only if such change does not materially
disproportionately adversely affect the Target Company or Company Subsidiary
compared to similar participants in the business of manufacturing and selling
automobiles; (b) changes in interest rates, exchange rates or securities or
commodity prices; (c) changes in Law or U.S. GAAP or Swedish GAAP or any
interpretation thereof, but only to the extent such change does not materially
disproportionately adversely affect the Target Company or Company Subsidiary
compared to similar participants in the business of manufacturing or selling
automobiles; (d) acts of terrorism or war, whether or not declared, or weather
or other natural disasters; (e) normal seasonal changes in the results of
operations of the Business; (f) any investigation, inquiry or similar action by
a Governmental Entity arising or resulting from the transactions contemplated by
this Stock Purchase Agreement; (g) a loss of customers, vendors or partners or
others having a relationship with the Business as a consequence of the
announcement of the execution of this Stock Purchase Agreement; or (h) actions
or omissions required, or expenses required to be incurred, by a Target Company
or Company Subsidiary (x) pursuant to this Stock Purchase Agreement or in
connection with the transactions contemplated by this Stock Purchase Agreement,
or (y) at the request or direction of Buyer.  For the avoidance of doubt, any
failure, in and of itself, to meet internal projections or forecasts or earnings
predictions, shall be deemed not to constitute a Company Material Adverse
Effect.
 
“Company Plan” means a Plan sponsored or maintained by a Target Company or
Company Subsidiary.
 
“Company Records” means books, accounts, reports, Tax Returns and records
relating to the Business maintained during the period prior to Closing, other
than data relating to an Excluded Contract.
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-4

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“Company Registered Intellectual Property” means all registered Intellectual
Property Rights owned by any Target Company or Company Subsidiary.
 
“Company Subsidiaries” means all of the direct and indirect Subsidiaries of the
Target Companies.
 
“Compulsory License” means a license in Intellectual Property Rights required to
be granted under Law and to which permission is not required, provided that a
fee is paid by the licensee.
 
“Confidential Information” has the meaning set forth in Section 6.34(a).
 
“Confidentiality Agreement” means the Confidentiality Agreement between Zhejiang
Geely Holding Group Co., Ltd. and Parent, dated January 24, 2009 and attached to
this Stock Purchase Agreement as Exhibit IV.
 
“Conrods and Brake Discs Supply Agreement (Floby)” means the Conrods and Brake
Disc Supply Agreement (Floby) to be entered into between certain members of
Parent Group and Sweden Company, in the form attached to this Stock Purchase
Agreement as Exhibit XIII.
 
“Consent Contract” means any Shared Contract or Excluded Contract entered into
by a member of Parent Group that is a Material IP Settlement Agreement or a
Material Third Party License In.
 
“Consenting Party” has the meaning set forth in Section 6.24(a).
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through ownership of voting securities, by Agreement, as trustee or
otherwise.  The terms “Controlled by” and “under common Control with” shall be
construed accordingly.
 
“Credit Company” means Ford Motor Credit Company LLC, a Delaware limited
liability company whose executive office is at One American Road, Dearborn,
Michigan 48121-1899, USA.
 
“Credit Insurance” means those insurance products as may be provided to Credit
Insurance Customers by Third Party Suppliers, including motor vehicle insurance
and payment protection insurance.
 
“Credit Insurance Customers” means those persons who enter into an Agreement
with a Third Party Supplier for the provision of Credit Insurance.
 
“Customs Duties” means customs or excise duty, import duty, anti-dumping duty,
and any other turnover or import Taxes, other than VAT.
 
“Cycle Plan” has the meaning set forth in Section 8.8.
 
“DB Pension Plan” means a defined benefit pension plan established pursuant to
the Defined Benefits Pension Law of Japan (Law No. 50 of 2001, as amended).
 
“DB Pension Split Date” means the date as soon as reasonably practicable
following the day VCJ and FJL have received in connection with the separation of
the Joint New DB Plan (a) any approvals required by Law to be obtained from a
Governmental Entity, and (b) any consent required by Law or a Local Collective
Agreement to be obtained from employees of FJL and/or VCJ or a collective
bargaining agent of any such employees.
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-5

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“Dealers” means, collectively, dealers appointed or approved by a Target Company
or Company Subsidiary as approved distributors of the Products;
 
“Deemed Tax Liability” means the deemed amount of Tax resulting from:
 
(a) the loss of any Relief falling within paragraph (a) of the definition of
“Buyer’s Relief”; or
 
(b) the use or set-off of any Buyer’s Relief in circumstances where, but for
such use or set-off, a Target Company or Company Subsidiary would have had an
Actual Tax Liability in respect of which U.S. Buyer or Sweden Buyer would have
been entitled to payment from Parent or Sweden Seller pursuant to Section
6.2(a)(i) or Section 6.2(a)(ii),
 
where the deemed amount of Tax is determined as follows:
 
(x) where the Relief that is the subject of the loss or which is used or set-off
as mentioned in those paragraphs is a deduction from or offset against Tax, the
Tax Liability shall be the amount of that Relief so lost, used or set-off;
 
(y) where the Relief that is the subject of the loss or which is used or set-off
as mentioned in those paragraphs is a deduction from or offset against income,
profits or gains, the Tax Liability shall be, in the case of a Relief which is
used or set-off, the amount of Tax saved thereby and, in the case of a Relief
which is lost, the amount of Tax which but for such loss would have been saved
by virtue of the Relief so lost, ignoring for this purpose the effect of Reliefs
(other than deductions in computing profits for the purpose of Tax) arising in
respect of an event occurring or period commencing after Closing (including the
portion of a Straddle Period falling after Closing); and
 
(z) where the Relief that is the subject of the loss or setting off is a
repayment of Tax, the Tax Liability shall be the amount of the repayment that
would have been obtained but for the loss, use or setting off.
 
“Default Interest” means LIBOR (being the display rate per annum of the offered
quotation for deposits in U.S. Dollars for a period of one month which appears
on the appropriate page of the Reuters Screen at or about 11:00 a.m. New York
time on the first Business Day on which payment of the sum under this Stock
Purchase Agreement was due but not paid) plus 3% per anum, calculated on a daily
basis.
 
“Design, Development and Research Cooperation Agreement” means the Design,
Development and Research Cooperation Agreement to be entered into between the
Ford Entities and Sweden Company, in the form attached to this Stock Purchase
Agreement as Exhibit X.
 
“Designated Employee” has the meaning set forth in Exhibit XVII.
 
“Designated Engineer” means an employee of Parent or a member of Parent Group
that is an engineer or other similar technical professional and who is employed
in the PRC, in each case whose salary grade is at or above General Salary Range
7 (GSR7) as designated in Parent’s employment policies (or the equivalent grade
in any successor policies as notified to Buyers from time to time).
 
“Discontinued Business Liability” has the meaning set forth in Section 3.8(h).
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-6

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“Dispute” means a dispute, controversy or claim arising out of, relating to or
in connection with this Stock Purchase Agreement (whether in contract, tort or
otherwise) including any question regarding its interpretation, existence,
validity or termination.
 
“Dispute Resolution Agreement” means the Intellectual Property Dispute
Resolution Agreement to be entered into by and among each of Parent and certain
of its Affiliates, Zhejiang Geely Holding Group Co., Ltd and certain of its
Affiliates and Sweden Company in the form attached to this Stock Purchase
Agreement as Exhibit VII.
 
“Divestitures” has the meaning set forth in Section 5.1(g).
 
“Documented Plans” means (a) Volvo’s 2009B Vehicle Cycle Plan included in
schedule C of the Intellectual Property License Agreement; (b) Volvo’s 2009B
Technology Cycle Plan included in schedule C of the Intellectual Property
License Agreement; and (c) the Information Technology Agreement and the DDR
Agreement.
 
“Due Diligence Materials” means any information relating to the Business set
forth in (a) management presentations, (b) vendor assist data books, (c)
materials contained in the Legal Data Room, including any replacement cost
estimates for services that are currently provided or made available by Parent
or its Affiliates to the Business, (d) “break-out” or “expert” sessions, (e)
responses to questions submitted by or on behalf of U.S. Buyer, Sweden Buyer,
their respective Affiliates or their respective representatives, whether orally
or in writing, or (f) other materials prepared by or on behalf of Parent or
Sweden Seller in connection with the transactions contemplated by this Stock
Purchase Agreement and made available to U.S. Buyer, Sweden Buyer, their
respective Affiliates or their respective representatives.
 
“DW 10 b/c Supply Agreement” means the DW 10 b/c Supply Agreement to be entered
into between certain members of Parent Group and Sweden Company, in the form
attached to this Stock Purchase Agreement as Exhibit XIV.
 
“Embedded NSC” means the business conducted by Parent exclusively relating to
the Business in the jurisdictions set forth on Schedule F.
 
“Employee” means each current employee of a Target Company or Company
Subsidiary, except where a former Employee is specified.
 
“Employment Liability” means any Loss relating to, or arising out of, any Claim
in respect of an Undisclosed Individual or its representative made in connection
with any act or omission, or alleged act or omission, by a member of Parent
Group or Buyer Group, as a result of application of the Acquired Rights
Regulations.
 
“Encumbrance” means a mortgage, deed of trust, deed to secure debt, pledge,
lien, claim, security or other interest, conditional and installment sale
agreement or other title retention agreement, lease, sublease, option to
purchase or lease real property, easement, covenant, right of way, claim,
restriction, charge or other encumbrance of any kind.
 
“Enforcement Currency” has the meaning set forth in Section 12.7.
 
“Engines and Stampings Supply Agreement (Parent to Sweden Company)” means the
Engines and Stampings Supply Agreement (Parent to Sweden Company) to be entered
into between certain members
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-7

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
of Parent Group and Sweden Company, in the form attached to this Stock Purchase
Agreement as Exhibit XI.
 
“Engines and Stampings Supply Agreement (Sweden Company to Parent)” means the
Engines and Stampings Supply Agreement (Sweden Company to Parent) to be entered
into between certain members of Parent Group and Sweden Company, in the form
attached to this Stock Purchase Agreement as Exhibit XII.
 
“Entrustment Loan Agreement” has the meaning set forth in Exhibit XXVII.
 
“Environmental Consultants” means Environmental Resources Management (ERM),
Golder Associates, Inc., and their local subcontractors retained by Parent to
carry out Phase I environmental site assessments in connection with the
transactions contemplated by this Stock Purchase Agreement.
 
“Environmental Emergency” means any sudden, unforeseen event after the Closing
Date that U.S. Buyer or Sweden Buyer reasonably determines requires immediate
remediation to prevent the contamination of, or exacerbation of contamination
of, soil or groundwater by Hazardous Materials at, on, under or migrating from a
facility of a Target Company or Company Subsidiary, in view of the likelihood of
risk of significant harm to the environment or to human health.
 
“Environmental Law” means Law in effect on the date of this Stock Purchase
Agreement relating to the pollution or the protection of the environment or the
generation, production, installation, use, storage, treatment, transportation,
release or disposal of Hazardous Materials.
 
“Environmental Proceedings” means any criminal, civil, judicial, administrative
or regulatory proceedings, suit or action against any member of Buyer Group or
Geely Group by any Governmental Entity or third party under Environmental Law.
 
“EPA GHG Emissions Regulations” means the final regulations promulgated by the
U.S. Environmental Protection Agency for the reduction of greenhouse gas
emissions from passenger cars, light-duty trucks, and medium-duty passenger
vehicles for model years 2012-2016, flowing from the U.S. EPA’s proposal to
codify regulations at 40 CFR parts 86 and 600 in its Notice of Proposed
Rulemaking published on September 28, 2009, and published at 74 Fed. Reg. 49454,
as may at the relevant time have been further described, supplemented or varied
in any subsequent final regulations on light-duty vehicle greenhouse gas
emissions.
 
 “Equity Interest” means any capital stock, membership interest, joint venture
interest or other equity interest of a Target Company or Company Subsidiary or
any other securities convertible into or exchangeable or exercisable for such
interests, or options, warrants or other rights to subscribe for or purchase
such interests (including any phantom interest) of a Target Company or Company
Subsidiary.
 
“Escrow Agent” has the meaning set forth in Section 2.8(a).
 
“Escrow Agreement” means the Escrow Agreement between Parent, Beijing Holdco and
Escrow Agent executed and delivered as of the date of this Stock Purchase
Agreement.
 
“Estimated Intra-Group Balances” (which can be a positive or negative
number) means the Estimated Intra-Group Receivables minus the Estimated
Intra-Group Payables.
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-8

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“Estimated Intra-Group Payables” means Parent’s good faith estimate of the
Intra-Group Payables, estimated by Parent and notified to Buyers pursuant to
Section 2.2 and, to the extent any Estimated Intra-Group Payable is expressed in
a currency other than U.S. Dollars, the corresponding amount shall be calculated
by converting such amount into U.S. Dollars at the same exchange rate used to
calculate balances in that currency included in Estimated Net Working Capital
and Estimated Net External Indebtedness, or in the absence of balances in such
currency, at the relevant exchange rate as at the same date foreign currency
balances more generally are translated in calculating Estimated Net Working
Capital and Estimated Net External Indebtedness.
 
“Estimated Intra-Group Receivables” means Parent’s good faith estimate of the
Intra-Group Receivables, estimated by Parent and notified to Buyers pursuant to
Section 2.2 and, to the extent any Estimated Intra-Group Receivable is expressed
in a currency other than U.S. Dollars, the corresponding amount shall be
calculated by converting such amount into U.S. Dollars at the same exchange rate
used to calculate balances in that currency included in Estimated Net Working
Capital and Estimated Net External Indebtedness, or in the absence of balances
in such currency, at the relevant exchange rate as at the same date foreign
currency balances more generally are translated in calculating Estimated Net
Working Capital and Estimated Net External Indebtedness.
 
“Estimated Net External Indebtedness” means Parent’s good faith estimate of the
Net External Indebtedness, estimated by Parent and notified to Buyers pursuant
to Section 2.2.
 
“Estimated Net Working Capital” means Parent’s good faith estimate of Net
Working Capital estimated by Parent and notified to Buyers pursuant to Section
2.2.
 
“Estimated Net Working Capital Adjustment” means the following amount (as
applicable): (a) the amount by which the Estimated Net Working Capital is
greater than the Specified Net Working Capital (in which event, the Initial
Purchase Price shall be increased by such amount) or (b) the amount by which the
Estimated Net Working Capital is less than the Specified Net Working Capital (in
which event, the Initial Purchase Price shall be decreased by such amount).
 
“Estimated Pension Adjustment” means the amount determined as set forth in annex
2 to Schedule A-2.
 
“EU Data Protection Directive” means the Data Protection Directive 95/46/EC
together with the Laws adopted thereunder by the Member States of the European
Union.
 
“European Commission Filing Deadline” has the meaning set forth in Section
5.1(c).
 
“Excess GHG Allowances” means any GHG Allowances that are not required to be
surrendered to Governmental Entities for compliance purposes in respect of the
Ghent Property for each credit year set forth in Schedule V, up to
a yearly maximum of the amounts set forth in Schedule V.
 
“Excluded Contracts” means the Agreements set forth on Schedule X, as may be
updated by Parent prior to Closing to be consistent with the Transitional
Services Agreement.
 
“Excluded Pensions Costs” means the actual Liability of a Target Company or
Company Subsidiary to contribute to or in respect of any retirement benefit
arrangement (other than any New Plan or any Maintained Company Plan (including
the Volvo Car UK Pension Scheme)) in relation to which a Target Company or a
Company Subsidiary has, prior to the Closing Date, been an associate or
connected person of an employer (for purposes of the UK Pensions Act) under (a)
a contribution notice issued to any Target Company or Company Subsidiary within
six years after the Closing Date under section 38 of the UK
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-9

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Pensions Act in respect of any acts, deliberate failures to act occurring, or
knowing assistance given by any of Target Company or Company Subsidiary, prior
to the Closing Date, (b) a financial support direction issued to any of Target
Company or Company Subsidiary within two years after the Closing Date under
section 43 of the UK Pensions Act, or (c) a contribution notice issued to any
Target Company or Company Subsidiary within six years after the Closing Date
under section 47 of the UK Pensions Act in respect of non-compliance with a
financial support direction referred to in the preceding subsection (b).
 
“Excluded Taxes” has the meaning set forth in Section 6.2(a)(vi).
 
“Exhibit” means an exhibit attached to this Stock Purchase Agreement, as the
same may be amended and supplemented from time to time after the date of this
Stock Purchase Agreement and prior to Closing in accordance with the terms of
this Stock Purchase Agreement.
 
“Extended Deadline” has the meaning set forth in Section 5.1(a)(ii).
 
“Filing Deadline” has the meaning set forth in Section 5.1(a).
 
“Final Closing Statement” has the meaning set forth in Schedule A-1.
 
“Financing Plans” means, collectively, the various wholesale and retail (both
retail installment credit financing and leasing) financing plans provided to
Dealers and Target Company Customers by Credit Company, including, for the
avoidance of doubt, plans structured such that Credit Company does not make such
financing directly available to the Dealers and/or Target Company Customers but
instead acts in an undisclosed capacity and/or as Target Company’s receivables
collection agent and those plans where Target Company pays Credit Company’s
financing costs.
 
“FJL” has the meaning set forth in Section 6.23(a)(ii).
 
“FJL Actuary” has the meaning set forth in Section 6.23(d).
 
“FJL Amount” has the meaning set forth in Section 6.23(d).
 
“Floor Plan Finance” means, collectively, the following finance arrangements:
(a) wholesale vehicle stocking financing facilities (howsoever structured,
including sale or return, cash enhancement, bailment, display and consignment
structures and those where Credit Company retains title to relevant Vehicles or
related Vehicle registration or other documentation until Dealer payment) for
new Vehicles, including Vehicles stored from time to time in holding compounds
operated by a Target Company or Company Subsidiaries or Third Parties on behalf
of Dealers or Target Companies or Company Subsidiaries, Vehicles not yet shipped
in accordance with the applicable sale and purchase agreement between a Target
Company or Company Subsidiary and the Dealer, or demonstrator Vehicles which
Credit Company finances through a new wholesale credit facility; (b) wholesale
vehicle financing facilities (howsoever structured, including overdrafts and
individually financed vehicles) for used vehicles, including any make or model
of vehicle; (c) any Financing Plan provided to Dealers by Credit Company which
involves the selling or leasing of any make or model of vehicle by Credit
Company to Dealers for use in their business, which include demonstrator
vehicle, courtesy vehicle and company car Financing Plans; (d) parts and
accessories financing facilities provided by Credit Company to Dealers; (e) any
Financing Plan whereby Credit Company provides financing to Dealers to
facilitate their purchase or lease of equipment or dealer signage; and (f)
receivables created under any Financing Plan provided by Credit Company which
has the net effect of extending deferred payment terms and/or leasing terms to
Dealers for their purchase or lease of those vehicles defined in subsections (a)
and (b) of this definition and in addition vehicle parts and
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-10

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
accessories, equipment and dealer signage, which is not structured as a direct
finance facility to Dealers, including but not limited to undisclosed
receivables factoring arrangements, arrangements where Credit Company acts as
collection agent of the Business and arrangements where a Target Company or
Company Subsidiary and not the Dealers pays Credit Company’s financing costs.
 
“Ford Credit Belgium” means FCE Bank plc, Hunderenveldlaan 10, B-1082 Brussels,
Belgium, a branch of FCE Bank plc, a company incorporated under the laws of
England and Wales.
 
“Ford Credits” means any GHG Credits generated by sales of vehicles by Parent
Group (other than Volvo branded vehicles) with respect to Model Year 2009 and/or
Model Year 2010 prior to Closing.
 
“Ford Entities” means Parent, Ford Global, Ford Germany and Ford UK.
 
“Ford Germany” means Ford-Werke GmbH, a company incorporated under the Law of
Germany.
 
“Ford Global” means Ford Global Technologies, LLC, a Delaware limited liability
company.
 
“Ford Limited License IT” has the meaning set forth in the Intellectual Property
License Agreement.
 
“Ford Netherlands Pension Fund Transfer Agreement” means the Agreement between
Parent and the board of the Ford Netherlands Pension Fund in substantially the
form attached to this Stock Purchase Agreement as Exhibit XXIII.
 
“Ford Netherlands Pension Fund Transferred Assets” has the meaning set forth in
Section 6.22.
 
“Ford Retiree Medical Program” has the meaning set forth in Section 5.19(b).
 
“Ford Secondment Agreement means the Secondment Agreement to be entered into
between Parent and Sweden Company in relation to Ford employees, in the form
attached to this Stock Purchase Agreement as Exhibit XVII.
 
“Ford UK” means Ford Motor Company Limited, a company incorporated under the Law
of England and Wales.
 
“Foreign Real Property Leases” means all leases, subleases and occupancy
agreements, together with any amendment thereto, with respect to real property
located outside of Sweden, in which a Target Company or Company Subsidiary is a
lessee or has occupancy rights, except for those that are not, individually or
in the aggregate, material to the operation of the Business.
 
“Formation Document” means, for a Person (other than an individual), the
certificate of incorporation, certificate of registration, articles of
incorporation, certificate of formation, certificate of partnership, partnership
agreement or equivalent document establishing such Person’s legal existence.
 
“FRP” has the meaning set forth in Section 5.11(c).
 
“FSL” means a full service leasing product (which includes, inter alia, the
provision to the lessee of vehicle maintenance services) which involves a
leasing contract being entered into between an FSL Customer and a Third Party
Supplier in respect of a Target Company Vehicle.
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-11

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“FSL Customers” means those persons who lease a Target Company Vehicle from a
Third Party Supplier by way of an FSL.
 
“Geely Group” means Zhejiang Geely Holding (Group) Co., Ltd. and Geely
Automobile Holdings Co. Limited and their respective direct and indirect
Subsidiaries.
 
“Gemini Engine IP” has the meaning set forth in the Intellectual Property
License Agreement.
 
“German IP Pledge Agreement” means the German IP Pledge Agreement to be entered
into between a members of Parent Group, on the one hand, and Sweden Company, on
the other hand, in the form attached to this Stock Purchase Agreement as Exhibit
XXVI.
 
“Ghent Property” means the manufacturing facilities located at (a) John
Kennedylaan 25, 9000 Ghent, Belgium, and (b) Skaldenstraat, 9000 Ghent, Belgium.
 
“GHG Allowances” means the greenhouse gas allowances allocated by Governmental
Entities to the Ghent Property pursuant to European Union Directive 2003/87/EC
together with the Laws adopted thereunder by the Member States of the European
Union.
 
“GHG Credits” means units used to determine compliance with the green house gas
emissions standards established by U.S. Environmental Protection Agency’s
light-duty vehicle greenhouse gas emissions standards program discussed in the
EPA GHG Emissions Regulations.
 
“Goodwill Deposit” has the meaning set forth in Section 2.8(a).
 
“Governmental Approvals” has the meaning set forth in Section 3.3(a).
 
“Governmental Entity” means any local, state, regional, national, supra-national
or foreign administrative agency, authority, arbitral tribunal, court,
commission, department, registry, division or other governmental,
quasi-governmental or government accredited institution, tribunal or regulatory
body.
 
“Group Loss Company” is a company with losses, which is (or, at the relevant
time, was) a member of a group of companies for relevant Tax purposes.
 
“Group Profit Company” is a company with profits, which is (or, at the relevant
time, was) a member of a group of companies for relevant Tax purposes.
 
“Group Relief” means any transfer, sharing or consolidation of profits or losses
within a group of companies or other relevant tax relationship for the purposes
of any Taxes including any profit and loss transfer agreement, group
contribution agreement and any Tax consolidation pursuant to any provision of
any taxation statute in any jurisdiction.
 
“Hazardous Materials” means any waste, substance, radiation, or material
(whether solid, liquid or gas) which are defined as a “pollutant,”
“contaminant,” “hazardous material,” “hazardous waste,” “hazardous substance,”
“toxic substance,” “radioactive material,” “solid waste,” or other similar
designation in, or otherwise subject to regulation under, Law, or which, alone
or in combination with other substances, has been determined by a Governmental
Entity to cause harm to the environment.  The term Hazardous Materials shall
only include asbestos, lead based paint or other Hazardous Materials that are
part of,
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-12

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
affixed to or contained in, and result primarily in exposure within buildings,
structures or equipment to the extent that such materials are not managed in
accordance with Law.
 
“ICC Rules” has the meaning set forth in Section 12.19(a)(i).
 
“Improvement” means a development, improvement, enhancement, modification, or
derivative work.
 
“Inconsistency” has the meaning set forth in Section 6.4(c)(iii)(D).
 
“Indemnified Environmental Losses” means any Losses, whether or not resulting
from a Third Party Claim, arising out of or relating to:
 
(a)           any Hazardous Materials present at, on or under any Site at the
Closing Date, and any such Hazardous Materials migrating from any Site at any
time; or
 
(b)           any breach of, or failure by Parent or Sweden Seller to comply
with Environmental Law or a Material Environmental Permit or failure to cause a
Target Company or Company Subsidiary to comply with Environmental Law or a
Material Environmental Permit prior to the Closing Date,
 
in each case, incurred by any Buyer Indemnitee under Environmental Law as a
result of:
 
(x)           Works required to prevent the commencement of Environmental
Proceedings (provided that such Works would be carried out by a reasonable and
prudent operator in the Buyer Indemnitee’s position, acting without regard to
recourse under Section 10.2);
 
(y)           receipt by Buyers of a written request for remediation pursuant to
Environmental Law from a Governmental Entity authorized to enforce such
Environmental Law; or
 
(z)           a resolution of Environmental Proceedings.
 
“Indemnified JLR/AML Costs” means any and all Liabilities incurred by a Target
Company or Company Subsidiary relating to or arising out of the business of
designing, engineering, testing, manufacturing, marketing, selling and
distributing Jaguar, Land Rover or Aston Martin vehicles and replacement parts
and service parts and components and assemblies for such vehicles, except to the
extent arising under (a) any Agreement to which a Target Company or Company
Subsidiary (or their respective successors or assigns) is a party or (b) the
Separation Agreements.
 
“Indemnified Party” has the meaning set forth in Section 10.7(a).
 
“Indemnified Product Recall Costs” means the actual direct costs and expenses
resulting from or arising out of a Product Recall for Vehicles sold prior to the
Closing Date, after deducting from such costs and expenses any reimbursement or
other amounts paid, credited or otherwise provided in connection with any such
Product Recall by suppliers, sub-suppliers or other third parties.
 
“Indemnifying Party” has the meaning set forth in Section 10.7(a).
 
“Indemnity Payment” has the meaning set forth in Section 12.6(d).
 
“Independent Tax Accountant” has the meaning set forth in Section
6.4(c)(iii)(A).
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-13

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“Industrial Action” means any strike, work stoppage, slow-down, rule-book
slow-down, work-to-rule, picketing or lock-out by or affecting Employees.
 
“Information Barriers Protocol” means the Information Barriers Protocol set
forth in Schedule I.
 
“Initial Purchase Price” means an amount equal to (a) the Bid Price, minus (b)
the amount of the Estimated Net External Indebtedness, plus (c) the amount of
the Estimated Intra-Group Balances minus (d) the amount of the Estimated Pension
Adjustment and plus or minus, as applicable, the amount of the Estimated Net
Working Capital Adjustment.
 
“Insurance Policy” means a material policy of insurance in relation to a Target
Company or Company Subsidiary and with respect to their current operations,
assets, properties, directors, officers and Employees, whether taken out by a
Target Company or Company Subsidiary or by another Person, currently in effect,
or with respect to which a claim may currently be validly made.
 
“Intellectual Property Agreements” means, collectively, the Intellectual
Property License Agreement, the Intellectual Property Assignment Agreement, and
the Dispute Resolution Agreement.
 
“Intellectual Property Assignment Agreement” means the Intellectual Property
Assignment Agreement to be entered into among the Ford Entities, on the one
hand, and Sweden Company, on the other hand, in the form attached to this Stock
Purchase Agreement as Exhibit IX.
 
“Intellectual Property License Agreement” means the Intellectual Property
License Agreement to be entered into among the Ford Entities, on the one hand,
and Sweden Company, on the other hand, in the form attached to this Stock
Purchase Agreement as Exhibit VIII.
 
“Intellectual Property Rights” means patents, rights in inventions, utility
models, works of authorship, data, designs, databases, software, topography and
mask works, know-how, trade secrets, confidential information, trademarks,
service marks, trade, business and domain names, logos, trade dress, assumed
names, get-up and goodwill, along with copyrights, moral rights and any other
intellectual property or proprietary rights, in each case whether registered or
unregistered and including all applications and registrations for and renewals,
continuations, continuations in part, divisionals or extensions of such rights,
and all similar or equivalent rights or forms of protection in any jurisdiction.
 
“Intercompany Agreements” has the meaning set forth in Section 6.10(a).
 
“Interim Financial Statements” means: (a) the consolidated balance sheet of
Target Companies and Company Subsidiaries as of October 31, 2009,
(b) the consolidated income statements of Target Companies and Company
Subsidiaries for the ten-month period ended October 31, 2009, and
(c) the consolidated operating cash flow statements of Target Companies and
Company Subsidiaries for the ten-month period ended October 31, 2009, all as set
forth in Schedule DD.
 
“Intra-Group Balances” (which may be a positive or negative number) means the
Intra-Group Receivables minus the Intra-Group Payables, as set forth in the
Final Closing Statement in accordance with Schedule A-1.
 
“Intra-Group Balances Price Adjustment” means the amount, if any, payable by
U.S. Buyer or Sweden Buyer to Parent or Sweden Seller or, as applicable, by
Parent or Sweden Seller to U.S. Buyer or Sweden Buyer pursuant to
Section 2.5(b)(i).
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-14

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“Intra-Group Payables” means the amounts that are, as of the Measuring Time,
owed by a Target Company or Company Subsidiary to any member of Parent Group
including any interest accrued thereon but excluding Intra-Group Trade Payables,
as set forth in the Final Closing Statement in accordance with Schedule A-1 and,
to the extent any Intra-Group Payable is expressed in a currency other than U.S.
Dollars, the corresponding amount shall be calculated by converting such amount
into U.S. Dollars using the exchange rate required by Schedule A-1 to be used in
translating the relevant currency into U.S. Dollars for the purposes of
preparing the Final Closing Statement.
 
“Intra-Group Receivables” means the amounts that are, as of the Measuring Time,
owed by any member of Parent Group to a Target Company or Company Subsidiary,
including any interest accrued thereon but excluding Intra-Group Trade
Receivables, as set forth in the Final Closing Statement in accordance with
Schedule A-1 and, to the extent any Intra-Group Receivable is expressed in a
currency other than U.S. Dollars, the corresponding amount shall be calculated
by converting such amount into U.S. Dollars using the exchange rate required by
Schedule A-1 to be used in translating the relevant currency into U.S. Dollars
for the purposes of preparing the Final Closing Statement.
 
“Intra-Group Trade Payables” means the amounts that are, as of the Measuring
Time, owed by a Target Company or Company Subsidiary to any member of Parent
Group, relating to goods and services provided in the Ordinary Course of
Business (which, for the avoidance of doubt, shall not include financing or
licensing related payables).
 
“Intra-Group Trade Receivables” means amounts that are, as of the Measuring
Time, owed by any member of Parent Group to a Target Company or Company
Subsidiary relating to goods and services provided in the Ordinary Course of
Business (which, for the avoidance of doubt, shall not include financing or
licensing related payables).
 
“IP Contracts” means:
 
(a)           any Material Third Party License In or Material Third Party
License Out;
 
(b)           the Volvo Trademark Holding License Agreement, the Volvo Trademark
Holding Shareholders’ Agreement or the AB Volvo License Agreement;
 
(c)           any Material IP Settlement Agreement; and
 
(d)           any material Third Party IT Agreement to which a Target Company or
Company Subsidiary is a party.
 
“IP Settlement Agreements” has the meaning set forth in Section 3.14(q).
 
“IT Agreement” means the Information Technology Transitional Services Agreement
to be entered into between Parent and Sweden Company, in the form attached to
this Stock Purchase Agreement as Exhibit VI.
 
“IT Applications” means operating systems, middleware, applications and data
that are connected to, or running on, IT Infrastructure and any other
information technology hardware and software that is not included in IT
Infrastructure, and shall include software interfaces and source code.
 
“IT Infrastructure” means information technology infrastructure including any
platform hardware, mainframes, servers, storage devices and networks and network
equipments such as hubs, routers and
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-15

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
repeaters for LAN, WAN and wireless connections but excluding networks generally
available to the public.
 
“IT Permitted Encumbrance” means (a) Agreements entered into in the Ordinary
Course of Business granting non-exclusive licenses to third parties in the
Parent IT System or Target Companies IT System; (b) leases, title retention
agreements, and other financing arrangements; (c) liens (including mechanics’,
carriers’, workers’, repairers’ and other similar liens, but excluding Tax
liens) arising or incurred in the Ordinary Course of Business relating to
obligations as to which there is no default on the part of a Target Company or
Company Subsidiary, as applicable, or the validity or amount of which is being
contested in good faith by appropriate proceedings, and only to the extent that
such liens do not or would not reasonably be expected to, individually or in the
aggregate, materially impair the continued use and operation of the asset to
which such liens relate in the Ordinary Course of Business; and (d) security
interests arising by operation of Law.
 
“IT Steering Committee” has the meaning given to the term “Steering Committee”
in the IT Agreement.
 
“IT Systems” means, together, the Target Companies IT System, the Parent IT
System and all other IT Applications and IT Infrastructure used by a Target
Company or a Company Subsidiary as at Closing.
 
“IT Transition Plan” has the meaning given to the term “Transition Plan” in the
IT Agreement.
 
“JLR Agreement” means any Agreement entered into in connection with Parent’s
sale of the Jaguar and Land Rover businesses and to which a Target Company or
Company Subsidiary is a party.
 
“Joint New DB Plan” means a defined benefit pension plan established pursuant to
the Defined Benefits Pension Law of Japan (Law No. 50 of 2001, as amended)
jointly established and managed by VCJ and FJL.
 
“Knowledge of Buyer” means of a fact, event, circumstance or occurrence known by
the individuals listed on Schedule G after making reasonable inquiry.
 
“Knowledge of Parent” means of a fact, event, circumstance or occurrence known
by the individuals listed on Schedule D after making reasonable inquiry.
 
“Law” means any applicable law, common law, statute, directive, ordinance, rules
of any stock exchange or Governmental Entity, regulation or Order.
 
“Leadership Level 3 Employee” means an employee of Parent or a member of Parent
Group whose salary grade is at Leadership Level 3 as designated in Parent’s
employment policies (or the equivalent grade in any successor policies as
notified to Buyers from time to time).
 
“Leadership Level 5 Employee” means an employee of Parent or a member of Parent
Group whose salary grade is at Leadership Level 5 as designated in Parent’s
employment policies (or the equivalent grade in any successor policies as
notified to Buyers from time to time).
 
“Lease Finance” means, collectively, any and all lease and/or trade cycle
management contracts relating to Vehicles entered into between Credit Company
and a Target Company Customer and which are originated or purchased by Credit
Company by way of Volvo Finance.
 
“Leased Foreign Real Property” has the meaning set forth in Section 3.13(b).
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-16

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“Leased Local Real Property” has the meaning set forth in Section 3.13(b).
 
“Leased Real Property” means the Leased Local Real Property together with the
Leased Foreign Real Property.
 
“Legal Data Room” means the IntraLinks workspace site entitled “Project Delta
Data Room” as made available to Buyer Group, Geely Group and their respective
representatives.
 
“Liabilities” means all liabilities, debts, duties and obligations of every
description, whether deriving from Agreement, Claim, Order or Law, actual or
contingent, determined or determinable, asserted or unasserted, ascertained or
matured or unascertained or unmatured and whether owed or incurred severally or
jointly, or as principal or surety.
 
“LLC Interest Assignment and Assumption Agreement” means the Limited Liability
Company Interest Assignment and Assumption Agreement substantially in the form
attached to this Stock Purchase Agreement as Exhibit II.
 
“Local Collective Agreements” has the meaning set forth in Section 3.17(b).
 
“Local GAAP” means the generally accepted accounting principles adopted to
prepare the relevant accounts of a Person.
 
“Local Real Property Leases” means all leases, subleases and occupancy
agreements, together with any amendments thereto, with respect to real property
located in Sweden, in which a Target Company or Company Subsidiary is a lessee
or has occupancy rights, except for those that are not, individually or in the
aggregate, material to the operation of the Business.
 
“Loss” means any cost, damage, disbursement, expense, Liability, loss,
deficiency, penalty or settlement, including reasonable legal, accounting and
other professional fees and expenses and amounts paid in settlement, that are
actually incurred or suffered by the specified Person; but specifically
excluding (a) any consequential, exemplary or punitive damage or other special
damage, provided that such exclusions shall not apply to claims for
indemnification with respect to Third Party Claims and there shall be no limit
or restriction in any manner of any rights or remedies which any member of Buyer
Group or Geely Group has based on fraud, or (b) any reduction of, or utilization
of, any net operating loss carryforward, tax credit carryforward or similar Tax
attribute or any Tax liability attributable to such reduction or utilization,
except as otherwise provided in Section 6.2(a)(v) with respect to certain Deemed
Tax Liabilities and except where such reduction or utilization is in breach of
the warranty set out in Section 3.12(v) or the covenants set out in Section 6.6.
 
“Maintained Company Plan” has the meaning set forth in Section 6.18(a)(i).
 
“Market” means Belgium, Brazil, Germany, Ireland, Italy, Mexico, Spain, and
Switzerland.
 
“Material Contracts” has the meaning set forth in Section 3.11(a).
 
“Material Environmental Permits” means all Permits required under Environmental
Law for a Target Company or Company Subsidiary to operate its respective
business, except for such Permits the absence of which would not, individually
or in the aggregate, reasonably be expected to materially impair the operation
of the Business or result in a significant fine.
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-17

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“Material IP Settlement Agreement” means any IP Settlement Agreement that is (a)
material to the Business, or (b) if breached, terminated or not renewed would
reasonably be expected to materially impair the operation of the Business.
 
“Material Jurisdictions” has the meaning set forth in Section 6.17.
 
“Material Non-Environmental Permits” has the meaning set forth in Section
3.27(c).
 
“Material Real Property Improvements” means the improvements, alterations and
additions that are not deemed personal property by the Law of the applicable
jurisdiction and that are (a) located on, and forming part of, the Owned Real
Property, or (b) located on the Leased Real Property, to the extent a Target
Company or Company Subsidiary is responsible for such improvements pursuant to
the Real Property Leases, and that are material individually or in the aggregate
to the operation of the Business; but specifically excluding, with respect to
Owned Local Real Property, industrial assets that are subject to a pending or
granted application under chapter 24 section 1 of the Swedish Real Property
Code.
 
“Material Third Party Licenses In” means all Third Party Licenses In that are
material to the operation of the Business.
 
“Material Third Party Licenses Out” means all Third Party Licenses Out that are
material to the operation of the Business.
 
“Measuring Time” means 11:59 p.m. local time on the last day of the month
preceding the Closing Date.
 
“Member State Filing Deadline” has the meaning set forth in Section 5.1(c).
 
“Model Year” shall have the meaning by which such term is defined or understood
(as the case may be) in the EPA GHG Emissions Regulations..
 
“Net External Indebtedness” means the net amount of assets and liabilities of
the Target Companies and Company Subsidiaries (including, where applicable,
joint ventures in accordance with Schedule A-1) to be included in Net External
Indebtedness as set forth in the Final Closing Statement in accordance with
Schedule A-1, provided that if the resulting amount is a net liability then Net
External Indebtedness shall be a positive number, and if the resulting amount is
a net asset then Net External Indebtedness shall be a negative number.
 
“Net External Indebtedness Adjustment” means the amount, if any, payable by
Sweden Buyer to Parent or, as applicable, by Parent to Sweden Buyer pursuant to
Section 2.5(b)(ii).
 
“Net Initial Purchase Price” has the meaning set forth in Section 2.3.
 
“Net Working Capital” means the net amount of assets and liabilities (treating
assets as positive numbers and liabilities as negative numbers) of the Target
Companies and Company Subsidiaries to be included in Net Working Capital as set
forth in the Final Closing Statement in accordance with Schedule A-1, provided
that if the resulting amount is a net asset then Net Working Capital shall be a
positive number and if the resulting amount is a net liability Net Working
Capital shall be a negative number.
 
“Net Working Capital Adjustment” means the amount, if any, payable by Sweden
Buyer to Parent or Parent to Sweden Buyer pursuant to Section 2.5(b)(iii).
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-18

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“New Plan” has the meaning set forth in Section 6.18(a)(ii).
 
“Non-Controlled Company” means any entity of which any Target Company or Company
Subsidiary owns, directly or indirectly, or controls (through agreement or
otherwise) 50% or less but more than 40% of any outstanding securities or other
ownership interests, including Volvo Trademark Holding AB.
 
“Non-Controlled IP” means any Intellectual Property Rights which are owned by
any Non-Controlled Company and which are (i) in and to the Volvo brand
(“Non-Controlled Volvo Brand IP”), or (ii)  material to the Business.
 
“Non-Controlled IP Knowledge of Parent” means of a fact, event, circumstance or
occurrence actually known by the individuals listed on Schedule FF after making
reasonable inquiry.
 
“Non-Controlled Volvo Brand IP” has the meaning set forth in the definition of
Non-Controlled IP in this Appendix 1.
 
“Non-Production Agreements” means the Purchasing Agreements of a Target Company
or Company Subsidiary other than the Production Agreements, relating to payment
or receipt by a Target Company or Company Subsidiary of more than $5,000,000 per
year.
 
“NSC Reorganization” means the transfer of the Embedded NSCs to Sweden Company,
a Company Subsidiary or a third party importer as set forth on Schedule F in
accordance with the Separation Arrangements.
 
“NSC Transitional Services Agreement” means the NSC Transitional Services
Agreement to be entered into between Parent and Sweden Company, in the form
attached to this Stock Purchase Agreement as Exhibit XIX.
 
“Order” has the meaning set forth in Section 3.2(d)(i).
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past practices.
 
“Outside Date” has the meaning set forth in Section 11.1(f).
 
“Owned Foreign Real Property” means all real property located outside of Sweden
that is owned by a Target Company or Company Subsidiary, except for such real
property that is not, individually or in the aggregate, material to the
operation of the Business.
 
“Owned Local Real Property” means all real property located in Sweden that is
owned by a Target Company or Company Subsidiary, except for such real property
that is not, individually or in the aggregate, material to the operation of the
Business.
 
“Owned Real Property” means the Owned Local Real Property together with the
Owned Foreign Real Property.
 
“Parent” has the meaning set forth in the preamble to this Stock Purchase
Agreement.
 
“Parent Assigned Intellectual Property” means the Intellectual Property Rights
that are to be assigned to Sweden Company under the Intellectual Property
Assignment Agreement, provided however, for representations and warranties
provided in Section 3.14 and given as of the date of execution and delivery
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-19

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
of this Stock Purchase Agreement, this definition shall be limited to those
Intellectual Property Rights in existence at such time.
 
“Parent Defined Contribution Plan” has the meaning set forth in Section 6.20(a).
 
“Parent Group” means Parent and any Affiliates of Parent, other than Target
Companies and the Company Subsidiaries.
 
“Parent Indemnitee” has the meaning set forth in Section 10.4.
 
“Parent IT System” means IT Applications and IT Infrastructure that are (a)
owned by a member of the Parent Group or provided to a member of the Parent
Group or a Target Company or Company Subsidiary pursuant to a third party
Agreement under which a member of Parent Group is a party; (b) used by a Target
Company or a Company Subsidiary (or any of their respective suppliers, dealers
or customers in or in relation to one or more Vehicles) as at Closing; and (c)
identified in Schedule W.
 
“Parent IT Transition Services” means the provision of the Parent IT System,
along with technical assistance, support, maintenance and other services
relating to the operation and installation of the Parent IT System in accordance
with the terms of the IT Agreement.
 
“Parent Licensed Intellectual Property” means the Intellectual Property Rights
that are to be licensed to Sweden Company under the Intellectual Property
License Agreement; provided however, for representations and warranties provided
in Section 3.14 and given as of the date of execution and delivery of this Stock
Purchase Agreement, this definition shall be limited to those Intellectual
Property Rights that are in existence at such time.
 
“Parent Senior Employee” means an employee of Parent or a member of Parent Group
whose grade is at or above that of a Leadership Level 5 Employee.
 
“Parent Tax Group” means Parent and any other company or companies (other than
any Target Company or Company Subsidiary) which either are or become after
Closing, or have within the six years ending at Closing been, treated as members
of the same group as, or otherwise connected or associated in any way with,
Parent for any Tax purpose.
 
“Party” has the meaning set forth in the preamble to this Stock Purchase
Agreement.
 
“Payment Currency” has the meaning set forth in Section 12.7.
 
“PDF” has the meaning set forth in Section 12.11.
 
“Pension Plan #3” has the meaning set forth in Section 5.10(a).
 
“Pension Plan #6” has the meaning set forth in Section 5.10(b).
 
“Permit” means a certificate, franchise, license, permit, order, concession,
authorization, registration, declaration, filing, approval or similar right
granted by a Governmental Entity.
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-20

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“Permitted Encumbrances” means:
 
(a)           the documents and matters set forth on Schedule E and certain
matters reflected in the Company Financial Statements and set forth in the
documents listed on Schedule E, copies of which documents have been made
available to Buyers; together with
 
(b)           (i) statutory liens for current Taxes not yet due, payable or
delinquent, or which may be paid without interest or penalties, or the validity
or amount of which is being contested in good faith by appropriate proceedings,
and for which contested amount adequate reserves are maintained on the Company
Financial Statements, (ii) liens (including mechanics’, carriers’, workers’,
repairers’ and other similar liens, but excluding Tax liens) arising or incurred
in the Ordinary Course of Business relating to obligations as to which there is
no default on the part of a Target Company or Company Subsidiary, as applicable,
or the validity or amount of which is being contested in good faith by
appropriate proceedings, and only to the extent that such liens do not or would
not reasonably be expected to, individually or in the aggregate, materially
impair the continued use and operation of the asset to which such liens relate
in the Ordinary Course of Business, (iii) pledges, deposits or other liens
securing the performance of bids, trade contracts (other than for borrowed
money), leases or statutory obligations (including workers’ compensation,
unemployment insurance or other social security legislation, but excluding Tax
liens) that are incurred in the Ordinary Course of Business and none of which,
individually or in the aggregate, materially impair the continued use and
operation of the asset to which such liens relate in the Ordinary Course of
Business, (iv) Encumbrances imposed by Law, including zoning, entitlement,
conservation restriction and other land use and environmental regulations by a
Governmental Entity, none of which, individually or in the aggregate, materially
impair the current occupancy or current use of such real property, as
applicable, (v) all covenants, conditions, restrictions, utility easements,
easements, encroachments, joint facilities, charges, rights of way, other liens
and any similar matter set forth in any state, local or municipal franchise on
title to real property of a Target Company or Company Subsidiary, as applicable,
which do not materially impair the current occupancy or current use of such real
property, (vi) minor survey exceptions and matters as to real property of a
Target Company or Company Subsidiary, as applicable, which would be disclosed by
an accurate survey or inspection of such real property and which do not
materially impair the current occupancy or current use of such real property,
(vii) other liens or Encumbrances expressly disclosed in the Company Financial
Statements or Schedule B, (viii) any Encumbrance affecting the fee interest of
any Leased Property not created by a Target Company, a Company Subsidiary or
Parent that is not otherwise a Permitted Encumbrance under any other clause of
this definition, (ix) any Encumbrances with respect to chancel repair liability,
(x) any track use Agreement with respect to any test track or proving grounds,
and (xi) any industrial assets that are subject to a pending or granted
application under chapter 24 section 1 of the Swedish Real Property Code,
whether owned by a Target Company, a Company Subsidiary or a third party.
 
“Person” means an individual, association, a corporation, a partnership, a
limited liability company, a limited liability partnership, a trust or any other
entity or organization, including a Governmental Entity.
 
“Phase I Environmental Site Assessment” means the Phase I environmental site
assessments prepared by the Environmental Consultants and made available to
Buyer Group and Geely Group.
 
“PLA” has the meaning set forth in Section 5.23.
 
“Plan” means any employee benefit scheme, plan, program, policy, practice, or
other arrangement providing benefits to any current or former Employee or any
beneficiary or dependent thereof that is sponsored or maintained by Parent,
Sweden Seller, a Target Company or Company Subsidiary or to which Parent, Sweden
Seller, a Target Company or Company Subsidiary contributes or is obligated to
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-21

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
contribute, including any pension, retirement, supplemental retirement, deferred
compensation, bonus, incentive, vacation, insurance, stock purchase, stock
option, equity award, severance, employment, change of control or fringe benefit
plan, program or Agreement.
 
“PRC” means the People’s Republic of China which, for the purposes of this Stock
Purchase Agreement, excludes Hong Kong Special Administrative Region, Macau
Special Administrative Region and the territory of Taiwan.
 
“Pre-Closing Period” has the meaning set forth in Section 6.2(a)(i).
 
“Products” means Vehicles and Vehicle parts and accessories.
 
“Product Recall” means a vehicle repair campaign (whether voluntary or required
by a Governmental Entity) to address product safety defects or non-compliances
or emissions defects or non-compliances where a Target Company or Company
Subsidiary, their respective importer, national sales company or other market
representative has reported the defect to a Governmental Entity and has directly
notified each affected customer to deliver the vehicle in question to an
authorized service provider for repair, and where the subject repair was
performed at no cost to the customer.  For the avoidance of doubt, “Product
Recalls” shall not include any campaigns or other actions to honor or otherwise
satisfy any Vehicle warranty, extended warranty, extended service plan or
similar plan or program.
 
“Product Regulatory Requirement” means a mandatory legal standard, certification
or approval related to motor vehicle safety, emissions or the environment, that
must be met or obtained by a Target Company or Company Subsidiary in order for
Vehicles to be legally sold or imported in countries where a Target Company or
Company Subsidiary sells or imports Vehicles.
 
“Product Supply Agreements” means all of the following Agreements: (a) the
Agreement for the supply of engines and stampings dated as of the Closing Date
among Ford Motor Company Limited, Ford-Werke GmbH, Ford España, S.L. and Sweden
Company; (b) the Agreement for the supply of engines and stampings dated as of
the Closing Date among Sweden Company, Ford Motor Company Limited and Ford
España, S.L.; (c) the Agreement for the supply of DW10 engines dated as of the
Closing Date among Sweden Company, Ford-Werke GmbH, and Ford España, S.L.; (d)
the Agreement for the supply of conrods and brake discs dated as of the Closing
Date among Sweden Company, Ford Motor Company Limited and Ford-Werke GmbH; and
(e) the Agreement for the supply of camshafts dated as of the Closing Date among
Sweden Company, Ford Motor Company Limited and Ford-Werke GmbH.
 
“Production Agreements” means the purchasing agreements of a Target Company or
Company Subsidiary, as applicable, relating specifically to vehicle and
component manufacturing and production, relating to payment or receipt by a
Target Company or Company Subsidiary of more than $20,000,000 per year.
 
“Production Goods and Services” means goods and services including (a)
production and service parts, components, assemblies and accessories, (b) raw
materials, (c) tooling and (d) design, engineering or other services.
 
“Production Purchasing Global Terms and Conditions” means the primary contract
terms and conditions that apply to the purchase of Production Goods and Services
which in each case shall for the purposes of this Stock Purchase Agreement
include applicable supplemental terms and conditions issued to address special
product or local market requirements and applicable purchase orders that specify
price and other key terms.
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-22

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“Project Company” means (a) the Jiading Project Co. (as defined in recital (B)
of the Framework Agreement on Geely’s Shanghai Project by and among Management
Committee of Shanghai Jiading Industrial Park, Shanghai Jiading Industrial Park
Development (Group) Co., Ltd., Zhejiang Geely Holding Group Co., Ltd., and Mr.
Li Shufu, dated February 9, 2010), (b) the Daqing Volvo Company (as described in
paragraph 3.1 of the Investment Cooperation Agreement by and between Daqing
State Owned Assets Operating Co., Ltd. and Zhejiang Geely Holding (Group) Co.,
Ltd., dated February 7, 2010), (c) any company formed or otherwise set up to own
or operate the Zhangjiakou base (as described in the Geely Group Zhangjiakou
Investment Project Cooperation Agreement by and among People's Government of
Zhangjiakou Municipality, Zhangjiakou Tongtai Highway Group Co., Ltd. and
Zhejiang Geely Holding (Group) Co., Ltd., dated March 18, 2010), and (d) any
other company Controlled by Zhejiang Geely Holding (Group) Co., Ltd. which is
formed or otherwise set up to develop, manufacture or assemble Volvo Branded
Vehicles in China, or which is engaged in the development, manufacture, or
assembly of Volvo Branded Vehicles in China.
 
“Proposal” has the meaning set forth in Section 5.17.
 
“PSA” means PSA S.A., a company incorporated under the Laws of France.
 
“PSA Group” means PSA and its Affiliates.
 
“Purchase Price” has the meaning set forth in Section 2.1(b).
 
“Purchasing Agreements” means the Production Agreements and the Non-Production
Agreements.
 
“PZEV” means partial zero emissions vehicle as defined by the California Air
Resources Board.
 
“Real Property Leases” means the Local Real Property Leases together with the
Foreign Real Property Leases.
 
“Relevant Employees” means those employees (including temporary, agency and
permanent employees) and consultants of a member of Parent Group, a member of
Buyer Group, or a member of Geely Group who would reasonably be expected to have
access to Restricted Information following Closing.
 
“Relief” includes, unless the context otherwise requires, any allowance, credit,
deduction, exemption or set-off in respect of any Tax or relevant to the
computation of any income, profits or gains for the purposes of any Tax, or any
repayment of or saving of Tax (including any interest in respect of Tax) and any
reference to the “use” or “set-off” of relief shall be construed accordingly and
shall include use or set-off in part.
 
“Reorganization” means the Separation Arrangements, and the transactions
contemplated by them, including the NSC Reorganization, as well as the transfer,
assignment, sale or licensing of any Intellectual Property Rights and any other
transactions carried out or Agreements entered into in preparation for or in
connection with the sale of the U.S. Company Interest and Sweden Company Shares.
 
“Replaced Company Plan” has the meaning set forth in Section 6.18(a)(ii).
 
“Replacement Canada Defined Contribution Plans” has the meaning set forth in
Section 5.10(b).
 
“Replacement Policies” has the meaning set forth in Section 5.13(a).
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-23

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“Replacement Provider” means the third party or third parties appointed by a VAB
Manufacturer to provide the Services in substitution for the VAB Suppliers.
 
“Replacement U.S. Defined Contribution Plans” has the meaning set forth in
Section 5.11(c).
 
“Replacement Vehicle Finance Arrangements” has the meaning set forth in Section
5.15.
 
“Represented Employees” has the meaning set forth in Section 3.17(b).
 
“Request for Arbitration” has the meaning set forth in the ICC Rules.
 
“Required Terms” has the meaning set forth in Section 5.23.
 
“Restricted Information” means confidential information of a member of Parent
Group, on the one hand, and a member of Buyer Group or a member of Geely Group,
on the other hand, (or confidential information of a third party, including the
PSA Group, that is in the possession of a member of Parent Group, or a member of
Buyer Group or a member of Geely Group) that includes: (a) prices or pricing
plans in relation to the supply of vehicles or parts to downstream customers of
vehicles or parts, (b) margins or margin targets in relation to the supply of
vehicles or parts to downstream customers, (c) raw material, component and
manufacturing costs which would not normally be disclosed or made accessible as
between competitors, (d) plant capacity, capacity utilization and allocation of
capacity to different products which would not normally be disclosed or made
accessible as between competitors, (e) product development and launch plans and
activities (other than with respect to products jointly developed pursuant to a
Separation Agreement) or (f) any other information that reveals current or
future business plans or anticipated commercial conduct of a member of Buyer
Group, a member of Geely Group or a member of Parent Group, or of a third party
that is in the possession of a member of Buyer Group, a member of Geely Group or
a member of Parent Group in relation to the supply of vehicles or parts to
customers; in the case of each of (a) through (f) above, to the extent that the
disclosure of such information by or to a member of Parent Group, on the one
hand, or by or to a member of Buyer Group or a member of Geely Group, on the
other hand, would give rise to an infringement of competition Law, but
specifically excluding (x) information as to the total price paid for materials
comprised in the goods (at the agreed cost disclosure level) to any customer of
the goods provided pursuant to the Separation Agreements; and (y) information as
to the actual capacity reserved by a customer where a customer has an obligation
to share the available capacity with the supplier pursuant to the Product Supply
Agreements.
 
“Retirement Benefits” means any pension, lump sum, gratuity or similar benefit
(including post-retirement medical, dental and welfare benefits and termination
indemnity (or seniority) payments) payable or prospectively or contingently
payable on or following retirement, leaving service, invalidity and death.
 
“Retail Finance” means, collectively, any and all retail installment credit
contracts relating to Vehicles entered into between a member of Parent Group and
a Target Company Customer and which are originated or purchased by a member of
Parent Group by way of Volvo Finance.
 
“RMB” denotes the lawful currency of the PRC.
 
“S40 TLC”  means the Volvo S40 Vehicle Technology Licensing Contract among
Sweden Company, Ford Global and CFMA.
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-24

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“S80 TLC” means the Volvo S80 LWB Vehicle Technology Licensing Contract among
Sweden Company, Ford Global and CFMA.
 
“Schedule” means a schedule attached to this Stock Purchase Agreement, as the
same may be amended or supplemented from time to time after the date of this
Stock Purchase Agreement and prior to Closing in accordance with the terms of
this Stock Purchase Agreement.
 
“Secondment Agreements” means the Ford Secondment Agreement and the Volvo
Secondment Agreement.
 
“Seller Claim” has the meaning set forth in Section 10.4.
 
“Seller Financing Agreement” means the Seller Financing Agreement by and between
Sweden Seller and the relevant member of Geely Group, substantially in the form
attached hereto as Exhibit XXVIII and any financing documents to be delivered in
connection therewith.
 
“Seller Financing Amount” means $200,000,000.
 
“SEK” denotes the lawful currency of Sweden.
 
“Separation Agreements” means the Agreements to be entered into by certain
members of Parent Group, on the one hand, and certain Target Companies or
Company Subsidiaries, on the other hand, in the forms attached to this Stock
Purchase Agreement as Exhibit VI, Exhibit VII, Exhibit VIII, Exhibit IX, Exhibit
X, Exhibit XI, Exhibit XII, Exhibit XIII, Exhibit XIV, Exhibit XV, Exhibit XVI,
Exhibit XVII, Exhibit XVIII, Exhibit XIX, Exhibit XX, Exhibit XXI and Exhibit
XXVI.
 
“Separation Arrangements” means, in relation to an Embedded NSC, as applicable
(a) formation of a new entity in the jurisdiction listed for such Embedded NSC,
(b) acquisition by Sweden Company or a Company Subsidiary of the shares of such
new entity, (c) establishment of third party contractual arrangements and
applications for, and receipt of, Permits, licenses and registrations, (d)
transfer of assets and assumption of Liabilities, (e) separation of properties,
(f) separation of employee pensions and benefits arrangements and (g) all other
actions taken by a member of Parent Group, a Target Company or Company
Subsidiary in connection with (a) through (f) above.
 
“Separation IP” means the Intellectual Property created, developed or invented
by, or on behalf of, a Party or its Affiliates after Closing (a) in materials,
documentation and other items, (b) in making those materials, documentation or
other items, and (c) in any process used in making those materials,
documentation or other items, in each case with respect to those materials,
documentation or other items that are required to be delivered by that party or
its relevant Affiliate pursuant to any of the Development Agreements.
 
“Services” means the respective services listed in Section 2.1.4 of the VAB
Transitional Services Agreement.
 
“Shanghai Holdco” means Shanghai Geely Zhao Yuan International Investment Co.,
Ltd., a company organized under the Law of China.
 
“Shared Contract” means an Agreement, excluding any Excluded Contract, with a
third party to which (a) a member of Parent Group is a party and pursuant to
which a Target Company or Company Subsidiary is a party or receives a benefit or
has an obligation to perform, or (b) a Target Company or Company
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-25

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Subsidiary is a party and pursuant to which a member of Parent Group is a party
or receives a benefit or has an obligation to perform.
 
“Sites” means any real property (a) owned, leased or occupied by a Target
Company or Company Subsidiary as of the Closing Date, or (b) owned, leased or
occupied by a Target Company or a Company Subsidiary during the five-year period
prior to the Closing Date.
 
“Special GHG Credits” has the meaning set forth in Section 5.22(a).
 
“Specified Net Working Capital” means a negative amount of $1,343,000,000.
 
“Specified Representations” has the meaning set forth in Section 10.1(a).
 
“SSIP” has the meaning set forth in Section 5.10(b).
 
“Statutory Audit Companies” means the Target Companies and Company Subsidiaries
set forth on Schedule Q.
 
“Stock Purchase Agreement” has the meaning set forth in the preamble to this
Stock Purchase Agreement.
 
“Straddle Period” has the meaning set forth in Section 6.2(a)(i).
 
“Subsidiary” means a corporation, partnership, joint venture or other entity of
which any Person (a) owns, directly or indirectly, or controls (through
agreement or otherwise) more than 50% of the outstanding securities or other
interests the holders of which are generally entitled to vote for the election
of the board of directors or other governing body or (b) has the right to
appoint or remove a majority of the board of directors or other governing body.
 
“Surviving Contracts” has the meaning set forth in Section 6.10(a).
 
“Sweden Buyer” has the meaning set forth in the preamble to this Stock Purchase
Agreement.
 
“Sweden Company” means Volvo Car Corporation, a corporation organized under the
Law of Sweden.
 
“Sweden Company GHG Credit Shortfall” means, in respect of a Model Year, Target
Group’s GHG Credit shortfall for Vehicles in that Model Year under the EPA GHG
Emissions Standards, reduced by (i) the Special GHG Credits (without duplication
in the calculation of such shortfall), (ii) any GHG Credits generated, or
projected to be generated, by Target Group in prior or subsequent Model Years
that are eligible under the EPA GHG Emissions Regulation to be applied by a
member of Target Group to the applicable credit balance for the Model Year
including any A/C leakage credits; and (iii) any portion of such actual GHG
Credit shortfall under the EPA GHG Emissions Standards that is attributable to
actual deviations from the Cycle Plan and the Business Plan to the extent of the
sales plan contained therein.
 
“Sweden Company Management Team” means Steven Armstrong, Olle Axelson, Bengt
Banck, Bernt Ejbyfeldt, Magnus Hellsten, Magnus Jonsson, Gerry Keaney, Stephen
Odell, Stuart Rowley, Björn Sällström and Elisabet Wenzlaff.
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-26

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“Sweden Company PZEV Credit Shortfall” means the total number of additional PZEV
credits estimated as of the date of this Stock Purchase Agreement to be required
by Sweden Company for the 2010, 2011, 2012, 2013, 2014 and 2015 model years as
set forth on Schedule L.
 
“Sweden Company Shares” has the meaning set forth in the recitals to this Stock
Purchase Agreement.
 
“Sweden Seller” has the meaning set forth in the preamble to this Stock Purchase
Agreement.
 
“Swedish Entities” means Sweden Company and each Company Subsidiary incorporated
under the Law of Sweden.
 
“Swedish GAAP” means Swedish generally accepted accounting principles.
 
“Target Companies” means U.S. Company and Sweden Company.
 
“Target Companies IT System” means IT Applications and IT Infrastructure that
are (a) owned by a Target Company or Company Subsidiary or provided to a member
of Parent Group or a Target Company or Company Subsidiary pursuant to a third
party agreement under which a Target Company or Company Subsidiary is a party;
(b) used by Parent Group at Closing; and (c) to the Knowledge of Parent, listed
in all material respects on Schedule T, as such Schedule may be updated between
the date of this Stock Purchase Agreement and Closing.
 
“Target Companies IT Transition Services” means the provision of the Target
Companies IT System, along with technical assistance, support, maintenance and
other services relating to the operation and installation of the Target
Companies IT System in accordance with the terms of the IT Agreement.
 
“Target Company Customers” means those obligors that finance or lease a Vehicle
by way of Volvo Finance and for the avoidance of doubt such obligors shall
include FSL Customers, Credit Insurance Customers and any Target Company
Customers that enter into fleet and daily rental arrangements (including where
such arrangements are negotiated directly with Target Company).
 
“Target Company Senior Employee” means an Employee whose salary grade is at or
above that of a Leadership Level 5 Employee.
 
“Target Group” means the Target Companies and the Company Subsidiaries.
 
“Tax” or “Taxes” means all taxes of any kind, including all national, state,
provincial, territorial, municipal or local income, profits, franchise, gross
receipts, environmental, customs, import, export, net worth, sales, use, goods
and services, value added, ad valorem, withholding, employment, social security,
disability, occupation, pension, real property, tangible and intangible personal
property, stamp, transfer, conveyance, severance, production, excise and other
taxes, withholdings, duties, levies, imposts and other similar charges and
assessments (including any and all fines, penalties, interest and other
additions attributable to or otherwise imposed on or with respect to any such
taxes, charges, fees, levies or other assessments and interest thereon) imposed
by or on behalf of a Governmental Entity.
 
“Tax Authority” means any Governmental Entity competent to impose any Tax, or
assess or collect any Tax.
 
“Tax Claim” means any claim pursuant to Section 6.2 or any claim for a breach of
any of the warranties in Section 3.12 or for a breach of the covenants and
undertakings set out in Section 6.6 (including, for the
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-27

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
avoidance of doubt, a claim for indemnification in respect of the breach of such
warranties pursuant to Section 10.2(a)).
 
“Tax Liability” means:
 
(a)           an Actual Tax Liability; or
 
(b)           a Deemed Tax Liability.
 
“Tax Proceeding” has the meaning set forth in Section 6.5(a).
 
“Tax Refund Payment” has the meaning set forth in Section 6.2(e).
 
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement required to be supplied to any Tax Authority in
relation to any Taxes, including any schedule or attachment thereto, and
including any amendment thereof.
 
“Temporary Lead-time Allowance Alternative Standards” are the final regulations,
if any, promulgated by the U.S. Environmental Protection Agency with respect to
optional interim fleet average green house gas emissions standards, flowing from
the U.S. Environmental Protection Agency’s proposal to codify such regulations
at 40 C.F.R. § 86.1818-12(e) in its Notice of Proposed Rulemaking published on
September 28, 2009, and published at 74 Fed. Reg. 49454, as may be further
described in EPA GHG Emissions Regulations.
 
 “Terms of Reference” has the meaning set forth in the ICC Rules.
 
“Theoretical Assets Allocated to VCJ” means the assets as calculated pursuant to
Schedule P Part 1.
 
“Theoretical Assets Allocated to FJL” means the assets as calculated pursuant to
Schedule P Part 2.
 
“Third Party Claim” has the meaning set forth in Section 10.7.
 
“Third Party IT Agreements” means all contracts or other agreements with third
parties relating to the IT Systems, including software licenses and support
agreements.
 
“Third Party Licenses In” means all licenses granted by third parties to a
member of Parent Group, a Target Company or a Company Subsidiary of Intellectual
Property Rights owned by or licensed to such third parties and which are used by
a Target Company or Company Subsidiary (except for (a) licenses for
off-the-shelf software, publications or newsletters, (b) IP Settlement
Agreements, and (c) purchase orders), provided that “third party” shall include
any entity of which any Target Company owns, directly or indirectly, or controls
(through agreement or otherwise) 40% or less of any outstanding securities or
other ownership interests.
 
“Third Party Licenses Out” means all licenses granted by a member of Parent
Group, a Target Company or a Company Subsidiary to third parties of Company
Intellectual Property or Parent Assigned Intellectual Property (except for (a)
licenses for off-the-shelf software, publications or newsletters, (b) IP
Settlement Agreements, and (c) purchase orders), provided that “third party”
shall include any entity of which any Target Company owns, directly or
indirectly, or controls (through agreement or otherwise) 40% or less of any
outstanding securities or other ownership interests.
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-28

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“Third Party Refund Payment” has the meaning set forth in Section 10.9.
 
“Third Party Supplier” means a Third Party with which Credit Company has a
contractual arrangement for such Third Party to provide FSL or Insurance by way
of Volvo Finance.
 
“Tooling Agreement” means the Tooling Agreement to be entered into between
certain Parent Group Entities and Sweden Company, in the form attached to this
Stock Purchase Agreement as Exhibit XVI.
 
“Total Pension Adjustment” means the Total Pension Adjustment calculated in
accordance with Schedule A-2.
 
“Transaction Documents” means this Stock Purchase Agreement, the Separation
Agreements and the Seller Financing Agreement.
 
“Transaction Financial Statements” means the Dearborn-administered Hyperion
Enterprise (HE) consolidated accounts in respect of the Target Companies and the
Company Subsidiaries as of the year ended December 31, 2008 set forth on
Schedule BB.
 
“Transitional Services Agreement” means the Transitional Services Agreement to
be entered into between Parent and Sweden Company, in the form attached to this
Stock Purchase Agreement as Exhibit XVIII.
 
“Transfer Taxes” has the meaning set forth in Section 6.3.
 
“UK Pensions Act” means the United Kingdom Pensions Act 2004.
 
“Undertakings” has the meaning set forth in Section 5.1(g).
 
“Undisclosed Individual” has the meaning set forth in Section 6.16(b).
 
“U.S.” and “United States” mean the United States of America.
 
“U.S. Buyer” has the meaning set forth in the preamble to this Stock Purchase
Agreement.
 
“U.S. Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
“U.S. Company” means Volvo Cars of North America, LLC, a Delaware limited
liability company.
 
“U.S. Company Interest” has the meaning set forth in the recitals to this Stock
Purchase Agreement.
 
“U.S. Dealer Agreement” means any dealer Agreement, sales Agreement, retailer
Agreement, franchise Agreement, letter of intent, or similar Agreement,
including any amendments, addenda, riders or other writings by and between U.S.
Company, or its predecessors, on the one hand, and any dealers or prospective
dealers in the United States, on the other hand, relating to the sale or
distribution of Vehicles.
 
“U.S. Dollars,” “USD” and “$” each denote the lawful currency of the U.S.
 
“U.S. Employee Pension Participants” has the meaning set forth in Section
5.11(a).
 
“U.S. Employee Pensions Plans” has the meaning set forth in Section 5.11(a).
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-29

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“U.S. Employee Pensions Plan Transferred Assets” has the meaning set forth in
Section 6.21.
 
“U.S. GAAP” means U.S. generally accepted accounting principles.
 
“U.S. Hourly Employee Pension Participants” has the meaning set forth in Section
5.11(b).
 
“VAB” means Volvo Auto Bank Deutschland GmbH, a German corporation.
 
“VAB Manufacturer” means Volvo Car Germany GmbH or Volvo Automobile (Schweiz)
AG.
 
“VAB Supplier” means Volvo Car Holding Germany GmbH, VAB, VAL and VAF
 
“VAB Transitional Services Agreement” means the VAB Services Agreement to be
entered into between certain Credit Company Affiliates and certain Target
Companies and Company Subsidiaries, in the form attached to this Stock Purchase
Agreement as Exhibit XXI.
 
“VAF” means Volvo Auto Finanz-Service Deutschland GmbH, a German corporation.
 
“VAL” means Volvo Auto Leasing Deutschland GmbH, a German corporation.
 
“VAT” means value added tax chargeable under or pursuant to the EC Council
Directive 2006/112/EC on the common system of value added tax or any similar
sales, purchase or turnover tax chargeable outside the European Union, including
any sales tax imposed by any state or local government within the United States.
 
“VCJ” has the meaning set forth in Section 6.23(a)(i).
 
“VCJ Actuary” has the meaning set forth in Section 6.23(c).
 
“VCJ Amount” has the meaning set forth in Section 6.23(c).
 
“Vehicle” means a vehicle manufactured or distributed by a Target Company or
Company Subsidiary.
 
“Vehicle Finance Arrangements” means collectively, Floor Plan Finance, Lease
Finance and Retail Finance.
 
“Vehicle Finance Separation Agreement” means the Vehicle Finance Separation
Agreement to be entered into between Credit Company and Sweden Company, in the
form attached to this Stock Purchase Agreement as Exhibit XX.
 
“Volvo Assigned Patents” has the meaning set forth in the Intellectual Property
License Agreement.
 
“Volvo Branded Vehicles” has the meaning set forth in the Intellectual Property
License Agreement.
 
“Volvo Finance” means collectively the Volvo finance trade brand names set forth
in Schedule 4 of the Vehicle Finance Services Agreement.
 
“Volvo Netherlands Defined Benefit Plan” has the meaning set forth in Section
5.12(a).
 
“Volvo Netherlands Funding Vehicle” has the meaning set forth in Section
5.12(a).
 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-30

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
“Volvo Secondment Agreement” means the Secondment Agreement to be entered into
between Parent and Sweden Company in relation to Employees, in the form attached
to this Stock Purchase Agreement as Exhibit XVII.
 
“Volvo Trademark Holding License Agreement” means the Volvo Cars Trademarks
License Agreement between Volvo Trademark Holding AB and Sweden Company,
effective on February 28, 1999.
 
“Volvo Trademark Holding Shareholders’ Agreement” means the Shareholders’
Agreement, by and among Volvo Trademark Holding AB, AB Volvo, Sweden Company and
Parent, effective on March 31, 1999.
 
“Volvo U.S. Defined Benefit Plan” has the meaning set forth in Section 5.11(b).
 
“Working Capital Facility” has the meaning set forth in Section 5.18(d).
 
“Working Capital Forecast” has the meaning set forth in Section 5.24.
 
“Works” means any of the following, to the extent required by Environmental Law:
 
 
(a)
inspecting, investigating, assessing, sampling or monitoring measures in
relation to a Hazardous Material;

 
 
(b)
carrying out of measures to prevent, treat, abate, remove, remediate, control or
contain the presence, escape effect or potential effect of a Hazardous Material;
and

 
 
(c)
restoring of the environment affected by any Hazardous Material.

 
Appendix 1 to the Stock Purchase Agreement Definitions
 
App.1-31

--------------------------------------------------------------------------------